



Exhibit 10.2
CERTAIN PORTIONS OF THE SCHEDULES TO THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED PORTIONS ARE MARKED AS “[XXX]”
ALONG WITH A FOOTNOTE INDICATING THAT THE INFORMATION HAS BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT. AN UNREDACTED COPY OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT
a730201730943pm.jpg [a730201730943pm.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 22, 2017
among
GENERAL CABLE INDUSTRIES, INC., as U.S. Borrower,
GENERAL CABLE COMPANY LTD., as Canadian Borrower,
SILEC CABLE SAS, as French Borrower
NORDDEUTSCHE SEEKABELWERKE GMBH, as German Borrower
GRUPO GENERAL CABLE SISTEMAS, S.L.,
as Spanish Borrower,
GENERAL CABLE CORPORATION
The Other Loan Parties Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent
___________________________


JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A.,
PNC BANK, N.A., FIFTH THIRD BANK, N.A.
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
BANK OF AMERICA, N.A.
as Joint Bookrunners and Joint Lead Arrangers






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
Page


 
 
 
 
ARTICLE I Definitions
1


 
 
 
 
 
Section 1.01
Defined Terms
1


 
Section 1.02
Classification of Loans and Borrowings
78


 
Section 1.03
Terms Generally
78


 
Section 1.04
Accounting Terms; GAAP
79


 
Section 1.05
Currency Translations
79


 
Section 1.06
Permitted Liens
80


 
Section 1.07
Certain French Matters
80


 
Section 1.08
Certain Spanish Matters
80


 
Section 1.09
Certain German Matters
80


 
 
 
 
ARTICLE II The Credits
80


 
 
 
 
 
Section 2.01
Revolving Commitments
80


 
Section 2.02
Loans and Borrowings
82


 
Section 2.03
Requests for Revolving Borrowings
83


 
Section 2.04
Protective Advances
84


 
Section 2.05
Swingline Loans and Overadvances
86


 
Section 2.06
Letters of Credit
91


 
Section 2.07
Funding of Borrowings
100


 
Section 2.08
Interest Elections
101


 
Section 2.09
Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments
103


 
Section 2.10
Repayment of Loans; Evidence of Debt
105


 
Section 2.11
Prepayment of Loans
107


 
Section 2.12
Fees
110


 
Section 2.13
Interest
111


 
Section 2.14
Alternate Rate of Interest
114


 
Section 2.15
Increased Costs
116


 
Section 2.16
Break Funding Payments
117


 
Section 2.17
Taxes
118


 
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
123


 
Section 2.19
Mitigation Obligations; Replacement of Lenders
126


 
Section 2.20
Defaulting Lenders
127


 
Section 2.21
Returned Payments
129


 
Section 2.22
Banking Services and Swap Agreements
129


 
Section 2.23
Excess Resulting From Exchange Rate Change
130


 
 
 
 
ARTICLE III Representations and Warranties
131


 
 
 
 
 
Section 3.01
Organization; Powers
131


 
Section 3.02
Authorization; Enforceability and Immunity
131





i

--------------------------------------------------------------------------------





 
Section 3.03
Governmental Approvals; No Conflicts
132


 
Section 3.04
Financial Condition; No Material Adverse Change
132


 
Section 3.05
Properties
132


 
Section 3.06
Litigation and Environmental Matters
133


 
Section 3.07
Compliance with Laws and Agreements
133


 
Section 3.08
Investment Company Status
133


 
Section 3.09
Taxes
134


 
Section 3.10
Pension Plans
134


 
Section 3.11
Disclosure
136


 
Section 3.12
Material Agreements
136


 
Section 3.13
Solvency
136


 
Section 3.14
Insurance
137


 
Section 3.15
Capitalization and Subsidiaries
137


 
Section 3.16
Security Interest in Collateral
138


 
Section 3.17
Employment Matters
138


 
Section 3.18
Common Enterprise
138


 
Section 3.19
Margin Stock
139


 
Section 3.20
OFAC and Patriot Act
139


 
Section 3.21
Certain Inventory Matters
139


 
Section 3.22
Centre of Main Interests
139


 
Section 3.23
Sanctions Laws and Regulations
139


 
Section 3.24
EEA Financial Institutions
140


 
 
 
 
ARTICLE IV Conditions
140


 
 
 
 
 
Section 4.01
Effective Date
140


 
Section 4.02
Each Credit Event
145


 
 
 
 
ARTICLE V Affirmative Covenants
145


 
 
 
 
 
Section 5.01
Financial Statements; Borrowing Base and Other Information
145


 
Section 5.02
Notices of Material Events
150


 
Section 5.03
Existence; Conduct of Business
150


 
Section 5.04
Payment of Obligations
151


 
Section 5.05
Maintenance of Properties
151


 
Section 5.06
Books and Records; Inspection Rights
151


 
Section 5.07
Compliance with Laws
151


 
Section 5.08
Use of Proceeds
154


 
Section 5.09
Insurance
154


 
Section 5.10
Casualty and Condemnation
154


 
Section 5.11
Appraisals
155


 
Section 5.12
Field Examinations
155


 
Section 5.13
Depository Banks
155


 
Section 5.14
Additional Collateral; Further Assurances
156


 
Section 5.15
Transfer of Accounts of European Loan Parties; Notification of Account Debtors
161


 
Section 5.16
European Loan Party Cash Management
162





ii

--------------------------------------------------------------------------------





 
Section 5.17
Financial Assistance
162


 
Section 5.18
Spanish “Pagarés” (Promissory Notes)
163


 
Section 5.19
Post-Closing Matters
163


 
 
 
 
ARTICLE VI Negative Covenants
163


 
 
 
 
 
Section 6.01
Indebtedness
163


 
Section 6.02
Liens
167


 
Section 6.03
Fundamental Changes
170


 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
171


 
Section 6.05
Asset Sales
174


 
Section 6.06
Sale and Leaseback Transactions
175


 
Section 6.07
Swap Agreements
175


 
Section 6.08
Restricted Payments; Certain Payments of Indebtedness
175


 
Section 6.09
Transactions with Affiliates
177


 
Section 6.10
Restrictive Agreements
177


 
Section 6.11
Amendment of Material Documents
178


 
Section 6.12
Fixed Charge Coverage Ratio
178


 
Section 6.13
Spanish “Pagarés” (Promissory Notes)
178


 
Section 6.14
Sanctions Laws and Regulations
178


 
 
 
 
ARTICLE VII Events of Default
179


 
 
 
 
ARTICLE VIII The Administrative Agent and Other Agents
184


 
 
 
 
ARTICLE IX Miscellaneous
190


 
 
 
 
 
Section 9.01
Notices
190


 
Section 9.02
Waivers; Amendments
193


 
Section 9.03
Expenses; Indemnity; Damage Waiver
196


 
Section 9.04
Successors and Assigns
199


 
Section 9.05
Survival
203


 
Section 9.06
Counterparts; Integration; Effectiveness
204


 
Section 9.07
Severability
204


 
Section 9.08
Right of Setoff
204


 
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
205


 
Section 9.10
WAIVER OF JURY TRIAL
206


 
Section 9.11
Headings
207


 
Section 9.12
Confidentiality
207


 
Section 9.13
Several Obligations; Nonreliance; Violation of Law
208


 
Section 9.14
USA PATRIOT Act
208


 
Section 9.15
Disclosure
209


 
Section 9.16
Appointment for Perfection
209


 
Section 9.17
Interest Rate Limitation
209


 
Section 9.18
Judgment Currency
209


 
Section 9.19
Anti-Money Laundering Legislation
210





iii

--------------------------------------------------------------------------------





 
Section 9.20
Lender Loss Sharing Agreement
210


 
Section 9.21
Waiver of Immunity
213


 
Section 9.22
Parallel Debt
213


 
Section 9.23
Process Agent
215


 
Section 9.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
215


 
Section 9.25
No Fiduciary Duty
215


 
Section 9.26
Existing Credit Agreement
216


 
Section 9.27
Marketing Consent
217


 
 
 
 
ARTICLE X Loan Guaranty
217


 
 
 
 
 
Section 10.01
Guaranty
217


 
Section 10.02
Guaranty of Payment
219


 
Section 10.03
No Discharge or Diminishment of Loan Guaranty
219


 
Section 10.04
Defenses Waived
220


 
Section 10.05
Rights of Subrogation
220


 
Section 10.06
Reinstatement; Stay of Acceleration
220


 
Section 10.07
Information
221


 
Section 10.08
Termination
221


 
Section 10.09
Taxes
221


 
Section 10.10
Maximum Liability
221


 
Section 10.11
Contribution
221


 
Section 10.12
Liability Cumulative
222


 
Section 10.13
French Guarantee Limitations
223


 
Section 10.14
German Guarantee Limitations
223


 
Section 10.15
Spanish Guarantee Limitations
228


 
Section 10.16
Keepwell
229


 
 
 
 
ARTICLE XI The Borrower Representative
229


 
 
 
 
 
Section 11.01
Appointment; Nature of Relationship
229


 
Section 11.02
Powers
230


 
Section 11.03
Employment of Agents
230


 
Section 11.04
Notices
230


 
Section 11.05
Successor Borrower Representative
230


 
Section 11.06
Execution of Loan Documents; Borrowing Base Certificate
230


 
Section 11.07
Reporting
231









iv

--------------------------------------------------------------------------------





 
 
SCHEDULES:
 
 
Revolving Commitment Schedule
Schedule 1.01A - Eligible Real Property
Schedule 1.01B - Certain Account Debtors
Schedule 1.01C - Existing Banking Services Obligations
Schedule 1.01D - Existing Swap Agreement Obligations
Schedule 1.01E - Excluded Deposit Account
Schedule 3.05 - Properties
Schedule 3.06 - Disclosed Matters
Schedule 3.10 - Canadian Pension Plan and Benefit Plans
Schedule 3.14 - Insurance
Schedule 3.15 - Capitalization and Subsidiaries
Schedule 5.19 - Post-Closing Matters
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
Schedule 6.10 - Existing Restrictions
 
 
EXHIBITS:
 
 
Exhibit A - Form of Assignment and Assumption
Exhibit B-1 - Form of Notice of Banking Services Obligation
Exhibit B-2 - Form of Notice of Swap Agreement Obligation
Exhibit C - Form of Borrowing Base Certificate
Exhibit D - Form of Compliance Certificate
Exhibit E-1 - U.S. Guarantor Joinder Agreement
Exhibit E-2 - Canadian Guarantor Joinder Agreement
Exhibit E-3 - French Guarantor Joinder Agreement
Exhibit E-4 - German Guarantor Joinder Agreement
Exhibit E-5 - Spanish Guarantor Joinder Agreement
Exhibit F-1 - Form of U.S. Tax Certificate (for Non-U.S.
 
Lenders or non-U.S. Participants That Are Not Partnerships for U.S. Federal
Income Tax Purposes)
Exhibit F-2 - Form of U.S. Tax Certificate (for Non-U.S. Lenders or non-U.S.
Participants
 
That are Partnerships for U.S. Federal Income Tax Purposes)





v

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 22, 2017 (as it may
be amended or modified from time to time, this “Agreement”) among GENERAL CABLE
INDUSTRIES, INC., a Delaware corporation (the “U.S. Borrower”), GENERAL CABLE
COMPANY LTD., a company organized under the laws of Nova Scotia (the “Canadian
Borrower”), SILEC CABLE SAS, a French société par actions simplifiée (the
“French Borrower”), NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany (the
“German Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited
liability company (formerly Grupo General Cable Sistemas, S.A.) organized under
the laws of Spain ( the “Spanish Borrower”), GENERAL CABLE CORPORATION, a
Delaware corporation (“Holdings”), the other Loan Parties party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent.


The parties hereto agree as follows:


ARTICLE I

DEFINITIONS


Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing denominated in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, bear
interest at a rate determined by reference to the Alternate Base Rate.


“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.


“Account Debtor” means any Person obligated on an Account.


“Additional European Borrower” means any Person that becomes a party to this
Agreement as a European Borrower in connection with a Permitted Reorganization.


“Additional European Borrower Borrowing Base” means, at any time, the difference
of


(a)    85% of any Additional European Borrower’s Eligible Accounts at such time,
plus


(b)    the lesser of (i) 70% of any Additional European Borrower’s Eligible
Inventory, valued at the lower of average cost or market value and (ii) the
product of 85% multiplied by Net Orderly Liquidation Value percentage identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by any Additional European Borrower’s Eligible Inventory, valued at
the lower of average cost or market value, plus


(c)    any Additional European Borrower PP&E Component, less


1

--------------------------------------------------------------------------------







(d)    any applicable Reserve then in effect to the extent applicable to the
Additional European Borrower or such Eligible Accounts, Eligible Inventory,
Eligible Real Estate or Eligible Equipment.


The Administrative Agent may, in its Permitted Discretion, establish lower
advance rates for any category of collateral of any Additional European
Borrower, or any portion thereof. Prior to inclusion of any assets of an
Additional European Borrower in the determination of the Borrowing Base, due
diligence (including, without limitation, legal due diligence, field exams, and
appraisals) in respect of such assets satisfactory to the Administrative Agent,
in its Permitted Discretion, shall be completed. No assets (other than Eligible
Accounts) of any Additional European Borrower shall be included in the
Additional European Borrowing Base without the consent of the Administrative
Agent and each Joint Lead Arranger.


“Additional European Borrower Borrowing Base Availability” means, at any time,
an amount equal to (a) the Additional European Borrower Borrowing Base plus (b)
the Canadian Tranche C Borrowing Base Availability plus (c) the U.S. Borrowing
Base Availability minus (d) the Additional European Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).


“Additional European Borrower PP&E Component” means, at the time of any
determination, an amount equal to the lesser of:


(a)an amount equal to the PP&E Amortization Factor multiplied by (i) (A) 75% of
the fair market value of any Additional European Borrower’s Eligible Real
Property plus (B) 85% of the Net Orderly Liquidation Value of any Eligible
European Borrower’s Eligible Equipment minus (ii) Reserves established by the
Administrative Agent, or


(b)$150,000,000 minus the Canadian PP&E Component minus the German Equipment
Component minus the U.S. PP&E Component minus Reserves established by the
Administrative Agent.


“Additional European Borrower Revolving Exposure” means, with respect to any
Additional European Borrower, the sum of (a) the outstanding principal amount of
Tranche C Revolving Loans to the Additional European Borrower at such time, plus
(b) the aggregate principal amount of the Tranche C Swingline Loans to the
Additional European Borrower at such time, plus (c) the European LC Exposure
issued for the account of the Additional European Borrower at such time, plus
(d) the aggregate principal amount of Tranche C Overadvances outstanding to the
Additional European Borrower.


“Additional European Guarantee” means, individually and/or collectively as the
context may require, any guarantee that is entered into by an Additional
European Borrower or any other Additional European Loan Party pursuant to the
terms of this Agreement or any other Loan Document, including Section 5.14(a)
and (d), in form and substance reasonably satisfactory to the Administrative
Agent, as each of the foregoing may be amended, restated or otherwise modified
from time to time.




2

--------------------------------------------------------------------------------





“Additional European Guarantor” means an Additional European Borrower and each
Person that is a party to this Agreement as an Additional European Guarantor, or
that becomes a party to this Agreement as an Additional European Guarantor
pursuant to an Additional European Guarantor Joinder Agreement pursuant to
Section 5.14(a) and/or (d).


“Additional European Guarantor Joinder Agreement” has the meaning assigned to
such term in Section 5.14(a).


“Additional European Loan Parties” means, individually and/or collectively as
the context may require, any Additional European Borrower and any Additional
European Guarantors, and their respective successors and assigns.


“Additional European Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any Additional European Loan Party or
any Person who is the holder of Equity Interests in any Additional European Loan
Party in favor of any Agent or any other Secured Party, securing or guaranteeing
any of the Secured Obligations, in each case in form and substance satisfactory
to the Administrative Agent and entered into pursuant to the terms of this
Agreement or any other Loan Document (including Section 5.14), as the same may
be amended, restated or otherwise modified from time to time.


“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period or for any ABR Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (if applicable) (b) the Statutory Reserve Rate.


“Adjustment Date” means the date that is three Business Days after the date on
which financial statements and the accompanying Compliance Certificate are
delivered within the time periods specified in Section 5.01.


“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches),
in its capacity as administrative agent for the Lenders hereunder, and its
successors and permitted assigns in such capacity.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agents” means, individually and collectively as the context may require, the
Administrative Agent (including in its capacities as Hypothecary Representative)
and the European Administrative Agent.


“Agents’ Liens” means the Liens granted in favor of any Agent to secure any of
the Secured Obligations.




3

--------------------------------------------------------------------------------





“Aggregate Borrowing Base” means, with respect to all the Borrowers, at any
time, an amount equal to the sum of (a) the U.S. Borrowing Base, plus (b) the
lesser of (i) the Canadian Borrowing Base and (ii) the aggregate Tranche B
Commitments, plus (c) the lesser of (i) the sum of (A) the French Borrowing Base
plus (B) the German Borrowing Base plus (C) the Spanish Borrowing Base plus (D)
any Additional European Borrower Borrowing Base plus (E) the greater of (I) zero
and (II) the difference of the Canadian Borrowing Base minus the aggregate
Tranche B Commitments and (ii) the aggregate Tranche C Commitments.


“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.


“Aggregate European Borrowing Base” means (a) the French Borrowing Base plus (b)
the German Borrowing Base plus (c) the Spanish Borrowing Base plus (d) any
Additional European Borrower Borrowing Base.


“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.


“Agreement” has the meaning assigned to such term in the preamble.


“Allocable Amount” has the meaning assigned to such term in Section 10.11(b).


“ALTA” means the American Land Title Association.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.


“Alternate Rate” means, for any day and for any currency, the sum of (a) a rate
per annum selected by the Administrative Agent, in its reasonable discretion
based on market conditions in consultation with the Borrower Representative (or
the applicable Borrower), reflecting the cost to the Lenders of obtaining funds,
plus (b) the Applicable Rate for LIBOR Loans or EURIBOR Loans, as applicable.
When used in reference to any Loan or Borrowing, “Alternate Rate” refers to
whether such Loan, or the Loans comprising such Borrowing are bearing interest
at a rate determined by reference to the Alternate Rate.


“AML Legislation” has the meaning assigned to such term in Section 9.19.




4

--------------------------------------------------------------------------------





“Annex” has the meaning assigned to such term in Section 3.20.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its Affiliates concerning or
relating to bribery or corruption.


“Applicable Limit” has the meaning assigned to such term in Section 2.01.


“Applicable Pension Laws” means the Pension Benefits Act (Ontario) or the
similar pension standards statute of Canada or other applicable Canadian
jurisdictions, and the ITA, and the regulations of each, as amended from time to
time (or any successor statute).


“Applicable Percentage” means, with respect to any Lender:


(a)with respect to payments, computations and other matters relating to the U.S.
Commitment or U.S. Revolving Loans, U.S. LC Exposure, U.S. Swingline Loans, U.S.
Overadvances or U.S. Protective Advances, a percentage equal to a fraction, the
numerator of which is (i) the U.S. Commitment of such U.S. Revolving Lender and
the denominator of which is (ii) the aggregate U.S. Commitments of all the U.S.
Revolving Lenders (or, if the U.S. Commitments have terminated or expired, the
Applicable Percentage shall be determined based upon such U.S. Revolving
Lender’s share of the aggregate U.S. Revolving Exposure) at that time;


(b)with respect to payments, computations and other matters relating to the
Tranche B Commitment or Tranche B Revolving Loans, Canadian LC Exposure, Tranche
B Swingline Loans, Tranche B Overadvances or Tranche B Protective Advances, a
percentage equal to a fraction, the numerator of which is (i) the Tranche B
Commitment of such Tranche B Revolving Lender and the denominator of which is
(ii) the aggregate Tranche B Commitments of all the Tranche B Revolving Lenders
(or, if the Tranche B Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon such Tranche B Revolving Lender’s
share of the aggregate Tranche B Revolving Exposure) at that time;


(c)with respect to payments, computations and other matters relating to the
Tranche C Commitment or Tranche C Revolving Loans, European LC Exposure, Tranche
C Swingline Loans, Tranche C Overadvances or Tranche C Protective Advances, a
percentage equal to a fraction, the numerator of which is (i) the Tranche C
Commitment of such Tranche C Revolving Lender and the denominator of which is
(ii) the aggregate Tranche C Commitments of all the Tranche C Revolving Lenders
(or, if the Tranche C Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon such Tranche C Revolving Lender’s
share of the aggregate Tranche C Revolving Exposure) at that time;


(d)with respect to payments, computations and other matters relating to the
Revolving Commitments or Loans, LC Exposure, Swingline Loans, Overadvances or
Protective Advances generally, a percentage equal to a fraction, the numerator
of which is (i) the sum of the U.S. Commitment, Tranche B Commitment, and
Tranche C Commitment of such Revolving Lender and the denominator of which is
(ii) the aggregate Revolving Commitments of all the Revolving Lenders (or, if
any (or all) of the U.S. Commitment, Tranche B Commitment, or Tranche C
Commitment have


5

--------------------------------------------------------------------------------





terminated or expired, the Applicable Percentage with respect to such terminated
or expired Facility (or Facilities) shall be determined based upon such
Revolving Lender’s share of the U.S. Revolving Exposure, Tranche B Revolving
Exposure, Tranche C Revolving Exposure, or Aggregate Revolving Exposure, as
applicable) at that time;


(e)with respect to payments, computations and other matters relating to any
other combination of Revolving Commitments or Loans, LC Exposure, Swingline
Loans or Overadvances, a percentage equal to a fraction, the numerator of which
is (i) the sum of the applicable Revolving Commitments of such Revolving Lenders
and the denominator of which is (ii) the aggregate of the applicable Commitments
of all the applicable Revolving Lenders (or, if any (or all) of the U.S.
Commitment, Tranche B Commitment, or Tranche C Commitment have terminated or
expired, the Applicable Percentage with respect to such terminated or expired
Facility (or Facilities) shall be determined based upon such Revolving Lender’s
share of the U.S. Revolving Exposure, Tranche B Revolving Exposure, Tranche C
Revolving Exposure, or Aggregate Revolving Exposure, as applicable) at that
time;


provided, that in accordance with Section 2.20, so long as (i) any Lender shall
be a Defaulting Lender or (ii) any Tranche C Revolving Lender ceases to be a
French Qualifying Lender, such Defaulting Lender’s Revolving Commitment, or such
Tranche C Revolving Lender’s Tranche C Commitment, shall be disregarded in the
calculations above.


“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the participation fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Canadian Prime
Spread”, “EURIBOR Spread”, “LIBOR Spread”, “Overnight LIBO Rate Spread”, or
“CDOR Spread”, as the case may be, based upon the daily average Availability
during the most recently completed fiscal quarter of Holdings (the “Average
Availability”):


Average
Availability
ABR Spread and
Canadian Prime
Spread
EURIBOR Spread,
LIBOR
Spread, Overnight
LIBO Rate Spread
and CDOR Spread
Category 1
> 66% of the Revolving
Commitments
0.50%
1.50%
Category 2
< 66% but > 33% of the
Revolving Commitments
0.75%
1.75%
Category 3
< 33% of the
Revolving Commitments
1.00%
2.00%





6

--------------------------------------------------------------------------------





For purposes of the foregoing, the Applicable Rate shall be determined as of the
end of the first month of each fiscal quarter of Holdings based upon the
Borrowing Base Certificate that is mostly recently delivered from time to time
pursuant to Section 5.01(f), with any changes to the Applicable Rate resulting
from changes in the Average Availability to be effective during the succeeding
period of three fiscal months; provided that the Average Availability shall be
deemed to be in Category 3 (a) at any time that any Event of Default has
occurred and is continuing (other than an Event of Default arising from the
failure to deliver any Borrowing Base Certificate) or (b) if the Borrowers fail
to deliver any Borrowing Base Certificate that is required to be delivered
pursuant to Section 5.01(f), during the period from the expiration of the time
for delivery thereof until five days after each such Borrowing Base Certificate
is so delivered; provided further that if any Borrowing Base Certificate is at
any time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods and
shall be due and payable on demand.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Aggregate Borrowing Base minus (b)
the Aggregate Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Available Tranche B Commitment” means, at any time, the aggregate Tranche B
Commitments minus the Tranche B Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Available Tranche C Commitment” means, at any time, the aggregate Tranche C
Commitments minus the Tranche C Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).


7

--------------------------------------------------------------------------------





“Available U.S. Commitment” means, at any time, the aggregate U.S. Commitments
minus the U.S. Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Average Availability” has the meaning assigned to such term in the definition
of “Applicable Rate”.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means, as long as it or any of its Affiliates remain a Lender,
Bank of America, N.A., together with its branches, affiliates and subsidiaries,
including, without limitation, Bank of America, N.A. (acting through its Canada
branch) and Bank of America Merrill Lynch International Limited.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services), (e) overdraft lines of credit for investment and deposit accounts,
(f) ePayables and (g) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable and
drafts/bills of exchange purchases.
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, such Person files a
petition or application seeking relief under any Insolvency Law or becomes the
subject of a bankruptcy or insolvency proceeding, or has had an interim
receiver, receiver, receiver and manager, liquidator, sequestrator, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business,
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of the acquisition of
any ownership interest in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such acquisition does not
result in or provide


8

--------------------------------------------------------------------------------





such Person with immunity from the jurisdiction of courts within Canada, the
United States or any other jurisdiction of incorporation or organization of such
Person, or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” or “Borrowers” means, individually and/or collectively, as the
context may require, the European Borrowers, the U.S. Borrower, and the Canadian
Borrower.
“Borrower Representative” has the meaning assigned to such term in Section
11.01.
“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of LIBOR Loans,
EURIBOR Loans and CDOR Loans, as to which a single Interest Period is in effect,
(b) a Swingline Loan, (c) a Protective Advance and (d) an Overadvance.
“Borrowing Base” means, individually and/or collectively (without duplication)
as the context may require, the Aggregate Borrowing Base, the U.S. Borrowing
Base, the Canadian Borrowing Base, each European Borrowing Base, and the
Aggregate European Borrowing Base. In the Administrative Agent’s sole
discretion, additional Inventory, Equipment or real estate (which otherwise meet
applicable eligibility criteria) may be added to the Borrowing Base during the
first twelve months after the Effective Date with only an appraisal of such
additional assets, and thereafter, a full reappraisal of Inventory, Equipment
and real property shall be required to include such assets in the Borrowing
Base.
“Borrowing Base Certificate” means, individually and/or collectively, as the
context may require, a certificate (or certificates), setting forth calculation
of the Canadian Borrowing Base, the U.S. Borrowing Base, each European Borrowing
Base, the Aggregate European Borrowing Base, and the Aggregate Borrowing Base,
signed and certified as accurate and complete by a Financial Officer of the
Borrower Representative (provided that, with respect to assets of an individual
Borrower that are included in the applicable Borrowing Base, such certificate
may be signed and certified as accurate and complete by a Financial Officer of
such Borrower), in substantially the form of Exhibit C or another form which is
mutually acceptable to the Administrative Agent and the Borrower Representative.
“Borrowing Request” means a request by the Borrower Representative (or the
applicable Borrower) for a Revolving Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with any LIBOR Loan,
any EURIBOR Loan, any Tranche C Swingline Loan, or any European Letter of Credit
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London, (b) when used in connection with any Tranche B
Loan, any Canadian Letter of Credit or any U.S. Letter of Credit denominated in
Canadian Dollars, the term “Business Day” shall also exclude any day in which
commercial banks in Toronto, Canada are authorized or required by law to remain
closed, and (c) when used in connection with any Tranche C Loan or any European
Letter of


9

--------------------------------------------------------------------------------





Credit denominated in Sterling, the term “Business Day” shall also exclude any
day on which commercial banks in London, England are authorized or required by
law to remain closed.
“CAM” has the meaning assigned to such term in Section 9.20(a)(i).
“CAM Exchange” has the meaning assigned to such term in Section 9.20(a)(ii).
“CAM Exchange Date” has the meaning assigned to such term in Section
9.20(a)(iii).
“CAM Percentage” has the meaning assigned to such term in Section 9.20(a)(iv).
“Canada” means the country of Canada.
“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.
“Canadian Borrower” has the meaning assigned to such term in the preamble.
“Canadian Borrowing Base” means, at any time, the sum of
(a)85% of the Canadian Loan Parties’ Eligible Accounts at such time, plus
 
(b)the lesser of (i) 70% of the Canadian Loan Parties’ Eligible Inventory,
valued at the lower of average cost or market value and (ii) the product of 85%
multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Canadian Loan Parties’ Eligible Inventory valued at the lower of average
cost or market value, plus


(c)the Canadian PP&E Component, less


(d)any applicable Reserve then in effect to the extent applicable to the
Canadian Borrower or such Eligible Accounts, Eligible Inventory, Eligible Real
Estate or Eligible Equipment.
“Canadian Collection Deposit Account” means a “Collection Deposit Account” as
defined in the Canadian Security Agreement.
“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.


10

--------------------------------------------------------------------------------





“Canadian Funding Office” means the office of JPMorgan Chase Bank, N.A., Toronto
Branch specified in Section 9.01 or such other office as may be specified from
time to time by the Administrative Agent by written notice to the Canadian
Borrower and the Tranche B Revolving Lenders.
“Canadian Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by the Canadian Borrower or any
other Canadian Loan Party pursuant to the terms of this Agreement or any other
Loan Document, including Section 5.14(a) and (c), in form and substance
reasonably satisfactory to the Administrative Agent, as each of the foregoing
may be amended, restated or otherwise modified from time to time.
“Canadian Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).
“Canadian Guarantor” means the Canadian Borrower and each Person that is a party
to this Agreement as a Canadian Guarantor, or that becomes a party to this
Agreement as a Canadian Guarantor pursuant to a Canadian Guarantor Joinder
Agreement pursuant to Section 5.14(a) and/or (c).
“Canadian Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“Canadian Intercompany Financing Agreements” means (a) the Capital Support
Agreement dated as of December 27, 2012, between the U.S. Borrower and GCC
Holdings, as it may be amended, supplemented, restated, replaced or otherwise
modified from time to time, (b) the Guarantee, dated as of December 27, 2012,
made by the U.S. Borrower in favor of GCC Nova Scotia, as it may be amended,
supplemented, restated, replaced or otherwise modified from time to time, (c)
the Secured Promissory Note issued by GCC Nova Scotia to the U.S. Borrower on
December 27, 2012, as it may be amended, supplemented, restated, replaced or
otherwise modified from time to time, in a principal amount not to exceed
$100,000,000 and (d) the Subscription Agreement, dated as of December 27, 2012
between GCC Holdings and GCC Nova Scotia, as it may be amended, supplemented,
restated, replaced or otherwise modified from time to time.
“Canadian Issuing Banks” means, individually and/or collectively as the context
may require, in the case of each Canadian Letter of Credit, JPMorgan Chase Bank,
N.A., Toronto Branch, PNC Bank Canada Branch, Fifth Third Bank, operating
through its Canadian Branch, Bank of America, N.A. (acting through its Canada
Branch), and any other Lender from time to time designated by the Borrower
Representative as a Canadian Issuing Bank, with the consent of such Lender and
the Administrative Agent, each in its capacity as the issuer of Canadian Letters
of Credit hereunder, and their respective successors and assigns in such
capacity as provided in Section 2.06(j). Any Canadian Issuing Bank may, in its
sole discretion, arrange for one or more Canadian Letters of Credit to be issued
by its Affiliates, in which case the term “Canadian Issuing Bank” shall include
any such Affiliate with respect to Canadian Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Canadian Letters of Credit). At any time there is more than one Canadian Issuing
Bank, all singular references to the Canadian Issuing Bank shall mean any
Canadian Issuing Bank, either Canadian Issuing


11

--------------------------------------------------------------------------------





Bank, each Canadian Issuing Bank, the Canadian Issuing Bank that has issued the
applicable Letter of Credit, or both (or all) Canadian Issuing Banks, as the
context may require.
“Canadian Issuing Bank Sublimit” means, as of the Effective Date, (i)
$7,966,000, in the case of JPMorgan Chase Bank, N.A., Toronto Branch, (ii)
$6,388,000, in the case of PNC Bank Canada Branch, (iii) $6,388,000, in the case
of Fifth Third Bank, operating through its Canadian Branch, (iv) $4,258,000, in
the case of Bank of America, N.A. (acting through its Canada Branch), and (v)
such amount as shall be designated to the Administrative Agent and the Borrower
Representative in writing by a Canadian Issuing Bank; provided that any Canadian
Issuing Bank shall be permitted at any time to increase or reduce its Canadian
Issuing Bank Sublimit upon providing five (5) days’ prior written notice thereof
to the Administrative Agent and the Borrower Representative (so long as the
aggregate Canadian Issuing Bank Sublimits of all Canadian Issuing Banks does not
exceed the Tranche B Commitment).
“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
“Canadian LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of Canadian
Letters of Credit. The Canadian LC Exposure of any Tranche B Revolving Lender at
any time shall be its Applicable Percentage of the total Canadian LC Exposure at
such time.
“Canadian Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Canadian Issuing Bank
issued hereunder for the purpose of providing credit support for the Canadian
Borrower.
“Canadian Loan Parties” means, individually and/or collectively as the context
may require, the Canadian Borrower and the Canadian Guarantors, and their
respective successors and assigns.
“Canadian Multiemployer Plan” means a Canadian Pension Plan that is contributed
to by a Canadian Loan Party for its employees or former employees pursuant to a
collective agreement or participation agreement but which is not maintained or
administered by the Canadian Loan Party.
“Canadian Obligations” means, with respect to the Canadian Loan Parties, all
unpaid principal of and accrued and unpaid interest on the Tranche B Loans made
to the Canadian Borrower, all Canadian LC Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to any Lender, the Administrative Agent, any Canadian
Issuing Bank, any indemnified party arising under the Loan Documents, or any
other Secured Party, including those arising pursuant to Section 10.01(b) or
arising under any other Canadian Guarantee (in each case including interest and
other obligations accruing or incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding or which would have accrued
but for such bankruptcy, insolvency or similar proceeding, regardless of whether
allowed or allowable in such proceeding).


12

--------------------------------------------------------------------------------





“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Canadian Loan Party or any Subsidiary of any Canadian Loan Party for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as administered by the Government of Canada or the
Province of Quebec, respectively.
“Canadian PP&E Component” means, at the time of any determination, an amount
equal to the lesser of:
(a)an amount equal to the PP&E Amortization Factor multiplied by (i) an amount
equal to (A) 75% of the fair market value of the Canadian Loan Parties’ Eligible
Real Property plus (B) 85% of the Net Orderly Liquidation Value of the Canadian
Loan Parties’ Eligible Equipment minus (ii) Reserves established by the
Administrative Agent, or


(b)$150,000,000 minus the U.S. PP&E Component minus the German Equipment
Component minus any Additional European Borrower PP&E Component minus Reserves
established by the Administrative Agent.
“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1.00%
per annum; provided, that if any the above rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Any change in
the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.
“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.
“Canadian Priority Payable Reserve” means reserves for amounts secured by any
Liens, choate or inchoate, or interests similar thereto under applicable law,
which rank or are capable of ranking in priority to or pari passu with the
Administrative Agent’s or any other Secured Parties’ Liens and/or for amounts
which may represent costs relating to the enforcement of the Administrative
Agent’s or any Secured Parties’ Liens including, without limitation or
duplication, in the Permitted Discretion of the Administrative Agent, any such
amounts due and not paid for or in respect of wages, vacation pay, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due with respect to goods and services taxes, sales taxes, harmonized
taxes, excise taxes, value-added taxes, employee income taxes, amounts currently
or past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property), Quebec corporate taxes, overdue rents,
the Wage Earner


13

--------------------------------------------------------------------------------





Protection Program Act Reserve, and all amounts currently or past due and not
contributed, remitted or paid to or under any Canadian Pension Plan or
Applicable Pension Laws or under the Canada Pension Plan, and any solvency
deficiency, unfunded liability or wind-up deficiency under or in respect of any
Canadian Pension Plan.
“Canadian Reaffirmation Agreement” means the Canadian Reaffirmation Agreement,
dated as of the date hereof, among the Canadian Loan Parties party thereto and
the Administrative Agent.
“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties owing to one or
more Revolving Lenders or their respective Affiliates, provided that (i) (A)
such Banking Services Obligation is listed on Schedule 1.01C as of the Effective
Date, (B) within one week of the time that any agreement relating to such
Banking Services Obligation is executed (or in the case of Banking Services
Obligations existing on the date that a Person becomes a Revolving Lender (or an
Affiliate of a Revolving Lender) after the Effective Date, within one week after
such date), the Revolving Lender or Affiliate of a Revolving Lender party
thereto shall have delivered written notice (executed by such Revolving Lender
or Affiliate and the Borrower Representative) to the Administrative Agent in the
form of Exhibit B-1 or any other form approved by the Administrative Agent that
such a transaction has been entered into and that it constitutes a Canadian
Secured Obligation entitled to the benefits of the applicable Collateral
Documents or (C) JPMCB or an Affiliate is a party thereto and (ii) the
applicable Revolving Lender has not, at the time such transaction relating to
such Banking Services Obligation is executed, received notice of any continuing
Event of Default; and (b) Swap Agreement Obligations of the Canadian Loan
Parties owing to one or more Revolving Lenders or their respective Affiliates,
provided that (i) (A) such Swap Agreement Obligation is listed on Schedule 1.01D
as of the Effective Date, (B) within one week of the time that any transaction
relating to such Swap Agreement Obligation is executed (or in the case of Swap
Agreement Obligations existing on the date that a Person becomes a Revolving
Lender (or an Affiliate of a Revolving Lender) after the Effective Date, within
one week after such date), the Revolving Lender or Affiliate of a Revolving
Lender party thereto shall have delivered written notice (executed by such
Revolving Lender or Affiliate and the Borrower Representative) to the
Administrative Agent in the form of Exhibit B-2 or any other form approved by
the Administrative Agent that such a transaction has been entered into and that
it constitutes a Canadian Secured Obligation entitled to the benefits of the
applicable Collateral Documents or (C) JPMCB or an Affiliate is a party thereto
and (ii) the applicable Revolving Lender has not, at the time such transaction
relating to such Swap Agreement Obligation is executed, received notice of any
continuing Event of Default; provided, however, that the definition of “Canadian
Secured Obligations” shall not create any guarantee by any Canadian Guarantor of
(or grant of security interest by any Canadian Guarantor to support, as
applicable) any Excluded Swap Obligations of such Canadian Guarantor for
purposes of determining any obligations of any Canadian Guarantor.
“Canadian Security Agreement” means, individually and/or collectively as the
context may require, (a) the Canadian Pledge and Security Agreement, dated as of
July 21, 2011, of the Canadian Loan Parties in favor of the Administrative
Agent, as amended by the Canadian Reaffirmation and Amendment Agreement, dated
as of September 6, 2013, made by the Canadian Borrower in favor of the
Administrative Agent, (b) the Quebec Security Documents, dated as of July 21,
2011, between the Canadian Loan Parties party thereto and the Administrative
Agent and (c) any other pledge or security agreement (including the Quebec


14

--------------------------------------------------------------------------------





Security Documents) that is entered into by any Canadian Loan Party or any
Person who is the holder of Equity Interests in any Canadian Loan Party pursuant
to the terms of this Agreement or any other Loan Document, including Section
5.14(a) and (c), as each of the foregoing may be amended, restated or otherwise
modified from time to time.
“Canadian Subsidiary” means each Subsidiary of Holdings that is organized under
the laws of Canada, or any province or territory of Canada.
“Canadian Tranche C Borrowing Base Availability” means, at any time, an amount
equal to the greater of (a) zero and (b)(i) the Canadian Borrowing Base minus
(ii) the Tranche C Canadian Borrowing Base Usage minus (iii) the total Tranche B
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Management Period” means (a) each period commencing on any day that (i) an
Event of Default, (ii) a Default under clause (a), (b), (h) or (i) of Article
VII or (iii) in the sole discretion of the Administrative Agent, any other
Default, occurs and is continuing until, during the preceding 45 consecutive
days, no Default or Event of Default has existed on any day and (b) each period
commencing on any day that Availability is less than the greater of (i)
$87,500,000 or (ii) 12.5% of the sum of the total Revolving Commitments at such
time, and continuing until, during the preceding 45 consecutive days, no Default
or Event of Default has existed on any day and Availability has at all times
been greater than the greater of (y) $87,500,000 or (z) 12.5% of the sum of the
total Revolving Commitments at such time.
“Cash Pooling Arrangements” means cash pooling arrangements entered into between
one or more Subsidiaries of Holdings and the Administrative Agent (or its
Affiliates), in form and substance acceptable to the Agents and, with respect to
any deposit accounts entered into by any Loan Party pursuant thereto, subject to
Deposit Account Control Agreements in favor of the European Administrative
Agent.


15

--------------------------------------------------------------------------------





“CDOR” when used in reference to any Loan or Borrowing denominated in Canadian
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the CDOR Rate.
“CDOR Rate” means, for the relevant Interest Period, the Canadian dollar offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefor) of Reuters Monitor
Money Rates Service Reuters Screen, or, in the event such rate does not appear
on such page or screen, on any successor or substitute page or screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time, as selected by the Administrative
Agent in its reasonable discretion (the “CDOR Screen Rate”), at or about 10:15
a.m. Toronto local time on the first day of the applicable Interest Period and,
if such day is not a business day, then on the immediately preceding business
day (as adjusted by the Administrative Agent after 10:15 a.m. Toronto local time
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest) plus (b) 0.10% per annum; provided that (x) if the CDOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero and
(y) if the CDOR Screen Rate is not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian dollar offered rate component of such rate
on that day shall be calculated as the applicable Interpolated Rate as of such
time on such day ; or if such day is not a Business Day, then as so determined
on the immediately preceding Business Day.
“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to the Borrower which bears interest at a rate based on the CDOR Rate.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Holdings by Persons who were neither (i) directors of Holdings on
the date hereof, (ii) nominated by the board of directors of Holdings, nor (iii)
appointed by directors so nominated; (c) prior to the occurrence of the
Permitted Reorganization, (i) Holdings at any time ceases to own, free and clear
of all Liens or other encumbrances (other than the Agents’ Liens), and control
100% of the issued and outstanding Equity Interests of Intermediate Holdings,
(ii) Intermediate Holdings at any time ceases to own, free and clear of all
Liens or other encumbrances (other than the Agents’ Liens) and control 100% of
the issued and outstanding Equity Interests of the U.S. Borrower, (iii) Holdings
at any time ceases to own, free and clear of all Liens or other encumbrances
(other than the Agents’ Liens) and control at least 100% (99% solely through one
or more Loan Parties) of the issued and outstanding Equity Interests of the
Canadian Borrower, (iv) Holdings at any time ceases directly or indirectly to
own free and clear of all Liens or other encumbrances (other than the Agents’
Liens) and control 100% of each class of the outstanding Equity Interests of
each European Borrower (at least 99% solely through one or more Loan Parties),
or (v) Holdings at any time ceases to, directly, or indirectly, own, free and
clear of all Liens or other encumbrances (other than the Agents’ Liens) and
control 100% of each class of the outstanding Equity Interests of each Loan
Guarantor (at


16

--------------------------------------------------------------------------------





least 99% solely through one or more Loan Parties), provided that no transaction
permitted by Section 6.03 shall constitute a Change in Control under this clause
(c)(v); (d) from and after the occurrence of the Permitted Reorganization,
Holdings at any time ceases, directly or indirectly (through one or more other
Loan Parties), to own, free and clear of all Liens or other encumbrances (other
than Agents’ Liens) 100% of the issued and outstanding Equity Interests of each
Loan Party; or (e) at any time a change of control occurs under and as defined
in any documentation relating to any Material Indebtedness.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation, administration, implementation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, proposed and/or final rules, interpretations, guidelines and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest, hypothec or Lien granted by any Loan Party in
favor of any Agent to secure any Secured Obligations.
“Collateral Access Agreement” has the meaning assigned to such term in any
Security Agreement.
“Collateral Documents” means, individually and/or collectively as the context
may require, each Security Agreement, each Mortgage, each Collateral Access
Agreement, each Trademark Security Agreement, each Deposit Account Control
Agreement, the Quebec Security Documents, the U.S. Reaffirmation Agreement, the
Canadian Reaffirmation Agreement, and each other document pursuant to which a
Person grants a Lien upon any real or personal property as security for payment
of any Secured Obligations.


17

--------------------------------------------------------------------------------





“Collection Deposit Account” means, individually and/or collectively as the
context may require, any U.S. Collection Deposit Account, any Canadian
Collection Deposit Account, and any European Collection Deposit Account.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to Commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate, signed and certified as accurate
and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit D or another form which is mutually acceptable
to the Administrative Agent and the Borrower Representative.
“Consolidated Total Assets” of any Person means, as of any date, the amount
that, in accordance with GAAP, would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of such Person and
its Subsidiaries, as of the end of the most recent fiscal quarter for which
internal financial statements are available.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means any account or accounts of the U.S.
Borrower or the Canadian Borrower maintained with the Administrative Agent as a
zero balance, cash management account pursuant to and under any agreement
between a Borrower and the Administrative Agent, as modified and amended from
time to time, which account or accounts are designated as Controlled
Disbursement Accounts by the Borrower Representative and the Administrative
Agent, and upon such designation, through which all disbursements of such
Borrower, any other U.S. Loan Party (in the case of a Controlled Disbursement
Account of the U.S. Borrower), any other Canadian Loan Party (in the case of a
Controlled Disbursement Account of the Canadian Borrower), and any designated
Subsidiary of such U.S. Borrower or Canadian Borrower are made and settled on a
daily basis with no uninvested balance remaining overnight.
“Convertible Preferred Stock” shall mean Holdings’ 5.75% Series A Redeemable
Convertible Preferred Stock of Holdings, par value $0.01 per share, liquidation
preference $50 per share, issued pursuant to the Convertible Preferred Stock
Documents.


18

--------------------------------------------------------------------------------





“Convertible Preferred Stock Documents” shall mean the Certificate of
Designations relating to the Convertible Preferred Stock, the Convertible
Preferred Stock Purchase Agreement and other documents pursuant to which the
Convertible Preferred Stock is issued and all other documents executed and
delivered with respect to the Convertible Preferred Stock prior to the date of
this Agreement.
“Covenant Trigger Period” means each period commencing on any day that
Availability is less than the greater of (x) $70,000,000 or (y) 10.0% of the sum
of the total Revolving Commitments at such time, and continuing until, during
the preceding 30 consecutive days, Availability has at all times been greater
than or equal to the greater of (x) $70,000,000 or (y) 10.0% of the sum of the
total Revolving Commitments at such time.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of U.S. Protective
Advances, Tranche B Protective Advances, and Tranche C Protective Advances
outstanding.
“Credit Party” means any Agent, any Issuing Bank, any Swingline Lender, or any
other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.
“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to herein or in any Security
Agreement and any similar agreements (and, in the case of any European Loan
Party, documentation or requirements) necessary to perfect the security interest
of any Agent or effect control over the relevant deposit accounts referred to in
such Security Agreement or such similar agreement.


19

--------------------------------------------------------------------------------





“Deposit Account Transition Date” has the meaning assigned to such term in
Section 5.13.
“Designated Obligations” has the meaning assigned to such term in Section
9.20(a)(v).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Document” has the meaning assigned to such term in the U.S. Security Agreement.
“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of
Dollars which is equivalent to the sum of (i) the amount so expressed in such
other currency at the Spot Rate on the relevant date of determination; plus (ii)
any amounts owed by the Borrowers pursuant to Section 2.06(f).
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means each Subsidiary of Holdings that is organized under
the laws of the United States, any state of the United States or the District of
Columbia.
“EBITDA” means, for any period for any Person, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period and (v) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory), minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) taken in a prior period and (ii)
any extraordinary gains and any non-cash items of income for such period, all
calculated in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


20

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for any Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, European Administrative
Agent or any Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Accounts” means, at any time, the Accounts of a Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Loan
Party:
(a)which is not subject to a first priority perfected security interest granted
by (i) the U.S. Loan Parties in favor of the Administrative Agent on behalf of
itself and the Secured Parties to secure the Secured Obligations, (ii) the
Canadian Loan Parties in favor of the Administrative Agent on behalf of itself
and the International Secured Parties to secure the applicable Secured
Obligations, or (iii) the European Loan Parties in favor of the European
Administrative Agent on behalf of itself and the International Secured Parties
to secure the applicable Secured Obligations;


(b)which is subject to any Lien other than (i) the Agents’ Liens or (ii) a
Permitted Encumbrance which does not have priority over the Agents’ Liens;


(c)(i) which (A) in the case of Account Debtors other than those listed on
Schedule 1.01B, is unpaid more than 120 days (150 days in the case of Accounts
of the Spanish Borrower) after the date of the original invoice therefor or (B)
in the case of Account Debtors listed on Schedule 1.01B, is unpaid more than 30
days after the original due date therefor (in the case of each of clauses (A)
and (B), “Overage”) (when calculating such amount for the same Account Debtor,
the Administrative Agent shall include the net amount of such Overage and add
back any credits, but only to the extent that such credits do not exceed the
total gross receivables from such Account Debtor), or (ii) which has been
written off the books of such Loan Party or otherwise designated as
uncollectible;




21

--------------------------------------------------------------------------------





(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;


(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 10% of the aggregate amount of Eligible Accounts of all Loan Parties;


(f)with respect to which any representation or warranty contained in this
Agreement or any Collateral Document is not true in any material respect, or
with respect to which there exists a breach of any covenant contained in any
such agreement;


(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Loan Party’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or (vi)
relates to payments of interest;


(h)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;


(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;


(j)which is owed by an Account Debtor which has then currently (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
receiver and manager, custodian, trustee, monitor, administrator, sequestrator,
or liquidator of its assets, or, in the case of any Account Debtor of a Foreign
Loan Party, any equivalent of the foregoing in any applicable jurisdiction, (ii)
had possession of all or a material part of its property taken by any receiver,
interim receiver, receiver and manager, custodian, trustee, monitor,
administrator, sequestrator, or liquidator, or, in the case of any Account
Debtor of a Foreign Loan Party, any equivalent of the foregoing in any
applicable jurisdiction, (iii) filed, or had filed against it, any assignment,
application, request or petition for liquidation, reorganization, arrangement,
adjustment of debts, stay of proceedings, adjudication as bankrupt, winding-up,
or voluntary or involuntary case or proceeding under any Insolvency Law (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, (vi) ceased
operation of its business, or (vii) a Sanctioned Person or a “blocked” person
listed in the Annex, or listed as a Specially Designated Terrorist (as defined
in the Patriot Act) or as a “blocked” person on any lists maintained by the OFAC
pursuant to the Patriot Act or any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of the
OFAC issued pursuant to the Patriot Act or on any other list of terrorists or
terrorist organizations maintained pursuant to the Patriot Act;


22

--------------------------------------------------------------------------------







(k)which is owed by any Account Debtor which has sold all or substantially all
of its assets;


(l)which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code)
(A) in the U.S. or Canada, (B) solely with respect to an Account Debtor of a
European Borrower, in any Eligible European Jurisdiction or (C) solely with
respect to an Account Debtor of the Spanish Borrower, in Hong Kong or Singapore
(subject to receipt of Hong Kong Security Agreements or Singapore Security
Agreements, respectively, satisfactory to the European Administrative Agent in
its Permitted Discretion) or (ii) is not organized under applicable law of (A)
the U.S., any state of the U.S., Canada, or any province or territory of Canada,
(B) solely with respect to an Account Debtor of a European Borrower, any
Eligible European Jurisdiction or (C) solely with respect to an Account Debtor
of the Spanish Borrower, Hong Kong or Singapore (subject to receipt of Hong Kong
Security Agreements or Singapore Security Agreements, respectively, satisfactory
to the European Administrative Agent in its Permitted Discretion), unless, in
either case, such Account is backed by a Letter of Credit acceptable to the
applicable Agent which is in the possession of, and is directly drawable by, the
applicable Agent; provided, that the Spanish Borrowing Base shall not include
more than $20,000,000 of Accounts owing by Account Debtors that (A) maintain
their chief executive office in Hong Kong or Singapore or (B) are organized
under the laws of Hong Kong or Singapore;


(m)which is owed in any currency other than (i) in the case of the U.S. Loan
Parties and the Canadian Loan Parties, Dollars or Canadian Dollars and (ii) in
the case of the European Borrowers, Dollars, Sterling, or Euros;


(n)which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the federal
government of the U.S. or Canada unless such Account is backed by a Letter of
Credit acceptable to the Administrative Agent which is in the possession of, and
is directly drawable by, the Administrative Agent, or (ii)(1) the government of
the U.S., or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.) or (2) the federal government
of Canada, unless the Financial Administration Act (Canada), as amended, has
been complied with to the Administrative Agent’s satisfaction and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;


(o)which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of their respective
Affiliates;


(p)which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent following prior notice of such limit by Administrative
Agent to the Borrower Representative, to the extent of such excess;




23

--------------------------------------------------------------------------------





(q)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;


(r)which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;


(s)which is evidenced by any promissory note, chattel paper, bill of exchange
(lettre de change), or instrument;


(t)which is owed by an Account Debtor located in any jurisdiction which requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;


(u)with respect to which such Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Loan Party created a new receivable for the unpaid portion of such Account;


(v)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;


(w)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;


(x)which was created on cash on delivery terms;


(y)which, in respect of any European Borrower, is subject to any limitation on
assignment (whether arising by operation of law, by agreement or otherwise)
which would under the local governing law of the contract have the effect of
restricting the assignment for or by way of security or the creation of
security, in each case unless the European Administrative Agent has determined
that such limitation is not enforceable;


(z)as to which, in respect of any European Borrower, the contract or agreement
underlying such Account is governed by (or, if no governing law is expressed
therein, is deemed to be governed by) the laws of any jurisdiction other than
(i) the United States, any state thereof or the District of Columbia, (ii)
Canada or any province or other political subdivision of Canada or (iii) any
Eligible European Jurisdiction;




24

--------------------------------------------------------------------------------





(aa)which, in respect of any European Borrower, is subject to extended retention
of title arrangements (for example, verlängerter Eigentumsvorbehalt, including a
processing clause, Verarbeitungsklausel) with respect to any part of the
Inventory or goods giving rise to such Account or similar arrangements under any
Applicable Law to the extent of a claim that validly survives by law or contract
that can effectively be enforced pursuant to such title retention arrangements
or that are subject to a restriction on assignment;


(ab)which, with respect to any Additional European Borrower, does not meet such
other eligibility requirements as the Administrative Agent may establish in its
Permitted Discretion; or


(ac)which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable for any reason whatsoever.
In the event that an Account of a Loan Party, which was previously an Eligible
Account, ceases to be an Eligible Account hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Loan Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such Loan
Party to reduce the amount of such Account.
“Eligible Consigned Inventory” means Eligible Inventory of a U.S. Loan Party on
consignment if such Eligible Inventory is easily identifiable as belonging to
such Loan Party and Loan Party has (i) properly and timely perfected its
purchase money security interest in the Inventory and assigned such interest to
the Administrative Agent, all in accordance with Article 9 of the UCC and (ii)
entered into or delivered such other documentation or agreements as the
Administrative Agent may request in its Permitted Discretion, including without
limitation consignment agreements, UCC searches, notices or Collateral Access
Agreements.
“Eligible Equipment” means the Equipment owned by a Loan Party and meeting each
of the following requirements:
(a)such Loan Party has good title to such Equipment (meaning in relation to
Equipment owned by the German Borrower, exclusive ownership (Alleineigentum);


(b)such Loan Party has the right to subject such Equipment to a Lien in favor of
the applicable Agent;


(c)such Equipment is (i) subject to a first priority perfected Lien granted by
(1) the U.S. Loan Parties in favor of the Administrative Agent on behalf of
itself and the Secured Parties to secure the Secured Obligations, (2) the
Canadian Loan Parties in favor of the Administrative Agent on behalf of itself
and the International Secured


25

--------------------------------------------------------------------------------





Parties to secure the applicable Secured Obligations, or (3) the German Borrower
or an Additional European Borrower in favor of the European Administrative Agent
on behalf of itself and the International Secured Parties to secure the
applicable Secured Obligations and (ii) free and clear of all other Liens of any
nature whatsoever (except for Permitted Encumbrances which do not have priority
over the Agents’ Liens);


(d)the full purchase price for such Equipment has been paid by such Loan Party;


(e)such Equipment is located on premises (i) owned by such Loan Party which
premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Loan Party where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;


(f)such Equipment is in good working order and condition (ordinary wear and tear
excepted) and is used or held for use by such Loan Party in the ordinary course
of business of such Loan Party;


(g)such Equipment (i) is not subject to any agreement which restricts the
ability of such Loan Party to use, sell, transport or dispose of such Equipment
or which restricts the Administrative Agent’s ability to take possession of,
sell or otherwise dispose of such Equipment and (ii) was not purchased from a
Person that was a Sanctioned Person at the time of such purchase;


(h)such Equipment does not constitute “Fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located;


(i)with respect to which any representation or warranty contained in this
Agreement or any Collateral Document is not true in any material respect, or
with respect to which there exists a breach of any covenant contained in any
such agreement; and


(j)which, with respect to any Additional European Borrower, in addition to each
of the foregoing conditions, is acceptable to the Administrative Agent, and
which meets such other eligibility requirements as the Administrative Agent may
establish, in each case in its Permitted Discretion.
“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland and the United Kingdom.
“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory of a Loan Party shall not include any
Inventory:


26

--------------------------------------------------------------------------------





(a)which is not subject to a first priority perfected Lien granted by (i) the
U.S. Loan Parties in favor of the Administrative Agent on behalf of itself and
the Secured Parties to secure the Secured Obligations, (ii) the Canadian Loan
Parties in favor of the Administrative Agent on behalf of itself and the
International Secured Parties to secure the applicable Secured Obligations,
(iii) the German Borrower in favor of the European Administrative Agent on
behalf of itself and the International Secured Parties to secure the applicable
Secured Obligations, or (iv) any Additional European Borrower in favor of the
European Administrative Agent on behalf of itself and the International Secured
Parties to secure the applicable Secured Obligations;


(b)which is subject to any Lien other than (i) the Agents’ Liens or (ii) a
Permitted Encumbrance which does not have priority over the Agents’ Liens;


(c)which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;


(d)with respect to which any representation or warranty contained in this
Agreement or any Collateral Document is not true in any material respect, or
with respect to which there exists a breach of any covenant contained in any
such agreement, or which does not conform to all standards imposed by any
Governmental Authority, or which on the date of acquisition was acquired from a
Sanctioned Person, a “blocked” person listed in the Annex, or listed as a
Specially Designated Terrorist (as defined in the Patriot Act) or as a “blocked”
person on any lists maintained by the OFAC pursuant to the Patriot Act or any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of the OFAC issued pursuant to the Patriot Act or
on any other list of terrorists or terrorist organizations maintained pursuant
to the Patriot Act;


(e)in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;


(f)which is not-finished goods (provided that not-finished goods shall not refer
to raw materials) or which constitutes work-in-process, spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business; provided that Inventory
that consists of not-finished goods or work-in-process shall not be excluded
solely by virtue of this clause (f) in the Permitted Discretion of the
Administrative Agent;


(g)which is not located in the U.S., Canada, Germany (only in respect of
Inventory of the German Borrower), or the country of organization of an
Additional European Borrower (only in respect of Inventory of such Additional
European Borrower), or is in transit with a common carrier from vendors and
suppliers, provided


27

--------------------------------------------------------------------------------





that, up to $15,000,000 of Inventory that is in transit solely within the United
States from vendors and suppliers may be included as Eligible Inventory despite
the foregoing provision of this clause (g) so long as such Inventory is owned by
the applicable Loan Party subject to the first priority perfected Lien in favor
of the Administrative Agent, and the Administrative Agent has received such
documentation with respect thereto as it shall have requested in its Permitted
Discretion;


(h)which is located in any location (i) leased by such Loan Party and having
aggregate value (calculated at the lower of average cost or market value),
together with Inventory referred to in clause (h)(ii) below and clause (i)
below, in excess of $2,000,000 unless (1) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (2) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion, or
(ii) owned by such Loan Party but subject to a mortgage in favor of a lender
other than the Administrative Agent and having aggregate value (calculated at
the lower of average cost or market value), together with Inventory referred to
in clause (h)(i) above and clause (i) below, in excess of $2,000,000 unless (1)
the mortgagee has delivered to the Administrative Agent a reasonably
satisfactory mortgagee waiver or (2) an appropriate Reserve has been established
by the Administrative Agent in its Permitted Discretion;


(i)which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and having aggregate value
(calculated at the lower of average cost or market value), together with
Inventory referred to in clause (h) above, in excess of $2,000,000, and is not
evidenced by a Document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require or (ii) an appropriate
Reserve has been established by the Administrative Agent in its Permitted
Discretion;


(j)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;


(k)which is a discontinued product or component thereof;


(l)which is the subject of a consignment by such Loan Party as consignor,
provided that the Aggregate Borrowing Base may include up to $25,000,000 of
availability in the aggregate in respect of Eligible Consigned Inventory;


(m)which is perishable;


(n)which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;




28

--------------------------------------------------------------------------------





(o)which is not reflected in a current perpetual inventory report of such Loan
Party;


(p)for which reclamation or other similar rights have been asserted by the
seller;


(q)for which any contract relating to such Inventory expressly includes
retention of title arrangements (Eigentumsvorbehalt), (y) extended retention of
title arrangements (verlängerter Eigentumsvorbehalt) or (z) broadened retention
of title arrangements (erweiterte Eigentumsvorbehalte) in favor of the vendor or
supplier thereof; provided that Inventory of a German Borrower of the types
described above shall not be excluded from Eligible Inventory solely pursuant to
this clause (q) in the event that (A) the European Administrative Agent shall
have received evidence satisfactory to it that the full purchase price of such
Inventory has, or will have, been paid prior to or upon the delivery of such
Inventory to the relevant Loan Party, or (B) a Letter of Credit has been issued
by an Issuing Bank under and in accordance with the terms of this Agreement for
the purchase of such Inventory;


(r)which, with respect to any Additional European Borrower, is not acceptable to
the Administrative Agent, or which fails to meet such other eligibility
requirements as the Administrative Agent may establish, in each case in its
Permitted Discretion; or


(s)which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.
In the event that Inventory of a Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.
“Eligible Real Property” means the real property listed on Schedule 1.01A owned
by a Loan Party (or, with respect to any Additional European Borrower, real
property of such Additional European Borrower (i) which in any event shall
satisfy each of the following conditions and (ii) is acceptable to the
Administrative Agent and the Joint Lead Arrangers), in each case:
(a)that is acceptable to the Administrative Agent in its Permitted Discretion
for inclusion in the Aggregate Borrowing Base and the Borrowing Base of such
Loan Party;


(b)in respect of which an appraisal report has been delivered to the
Administrative Agent in form, scope and substance satisfactory to the
Administrative Agent in its Permitted Discretion;


(c)in respect of which the Administrative Agent is satisfied in its Permitted
Discretion that all actions necessary or desirable in order to create perfected
first priority Lien on such real property have been taken, including the filing
and recording of Mortgages;


29

--------------------------------------------------------------------------------







(d)in respect of which an environmental assessment report has been completed and
delivered to the Administrative Agent in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion and which does not indicate any
pending, threatened or existing Environmental Liability or noncompliance with
any Environmental Law;


(e)which is adequately protected by fully-paid valid title insurance with
endorsements and in amounts acceptable to the Administrative Agent, insuring
that the Administrative Agent, for the benefit of the Secured Parties, shall
have a perfected first priority Lien securing the Secured Obligations on such
real property, evidence of which shall have been provided in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion;


(f)in respect of which an ALTA survey (or its customary equivalent in Canada or
any jurisdiction applicable to the property of any Additional European Borrower,
as applicable; provided that the Administrative Agent may, in its discretion,
rely on title insurance where customary in the applicable jurisdiction) has been
delivered for which all necessary fees have been paid and which is dated no more
than 30 days prior to the date on which the applicable Mortgage is recorded,
certified to the Administrative Agent and the issuer of the title insurance
policy in a manner satisfactory to the Administrative Agent in its Permitted
Discretion by a land surveyor duly registered and licensed in the state in which
such Eligible Real Property is located (or is similarly licensed and registered
in Canada or any jurisdiction applicable to the property of any Additional
European Borrower, as applicable) and acceptable to the Administrative Agent,
and shows (subject to such modification or information shown as is customary in
Canada or any jurisdiction applicable to the property of any Additional European
Borrower) all buildings and other improvements, any offsite improvements, the
location of any easements, parking spaces, rights of way, building setback lines
and other dimensional regulations and the absence of encroachments, either by
such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent in its
Permitted Discretion;


(g)with respect to which the Administrative Agent has received evidence of
whether such real property is located in any area that has been designated by
the Federal Emergency Management Agency (or any comparable agency in Canada or
any jurisdiction applicable to the property of any Additional European Borrower,
as applicable) as a “Special Flood Hazard Area” (or the equivalent thereof in
Canada or any jurisdiction applicable to the property of any Additional European
Borrower, as applicable), and in the event such real property is located in any
such area, with respect to which the applicable Loan Party maintains flood
insurance on such real property in an amount equal to the lesser of the total
Commitment or the total replacement cost value of the improvements;


(h)with respect to which each representation or warranty contained in this
Agreement or other Loan Document (including any Mortgage) is true in all
material respects, or with respect to which there exists no breach of any
covenant contained in any such agreement; and




30

--------------------------------------------------------------------------------





(i)which, with respect to any Additional European Borrower, meets such other
eligibility requirements as the Administrative Agent may establish in its
Permitted Discretion.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, orders-in-council, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, presence, release or threatened release of any
Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or any exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equipment” has the meaning assigned to such term in any Security Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding debt securities convertible or exchangeable into
any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a U.S. Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any U.S. Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any U.S. Pension Plan; (d) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any U.S. Pension Plan; (e) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any U.S. Pension Plan or U.S.
Pension Plans or to appoint a trustee to administer any U.S. Pension Plan; (f)
the incurrence by any Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any U.S. Pension Plan
or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of


31

--------------------------------------------------------------------------------





Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBOR Rate.
“EURIBOR Rate” means, with respect to any EURIBOR Borrowing for any applicable
Interest Period, the EURIBOR Screen Rate at approximately 11:00 a.m., Brussels
time, on the Quotation Day; provided that, if the EURIBOR Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”), then the EURIBOR Rate shall be the Interpolated Rate, subject to
Section 2.14 in the event that the Administrative Agent shall conclude that it
shall not be possible to determine such Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error).
“EURIBOR Screen Rate” means, for any day and time, with respect to any EURIBOR
Borrowing for any applicable Interest Period, the interest rate per annum
determined by the Banking Federation of the European Union (or any other Person
that takes over the administration of such rate) for deposits in Euro (for
delivery on the first day of such Interest Period) with a term comparable to
such Interest Period; provided that if the EURIBOR Screen Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement.
“Euro” or “€” means the single currency of the Participating Member States as
constituted by the Treaty on European Union and as referred to in the
legislative measures of the Participating Member States for the introduction of,
change over to, or operation of the Euro in one or more member states. For
purposes hereof, “Participating Member States” means each State so described in
any legislative measures of the European Council for the introduction of, change
over to, or operation of a single or unified European Union, and includes,
without limitation, each member State of the European Union that adopts or has
adopted the Euro as its lawful currency in accordance with the aforementioned
legislative measures.


32

--------------------------------------------------------------------------------





“European Administrative Agent” means J.P. Morgan Europe Limited, in its
capacity as administrative agent for the Tranche C Lenders hereunder, and its
successors and assigns in such capacity (or such of its Affiliates as it may
designate from time to time).
“European Borrowers” means, individual and/or collectively, the French Borrower,
the German Borrower, the Spanish Borrower, and any Additional European Borrower.
“European Borrowing Base” means, individually and/or collectively (without
duplication) as the context may require, the French Borrowing Base, the German
Borrowing Base, the Spanish Borrowing Base, and any Additional European Borrower
Borrowing Base.
“European Collection Deposit Account” means (i) a “Collection Deposit Account”
as defined in any European Security Agreement, or, to the extent relating to any
European Borrower, in any other applicable Loan Document or (ii) any account
into which funds are swept or otherwise deposited pursuant to the terms of
Section 5.16 (including any such account transferred to the name of the European
Administrative Agent or opened pursuant to Section 5.15).
“European Excluded Accounts” means the following Deposit Accounts (as defined in
the U.S. Security Agreement) held by a European Loan Party: (i) tax, trust, and
Payroll Accounts (as defined in the U.S. Security Agreement), (ii) Deposit
Accounts (as defined in the U.S. Security Agreement) pledged to third parties as
permitted by Section 6.02, (iii) zero balance accounts, (iv) real estate lease
accounts, (v) Deposit Accounts created for the specific purpose of providing
security for commercial projects, bonds, bid bonds, appeal bonds, surety bonds
and similar obligations, in each case provided in the ordinary course of
business, (vi) any other Deposit Account (other than a European Collection
Deposit Account), provided that the maximum daily balance of any such other
Deposit Account excluded pursuant to this clause (vi) does not exceed
$2,000,000, and the aggregate value of all such other Deposit Accounts excluded
pursuant to this clause (vi) does not exceed $10,000,000, and (vii) any Deposit
Account listed on Schedule 1.01(E) hereto.
“European Guarantee” means, individually and/or collectively as the context may
require, any French Guarantee, any German Guarantee, any Spanish Guarantee, any
Additional European Guarantee, and any other guarantee that is entered into by
any European Borrower or any other European Loan Party pursuant to the terms of
this Agreement or any other Loan Document, including Section 5.14(a) and (d), in
form and substance reasonably satisfactory to the Administrative Agent, as each
of the foregoing may be amended, restated or otherwise modified from time to
time.
“European Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(c).
“European Guarantor” means each European Borrower and each Person that is a
party to this Agreement as a European Guarantor, or that becomes a party to this
Agreement as a European Guarantor pursuant to a European Guarantor Joinder
Agreement pursuant to Section 5.14(a) and/or (d).


33

--------------------------------------------------------------------------------





“European Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“European Issuing Banks” means, individually and/or collectively as the context
may require, in the case of each European Letter of Credit, J.P. Morgan Europe
Limited, Credit Agricole Corporate And Investment Bank, Bank of America Merrill
Lynch International Limited, and any other Lender from time to time designated
by the Borrower Representative as a European Issuing Bank, with the consent of
such Lender and the Administrative Agent, each in its capacity as the issuer of
European Letters of Credit hereunder, and their respective successors and
permitted assigns in such capacity as provided in Section 2.06(j). Any European
Issuing Bank may, in its sole discretion, arrange for one or more European
Letters of Credit to be issued by its Affiliates, in which case the term
“European Issuing Bank” shall include any such Affiliate with respect to
European Letters of Credit issued by such Affiliate (it being agreed that such
Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.06 with respect to such European Letters of Credit).
At any time there is more than one European Issuing Bank, all singular
references to the European Issuing Bank shall mean any European Issuing Bank,
either European Issuing Bank, each European Issuing Bank, the European Issuing
Bank that has issued the applicable Letter of Credit, or both (or all) European
Issuing Banks, as the context may require. Each European Issuing Bank issuing a
European Letter of Credit in France shall be a French Qualifying Issuing Bank.
“European Issuing Bank Sublimit” means, as of the Effective Date, (i)
$51,067,000, in the case of J.P. Morgan Europe Limited, (ii) $31,900,000, in the
case of Credit Agricole Corporate And Investment Bank, (iii) $17,033,000, in the
case of Bank of America Merrill Lynch International Limited, and (iv) such
amount as shall be designated to the Administrative Agent and the Borrower
Representative in writing by a European Issuing Bank; provided that any European
Issuing Bank shall be permitted at any time to increase or reduce its European
Issuing Bank Sublimit upon providing five (5) days’ prior written notice thereof
to the Administrative Agent and the Borrower Representative (so long as the
aggregate European Issuing Bank Sublimits of all European Issuing Banks does not
exceed the Tranche C Commitment).
“European LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
“European LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of all European
Letters of Credit. The European LC Exposure of any Tranche C Revolving Lender at
any time shall be its Applicable Percentage of the total European LC Exposure at
such time.
“European Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable European Issuing Bank
issued hereunder for the purpose of providing credit support for a European
Borrower.
“European Loan Parties” means, individually and/or collectively as the context
may require, the European Borrowers and the European Guarantors, and their
respective successors and assigns.


34

--------------------------------------------------------------------------------





“European Obligations” means, with respect to the European Loan Parties, all
unpaid principal of and accrued and unpaid interest on the Tranche C Loans made
to the European Borrowers, all European LC Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
European Loan Parties to any Lender, the Administrative Agent, any European
Issuing Bank, any indemnified party arising under the Loan Documents, or any
other Secured Party, including those arising pursuant to Section 10.01(c) or
arising under any other European Guarantee (in each case including interest and
other obligations accruing or incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding or which would have accrued
but for such bankruptcy, insolvency or similar proceeding, regardless of whether
allowed or allowable in such proceeding).
“European Secured Obligations” means all European Obligations, together with all
(a) Banking Services Obligations of the European Loan Parties owing to one or
more Revolving Lenders or their respective Affiliates, provided that (i) (A)
such Banking Services Obligation is listed on Schedule 1.01C as of the Effective
Date, (B) within one week of the time that any agreement relating to such
Banking Services Obligation is executed (or in the case of Banking Services
Obligations existing on the date that a Person becomes a Revolving Lender (or an
Affiliate of a Revolving Lender) after the Effective Date, within one week after
such date), the Revolving Lender or Affiliate of a Revolving Lender party
thereto shall have delivered written notice (executed by such Revolving Lender
or Affiliate and the Borrower Representative) to the European Administrative
Agent in the form of Exhibit B-1 or any other form approved by the European
Administrative Agent that such a transaction has been entered into and that it
constitutes a European Secured Obligation entitled to the benefits of the
applicable Collateral Documents or (C) Chase or an Affiliate is a party thereto
and (ii) the applicable Revolving Lender has not, at the time such transaction
relating to such Banking Services Obligation is executed, received notice of any
continuing Event of Default; and (b) Swap Agreement Obligations of the European
Loan Parties owing to one or more Revolving Lenders or their respective
Affiliates, provided that (i) (A) such Swap Agreement Obligation is listed on
Schedule 1.01D as of the Effective Date, (B) within one week of the time that
any transaction relating to such Swap Agreement Obligation is executed (or in
the case of Swap Agreement Obligations existing on the date that a Person
becomes a Revolving Lender (or an Affiliate of a Revolving Lender) after the
Effective Date, within one week after such date), the Revolving Lender or
Affiliate of a Revolving Lender party thereto shall have delivered written
notice (executed by such Revolving Lender or Affiliate and the Borrower
Representative) to the European Administrative Agent in the form of Exhibit B-2
or any other form approved by the European Administrative Agent that such a
transaction has been entered into and that it constitutes a European Secured
Obligation entitled to the benefits of the applicable Collateral Documents or
(C) JPMCB or an Affiliate is a party thereto and (ii) the applicable Revolving
Lender has not, at the time such transaction relating to such Swap Agreement
Obligation is executed, received notice of any continuing Event of Default;
provided, however, that the definition of “European Secured Obligations” shall
not create any guarantee by any European Guarantor of (or grant of security
interest by any European Guarantor to support, as applicable) any Excluded Swap
Obligations of such European Guarantor for purposes of determining any
obligations of any European Guarantor.


35

--------------------------------------------------------------------------------





“European Security Agreement” means, individually and/or collectively as the
context may require, (a) each French Security Agreement, (b) each German
Security Agreement, (c) each Spanish Security Agreement, and (d) each Additional
European Security Agreement.
“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty establishing the European Community (signed in Rome
on 25 March 1967) as amended by the Treaty on the European Union (signed in
Maastricht on 7 February 1992).
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Accounts” has the meaning assigned to such term in the U.S. Security
Agreement.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means, with respect to any payment made by a Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or is resident or carries on business through a
permanent establishment located therein or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by such jurisdiction, and (c) in
the case of a Non-U.S. Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes resulting
from any law in effect (including FATCA) on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.17(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Taxes pursuant to Section 2.17(a).
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 6, 2013, among Holdings, the U.S. Borrower, the
Canadian Borrower, the French Borrower, the German Borrower, the Spanish
Borrower, the other guarantors party thereto, as guarantors, the lenders party
thereto, the agents party thereto, and


36

--------------------------------------------------------------------------------





the other parties thereto, as previously amended, supplemented, or otherwise
modified, which agreement is amended and restated on the Effective Date pursuant
to the terms hereof.
“Existing Debt Securities” means, individually and/or collectively as the
context may require, the Senior Unsecured Notes and the Subordinated Convertible
Notes (including any Refinancing Indebtedness permitted hereunder in respect of
any of the foregoing).
“Facility” means, individually and/or collectively as the context may require,
the U.S. Facility, the Tranche B Facility, and the Tranche C Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower and, in the case of a European
Loan Party, also means each person performing similar duties as the foregoing
persons (including any director of a European Loan Party, acting in such
capacity).
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary, owned directly by
one or more of the Loan Parties.
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made, plus expense for income taxes paid in cash (net of any cash
refund in respect of income taxes actually received during such period, provided
that such net amount shall not be reduced below zero), plus dividends or
distributions paid in cash, plus Capital Lease Obligation payments, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Fixed Rate Senior Unsecured Notes” shall mean Holdings’ 5.75% Senior Fixed Rate
Notes due 2022 issued pursuant to the Senior Unsecured Note Indenture and any
registered notes issued by Holdings in exchange therefor pursuant to the Senior
Unsecured Note Indenture, as contemplated by the registration rights agreement
entered into in connection with the issuance of such Fixed Rate Senior Unsecured
Notes, with substantially identical terms as such Fixed Rate Senior Unsecured
Notes.


37

--------------------------------------------------------------------------------





“Fixtures” has the meaning assigned to such term in any Security Agreement.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert -
Waters Flood Insurance Reform Act of 2012, as now or hereafter in effect, and
all similar Canadian laws and regulations, any successor statute thereto, in
each case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.
“Flood Laws” has the meaning assigned to such term in Article VIII.
“Foreign Loan Party” means, individually and collectively, the Loan Parties
other than the U.S. Loan Parties.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is not subject to U.S. law or Canadian law and that
is established, maintained or contributed to by any European Loan Party or in
respect of which any European Loan Party has any liability, obligation or
contingent liability.
“Foreign Subsidiary” means each Subsidiary of Holdings that is not a Domestic
Subsidiary.
“France” means the French Republic.
“French Borrower” has the meaning assigned to such term in the preamble.
“French Borrowing Base” means, at any time, the difference of
(a)85% of the French Borrower’s Eligible Accounts at such time, less


(b)any applicable Reserve then in effect to the extent applicable to the French
Borrower or such Eligible Accounts.
“French Borrowing Base Availability” means, at any time, an amount equal to (a)
the French Borrowing Base plus (b) the Canadian Tranche C Borrowing Base
Availability plus (c) the U.S. Borrowing Base Availability minus (d) the French
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“French Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by a French Borrower or any other
French Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.14(a) and (d), in form and substance reasonably
satisfactory to the Administrative Agent, as each of the foregoing may be
amended, restated or otherwise modified from time to time.


38

--------------------------------------------------------------------------------





“French Guarantor” means a French Borrower and each Person that is a party to
this Agreement as a French Guarantor, or that becomes a party to this Agreement
as a French Guarantor pursuant to a French Guarantor Joinder Agreement pursuant
to Section 5.14(a) and/or (d).
“French Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“French Loan Parties” means, individually and/or collectively as the context may
require, any French Borrower and any French Guarantors, and their respective
successors and assigns.
“French Perfection Requirements” means the making or the procuring of the
appropriate registration, filings, stampings and/or notifications of the French
Security Agreements or the Lien created thereunder as specifically referred to
in any French law legal opinion delivered pursuant to Section 4.01(a) of this
Agreement.
“French Qualifying Issuing Bank” means (i) a credit institution (établissement
de crédit) licensed by the relevant Governmental Authorities of France for the
purpose of providing to customers or administering means of payment (mise à la
disposition ou gestion de moyens de paiement); (ii) a credit institution
(établissement de crédit) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, so long as the relevant Governmental Authorities of France have
been notified in advance by the relevant Governmental Authority of such state;
provided, that such credit institution provides to customers in France or
administers only those means of payment which it is authorized to provide or
administer in the state in which is registered office is located; or (iii) a
financial institution (établissement financier) having its registered office in
a member state of the European Union or in a state which is a party to the
Treaty on the European Economic Area, which has obtained a certificate from the
relevant Governmental Authorities of such state certifying that it meets the
conditions required for that purpose by such Governmental Authority, so long as
the relevant Governmental Authorities of France have been notified in advance by
the relevant Governmental Authority of such state; provided, that such financial
institution provides to customers in France or administers only those means of
payment which it is authorized to provide or administer in the state in which is
registered office is located. For purposes of this definition, “notified in
advance” refers to the satisfaction of the formalities required to benefit from
applicable European passporting provisions (including the transmission by a
local regulator to the French banking authority of a notice received from a
financial institution to the effect that such institution intends to trade in
France on a remote basis pursuant to the European passporting regulations).
“French Qualifying Lender” means (i) a credit institution (établissement de
crédit) or a financing company (société de financement) licensed for the purpose
of carrying out credit transactions (opérations de crédit) by the relevant
Governmental Authorities of France; (ii) a credit institution (établissement de
crédit) having its registered office in a member state of the European Union or
in a state which is a party to the Treaty on the European Economic Area, so long
as the relevant Governmental Authorities of France have been notified in advance
by the relevant Governmental Authority of such state; provided, that such credit
institution carries out in France only those credit transactions which it is
authorized to carry out in the state in which is registered office is located;
or (iii) a financial institution (établissement financier) having its registered
office in a member state of the European Union or in a state which is a


39

--------------------------------------------------------------------------------





party to the Treaty on the European Economic Area, which has obtained a
certificate from the relevant Governmental Authority of such state certifying
that it meets the conditions required for that purpose by such Governmental
Authority, so long as the relevant French authorities have been notified in
advance by the relevant Governmental Authorities of such state; provided, that
such financial institution carries out in France only those credit transactions
which it is authorized to carry out in the state in which is registered office
is located. For purposes of this definition, “notified in advance” refers to the
satisfaction of the formalities required to benefit from applicable European
passporting provisions (including the transmission by a local regulator to the
French banking authority of a notice received from a financial institution to
the effect that such institution intends to trade in France on a remote basis
pursuant to the European passporting regulations).
“French Revolving Exposure” means, with respect to the French Borrower, the sum
of (a) the outstanding principal amount of Tranche C Revolving Loans to the
French Borrower at such time, plus (b) the aggregate principal amount of the
Tranche C Swingline Loans to the French Borrower at such time, plus (c) the
European LC Exposure issued for the account of the French Borrower at such time,
plus (d) the aggregate principal amount of Tranche C Overadvances outstanding to
the French Borrower.
“French Security Agreement” means, individually and collectively as the context
may require, each pledge agreement, security agreement, guarantee or other
agreement that is entered into by any French Loan Party or any Person who is the
holder of Equity Interests in any French Loan Party in favor of any Agent or any
other Secured Party in accordance with the provisions of Article 2328-1 of the
French Civil Code, securing or guaranteeing any of the Secured Obligations, in
each case in form and substance satisfactory to the Administrative Agent and
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.14), as the same may be amended, restated or otherwise
modified from time to time.
“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the United States of
America.
“GCC Holdings” means General Cable Canada Holdings LLC, a Delaware limited
liability company.
“GCC Nova Scotia” means 3265601 Nova Scotia Company, a Nova Scotia company.
“German Bankruptcy Reserve” means reserves for fees payable to an insolvency
administrator.
“German Borrower” has the meaning assigned to such term in the preamble.


40

--------------------------------------------------------------------------------





“German Borrowing Base” means, at any time, the sum of
(a)85% of the German Borrower’s Eligible Accounts at such time, plus


(b)the lesser of (i) 70% of the German Borrower’s Eligible Inventory, valued at
the lower of average cost or market value and (ii) the product of 85% multiplied
by the Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered by the European Administrative Agent multiplied by
the German Borrower’s Eligible Inventory valued at the lower of average cost or
market value, plus


(c)the German Equipment Component, less


(d)any applicable Reserve then in effect to the extent applicable to the German
Borrower or such Eligible Accounts, Eligible Inventory or Eligible Equipment.
“German Borrowing Base Availability” means, at any time, an amount equal to (a)
the German Borrowing Base plus (b) the Canadian Tranche C Borrowing Base
Availability plus (c) the U.S. Borrowing Base Availability minus (d) the German
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“German Equipment Component” means, at the time of any determination, an amount
equal to the lesser of:
(a)an amount equal to the PP&E Amortization Factor multiplied by (i) 85% of the
Net Orderly Liquidation Value of the German Borrower’s Eligible Equipment minus
(b) Reserves established by the Administrative Agent, or


(b)$150,000,000 minus the U.S. PP&E Component minus the Canadian PP&E Component
minus any Additional European Borrower PP&E Component minus Reserves established
by the Administrative Agent.
“German Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by a German Borrower or any other
German Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.14(a) and (d), in form and substance reasonably
satisfactory to the Administrative Agent, as each of the foregoing may be
amended, restated or otherwise modified from time to time.
“German Guarantor” means a German Borrower and each Person that is a party to
this Agreement as a German Guarantor, or that becomes a party to this Agreement
as a German Guarantor pursuant to a German Guarantor Joinder Agreement pursuant
to Section 5.14(a) and/or (d).
“German Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).


41

--------------------------------------------------------------------------------





“German Loan Parties” means, individually and/or collectively as the context may
require, any German Borrower and any German Guarantors, and their respective
successors and assigns.
“German Revolving Exposure” means, with respect to the German Borrower, the sum
of (a) the outstanding principal amount of Tranche C Revolving Loans to the
German Borrower at such time, plus (b) the aggregate principal amount of the
Tranche C Swingline Loans to the German Borrower at such time, plus (c) the
European LC Exposure issued for the account of the German Borrower at such time,
plus (d) the aggregate principal amount of Tranche C Overadvances outstanding to
the German Borrower.
“German Security Agreement” means, individually and collectively as the context
may require, each pledge agreement, security agreement, guarantee or other
agreement that is entered into by any German Loan Party or any Person who is the
holder of Equity Interests in any German Loan Party in favor of any Agent or any
other Secured Party, securing or guaranteeing any of the Secured Obligations
(and/or, where applicable, the Parallel Debt), in each case in form and
substance satisfactory to the Administrative Agent and entered into pursuant to
the terms of this Agreement or any other Loan Document (including Section 5.14),
as the same may be amended, restated or otherwise modified from time to time.
“Germany” means the Federal Republic of Germany.
“Governmental Authority” means the government of the United States of America,
Canada, France, Germany, Spain, any other jurisdiction in which any Loan Party
is organized or incorporated, or any other nation, or any political subdivision
of any of the foregoing, whether state, provincial, territorial or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


42

--------------------------------------------------------------------------------





“Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(c).
“Guarantor Payment” has the meaning assigned to such term in Section 10.11(a).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Holdings” has the meaning assigned to such term in the preamble.
“Hong Kong Security Agreement” means, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is governed by the laws of Hong Kong and that is entered
into by any Spanish Loan Party in favor of any Agent or any other Secured Party,
securing or guaranteeing any of the Secured Obligations, in each case in form
and substance satisfactory to the Administrative Agent and entered into pursuant
to the terms of this Agreement or any other Loan Document (including Section
5.14), as the same may be amended, restated or otherwise modified from time to
time.
“Hypothecary Representative” has the meaning assigned to such term in Article
VIII.
“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.
“Immaterial Subsidiary” means any Subsidiary that, as of any date of
determination, (i) does not have assets (together with the assets of its
Subsidiaries) in excess of 1.0% of the Consolidated Total Assets of Holdings, or
EBITDA for the most recent period of four fiscal quarters for which financial
statements are available (together with the EBITDA of its Subsidiaries on a
consolidated basis for such period) in excess of 1.0% of EBITDA for Holdings and
its Subsidiaries on a consolidated basis for such period, and (ii) does not have
assets (together with the assets of its Subsidiaries and the assets of all other
Immaterial Subsidiaries and their Subsidiaries, in each case on a consolidated
basis) in excess of 7.5% of the Consolidated Total Assets of Holdings, or EBITDA
for such period (together with the EBITDA of its Subsidiaries and the EBITDA of
all other Immaterial Subsidiaries and their Subsidiaries for such period, in
each case on a consolidated basis) in excess of 7.5% of EBITDA for Holdings and
its Subsidiaries on a consolidated basis for such period, in each case in
accordance with GAAP; provided that no (i) Loan Party or (ii) guarantor of the
Existing Debt Securities shall be an Immaterial Subsidiary. In connection with
any Permitted Acquisition, the Borrowers may provide an updated certification of
the Immaterial Subsidiaries based upon the financial statements of Holdings and
its Subsidiaries as of the end of the most recent fiscal quarter, but after
giving pro forma effect to such Permitted Acquisition.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all


43

--------------------------------------------------------------------------------





obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person under any liquidated earn-out (except to the
extent payable in Equity Interests of Holdings) and (l) any other Off-Balance
Sheet Liability of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For the avoidance of doubt, the reclassification of the
Convertible Preferred Stock pursuant to SFAS 150 or otherwise in accordance with
GAAP shall not be deemed to be Indebtedness hereunder.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), Spain’s Insolvency Act 22/2003 of 9
July, Germany’s Insolvency Code (Insolvenzordnung) or Book VI (Livre VI) of the
French Commercial Code, the Council Regulation 1346/2000/EC on insolvency
proceedings (European Union) or the Regulation (EU) 2015/848 of the European
Parliament and of the Council on insolvency proceedings, in each case as
amended, and any other applicable state, provincial, territorial or federal
bankruptcy laws, each as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium (including under Article
1343-5 of the French Civil Code), rearrangement, receivership, reorganization or
other similar law of any jurisdiction, including any corporate or other law of
any jurisdiction permitting a debtor to obtain a stay or a compromise of the
claims of its creditors or debt security holders against it and including any
rules and regulations pursuant thereto.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, for any period for any Person, total interest expense
(including that attributable to Capital Lease Obligations) of such Person and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
on a consolidated basis for such Person and its Subsidiaries for such period in
accordance with GAAP.


44

--------------------------------------------------------------------------------





“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Rate Loan (other than a Swingline Loan), Tranche C Protective Advance, or
Tranche C Swingline Loan, the first day of each calendar quarter and the
Maturity Date, (b) with respect to any Swingline Loan, the day such Loan is
required to be repaid, and (c) with respect to any LIBOR Loan, EURIBOR Loan, or
CDOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part (and, in the case of a LIBOR Borrowing, EURIBOR
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.
“Interest Period” means, (a) with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such LIBOR Borrowing or EURIBOR
Borrowing and ending on the numerically corresponding day in the calendar month
that is one week, or one, two, three or six months (or, if available to each
Lender, twelve months) thereafter, as the Borrower Representative may elect and
(b) with respect to any CDOR Borrowing, the period commencing on the date of
such Borrowing and ending on the date which is 30, 60 or 90 days thereafter (or
such other period of time as may be available from time to time, with the
consent of all of the Lenders), as the Borrower Representative may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Borrowing or EURIBOR Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period (other than a one-week Interest Period) pertaining to a
LIBOR Borrowing or EURIBOR Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
“Intermediate Holdings” means GK Technologies, Incorporated, a New Jersey
corporation.
“International Obligations” means the Obligations, excluding the U.S.
Obligations.
“International Secured Obligations” means the Secured Obligations, excluding the
U.S. Secured Obligations.
“International Secured Parties” means, individually and/or collectively as the
context may require, the Secured Parties, excluding the U.S. Secured Parties.
“Interpolated Rate” means, (a) in relation to the LIBO Rate for any LIBOR
Borrowing, the rate (rounded to the same number of decimal places as the two
relevant LIBO Screen Rates) which results from interpolating on a linear basis
between: (i) the applicable LIBO Screen Rate for the longest period (for which
that LIBO Screen Rate is available) which is less than the Interest Period of
that Borrowing; and (ii) the applicable LIBO Screen Rate for the shortest period
(for which that LIBO Screen Rate is available) which exceeds the Interest Period
of that Borrowing, as of 11:00 a.m., Local Time on the Quotation Day for the
currency of that Borrowing and for a period equal in length to the Interest
Period of that Borrowing, (b) in relation to the EURIBOR Rate for any EURIBOR
Borrowing, the rate (rounded to the same


45

--------------------------------------------------------------------------------





number of decimal places as the two relevant EURIBOR Screen Rates) which results
from interpolating on a linear basis between: (i) the applicable EURIBOR Screen
Rate for the longest period (for which that EURIBOR Screen Rate is available)
which is less than the Interest Period of that Borrowing; and (ii) the
applicable EURIBOR Screen Rate for the shortest period (for which that EURIBOR
Screen Rate is available) which exceeds the Interest Period of that Borrowing,
as of 11:00 a.m., Local Time on the Quotation Day for the currency of that
Borrowing and for a period equal in length to the Interest Period of that
Borrowing, and (c) in relation to any CDOR Rate Loan, for any Interest Period, a
rate per annum (rounded upward to the next 1/100th of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (i) the applicable CDOR Screen Rate for the longest period
(for which such CDOR Screen Rate is available) that is shorter than the Interest
Period for such CDOR Rate Loan and (ii) the applicable CDOR Screen Rate for the
shortest period (for which such CDOR Screen Rate is available) that is longer
than the Interest Period for such CDOR Rate Loan, in each case at such time.
“Inventory” means, individually and collectively, “Inventory” as referred to in
any Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and/or collectively as the context may
require, each U.S. Issuing Bank, each Canadian Issuing Bank, and each European
Issuing Bank. All singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.
“Issuing Bank Sublimit” means, individually and/or collectively as the context
may require, each U.S. Issuing Bank Sublimit, each Canadian Issuing Bank
Sublimit, and each European Issuing Bank Sublimit.
“ITA” means the Income Tax Act (Canada), as amended.
“Joint Lead Arrangers” means each of J.P. Morgan Chase Bank, N.A., Wells Fargo
Bank, N.A., PNC Bank, N.A., Fifth Third Bank, N.A., Credit Agricole Corporate
and Investment Bank and Merrill, Lynch, Pierce, Fenner & Smith Incorporated,
each in its capacity as joint bookrunner and joint lead arranger, and its
successors and assigns in such capacity.
“Joint Venture” means a Person in which one or more Persons other than any the
Loan Parties or their Subsidiaries owns 50% or more of Equity Interests.


46

--------------------------------------------------------------------------------





“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(k).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit, including in respect of a time draft presented thereunder; provided
that, with respect to any component of any such amount in Canadian Dollars under
a U.S. Letter of Credit, such amount shall be the Dollar Amount thereof.
“LC Exposure” means, at any time, the sum of the U.S. LC Exposure, the Canadian
LC Exposure, and the European LC Exposure.
“Lenders” means, individually and/or collectively as the context may require,
the U.S. Revolving Lenders, the Tranche B Revolving Lenders, and the Tranche C
Revolving Lenders. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit (or, in the case of Canadian Letters of Credit or European Letters of
Credit, bank guarantees) issued pursuant to this Agreement. Without limiting the
foregoing, Letters of Credit shall include any time draft presented under a
Letter of Credit.
“LIBO Rate” means, with respect to any LIBOR Borrowing or for any ABR Borrowing
interest with respect to which is determined by reference to clause (c) of the
definition of Alternate Base Rate, and for any applicable Interest Period, the
LIBO Screen Rate at approximately 11:00 a.m., London time, on the applicable
Quotation Day; provided that, if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any LIBO
Borrowing for any applicable Interest Period or for any ABR Borrowing interest
with respect to which is determined by reference to clause (c) of the definition
of Alternate Base Rate, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a period equal in length to such Interest Period
as displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.


47

--------------------------------------------------------------------------------





“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate (excluding, however, Loans
bearing interest at a rate determined by reference to clause (c) of the
definition of Alternate Base Rate).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means, at any time, an amount equal to the Dollar equivalent
(determined at the Spot Rate on the relevant date of calculation) of the sum of
(a) cash readily available to the Loan Parties in (or freely exchangeable into)
US dollars, net of any repatriation costs or foreign exchange adjustments plus
(b) Availability at such time.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the Canadian Guarantee, each European Guarantee, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, any Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements, letter of credit applications
and any agreements between the Borrower Representative and the Issuing Bank
regarding such Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between the applicable Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to any Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guarantor” means (a) with respect to the U.S. Obligations, each U.S. Loan
Party and any other Person that becomes a U.S. Guarantor pursuant to Section
5.14(a) or the other applicable terms of the Loan Documents and (b) with respect
to the Canadian Obligations and the European Obligations, each Loan Party and
any other Person that becomes a French Guarantor, a German Guarantor, a Spanish
Guarantor, an Additional European Guarantor, or otherwise becomes a Loan
Guarantor pursuant to Section 5.14(c) or (d) or the other applicable terms of
the Loan Documents.
“Loan Guaranty” means Article X of this Agreement, each Canadian Guarantee, and
each European Guarantee.
“Loan Parties” means, individually and/or collectively as the context may
require, the Canadian Loan Parties, the European Loan Parties, and the U.S. Loan
Parties.


48

--------------------------------------------------------------------------------





“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Local Time” means (a) local time in London, England with respect to the receipt
and sending of notices by and to, and the disbursement by or payment to, the
European Administrative Agent, any Lender, or any European Issuing Bank with
respect to Tranche C Revolving Loans, Tranche C Swingline Loans, Tranche C
Protective Advances, and reimbursement obligations in respect of European
Letters of Credit; (b) local time in Chicago, Illinois, with respect to the
times for (i) the determination of “Dollar Amount”, (ii) the receipt and sending
of notices by and to, and the disbursement by or payment to, the Administrative
Agent, any Lender, or any U.S. Issuing Bank with respect to U.S. Revolving
Loans, U.S. Swingline Loans, U.S. Protective Advances, and reimbursement
obligations in respect of U.S. Letters of Credit, and (iii) the receipt and
sending of notices by and to, and the disbursement by or payment to, any Lender
or any Canadian Issuing Bank with respect to Tranche B Revolving Loans, Tranche
B Swingline Loans, Tranche B Protective Advances, and reimbursement obligations
in respect of Canadian Letters of Credit; (c) local time in London, England,
with respect to the times for the determination of “LIBO Rate” and “Overnight
LIBO Rate”; (d) local time in Brussels, Belgium, with respect to the times for
the determination of “EURIBOR Rate”; (e) local time at the place of
determination, if such local time as of such place for determination is
specified herein; and (f) in all other circumstances, New York, New York time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the Collateral, or the
Agents’ Liens (on behalf of themselves and the Secured Parties) on the
Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Agents, the Issuing Bank or the Lenders under any of the Loan
Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their respective Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means May 22, 2022.
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
“MIRE Event” means if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Revolving Commitments or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loan or (iii) the issuance,
renewal or extension of Letters of Credit.
“Monthly Reporting Period” means any period after the occurrence at any time of
either of the following: (i) Liquidity is less than $420,000,000 or (ii) for any
period of at least five (5) consecutive Business Days, Aggregate Credit Exposure
is greater than or equal to $245,000,000, and continuing until such time as both
(I) no Default is continuing and (II) during


49

--------------------------------------------------------------------------------





the preceding 30 consecutive days both (i) Liquidity has at all times been
greater than or equal to $420,000,000 and (ii) Aggregate Credit Exposure has at
all times been less than $245,000,000.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” means any improved real property that is subject to a
Mortgage.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien granted by any Loan Party in favor of any Agent (securing
any of the Secured Obligations), on real property of a Loan Party, including any
amendment, restatement, modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and does not include any Foreign Pension Plan, Canadian Benefit Plan
or Canadian Pension Plan.
“Net Income” means, for any period, the consolidated net income (or loss) of any
Person and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any other Person accrued prior to the date it becomes a Subsidiary of such
Person or is merged into or consolidated with such Person or any of its
Subsidiaries, (b) the income (or deficit) of any other Person (other than a
Subsidiary of such Person) in which such Person or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by such Person or such Subsidiary of such Person in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all Taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly


50

--------------------------------------------------------------------------------





attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Borrower Representative).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Notice of Swap Agreement Obligation” means a notice substantially in the form
of Exhibit B-2 delivered pursuant to Section 2.22.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means, individually and/or collectively as the context may
require, the U.S. Obligations, the Canadian Obligations, and the European
Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Original Currency” has the meaning assigned to such term in Section 9.18.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).


51

--------------------------------------------------------------------------------





“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing, excise, property or similar Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overadvance” means, individually and/or collectively as the context may
require, the U.S. Overadvance, the Tranche B Overadvance, and the Tranche C
Overadvance.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight LIBO” means, when used in reference to any Loan or Borrowing, whether
such Loan or the Loan comprising such Borrowing accrues interest at a rate
determined by reference to the Overnight LIBO Rate.
“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount that bears interest at the Overnight LIBO Rate pursuant to the
terms of this Agreement, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the London interbank offered rate as administered by
ICE Benchmark Administration Limited (or any other person that takes over the
administration of such rate) for overnight deposits in Euros, Sterling, or
Dollars, as applicable, displayed on the applicable Thomson Reuters screen page
(currently pages LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Thomson Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be reasonably selected by
the European Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day; provided that
if an Overnight LIBO Rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.
“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively and without
duplication, (A) (x) with respect to each U.S. Letter of Credit, the deposit in
the LC Collateral Account of cash in the relevant currency equal to 105% of the
U.S. LC Exposure, (y) with respect to each Canadian Letter of Credit, the
deposit in the Canadian LC Collateral Account of cash in the relevant currency
equal to 105% of the Canadian LC Exposure; or (z) with respect to each European
Letter of Credit, the deposit in the European LC Collateral Account of cash in
the relevant currency equal to 105% of the European LC Exposure; (B) with the
consent of each applicable Agent and each applicable U.S. Issuing Bank (if in
respect of U.S. Letters of Credit), each applicable Canadian Issuing Bank (if in
respect of Canadian Letters of Credit), and each applicable European Issuing
Bank (if in respect of European Letters of Credit), back-up standby letters of
credit in the relevant currency equal to 105% of each of the U.S. LC Exposure,
Canadian LC Exposure, and European LC Exposure, respectively, as of such date;
or (C) the inclusion of such Letters of Credit in a credit facility that
refinances the Obligations outstanding under this Agreement), (iii) the
indefeasible


52

--------------------------------------------------------------------------------





payment in full in cash of the accrued and unpaid fees, (iv) the indefeasible
payment in full in cash of all reimbursable expenses and other Secured
Obligations (other than Unliquidated Obligations for which no claim has been
made and other obligations expressly stated to survive such payment and
termination of this Agreement), together with accrued and unpaid interest
thereon, (v) the termination of all Commitments, and (vi) the termination of the
Swap Agreement Obligations and the Banking Services Obligations or entering into
other arrangements satisfactory to the Secured Parties counterparties thereto.
“Parallel Debt” has the meaning assigned to such term in Section 9.22(a).
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” the USA Patriot Act Title III of 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and 150
offices, related to the subject matter thereof, including Executive Order 13224
effective September 24, 2001.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Multiemployer Plan; (b) the termination or winding up in
whole or in part of a Canadian Pension Plan; (c) the institution of proceedings
by any Governmental Authority to terminate in whole or in part or have a
third-party administrator appointed to administer a Canadian Pension Plan; or
(d) any other event or condition which could reasonably be expected to
constitute grounds for a Governmental Authority to terminate or wind up in full,
or appoint a third party to administer, any Canadian Pension Plan.
“Pension Plan” means any U.S. Pension Plan, any Canadian Pension Plan, and any
Foreign Pension Plan.
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect acquisition by any Loan Party or Subsidiary, whether
by purchase, merger, combination, amalgamation or otherwise, of all or
substantially all of the assets or property of, or of the voting Equity
Interests of, or a business or product line or unit or a division of, any Person
or the subsidiaries of such Person that satisfies each of the following
requirements:
(a)such acquisition shall be consensual and shall have been approved by the
proposed target’s (or proposed target’s parent’s) board of directors (or
equivalent) governing body;


(b)such Person is in the same or similar line of business as Holdings and its
Subsidiaries, or a component thereof;


(c)such acquisition shall be consummated in accordance with all Requirements of
Law;


53

--------------------------------------------------------------------------------







(d)in the case of the acquisition of Equity Interests by any Loan Party, all of
the outstanding Equity Interests (except for any such securities in the nature
of directors’ qualifying shares or securities required by any applicable
Requirement of Law to be held by other than a foreign non-resident Person) of
such Person (or, in the case of an acquisition of a group of companies, the
parent company of such group) or any newly formed Subsidiary of any Loan Party
in connection with such acquisition shall be (i) directly and beneficially owned
100% by one or more Loan Parties, except with respect to Investments permitted
by Section 6.04(c) in Subsidiaries that are not Loan Parties, and (ii) to the
extent applicable, the applicable Loan Parties shall have complied with Section
5.14 with respect thereto;


(e)in connection with an acquisition of the Equity Interests in any Person, all
Liens on property of such Person shall be terminated unless permitted pursuant
to the Loan Documents, and in connection with an acquisition of the assets of
any Person, all Liens on such assets shall be terminated unless permitted
pursuant to the Loan Documents;


(f)all governmental and material third-party approvals necessary in connection
with such proposed acquisition shall have been obtained and be in full force and
effect;


(g)in the case of an acquisition by any Loan Party, as soon as available, but
not less than five Business Days prior to any acquisition having an acquisition
consideration in excess of $25,000,000 (whether paid in cash, deferred payments,
securities, the assumption of debt (including to the extent that any continuing
debt would be newly reflected on a consolidated balance sheet of Holdings) or
otherwise), the Borrower Representative shall provide to the Administrative
Agent (i) notice of such Permitted Acquisition, (ii) a copy of the final form
(or, if not available, the current draft) for the purchase agreement and all
schedules and exhibits thereto and (iii) a certificate of a Financial Officer of
the Borrower Representative certifying (and showing the calculations therefor in
reasonable detail) that the Loan Parties would be in compliance with the
requirements of clauses (c) through (g) preceding and Section 6.04(k), including
pro forma financial statements indicating compliance with the Specified
Conditions; and


(h)prior to inclusion of any assets acquired in connection with such acquisition
in the determination of the Borrowing Base, due diligence (including, without
limitation, field exams and appraisals) in respect of such acquired assets
satisfactory to the Administrative Agent, in its Permitted Discretion, shall be
completed.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.


54

--------------------------------------------------------------------------------





“Permitted Divestiture” means the sale of (a) 100% of the Equity Interests of a
Domestic Subsidiary whose only assets are Equity Interests in a Foreign
Subsidiary (not organized in Canada, France, Germany, Spain, or any other
jurisdiction in which any Borrower is organized or incorporated), (b) 100% (or
such lesser amount as is owned collectively by the Loan Parties and the
Subsidiaries) of the Equity Interests of a Foreign Subsidiary (not organized in
Canada, France, Germany, Spain, or any other jurisdiction in which any Borrower
is organized or incorporated), or (c) or all or substantially all of the assets
of a Foreign Subsidiary (not organized in Canada, France, Germany, Spain, or any
other jurisdiction in which any Borrower is organized or incorporated), in each
case, to a non-Affiliate, which sale meets the following requirements (i) no
Cash Management Period, Default or Event of Default is continuing at the time of
such sale (or would result therefrom), (ii) the Administrative Agent shall have
received a copy of the documentation pursuant to which such sale is consummated,
(iii) with respect to each sale (or series of related sales to the same or
affiliated Persons) of assets having a fair market value in excess of
$50,000,000, the Administrative Agent shall have received a certificate
certifying as to pro forma compliance by the Loan Parties with the Fixed Charge
Coverage Ratio test contained in Section 6.12, both before and after giving
effect to such sale (regardless of whether a Covenant Trigger Period is then in
effect), (iv) no Material Adverse Effect or violation of any applicable
Requirement of Law or the organizational or governing documents of the Loan
Parties and their Subsidiaries shall result from such sale, (v) such sale and
the application of proceeds thereof shall be made in full compliance with the
Senior Unsecured Note Documents and the Subordinated Convertible Note Documents
(including all applicable requirements in respect of mandatory prepayments), and
(vi) with respect to (A) each sale (or series of related sales to the same or
affiliated Persons) of assets having a fair market value in excess of
$50,000,000 and (B) each sale with respect to which the Loan Parties request any
Agent to take any action (including pursuant to Section 9.02(c)) to release any
Liens granted to such Agent by the Loan Parties on any Collateral (or to return
any possessory Collateral), the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower Representative, in form and
substance reasonably satisfactory to the Administrative Agent, regarding the
compliance of such sale to the requirements of this definition; provided, that
in the event and on each occasion that any Net Proceeds are received by or on
behalf of Holdings or any other Loan Party in respect of any Permitted
Divestiture, the Borrowers shall, immediately after such Net Proceeds are
received by Holdings or any other Loan Party, prepay the Obligations as set
forth in Section 2.11(e) (but subject to the last sentence thereof) in an
aggregate amount equal to 100% of such Net Proceeds to the extent such
Obligations are then outstanding (regardless of whether any Cash Management
Period is then in effect and without giving effect to any right to reinvest
pursuant to the second sentence of Section 2.11(d)); provided, further, that the
Borrowers shall not be obligated to cash collateralize outstanding LC Exposure
to the extent such Net Proceeds exceed the other outstanding Obligations.
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;


55

--------------------------------------------------------------------------------







(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
“Permitted Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada or the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such government), in each case maturing within one year from the
date of acquisition thereof;


(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of Canada or the United States of America or any province or state thereof, or a
bank listed on Schedule I to the Bank Act (Canada), in each case which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;


(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e)money market funds that (i) either comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 or are money market mutual funds (as defined in National Instrument 81-102
Mutual Funds) that are reporting issuers (as defined in Ontario securities law)
in the


56

--------------------------------------------------------------------------------





Province of Ontario, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000;


(f)in the case of any Canadian Loan Party, substantially similar investments as
described in (a) through (e) above (including as to credit and maturity)
denominated in Canadian Dollars; and


(g)in the case of any European Loan Party, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such European Loan Party for cash
management purposes.
“Permitted Lien” means any Lien permitted under Section 6.02.
“Permitted Reorganization” means the transfer of ownership of certain Foreign
Subsidiaries and Domestic Subsidiaries (other than the U.S. Borrower) among
Subsidiaries of the Loan Parties to establish a global holding company and
treasury center for certain Foreign Subsidiaries and related modifications of
the corporate structure of Holdings and its Subsidiaries (including, without
limitation, the transfer of ownership of Subsidiaries or assets, the
capitalization of outstanding intercompany Indebtedness, the formation of new
Subsidiaries (which may include an Additional European Borrower and one or more
Additional European Guarantors) and the dissolution of existing Subsidiaries
(other than the Borrowers)); provided that (1) no Cash Management Period,
Default or Event of Default is continuing at the time thereof or would result
therefrom, and (2) such reorganization (A) shall be pursuant to documentation
reasonably acceptable to the Agents (and the Loan Parties and their Subsidiaries
shall deliver to the Agents such Collateral Documents, reaffirmations, joinders,
schedules, certificates (including solvency certificates), legal opinions,
financial statements, UCC and other collateral filings, and other agreements,
documents or instruments as any Agent shall reasonably request in connection
therewith), (B) to the extent of any transfer of assets of any Loan Party to any
Subsidiary that is not a Loan Party, the Specified Conditions shall be met, (C)
any capitalization, transfer, conversion to equity, forgiveness or other
modification (in a manner that has the effect of any of the foregoing or of
otherwise reducing the principal obligations owed thereunder) of any
intercompany Indebtedness shall comply with Section 6.04(p), (D) shall not
result in a Material Adverse Effect, (E) shall result in (I) the Canadian
Borrower surviving and remaining at all times a Canadian Subsidiary, and the
Canadian Borrower and each surviving Canadian Guarantor being wholly owned by
one or more Loan Parties, (II) each European Borrower surviving and remaining at
all times a Subsidiary organized or incorporated under the laws of its original
jurisdiction, and each European Borrower and each surviving European Guarantor
being wholly owned by one or more Loan Parties, and (III) the U.S. Borrower
surviving and remaining at all times a corporation organized under the laws of
the United States, and the U.S. Borrower and each surviving U.S. Guarantor
(except as provided below) being wholly owned by one or more U.S. Loan Parties,
provided that any merger, consolidation, amalgamation, liquidation or
dissolution of any Loan Party shall comply with clauses (i) through (vii) of
Section 6.03(a); provided, further, that, with respect to any Subsidiary that is
(prior to any Permitted Reorganization) a U.S. Guarantor, and which has no
assets other than Equity Interests of Foreign Subsidiaries, such U.S. Guarantor
may, pursuant to such Permitted Reorganization, become a direct Subsidiary of a
Foreign Loan Party, in which event (x) the Secured Obligations guaranteed by
such Subsidiary and secured by its assets constituting Collateral shall be
limited to the International Secured Obligations


57

--------------------------------------------------------------------------------





and (y) 100% of the voting Equity Interests of such Subsidiary shall be pledged
to the Agents; provided, further, however, that to meet the requirements of this
clause (E), one or more Subsidiaries of Holdings organized in any jurisdiction
in which a Loan Party is organized (or in which an Additional European Borrower
is permitted to be organized) may become European Guarantors hereunder, subject
to the requirements of Section 5.14 and otherwise pursuant to documentation in
form and substance satisfactory to the Administrative Agent, (F) shall not
violate any applicable Requirement of Law or the organizational or governing
documents of the Loan Parties and their Subsidiaries (subject to permitted
amendments of the organizational or governing documents of the Loan Parties and
their Subsidiaries) or any material contractual obligation of the Loan Parties
or their Subsidiaries (including the Existing Debt Securities), (G) shall not
result in Holdings at any time ceasing, directly or indirectly (through one or
more other Loan Parties), to own, free and clear of all Liens or other
encumbrances (other than Agents’ Liens) 100% of the issued and outstanding
Equity Interests of each Loan Party, (H) in the event that an Additional
European Borrower is formed, each Subsidiary of Holdings that is organized or
incorporated in the same jurisdiction as such Additional European Borrower shall
become an Additional European Guarantor pursuant to the terms set forth in
Section 5.14, and (I) shall otherwise be in form and substance, and upon terms,
reasonably acceptable to the Administrative Agent. In connection with any
Permitted Reorganization, the Loan Parties may designate an Additional European
Borrower in accordance with this definition of Permitted Reorganization and the
definition of Additional European Borrower which Additional European Borrower
shall become a party hereto by executing a joinder in form and substance
reasonably satisfactory to the Administrative Agent and delivering such other
instruments, documents, certificates and opinions as the Administrative Agent
may reasonably request. Any such Additional European Borrower shall be organized
or incorporated in the Netherlands, Luxembourg, Ireland, England, or Belgium,
(it being understood that no assets (other than Eligible Accounts) shall be
included in the Borrowing Base for an Additional European Borrower in any such
additional European jurisdiction without the consent of the Administrative Agent
and each Joint Lead Arranger) provide such joinder, security, certificates,
legal opinions, and other documentation as the Agents may request in their sole
discretion in connection with such joinder, and the addition of any Additional
European Borrower shall be subject to such legal and business due diligence
(including field examinations and appraisals) as any Agent may request in its
sole discretion (and no Lender shall be required to make any loan or financial
accommodation to any Additional European Borrower that would violate any
Requirement of Law).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means ClearPar®, Debt Domain, Intralinks®, Syndtrak or a
substantially similar electronic transmission system.


58

--------------------------------------------------------------------------------





“PP&E Amortization Factor” means 1 minus a fraction, the numerator of which is
the number of full calendar quarters elapsed as of any date of determination
(including any calendar quarter ending on the date of determination) since the
Effective Date, (but in no event more than 28) and the denominator of which is
28.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada for purposes of the provisions hereof relating to such perfection, effect
of perfection or non-perfection or priority.
“Prepayment Event” means:
(a)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
(i) dispositions described in Section 6.05(a) and (ii) sales, transfer or other
dispositions not exceeding $5,000,000 in any fiscal year; or


(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party with a fair value immediately prior to such event equal to or greater
than $5,000,000;


(c)the issuance by Holdings of any Equity Interests other than any issuance by
Holdings of not more than an aggregate amount of 15.0% of its Equity Interests
(including its Equity Interests issued upon exercise of any warrant or option or
warrants or options to purchase its Equity Interests), in each case, to
directors, officers, consultants or employees of any Loan Party or its
Subsidiaries; or


(d)the incurrence by any Loan Party of any Indebtedness, other than Indebtedness
permitted under Section 6.01.
“Prime Rate” means (a) for the purpose of Dollar-denominated Loans made
available to the U.S. Borrower, the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal offices in New York City, and (b) for the purpose of
Dollar-denominated Loans made available to the Canadian Borrower, the rate of
interest per annum publicly announced from time to time by the Administrative
Agent at its Toronto office as its base rate for Dollar-denominated commercial
loans made in Canada; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Projections” has the meaning assigned to such term in Section 5.01(e).


59

--------------------------------------------------------------------------------





“Protective Advance” means, individually and/or collectively as the context may
require, the U.S. Protective Advances, the Tranche B Protective Advances, and
the Tranche C Protective Advances.
“Public-Sider” means a Lender whose representatives may trade in securities of
Holdings or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Secured Swap Agreement Reserve” means a reserve established by the
Administrative Agent from time to time in respect of a Qualified Secured Swap
Agreement Obligation, which reserve shall be in the amount of the aggregate
Dollar Equivalent marked to market exposure thereunder as calculated from time
to time by the Lender or Affiliate of a Lender party to such Qualified Secured
Swap Agreement Obligation and notified to the Administrative Agent pursuant to
the terms hereof (it being understood and agreed that a reserve with respect to
a Qualified Secured Swap Agreement Obligation may only be decreased below the
marked to market exposure thereunder with the consent of the Administrative
Agent and the swap counterparty (other than a Loan Party) party to the related
Swap Agreement), in each case including an amount that the Administrative Agent
deems necessary in its Permitted Discretion to maintain due to any failure of
any such counterparty to report its marked to market exposure or any changes in
the relevant markets.
“Qualified Secured Swap Agreement Obligations” means, with respect to any Swap
Agreement Obligation (i) constituting a Secured Obligation and (ii) designated
as a “Qualified Secured Swap Agreement Obligation” in the applicable Notice of
Swap Agreement Obligation or on Schedule 1.01D, or to which JPMCB or an
Affiliate is a party, an amount not to exceed at any time the aggregate
Qualified Secured Swap Agreement Reserve in respect thereof at such time;
provided that if the aggregate amount of Qualified Secured Swap Agreement
Obligations with respect to such Swap Agreement Obligation at any time exceeds
the aggregate Qualified Secured Swap Agreement Reserve in respect of such Swap
Agreement Obligation at such time, then such excess amount shall no longer
constitute Qualified Secured Swap Agreement Obligations, but shall remain
Secured Obligations hereunder.
“Quebec Security Documents” means, collectively, each deed of hypothec executed
by any Loan Party from time to time, and any other related documents, bonds,
debentures or pledge agreements required to perfect a Lien in favor of the
Administrative Agent in the Province of Quebec.
“Quotation Day” means, in respect of the determination of the LIBO Rate or
EURIBOR Rate for any Interest Period for a LIBOR Loan or EURIBOR Loan (a) in
Sterling, the day that is the first Business Day of such Interest Period, (b) in
Euro, the day that is two TARGET Days prior the first day of such Interest
Period, and (c) in Dollars or Canadian Dollars, the day that is two Business
Days prior to the first day of such Interest Period, in each case unless market


60

--------------------------------------------------------------------------------





practice differs in the Relevant Interbank Market for a currency, in which case
the Quotation Day for that currency will be determined by the Administrative
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Refinanced Indebtedness” has the meaning assigned to such term in Section
6.01(f).
“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(f).
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Interbank Market” means, in relation to the Euro, the European
interbank market and, in relation to Sterling, the London interbank market.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Loan Parties, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
at least a majority of the sum of the Aggregate Credit Exposure and unused
Revolving Commitments.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation or duplication, reserves for accrued and unpaid interest on the
Secured Obligations, Banking Services Reserves, Canadian Priority Payable
Reserves, volatility reserves, reserves for rent at locations leased by any Loan
Party and for consignee’s, warehousemen’s, carrier’s, mortgagee’s and bailee’s
charges, reserves for dilution of Accounts, reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Inventory in
transit, reserves for Swap Agreement Obligations (including the Qualified
Secured Swap Agreement Reserve), reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for Taxes, fees,
assessments, and other governmental charges, reserves for retention of title,
extended retention of title, broadened retention of title, or similar
arrangements, and the German Bankruptcy Reserve) with respect to the Collateral
or any Loan Party (including any Additional European Borrower or its assets).


61

--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any Borrower or any option, warrant or
other right to acquire any such Equity Interests in Holdings or any Borrower.
“Revolving Commitment” means, with respect to each Lender, individually and/or
collectively as the context may require, the U.S. Commitment, the Tranche B
Commitment, and the Tranche C Commitment of such Lender.
“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.
“Revolving Exposure” means, individually and/or collectively as the context may
require, the U.S. Revolving Exposure, the Tranche B Revolving Exposure, and the
Tranche C Revolving Exposure.
“Revolving Exposure Limitations” has the meaning assigned to such term in
Section 2.01.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sanctioned Country” means a country, region or territory which is at any time
subject to Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the U.S. Department of Commerce, the U.S. Department of the
Treasury or any other U.S. government entity or by the United Nations Security
Council, the Government of Canada, the European Union or any European Union
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).


62

--------------------------------------------------------------------------------





“Sanctions” means:
(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by (i) the U.S. government and administered by
OFAC, (ii) the United Nations Security Council, (iii) the European Union or any
European Union member state, (iv) Her Majesty's Treasury of the United Kingdom,
(v) the Government of Canada or (vi) or other relevant sanctions authority; and
(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.
“Second Currency” has the meaning assigned to such term in Section 9.18.
“Secured Obligations” means, individually and/or collectively as the context may
require, the U.S. Secured Obligations, the Canadian Secured Obligations, and the
European Secured Obligations.
“Secured Parties” means, individually and/or collectively as the context may
require, the U.S. Secured Parties, the Tranche B Secured Parties, the Tranche C
Secured Parties, and other holders of the Secured Obligations.
“Security Agreement” means, individually and/or collectively as the context may
require, any U.S. Security Agreement, any Canadian Security Agreement, any
European Security Agreement, any Hong Kong Security Agreement and any Singapore
Security Agreement.
“Senior Unsecured Note Documents” means the Senior Unsecured Note Indenture and
all other documents executed and/or delivered with respect to the Fixed Rate
Senior Unsecured Notes prior to the date of this Agreement.
“Senior Unsecured Note Indenture” shall mean with respect to the Fixed Rate
Senior Unsecured Notes, that certain Indenture, dated as of September 25, 2012,
between Holdings, as issuer, the guarantors named therein, as guarantors, and
U.S. Bank National Association, as trustee, as in effect on the date of this
Agreement.
“Senior Unsecured Notes” shall mean, the Fixed Rate Senior Unsecured Notes
issued pursuant to the Senior Unsecured Note Documents.
“Settlement” has the meaning assigned to such term in Section 2.05(h).
“Settlement Date” has the meaning assigned to such term in Section 2.05(h).
“Singapore Security Agreement” means, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is governed by the laws of Singapore and that is entered
into by any Spanish Loan Party in favor of any Agent or any other Secured Party,
securing or guaranteeing any of the Secured Obligations, in each case in form
and substance satisfactory to the Administrative Agent and entered into pursuant
to the terms of this Agreement or any other Loan Document (including Section
5.14), as the same may be amended, restated or otherwise modified from time to
time.


63

--------------------------------------------------------------------------------





“Spain” means the Kingdom of Spain.
“Spanish Borrower” has the meaning assigned to such term in the preamble. The
Spanish Borrower became a party to the Credit Agreement by accession on
September 9, 2013, formalized as a Spanish Public Document on the same date
before the Notary of Barcelona, Mr. Luis Sampietro Villacampa.
“Spanish Borrowing Base” means, at any time, the difference of
(a)85% of the Spanish Borrower’s Eligible Accounts at such time, less


(b)any applicable Reserve then in effect to the extent applicable to the Spanish
Borrower or such Eligible Accounts.
“Spanish Borrowing Base Availability” means, at any time, an amount equal to (a)
the Spanish Borrowing Base plus (b) the Canadian Tranche C Borrowing Base
Availability plus (c) the U.S. Borrowing Base Availability minus (d) the Spanish
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“Spanish Certification” has the meaning assigned to such term in Section
9.09(f).
“Spanish Civil Procedure Law” has the meaning assigned to such term in Section
9.09(f).
“Spanish Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by the Spanish Borrower or any other
Spanish Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.14(a) and (d), in form and substance reasonably
satisfactory to the Administrative Agent, as each of the foregoing may be
amended, restated or otherwise modified from time to time.
“Spanish Guarantor” means the Spanish Borrower and each Person that is a party
to this Agreement as a Spanish Guarantor, or that becomes a party to this
Agreement as a Spanish Guarantor pursuant to a Spanish Guarantor Joinder
Agreement pursuant to Section 5.14(a) and/or (d).
“Spanish Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“Spanish Insolvency Law” means Law 22/2003, of 9 July, on insolvency.
“Spanish Loan Parties” means, individually and/or collectively as the context
may require, the Spanish Borrower and any Spanish Guarantors, and their
respective successors and assigns.
“Spanish Perfection Requirements” means the making or the procuring of the
appropriate registration, filings, stampings and/or notifications of the Spanish
Security Agreements or the Lien created thereunder as specifically referred to
in any Spanish law legal opinion delivered pursuant to Section 4.01(a) of this
Agreement.


64

--------------------------------------------------------------------------------





“Spanish Public Document” means a “documento público” under the laws of Spain,
which includes any of an “escritura pública”, a “póliza” or an “efecto
intervenido por fedatario público”.
“Spanish Ratification Agreements” means the amendment and ratification
agreements dated on or around the Effective Date to be entered into by the
Spanish Loan Parties and any Person who is the holder of Equity Interests in any
Spanish Loan Party in relation to the Spanish Security Agreements.
“Spanish Revolving Exposure” means, with respect to the Spanish Borrower, the
sum of (a) the outstanding principal amount of Tranche C Revolving Loans to the
Spanish Borrower at such time, plus (b) the aggregate principal amount of the
Tranche C Swingline Loans to the Spanish Borrower at such time, plus (c) the
European LC Exposure issued for the account of the Spanish Borrower at such
time, plus (d) the aggregate principal amount of Tranche C Overadvances
outstanding to the Spanish Borrower.
“Spanish Security Agreement” means, individually and collectively as the context
may require, each pledge agreement, security agreement, guarantee or other
agreement that is entered into by any Spanish Loan Party or any Person who is
the holder of Equity Interests in any Spanish Loan Party in favor of any Agent
or any other Secured Party, securing or guaranteeing any of the Secured
Obligations, in each case in form and substance satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document (including Section 5.14), as the same may be amended,
restated or otherwise modified from time to time, including in particular,
without any limitation, as the same have been amended and ratified by the
Spanish Ratification Agreements.
“Specified Conditions” means: with respect to any action or transaction that is
conditioned upon meeting the Specified Conditions (each a “Permitted
Transaction”), each of the following conditions:
(a)no Default or Event of Default has occurred and is continuing or would
immediately result from the consummation of the Permitted Transaction;


(b)either


(i)(A) Availability (I) on an average daily basis for the thirty day period
ended immediately prior to such Permitted Transaction and (II) on the date of
such Permitted Transaction, after giving effect thereto, shall be greater than
$113,750,000, provided that, in the event that Revolving Commitments are
increased above $700,000,000, such amount shall be 16.25% of the sum of the
total Revolving Commitments at such time and (B) the Fixed Charge Coverage Ratio
(calculated, in the case of Guarantees, without duplication of the guaranteed
obligations) for the most recent four fiscal quarters ended immediately prior to
the Permitted Transaction shall, after giving effect to such Permitted
Transaction and assuming such Permitted Transaction occurred on the first day of
the period, be at least 1.15 to 1.00; or


(ii)Availability (A) on an average daily basis for the thirty day period ended
immediately prior to such Permitted Transaction and


65

--------------------------------------------------------------------------------





(B) on the date of such Permitted Transaction, after giving effect thereto,
shall be greater than $140,000,000 (which amount shall be $105,000,000 for the
first twelve months after the Effective Date), provided that, in the event that
Revolving Commitments are increased above $700,000,000, such amounts,
respectively, shall be 20% and 15% of the sum of the total Revolving Commitments
at such time; and


(c)the Borrower Representative shall provide to the Administrative Agent a
certificate of a Financial Officer of the Borrower Representative certifying
(and showing the calculations therefor in reasonable detail) that the Loan
Parties would be in compliance with the requirements of clauses (a) and (b)
preceding.
“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., Local Time, on such
date (the “Applicable Quotation Date”); provided, that if, for any reason, no
such spot rate is being quoted, the spot selling rate shall be determined by
reference to such publicly available service for displaying exchange rates as
may be reasonably selected by the Administrative Agent, or, in the event no such
service is selected, such spot selling rate shall instead be the rate reasonably
determined by the Administrative Agent as the spot rate of exchange in the
market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11:00 a.m., Local
Time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to Standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The Standby LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate Standby LC Exposure.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
or other Governmental Authority to which the Administrative Agent or the
European Administrative Agent is subject with respect to the Adjusted LIBO Rate
for a eurocurrency funding (currently referred to as “Eurocurrency Liabilities”
in Regulation D of the Board). Such reserve percentages shall include those
imposed pursuant to Regulation D of the Board. LIBOR Loans shall be deemed to
constitute eurocurrency fundings and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


66

--------------------------------------------------------------------------------





“Sterling” or “£” refers to the lawful currency of the United Kingdom.
“Subordinated Convertible Note Documents” means the Subordinated Convertible
Note Indenture and all other documents executed and/or delivered with respect to
the Subordinated Convertible Notes prior to the date of this Agreement.
“Subordinated Convertible Note Indenture” shall mean that certain Indenture,
dated as of December 18, 2009, between Holdings, as issuer, and U.S. Bank
National Association, as trustee, with respect to the Subordinated Convertible
Notes, as in effect on the date of this Agreement.
“Subordinated Convertible Notes” shall mean Holdings’ Subordinated Convertible
Notes due 2029 issued pursuant to the Subordinated Convertible Note Documents.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the reasonable satisfaction of the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of a Borrower or a Loan
Party, as applicable.
“SunTrust Bank” means, as long as it or any of its Affiliates remain a Lender,
SunTrust Bank, together with its branches, affiliates and subsidiaries.
“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Aggregate Credit Exposure and unused Revolving Commitments
representing at least 66⅔% of the sum of the total Aggregate Credit Exposure and
unused Revolving Commitments.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.


67

--------------------------------------------------------------------------------





“Swap Agreement Obligations” of a Loan Party means any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure.
“Swingline Lender” means, individually and/or collectively as the context may
require, the U.S. Swingline Lender, the Tranche B Swingline Lender, and the
Tranche C Swingline Lender. Any consent required of the Administrative Agent
shall be deemed to be required of each Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent shall be deemed given by JPMCB in
its capacity as Swingline Lender.
“Swingline Loan” means, individually and/or collectively as the context may
require, each U.S. Swingline Loan, each Tranche B Swingline Loan, and each
Tranche C Swingline Loan.
“TARGET Day” means any day on which TARGET2 is open for settlement of payments
in Euro.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Tranche B Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Tranche B Commitments of all Tranche B Revolving Lenders
and (ii) (A) the Canadian Borrowing Base minus (B) the Tranche C Canadian
Borrowing Base Usage plus (C) the U.S. Borrowing Base Availability minus (b) the
total Tranche B Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).


68

--------------------------------------------------------------------------------





“Tranche B Commitment” means, with respect to each Tranche B Revolving Lender,
the commitment, if any, of such Tranche B Revolving Lender to make Tranche B
Revolving Loans and to acquire participations in Canadian Letters of Credit,
Tranche B Overadvances and Tranche B Swingline Loans hereunder, expressed as a
Dollar Amount representing the maximum possible aggregate amount of such Tranche
B Revolving Lender’s Tranche B Revolving Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Tranche B Revolving Lender pursuant to Section
9.04. The initial Dollar Amount of each Tranche B Revolving Lender’s Tranche B
Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Tranche B Revolving Lender
shall have assumed its Tranche B Commitment, as applicable. The Tranche B
Commitment is in the aggregate Dollar Amount of $49,000,000 as of the Effective
Date.
“Tranche B Facility” means, collectively, the Tranche B Commitment and the
extensions of credit made thereunder.
“Tranche B Loans” means, individually and/or collectively as the context may
require, the Tranche B Revolving Loans, the Tranche B Swingline Loans, Tranche B
Overadvances and the Tranche B Protective Advances.
“Tranche B Overadvance” has the meaning assigned to such term in Section
2.05(e).
“Tranche B Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“Tranche B Revolving Exposure” means, with respect to any Tranche B Revolving
Lender at any time, the sum of (a) the outstanding principal amount of Tranche B
Revolving Loans of such Tranche B Revolving Lender at such time, plus (b) an
amount equal to the Applicable Percentage of the aggregate principal amount of
the Tranche B Swingline Loans of such Tranche B Revolving Lender at such time,
plus (c) an amount equal to the Applicable Percentage of the Canadian LC
Exposure at such time, plus (d) an amount equal to such Tranche B Revolving
Lender’s Applicable Percentage of the aggregate principal amount of Tranche B
Overadvances outstanding, plus (e) an amount equal to such Tranche B Revolving
Lender’s Applicable Percentage of the aggregate principal amount of Tranche B
Protective Advances outstanding.
“Tranche B Revolving Lenders” means the Persons listed on the Revolving
Commitment Schedule (or an Affiliate or branch of any such Person that is acting
on behalf of such Person, in which case the term “Tranche B Revolving Lenders”
shall include any such Affiliate or branch with respect to the Tranche B
Revolving Loans made by such Affiliate or branch) as having a Tranche B
Commitment and any other Person that shall acquire a Tranche B Commitment, other
than any such Person that ceases to be an Tranche B Revolving Lender pursuant to
an Assignment and Assumption. Each Lender that has a Tranche B Commitment (or
any Affiliate or branch of any such Lender that is acting on behalf of such
Lender) (i) shall be a financial institution that is listed on Schedule I, II,
or III of the Bank Act (Canada), has received an approval to have a financial
establishment in Canada pursuant to Section 522.21 of the Bank Act (Canada), as
amended, or is not a foreign bank for purposes of the Bank Act (Canada), or (ii)
is a financial institution not resident in Canada and not deemed to be resident
in Canada for purposes of the ITA, and deals at arm’s length with each Canadian
Borrower for purposes of the ITA.


69

--------------------------------------------------------------------------------





“Tranche B Revolving Loan” means a Revolving Loan made to the Canadian Borrower
by the Tranche B Revolving Lenders.
“Tranche B Secured Parties” means, individually and/or collectively as the
context may require, the Administrative Agent, the other Agents, the Tranche B
Revolving Lenders, the Tranche B Swingline Lender, the Canadian Issuing Banks,
and other holders of the Canadian Secured Obligations.
“Tranche B Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Tranche B Swingline Loans hereunder, and its
successors and assigns in such capacity.
“Tranche B Swingline Loan” has the meaning assigned to such term in Section
2.05(b).
“Tranche B U.S. Borrowing Base Usage” means, at any time, an amount equal to the
greater of (a) zero and (b)(i) the total Tranche B Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus (ii)
the Canadian Borrowing Base.
“Tranche C Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Tranche C Commitments of all Tranche C Revolving Lenders
and (ii) (A) the Aggregate European Borrowing Base plus (B) the Canadian Tranche
C Borrowing Base Availability plus (C) the U.S. Borrowing Base Availability
minus (b) the total Tranche C Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Tranche C Canadian Borrowing Base Usage” means, at any time, an amount equal to
the greater of (a) zero and (b)(i) the total Tranche C Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus (ii)
the portion of Tranche C Revolving Exposure allocated (as reflected in the
applicable Borrowing Base Certificate or otherwise by the Administrative Agent
in its Permitted Discretion) to Tranche C U.S. Borrowing Base Usage minus (iii)
the Aggregate European Borrowing Base.
“Tranche C Commitment” means, with respect to each Tranche C Revolving Lender,
the commitment, if any, of such Tranche C Revolving Lender to make Tranche C
Revolving Loans and to acquire participations in European Letters of Credit,
Tranche C Overadvances and Tranche C Swingline Loans hereunder, expressed as a
Dollar Amount representing the maximum possible aggregate Dollar Amount of such
Tranche C Revolving Lender’s Tranche C Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such Tranche C Revolving Lender pursuant to
Section 9.04. The initial Dollar Amount of each Tranche C Revolving Lender’s
Tranche C Commitment is set forth on the Revolving Commitment Schedule, or in
the Assignment and Assumption pursuant to which such Tranche C Revolving Lender
shall have assumed its Tranche C Commitment, as applicable. The Tranche C
Commitment is in the aggregate Dollar Amount of $210,000,000 as of the Effective
Date.


70

--------------------------------------------------------------------------------





“Tranche C Facility” means, collectively, the Tranche C Commitment and the
extensions of credit made thereunder.
“Tranche C Loans” means, individually and/or collectively as the context may
require, the Tranche C Revolving Loans, the Tranche C Swingline Loans, Tranche C
Overadvances and the Tranche C Protective Advances.
“Tranche C Overadvance” has the meaning assigned to such term in Section
2.05(f).
“Tranche C Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“Tranche C Revolving Exposure” means, with respect to any Tranche C Revolving
Lender at any time, the sum, in each case expressed as a Dollar Amount, of (a)
the outstanding principal amount of Tranche C Revolving Loans of such Tranche C
Revolving Lender at such time, plus (b) an amount equal to the Applicable
Percentage of the aggregate principal amount of the Tranche C Swingline Loans of
such Tranche C Revolving Lender at such time, plus (c) an amount equal to the
Applicable Percentage of the European LC Exposure at such time, plus (d) an
amount equal to such Tranche C Revolving Lender’s Applicable Percentage of the
aggregate principal amount of Tranche C Overadvances outstanding, plus (e) an
amount equal to such Tranche C Revolving Lender’s Applicable Percentage of the
aggregate principal amount of Tranche C Protective Advances outstanding.
“Tranche C Revolving Lenders” means the Persons listed on the Revolving
Commitment Schedule (or an Affiliate or branch of any such Person that is acting
on behalf of such Person, in which case the term “Tranche C Revolving Lenders”
shall include any such Affiliate or branch with respect to the Tranche C
Revolving Loans made by such Affiliate or branch) as having a Tranche C
Commitment and any other Person that shall acquire a Tranche C Commitment, other
than any such Person that ceases to be an Tranche C Revolving Lender pursuant to
an Assignment and Assumption. Each Lender that has a Tranche C Commitment shall
be a French Qualifying Lender or have an affiliate or branch through which it
will make Loans to the French Borrower pursuant to Section 2.02(b) that is a
French Qualifying Lender. No Lender that has a Tranche C Commitment and that is
not a French Qualifying Lender shall make Loans to the French Borrower other
than through an Affiliate or a branch that is a French Qualifying Lender.
“Tranche C Revolving Loan” means a Revolving Loan made to the European Borrowers
by the Tranche C Revolving Lenders.
“Tranche C Secured Parties” means, individually and/or collectively as the
context may require, the European Administrative Agent, the other Agents, the
Tranche C Revolving Lenders, the Tranche C Swingline Lender, the European
Issuing Banks, and other holders of the European Secured Obligations.


71

--------------------------------------------------------------------------------





“Tranche C Swingline Lender” means J.P. Morgan Securities plc, in its capacity
as lender of Tranche C Swingline Loans hereunder, and its successors and assigns
in such capacity. Each Tranche C Swingline Lender may, in its sole discretion,
arrange for one or more Tranche C Swingline Loans to be made by Affiliates or
branches of such Tranche C Swingline Lender, in which case the term “Tranche C
Swingline Lender” shall include any such Affiliate or branch with respect to
Tranche C Swingline Loans made by such Affiliate or branch. Each Tranche C
Swingline Lender that makes a Tranche C Swingline Loan to a French Borrower
shall be a French Qualifying Lender.
“Tranche C Swingline Loan” has the meaning assigned to such term in Section
2.05(c).
“Tranche C U.S. Borrowing Base Usage” means, at any time, an amount equal to the
greater of (a) zero and (b)(i) the total Tranche C Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus (ii)
the portion of Tranche C Revolving Exposure allocated (as reflected in the
applicable Borrowing Base Certificate or otherwise by the Administrative Agent
in its Permitted Discretion) to Tranche C Canadian Borrowing Base Usage minus
(iii) the Aggregate European Borrowing Base.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
“Treaty on the European Economic Area” means the Treaty establishing the
European Economic Area signed in Porto on 2 May 1992, as amended from time to
time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate, the EURIBOR Rate, or the Overnight LIBO
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“United States” or “U.S.” means the United States of America.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.


72

--------------------------------------------------------------------------------





“U.S. Availability” means, at any time, an amount equal to the lesser of (i) the
aggregate U.S. Commitments of all U.S. Revolving Lenders and (ii) U.S. Borrowing
Base Availability.
“U.S. Borrower” has the meaning assigned to such term in the preamble.
“U.S. Borrowing Base” means, at any time, the sum of
(a)85% of the U.S. Loan Parties’ Eligible Accounts, plus


(b)the lesser of (i) 70% of the U.S. Loan Parties’ Eligible Inventory, valued at
the lower of average cost or market value and (ii) the product of 85% multiplied
by Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered by the Administrative Agent multiplied by the U.S.
Loan Parties’ Eligible Inventory, valued at the lower of average cost or market
value, plus


(c)the U.S. PP&E Component, less


(d)any applicable Reserve then in effect to the extent applicable to the U.S.
Borrower or such Eligible Accounts, Eligible Inventory, Eligible Real Estate or
Eligible Equipment.
“U.S. Borrowing Base Availability” means, at any time, an amount equal to (a)
(i) the U.S. Borrowing Base minus (ii) the Tranche B U.S. Borrowing Base Usage
minus (iii) the Tranche C U.S. Borrowing Base Usage minus (b) the total U.S.
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“U.S. Collection Deposit Account” means a “Collection Deposit Account” as
defined in the U.S. Security Agreement.
“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in U.S. Letters of Credit, U.S. Overadvances and
U.S. Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such U.S. Revolving Lender’s U.S. Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such U.S.
Revolving Lender pursuant to Section 9.04. The initial amount of each U.S.
Revolving Lender’s U.S. Commitment is set forth on the Revolving Commitment
Schedule, or in the Assignment and Assumption pursuant to which such U.S.
Revolving Lender shall have assumed its U.S. Commitment, as applicable. The U.S.
Commitment is in the aggregate amount of $441,000,000 as of the Effective Date.
“U.S. Facility” means, collectively, the U.S. Commitment and the extensions of
credit made thereunder.
“U.S. Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(a).


73

--------------------------------------------------------------------------------





“U.S. Guarantor” means each U.S. Loan Party and any other Person that becomes a
U.S. Guarantor pursuant to Section 5.14(a).
“U.S. Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“U.S. Issuing Banks” means, individually and/or collectively as the context may
require, in the case of each U.S. Letter of Credit, JPMCB, Wells Fargo Bank,
National Association, PNC Bank, National Association, Fifth Third Bank, Bank of
America, N.A., and any other Lender from time to time designated by the Borrower
Representative as a U.S. Issuing Bank, with the consent of such Lender and the
Administrative Agent, each in its capacity as an issuer of U.S. Letters of
Credit hereunder, and their respective successors and assigns in such capacity
as provided in Section 2.06(j). Any U.S. Issuing Bank may, in its sole
discretion, arrange for one or more U.S. Letters of Credit to be issued by its
Affiliates, in which case the term “U.S. Issuing Bank” shall include any such
Affiliate with respect to U.S. Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall, or shall cause such Affiliate to,
comply with the requirements of Section 2.06 with respect to such U.S. Letters
of Credit). At any time there is more than one U.S. Issuing Bank, all singular
references to the U.S. Issuing Bank shall mean any U.S. Issuing Bank, either
U.S. Issuing Bank, each U.S. Issuing Bank, the U.S. Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) U.S. Issuing Banks, as the
context may require.
“U.S. Issuing Bank Sublimit” means, as of the Effective Date, (i) $5,767,000, in
the case of JPMCB, (ii) $50,000,000, in the case of Wells Fargo Bank, National
Association, (iii) $44,712,000, in the case of PNC Bank, National Association,
(iv) $44,712,000, in the case of Fifth Third Bank, (v) $29,809,000, in the case
of Bank of America, N.A., and (vi) such amount as shall be designated to the
Administrative Agent and the Borrower Representative in writing by a U.S.
Issuing Bank; provided that any U.S. Issuing Bank shall be permitted at any time
to increase or reduce its U.S. Issuing Bank Sublimit upon providing five (5)
days’ prior written notice thereof to the Administrative Agent and the Borrower
Representative (so long as the aggregate U.S. Issuing Bank Sublimits of all U.S.
Issuing Banks does not exceed the U.S. Commitment).
“U.S. LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of U.S. Letters of
Credit. The U.S. LC Exposure of any U.S. Revolving Lender at any time shall be
its Applicable Percentage of the total U.S. LC Exposure at such time.
“U.S. Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable U.S. Issuing Bank
issued for the purpose of providing credit support for the U.S. Borrower.
“U.S. Loan Parties” means, individually and/or collectively as the context may
require, Holdings, Intermediate Holdings, the U.S. Borrower, each of the other
Domestic Subsidiaries of Holdings that is a party to this Agreement as a U.S.
Guarantor, or that becomes a party to this Agreement pursuant to a U.S.
Guarantor Joinder Agreement, and their respective successors and assigns.


74

--------------------------------------------------------------------------------





“U.S. Loans” means, individually and/or collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, U.S. Overadvances and the
U.S. Protective Advances.
“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any U.S. Issuing Bank, any indemnified
party arising under the Loan Documents, or any other Secured Party, including
those arising pursuant to Section 10.01(a) or arising under any other U.S.
Guarantee (in each case including interest and other obligations accruing or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding or which would have accrued but for such bankruptcy,
insolvency or similar proceeding, regardless of whether allowed or allowable in
such proceeding).
“U.S. Overadvance” has the meaning assigned to such term in Section 2.05(d).
“U.S. Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. PP&E Component” means, at the time of any determination, an amount equal
to the lesser of:
(a)an amount equal to the PP&E Amortization Factor multiplied by (i) an amount
equal to (A) 75% of the fair market value of the U.S. Loan Parties’ Eligible
Real Property plus (B) 85% of the Net Orderly Liquidation Value of the U.S. Loan
Parties’ Eligible Equipment minus (ii) Reserves established by the
Administrative Agent, or


(b)$150,000,000 minus the Canadian PP&E Component minus the German Equipment
Component minus any Additional European Borrower PP&E Component minus Reserves
established by the Administrative Agent.
“U.S. Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“U.S. Reaffirmation Agreement” means the Reaffirmation, Joinder and Amendment
Agreement, dated as of the date hereof, among the U.S. Loan Parties party
thereto and the Administrative Agent.
“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the aggregate principal
amount of the U.S. Swingline Loans at such time, plus (c) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the


75

--------------------------------------------------------------------------------





U.S. LC Exposure at such time, plus (d) an amount equal to such U.S. Revolving
Lender’s Applicable Percentage of the aggregate principal amount of U.S.
Overadvances outstanding, plus (e) an amount equal to such U.S. Revolving
Lender’s Applicable Percentage of the aggregate principal amount of U.S.
Protective Advances outstanding.
“U.S. Revolving Lenders” means the Persons listed on the Revolving Commitment
Schedule as having a U.S. Commitment and any other Person that shall acquire a
U.S. Commitment, other than any such Person that ceases to be such a Person
hereto pursuant to an Assignment and Assumption.
“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrower by the
U.S. Revolving Lenders.
“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Loan Parties owing to one or more
Revolving Lenders or their respective Affiliates, provided that (i) (A) such
Banking Services Obligation is listed on Schedule 1.01C as of the Effective
Date, (B) within one week of the time that any agreement relating to such
Banking Services Obligation is executed (or in the case of Banking Services
Obligations existing on the date that a Person becomes a Revolving Lender (or an
Affiliate of a Lender) after the Effective Date, within one week after such
date), the Revolving Lender or Affiliate of a Revolving Lender party thereto
shall have delivered written notice (executed by such Revolving Lender or
Affiliate and the Borrower Representative) to the Administrative Agent in the
form of Exhibit B-1 or any other form approved by the Administrative Agent that
such a transaction has been entered into and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the applicable Collateral Documents or
(C) JPMCB or an Affiliate is a party thereto and (ii) the applicable Revolving
Lender has not, at the time such transaction relating to such Banking Services
Obligation is executed, received notice of any continuing Event of Default; and
(b) Swap Agreement Obligations of the U.S. Loan Parties owing to one or more
Revolving Lenders or their respective Affiliates; provided that (i) (A) such
Swap Agreement Obligation is listed on Schedule 1.01D as of the Effective Date,
(B) within one week of the time that any transaction relating to such Swap
Agreement Obligation is executed (or in the case of Swap Agreement Obligations
existing on the date that a Person becomes a Lender (or an Affiliate thereof)
after the Effective Date, within one week after such date), the Revolving Lender
or Affiliate of a Revolving Lender party thereto shall have delivered written
notice (executed by such Revolving Lender or Affiliate and the Borrower
Representative) to the Administrative Agent in the form of Exhibit B-2 or any
other form approved by the Administrative Agent that such a transaction has been
entered into and that it constitutes a U.S. Secured Obligation entitled to the
benefits of the applicable Collateral Documents or (C) JPMCB or an Affiliate is
a party thereto and (ii) the applicable Revolving Lender has not, at the time
such transaction relating to such Swap Agreement Obligation is executed,
received notice of any continuing Event of Default; provided, however, that the
definition of “U.S. Secured Obligations” shall not create any guarantee by any
U.S. Guarantor of (or grant of security interest by any U.S. Guarantor to
support, as applicable) any Excluded Swap Obligations of such U.S. Guarantor for
purposes of determining any obligations of any Guarantor.


76

--------------------------------------------------------------------------------





“U.S. Secured Parties” means, individually and/or collectively as the context
may require, the Administrative Agent, the other Agents, the U.S. Revolving
Lenders, the U.S. Swingline Lender, the U.S. Issuing Banks and other holders of
the U.S. Secured Obligations.
“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of July 21, 2011, between the U.S. Loan Parties and the Administrative
Agent, and any other pledge, security agreement, or other agreement entered into
by any other U.S. Loan Party (as required by this Agreement or any other Loan
Document) securing any of the Secured Obligations, as the same may be amended,
restated or otherwise modified from time to time.
“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.
“U.S. Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“VAT” means any tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax, and any national legislation implementing that directive,
together with any legislation supplemental thereto, and any other tax of a
similar nature and all penalties, cost and interest related thereto.
“Vendor Rebates” means the credits earned from vendors for volume purchases that
reduce net inventory costs for the Borrowers.
“Wage Earner Protection Program Act Reserve” means, on any date of
determination, a reserve established from time to time in such amount as the
Administrative Agent, in its Permitted Discretion, determines reflects amounts
that may become due under the Wage Earner Protection Program Act (Canada), as
amended, with respect to the employees of any Loan Party that are employed in
Canada, which would give rise to a Lien with priority under applicable law over
the Lien granted in favor of the Administrative Agent.
“Weekly Reporting Period” means any period (i) commencing on any day that
Availability is less than the greater of (A) $87,500,000 or (B) 12.5% of the sum
of the total Revolving Commitments at such time, and continuing until such time
as (I) no Default is continuing and (II) during the preceding 30 consecutive
days, Availability has at all times been greater than or equal to the greater of
(x) $87,500,000 or (y) 12.5% of the sum of the total Revolving Commitments at
such time or (ii) during which a Default is continuing.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower Representative and the Administrative
Agent or the European Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


77

--------------------------------------------------------------------------------





Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).
Section 1.03    Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(b)For purposes of any Collateral located in the Province of Quebec or charged
by the Quebec Security Documents (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to


78

--------------------------------------------------------------------------------





include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall be deemed to
include a “mandatary”, (k) “construction liens” shall be deemed to include
“legal hypothecs in favour of persons having taken part in the construction or
renovation of an immovable”; (l) “joint and several” shall be deemed to include
“solidary”; (m) “gross negligence or willful misconduct” shall be deemed to be
“gross or intentional fault”; (n) “beneficial ownership” shall be deemed to
include “ownership”; (o) “legal title” shall be deemed to include “holding title
on behalf of an owner as mandatary or prête-nom”; (p) “easement” shall be deemed
to include “servitude”; (q) “priority” shall be deemed to include “rank” or
“prior claim”, as applicable; (r) “survey” shall be deemed to include
“certificate of location and plan”; (s) “leasehold interest” shall be deemed to
include a “valid lease”; and (t) “lease” shall be deemed to include a “contract
of leasing (crédit-bail)”.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof the Borrowers migrate to IFRS or there occurs any change in GAAP
or in the application thereof on the operation of any provision hereof and the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
migration to IFRS or change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such migration to
IFRS or change in GAAP or in the application thereof, then such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such migration or change shall have become effective until such notice shall
have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party, Holdings, the Borrowers or
any Subsidiary at “fair value”, as defined therein and (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
Section 1.05    Currency Translations. Without limiting the other terms of this
Agreement the calculations and determinations under this Agreement of any amount
in any currency other than Dollars shall be deemed to refer to the Dollar Amount
thereof, and all certificates (including Borrowing Base Certificates) delivered
under this Agreement shall express such calculations or determinations in
Dollars or the Dollar Amount thereof, as the case may be. Each requisite
currency translation shall be based on the Spot Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates.


79

--------------------------------------------------------------------------------





Section 1.06    Permitted Liens. Any reference in any of the Loan Documents to a
Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Permitted
Lien.
Section 1.07    Certain French Matters. References in this Agreement, in respect
of any French Loan Party, to (a) “control” includes such term as defined in
Articles L.233-3 I and II of the French Commercial Code, as amended, and (b) a
“subsidiary” includes any entity of which a relevant Person has direct or
indirect control (as defined in Article L.233-3 I and II of the French
Commercial Code), as amended.
Section 1.08    Certain Spanish Matters. References in this Agreement, in
respect of any Spanish Loan Party, to (a) a “subsidiary” or “control” shall be
interpreted within the meaning of article 42 of the Spanish Commercial Code
(Código de Comercio), as amended from time to time; (b) an insolvency or
bankruptcy proceeding or insolvency or bankruptcy event includes a “declaración
de concurso, con independencia de su carácter necesario o voluntario”, any
notice to a competent court pursuant to Article 5 Bis of the Spanish Insolvency
Law and its request for its declaration of insolvency (“solicitud de inicio de
procedimiento de concurso”), whether mandatory or voluntary, a court decision
declaring insolvency (“auto de declaración de concurso”), a judicial or
extrajudicial creditors agreement (“convenio judicial o extrajudicial con
acreedores” and “transacción judicial o extrajudicial”); and (c) a receiver,
administrative receiver, administrator or the like includes, without limitation,
the “administración del concurso”, the “administrador concursal” or any other
person performing the same function.
Section 1.09    Certain German Matters. In this Agreement, where it relates to a
German Loan Party, a reference to: (i) a necessary action to authorize, where
applicable, includes without limitation, obtaining an unconditional positive
advice from the competent works council(s); (ii) gross negligence means grobe
Fahrlässigkeit; (iii) negligence means Fahrlässigkeit; (iv) a security interest
includes any mortgage (Grundschuld, Hypothek), pledge (Pfandrecht), retention of
title arrangement (Eigentumsvorbehalt), right of retention
(Zurückbehaltungsrecht), right to reclaim goods (Herausgabeansprüche), and, in
general, any right in rem created for the purpose of granting security; (v) a
winding-up, administration or dissolution (and any of those terms) includes a
German entity being declared insolvent (insolvent) or dissolved (ausfgelöst);
(vi) any step or procedure taken in connection with insolvency proceedings
includes a German entity having applied for insolvency (Insolvenzantrag) or the
opening of insolvency proceedings (Insolvenzeröffnung); and (vii) an
administrator includes an Insolvenzverwalter or Sachverständiger.
ARTICLE II

THE CREDITS
Section 2.01    Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Revolving Lender severally agrees to make U.S.
Revolving Loans from time to time during the Availability Period to the U.S.
Borrower in Dollars, (b) each Tranche B Revolving Lender severally agrees to
make Tranche B Revolving Loans from time to time during the Availability Period
to the Canadian Borrower in Canadian Dollars or Dollars, and (c) each Tranche C
Revolving Lender severally agrees to make Tranche C Revolving Loans from time to
time during the Availability Period to the European Borrowers in Euros,
Sterling, or Dollars, if, in each case after giving effect thereto:


80

--------------------------------------------------------------------------------





(i)such U.S. Revolving Lender’s U.S. Revolving Exposure would not exceed such
U.S. Revolving Lender’s U.S. Commitment;


(ii)such Tranche B Revolving Lender’s Tranche B Revolving Exposure would not
exceed such Tranche B Revolving Lender’s Tranche B Commitment;


(iii)such Tranche C Revolving Lender’s Tranche C Revolving Exposure would not
exceed such Tranche C Revolving Lender’s Tranche C Commitment;


(iv)in the case of U.S. Revolving Loans (or increases in U.S. Revolving
Exposure), U.S. Availability resulting after giving effect thereto would not be
less than zero;


(v)in the case of Tranche B Revolving Loans (or increases in Tranche B Revolving
Exposure), Tranche B Availability resulting after giving effect thereto would
not be less than zero;


(vi)in the case of Tranche C Revolving Loans (or increases in Tranche C
Revolving Exposure), (A) Tranche C Availability resulting after giving effect
thereto would not be less than zero, (B) French Borrowing Base Availability
resulting after giving effect thereto would not be less than zero, (C) German
Borrowing Base Availability resulting after giving effect thereto would not be
less than zero, (D) Spanish Borrowing Base Availability resulting after giving
effect thereto would not be less than zero, and (E) Additional European Borrower
Borrowing Base Availability resulting after giving effect thereto would not be
less than zero; and


(vii)notwithstanding any provision of this Agreement to the contrary, in no
event shall the Aggregate Credit Exposure (A) exceed the aggregate Revolving
Commitments or (B) exceed the maximum amount permitted to be outstanding
pursuant to Section 4.10(b)(3) of the Senior Unsecured Note Indenture (or any
successor or similar restriction applicable to any Loan Party) (the “Applicable
Limit”);


subject to the Administrative Agent’s and the European Administrative Agent’s
authority, each in its sole discretion, to make Protective Advances and
Overadvances pursuant to the terms of Sections 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow its Revolving Loans. The limitations on
Borrowings referred to in clauses (i) through (vii) are referred to collectively
as the “Revolving Exposure Limitations”.


81

--------------------------------------------------------------------------------





Section 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Facility, Class and Type made by the Lenders ratably in accordance with their
respective U.S. Commitment (in the case of U.S. Revolving Loans), Tranche B
Commitment (in the case of Tranche B Revolving Loans), or Tranche C Commitment
(in the case of Tranche C Revolving Loans). Any Protective Advance, any
Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.
(b)Subject to Section 2.14, (i) each Borrowing of U.S. Revolving Loans or
Tranche B Revolving Loans that is denominated in Dollars shall be comprised
entirely of LIBOR Loans or ABR Loans, as the Borrower Representative may request
in accordance herewith; (ii) each Borrowing of Tranche C Revolving Loans that is
denominated in Dollars shall be comprised entirely of LIBOR Loans; (iii) each
Borrowing of Revolving Loans that is denominated in Canadian Dollars shall be
comprised entirely of Canadian Prime Rate Loans or CDOR Loans as the Borrower
Representative may request in accordance herewith; (iv) each Borrowing of
Revolving Loans that is denominated in Sterling shall be comprised entirely of
LIBOR Loans; and (v) each Borrowing of Revolving Loans that is denominated in
Euros shall be comprised entirely of EURIBOR Loans. Each (A) U.S. Swingline Loan
and Tranche B Swingline Loan denominated in Dollars shall be an ABR Loan, (B)
Tranche B Swingline Loan denominated in Canadian Dollars shall be a Canadian
Prime Rate Loan, and (C) Tranche C Swingline Loan shall be an Overnight LIBO
Loan. Each Lender at its option may make any LIBOR Loan or EURIBOR Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement; provided, further, that notwithstanding anything to the contrary
in this Section 2.02(b) or in any other provision of this Agreement, any Lender
making Loans to the French Borrower shall either (x) be a French Qualifying
Lender or (y) make any such Loan through a branch or Affiliate of such Lender
that is a French Qualifying Lender.


(c)At the commencement of each Interest Period for any LIBOR Borrowing, EURIBOR
Borrowing or CDOR Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 (or, in the case of any currency other
than Dollars, an approximate equivalent thereof as determined by the
Administrative Agent or European Administrative Agent, as applicable) and not
less than $5,000,000 (or, in the case of any currency other than Dollars, an
approximate equivalent thereof as determined by the Administrative Agent or
European Administrative Agent, as applicable); provided that Borrowings of
Tranche C Swingline Loans shall be in an amount not less than $100,000 (or, in
the case of any currency other than Dollars, an approximate equivalent thereof
as determined by the European Administrative Agent). ABR Borrowings and Canadian
Prime Rate Borrowings may be in any amount. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fourteen (14) LIBOR Borrowing and/or EURIBOR
Borrowing and three (3) CDOR Borrowings in the aggregate outstanding.




82

--------------------------------------------------------------------------------





(d)Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
Section 2.03    Requests or Revolving Borrowings. To request a Borrowing, the
Borrower Representative shall notify the Administrative Agent (in the case of a
requested Borrowing of U.S. Revolving Loans or Tranche B Revolving Loans) or the
European Administrative Agent with a copy to the Administrative Agent (in the
case of a requested Borrowing of Tranche C Revolving Loans) either in writing
(delivered, in the case of the Administrative Agent, by hand, facsimile or other
electronic communication or, in the case of the European Administrative Agent,
by facsimile) in a form approved by the Administrative Agent (and the European
Administrative Agent, as applicable) and signed by the Borrower Representative
(or the requesting Borrower) or by telephone (a) with respect to Loans
denominated in Dollars, (i) in the case of a LIBOR Borrowing or EURIBOR
Borrowing, not later than 10:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing and (ii) in the case of an ABR Borrowing, not
later than noon, Local Time, on the date of the proposed Borrowing, (b) with
respect to Loans denominated in Canadian Dollars, (i) in the case of a CDOR
Borrowing, not later than 3:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing and (ii) in the case of a Canadian Prime Rate
Borrowing, not later than 10:00 a.m., Local Time, one Business Day before the
date of the proposed Borrowing, and (c) with respect to Loans denominated in
Euros or Sterling, not later than 10:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing; provided that any such notice of an
ABR Borrowing to finance the reimbursement of an LC Disbursement (in the case of
any U.S. Letter of Credit) as contemplated by Section 2.06(e) may be given not
later than 9:00 a.m., Local Time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or other electronic communication to the
Administrative Agent, or in the case of a Tranche C Revolving Loan, by facsimile
to the European Administrative Agent with a copy by hand delivery, facsimile or
other electronic communication to the Administrative Agent, of a written
Borrowing Request in a form approved by the Administrative Agent (and the
European Administrative Agent, as applicable), and signed by the Borrower
Representative (or the requesting Borrower). Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:
(i)the name of the applicable Borrower;


(ii)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;


(iii)the date of such Borrowing, which shall be a Business Day;


(iv)the currency of the requested Borrowing;


(v)the Facility under which such Borrowing will be made;




83

--------------------------------------------------------------------------------





(vi)whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a LIBOR Borrowing, a EURIBOR Borrowing, or a CDOR Borrowing; and


(vii)in the case of a LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”.


If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of U.S. Revolving Loans or Tranche B Revolving Loans requested
in Dollars shall be an ABR Borrowing and (B) a Borrowing of Tranche B Revolving
Loans requested in Canadian Dollars shall be a Canadian Prime Rate Borrowing. If
no Interest Period is specified with respect to any requested LIBOR Borrowing of
Revolving Loans, EURIBOR Borrowing of Revolving Loans or CDOR Borrowing of
Revolving Loans, then the applicable Borrower shall be deemed to have selected
an Interest Period of one month’s (or 30 days’, as applicable) duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent, in the case of a U.S. Revolving Loan or
a Tranche B Revolving Loan, or the European Administrative Agent, in the case of
a Tranche C Revolving Loan, shall advise each applicable Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Protective Advances. (a) Subject to the limitations set forth
below and in clause (vii) of Section 2.01, the Administrative Agent or the
European Administrative Agent, as applicable, is authorized by the Borrowers and
the Lenders, from time to time in the applicable Agent’s sole discretion (but
each shall have absolutely no obligation to), to make (i) Loans to the U.S.
Borrower in Dollars on behalf of the U.S. Revolving Lenders (each such Loan, a
“U.S. Protective Advance”), (ii) Loans to the Canadian Borrower in Canadian
Dollars or Dollars on behalf of the Tranche B Revolving Lenders (each such Loan,
a “Tranche B Protective Advance”), and (iii) Loans to the European Borrowers in
Euros, Sterling, or Dollars on behalf of the Tranche C Revolving Lenders (each
such Loan, a “Tranche C Protective Advance”), which such Agent, in its Permitted
Discretion, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided, that
the aggregate amount of outstanding Protective Advances shall not, at any time,
exceed 5.0% of the sum of the total Revolving Commitments at such time; provided
further that, (x) the aggregate amount of outstanding U.S. Protective Advances
plus the U.S. Revolving Exposure shall not exceed the aggregate U.S.
Commitments, (y) the aggregate amount of outstanding Tranche B Protective
Advances plus the Tranche B Revolving Exposure shall not exceed the aggregate
Tranche B Commitments and (z) the aggregate amount of outstanding Tranche C
Protective Advances plus the Tranche C Revolving Exposure shall not exceed the
aggregate Tranche C Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The (1)
U.S. Protective Advances shall be secured by the Liens granted in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing all of
the Secured Obligations (including the U.S. Secured Obligations and the
International Secured Obligations)) and (2) Tranche B Protective Advances


84

--------------------------------------------------------------------------------





and Tranche C Protective Advances shall each be secured by Liens granted in
favor of the Administrative Agent (for the benefit of the International Secured
Parties, securing all of the International Secured Obligations), and by Liens
granted in favor of the European Administrative Agent (for the benefit of the
International Secured Parties, securing all of the International Secured
Obligations). All (x) U.S. Protective Advances and Tranche B Protective Advances
denominated in Dollars shall be ABR Borrowings, (y) all Tranche B Protective
Advances denominated in Canadian Dollars shall be Canadian Prime Rate
Borrowings, and (z) all Tranche C Protective Advances shall be Overnight LIBO
Borrowings. Each Agent’s authorization to make Protective Advances may be
revoked at any time by the Required Lenders. Any such revocation must be in
writing and shall become effective prospectively upon the applicable Agent’s
receipt thereof. At any time that there is sufficient U.S. Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the U.S. Revolving Lenders to make a U.S.
Revolving Loan, in Dollars, to repay a U.S. Protective Advance. At any time that
there is sufficient Tranche B Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Tranche B Revolving Lenders to make a Tranche B Revolving Loan, in the
currency in which the applicable Tranche B Protective Advance was denominated,
to repay a Tranche B Protective Advance. At any time that there is sufficient
Tranche C Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the European Administrative Agent may request the Tranche C
Revolving Lenders to make a Tranche C Revolving Loan, in the currency in which
the applicable Tranche C Protective Advance was denominated, to repay a Tranche
C Protective Advance. At any other time the applicable Agent may require (I) the
U.S. Revolving Lenders to fund with respect to U.S. Protective Advances, in
Dollars, (II) the Tranche B Revolving Lenders to fund with respect to Tranche B
Protective Advances, in the currency in which the applicable Protective Advance
was denominated, and (III) the Tranche C Revolving Lenders to fund with respect
to Tranche C Protective Advances, in the currency in which the applicable
Protective Advance was denominated, their risk participations described in
Section 2.04(b).
(b)Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such U.S.
Protective Advance in proportion to its Applicable Percentage. Upon the making
of a Tranche B Protective Advance by the Administrative Agent (whether before or
after the occurrence of a Default), each Tranche B Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Tranche B Protective
Advance in proportion to its Applicable Percentage. Upon the making of a Tranche
C Protective Advance by the European Administrative Agent (whether before or
after the occurrence of a Default), each Tranche C Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the European Administrative Agent, without recourse
or warranty, an undivided interest and participation in such Tranche C
Protective Advance in proportion to its Applicable Percentage. From and after
the date, if any, on which any Lender is required to fund its participation in
any Protective Advance purchased hereunder, the applicable Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all


85

--------------------------------------------------------------------------------





proceeds of Collateral received by the applicable Agent in respect of such
Protective Advance.
Section 2.05    Swingline Loans and Overadvances. (a) The Administrative Agent,
the U.S. Swingline Lender and the U.S. Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents
with respect to the U.S. Commitment, promptly after the Borrower Representative
requests an ABR Borrowing under the U.S. Facility, the U.S. Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the U.S. Revolving Lenders and in the amount
requested, same day funds to the U.S. Borrower, on the applicable Borrowing date
to the Funding Account(s) (each such Loan made solely by the U.S. Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“U.S. Swingline Loan”), with settlement among them as to the U.S. Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(h). Each
U.S. Swingline Loan shall be subject to all the terms and conditions applicable
to other ABR Loans funded by the U.S. Revolving Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. In addition, in the event that there is a Controlled Disbursement
Account of the U.S. Borrower at such time, the U.S. Borrower hereby authorizes
the U.S. Swingline Lender to, and the U.S. Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice required), not later than 1:00 p.m., Local Time, on each Business Day,
make available to the U.S. Borrower by means of a credit to the Funding
Account(s), the proceeds of a U.S. Swingline Loan to the extent necessary to pay
items to be drawn on any Controlled Disbursement Account that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the U.S. Swingline Lender to make available to the U.S. Borrower a
U.S. Swingline Loan in the amount necessary to pay all items to be so drawn on
any such Controlled Disbursement Account of the U.S. Borrower on such Business
Day, then the U.S. Borrower shall be deemed to have requested an ABR Borrowing
pursuant to Section 2.03 in the amount of such deficiency to be made on such
Business Day. The aggregate amount of U.S. Swingline Loans outstanding at any
time shall not exceed $35,000,000. The U.S. Swingline Lender shall not make any
U.S. Swingline Loan if, after giving effect thereto, the Borrowers would not be
in compliance with the Revolving Exposure Limitations. All U.S. Swingline Loans
shall be ABR Borrowings.
(b)The Administrative Agent, the Tranche B Swingline Lender and the Tranche B
Revolving Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents with respect to the Tranche B Commitment,
promptly after the Borrower Representative (or the applicable Borrower) requests
a Canadian Prime Rate Borrowing under the Tranche B Facility, the Tranche B
Swingline Lender may elect to have the terms of this Section 2.05(b) apply to
such Borrowing Request by advancing, on behalf of the Tranche B Revolving
Lenders and in the amount requested, same day funds to the Canadian Borrower, on
the applicable Borrowing date to the Funding Account(s) (each such Loan made
solely by the Tranche B Swingline Lender pursuant to this Section 2.05(b) is
referred to in this Agreement as a “Tranche B Swingline Loan”), with settlement
among them as to the Swingline Loans to take place on a periodic basis as set
forth in Section 2.05(h). Each Tranche B Swingline Loan shall be subject to all
the terms and conditions applicable to other Canadian Prime Rate Loans funded by
the applicable Tranche B Revolving Lenders, except that all payments thereon
shall be payable to the Tranche B Swingline Lender solely for its own account.
In addition, in the event that there is a Controlled Disbursement Account


86

--------------------------------------------------------------------------------





of the Canadian Borrower at such time, the Canadian Borrower hereby authorizes
the Tranche B Swingline Lender to, and the Tranche B Swingline Lender shall,
subject to the terms and conditions set forth herein (but without any further
written notice required), not later than 1:00 p.m., Local Time, on each Business
Day, make available to the Canadian Borrower by means of a credit to the Funding
Account(s), the proceeds of a Tranche B Swingline Loan to the extent necessary
to pay items to be drawn on any Controlled Disbursement Account of the Canadian
Borrower that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Tranche B Swingline Lender to make
available to the Canadian Borrower a Tranche B Swingline Loan in the amount
necessary to pay all items to be so drawn on any such Controlled Disbursement
Account of the Canadian Borrower on such Business Day, then the Canadian
Borrower shall be deemed to have requested a Canadian Prime Rate Borrowing
pursuant to Section 2.03 in the amount of such deficiency to be made on such
Business Day. The aggregate amount of Tranche B Swingline Loans outstanding at
any time shall not exceed $8,750,000. The Tranche B Swingline Lender shall not
make any Tranche B Swingline Loan if, after giving effect thereto, the Borrowers
would not be in compliance with the Revolving Exposure Limitations. All Tranche
B Swingline Loans shall be Canadian Prime Rate Borrowings.


(c)The European Administrative Agent, the Tranche C Swingline Lender and the
Tranche C Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents with respect to the Tranche C
Commitment, promptly after the Borrower Representative (or the applicable
Borrower) requests a LIBOR Borrowing or EURIBOR Borrowing under the Tranche C
Facility, the Tranche C Swingline Lender may elect to have the terms of this
Section 2.05(c) apply to such Borrowing Request by advancing, on behalf of the
Tranche C Revolving Lenders and in the amount requested, same day funds to the
applicable European Borrower, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Tranche C Swingline Lender
pursuant to this Section 2.05(c) is referred to in this Agreement as a “Tranche
C Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(h). Each Tranche C
Swingline Loan shall be subject to all the terms and conditions applicable to
other LIBOR Borrowing or EURIBOR Borrowing, as applicable, funded by the
applicable Tranche C Revolving Lenders, except that all payments thereon shall
be payable to the Tranche C Swingline Lender solely for its own account. The
aggregate amount of Tranche C Swingline Loans outstanding at any time shall not
exceed $50,000,000. The Tranche C Swingline Lender shall not make any Tranche C
Swingline Loan if, after giving effect thereto, the Borrowers would not be in
compliance with the Revolving Exposure Limitations. All Tranche C Swingline
Loans shall be Overnight LIBO Borrowings.


(d)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrower, on behalf of the U.S. Revolving Lenders, in amounts that exceed
the U.S. Availability (any such excess U.S. Revolving Loans are herein referred
to collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance
shall result in a Default due to the Borrowers’ failure to comply with Section
2.01 for so long as such U.S. Overadvance remains outstanding in accordance with
the terms of this clause, but solely


87

--------------------------------------------------------------------------------





with respect to the amount of such U.S. Overadvance. In addition, U.S.
Overadvances may be made even if the condition precedent set forth in Section
4.02(c) has not been satisfied (except to the extent such U.S. Overadvance would
cause any U.S. Revolving Lender’s Revolving Exposure to exceed its U.S.
Commitment, or cause the Applicable Limit to be exceeded). All U.S. Overadvances
shall constitute ABR Borrowings. The authority of the Administrative Agent to
make U.S. Overadvances is limited to (x) together with all Tranche B
Overadvances constituting Protective Advances and all Tranche C Overadvances
constituting Protective Advances, an aggregate amount of U.S. Overadvances
constituting Protective Advances not to exceed at any time 5.0% of the sum of
the total Revolving Commitments at such time and (y) together with all Tranche B
Overadvances not constituting Protective Advances and all Tranche C Overadvances
not constituting Protective Advances, an aggregate amount of U.S. Overadvances
not constituting Protective Advances not to exceed $10,000,000 at any time. No
U.S. Overadvance may remain outstanding for more than thirty days, and no U.S.
Overadvance shall cause any U.S. Revolving Lender’s U.S. Revolving Exposure to
exceed its U.S. Commitment. Notwithstanding anything herein to the contrary, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make U.S. Overadvances. Any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof.


(e)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Tranche B Revolving Loans
to the Canadian Borrower, on behalf of the Tranche B Revolving Lenders, in
amounts that exceed the Tranche B Availability (any such excess Tranche B
Revolving Loans are herein referred to collectively as “Tranche B
Overadvances”); provided that, no Tranche B Overadvance shall result in a
Default due to the Borrowers’ failure to comply with Section 2.01 for so long as
such Tranche B Overadvance remains outstanding in accordance with the terms of
this clause, but solely with respect to the amount of such Tranche B
Overadvance. In addition, Tranche B Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied (except
to the extent such Tranche B Overadvance would cause any Tranche B Revolving
Lender’s Tranche B Revolving Exposure to exceed its Tranche B Commitment, or
cause the Applicable Limit to be exceeded). All Tranche B Overadvances shall
constitute Canadian Prime Rate Borrowings. The authority of the Administrative
Agent to make Tranche B Overadvances is limited to (x) together with all U.S.
Overadvances constituting Protective Advances and all Tranche C Overadvances
constituting Protective Advances, an aggregate amount of Tranche B Overadvances
constituting Protective Advances not to exceed at any time 5.0% of the sum of
the total Revolving Commitments at such time and (y) together with all U.S.
Overadvances not constituting Protective Advances and all Tranche C Overadvances
not constituting Protective Advances, an aggregate amount of Tranche B
Overadvances not constituting Protective Advances not to exceed $10,000,000 at
any time. No Tranche B Overadvance may remain outstanding for more than thirty
days and no Tranche B Overadvance shall cause any Tranche B Revolving Lender’s
Tranche B Revolving Exposure to exceed its Tranche B Commitment. Notwithstanding
anything herein to the contrary, the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make Tranche B Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.


88

--------------------------------------------------------------------------------







(f)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Tranche C Revolving Loans
to any European Borrower, on behalf of the Tranche C Revolving Lenders, in
amounts that exceed the Tranche C Availability for such Borrower (any such
excess Tranche C Revolving Loans for any such Borrower are herein referred to
collectively as “Tranche C Overadvances”); provided that, no Tranche C
Overadvance shall result in a Default due to the Borrowers’ failure to comply
with Section 2.01 for so long as such Tranche C Overadvance remains outstanding
in accordance with the terms of this clause, but solely with respect to the
amount of such Tranche C Overadvance. In addition, Tranche C Overadvances may be
made even if the condition precedent set forth in Section 4.02(c) has not been
satisfied (except to the extent such Tranche C Overadvance would cause any
Tranche C Revolving Lender’s Tranche C Revolving Exposure to exceed its Tranche
C Commitment, or cause the Applicable Limit to be exceeded). All Tranche C
Overadvances shall constitute Overnight LIBO Borrowings. The authority of the
Administrative Agent to make Tranche C Overadvances is limited to (x) together
with all U.S. Overadvances constituting Protective Advances and all Tranche B
Overadvances constituting Protective Advances, an aggregate amount of Tranche C
Overadvances constituting Protective Advances not to exceed at any time 5.0% of
the sum of the total Revolving Commitments at such time and (y) together with
all U.S. Overadvances not constituting Protective Advances and all Tranche B
Overadvances not constituting Protective Advances, an aggregate amount of
Tranche C Overadvances not constituting Protective Advances not to exceed
$10,000,000 at any time. No Tranche C Overadvance may remain outstanding for
more than thirty days and no Tranche C Overadvance shall cause any Tranche C
Revolving Lender’s Tranche C Revolving Exposure to exceed its Tranche C
Commitment. Notwithstanding anything herein to the contrary, the Required
Lenders may at any time revoke the Administrative Agent’s authorization to make
Tranche C Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.


(g)Upon the making of a U.S. Swingline Loan, a Tranche B Swingline Loan, a
Tranche C Swingline Loan, a U.S. Overadvance, a Tranche B Overadvance, or a
Tranche C Overadvance (whether before or after the occurrence of a Default and
regardless of whether a Settlement has been requested with respect to such
Swingline Loan or Overadvance), each U.S. Revolving Lender (with respect to U.S.
Swingline Loans and U.S. Overadvances), Tranche B Revolving Lender (with respect
to Tranche B Swingline Loans and Tranche B Overadvances), or Tranche C Revolving
Lender (with respect to Tranche C Swingline Loans and Tranche C Overadvances)
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the applicable Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the U.S. Commitment, Tranche B
Commitment, or Tranche C Commitment, as applicable. The applicable Swingline
Lender or the Administrative Agent may, at any time, require with respect to
U.S. Swingline Loans, the U.S. Revolving Lenders, with respect to Tranche B
Swingline Loans, the Tranche B Revolving Lenders, and with respect to Tranche C
Swingline Loans, the Tranche C Revolving Lenders, to fund, in


89

--------------------------------------------------------------------------------





the currency in which the applicable Swingline Loan was denominated, their
participations. From and after the date, if any, on which any Revolving Lender
is required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the applicable Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by such Agent in respect of
such Loan.


(h)Each of the Administrative Agent and the European Administrative Agent, on
behalf of the U.S. Swingline Lender, the Tranche B Swingline Lender, or the
Tranche C Swingline Lender, as applicable, shall request settlement (a
“Settlement”) with the U.S. Revolving Lenders, the Tranche B Revolving Lenders,
or the Tranche C Revolving Lenders, as applicable, on at least a weekly basis or
on any more frequent date that the applicable Agent elects, by notifying the
applicable Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon, Local Time (i) on the date of such requested
Settlement (the “Settlement Date”), with regard to U.S. Swingline Loans, (ii)
two Business Days prior to the Settlement Date, with regard to Tranche B
Swingline Loans, and (iii) three Business Days prior to the Settlement Date,
with regard to Tranche C Swingline Loans (or, in each case, on the date of such
requested Settlement, if a Default or Event of Default has occurred and is
continuing). Each U.S. Revolving Lender, Tranche B Revolving Lender, or Tranche
C Revolving Lender, as the case may be (other than the Swingline Lenders, in the
case of the Swingline Loans) shall transfer, in the currency in which the
applicable Loan was denominated, the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the applicable Agent, to such
account of such Agent as such Agent may designate, not later than 2:00 p.m.,
Local Time, on such Settlement Date. Settlements may occur during the existence
of a Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent in respect of U.S. Swingline Loans shall be applied against
the amounts of the U.S. Swingline Lender’s U.S. Swingline Loans and, together
with the U.S. Swingline Lender’s Applicable Percentage of such U.S. Swingline
Loan, shall constitute U.S. Revolving Loans of such U.S. Revolving Lenders,
which shall be ABR Loans, and shall no longer constitute U.S. Swingline Loans.
Such amounts transferred to the Administrative Agent in respect of Tranche B
Swingline Loans shall be applied against the amounts of the Tranche B Swingline
Lender’s Tranche B Swingline Loans and, together with the Tranche B Swingline
Lender’s Applicable Percentage of such Tranche B Swingline Loan, shall
constitute Tranche B Revolving Loans of such Tranche B Revolving Lenders, which
shall be Canadian Prime Rate Loans, and shall no longer constitute Tranche B
Swingline Loans. Such amounts transferred to the European Administrative Agent
in respect of Tranche C Swingline Loans shall be applied against the amounts of
the Tranche C Swingline Lender’s Tranche C Swingline Loans and, together with
the Tranche C Swingline Lender’s Applicable Percentage of such Tranche C
Swingline Loan, shall constitute Tranche C Revolving Loans of such Tranche C
Revolving Lenders, which shall be LIBOR Borrowing or EURIBOR Borrowing in the
relevant currency with an Interest Period of one week, and shall no longer
constitute Tranche C Swingline Loans. If any such amount referred to in this
clause (h) is not transferred to the applicable Agent by any applicable Lender
on such Settlement Date, the applicable Swingline Lender shall be entitled to
recover from such Lender on demand such amount, together with interest thereon,
as specified in Section 2.07.


90

--------------------------------------------------------------------------------





Section 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account (or the Borrower Representative may request the
issuance of Letters of Credit for the account of another Borrower), in a form
reasonably acceptable to each applicable Agent and the applicable U.S. Issuing
Bank (in the case of U.S. Letters of Credit), the applicable Canadian Issuing
Bank (in the case of Canadian Letters of Credit), or the applicable European
Issuing Bank (in the case of European Letters of Credit), at any time and from
time to time during the Availability Period. U.S. Letters of Credit and Canadian
Letters of Credit may be denominated in Dollars or Canadian Dollars, and
European Letters of Credit may be denominated in Dollars, Euros, or Sterling. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by one or more Borrowers to, or entered
into by one or more Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall deliver by hand or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to (i) the applicable U.S. Issuing Bank (in the case of
U.S. Letters of Credit), the applicable Canadian Issuing Bank (in the case of
Canadian Letters of Credit), or the applicable European Issuing Bank (in the
case of European Letters of Credit) and (ii) in the case of U.S. Letters of
Credit or Canadian Letters of Credit, the Administrative Agent, or in the case
of European Letters of Credit, the European


91

--------------------------------------------------------------------------------





Administrative Agent, with a copy to the Administrative Agent (prior to 9:00 am,
Local Time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with clause (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit shall be
denominated (which shall be Dollars or Canadian Dollars in the case of U.S.
Letters of Credit and Canadian Letters of Credit, or Dollars, Euros, or Sterling
in the case of European Letters of Credit), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit, which notice shall, in the case of
any European Letter of Credit, attach thereto the form of Letter of Credit to be
issued that has been agreed to by the European Administrative Agent. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed (A)
initially, $300,000,000 and (B) thereafter, such greater or lesser amount as may
be agreed in writing from time to time between the Borrower Representative and
the Administrative Agent (so long as such amount does not exceed either (I) the
aggregate of the Issuing Bank Sublimits or (II) the aggregate Revolving
Commitments), (ii) the aggregate U.S. LC Exposure shall not exceed (A)
initially, $175,000,000 and (B) thereafter, such greater or lesser amount as may
be agreed in writing from time to time between the Borrower Representative and
the Administrative Agent (so long as such amount does not exceed the U.S.
Issuing Bank Sublimit), (iii) the aggregate Canadian LC Exposure shall not
exceed (A) initially, $25,000,000 and (B) thereafter, such greater or lesser
amount as may be agreed in writing from time to time between the Borrower
Representative and the Administrative Agent (so long as such amount does not
exceed the Canadian Issuing Bank Sublimit), (iv) the aggregate European LC
Exposure shall not exceed (A) initially, $100,000,000 and (B) thereafter, such
greater or lesser amount as may be agreed in writing from time to time between
the Borrower Representative and the Administrative Agent (so long as such amount
does not exceed the European Issuing Bank Sublimit), and (v) the Borrowers shall
be in compliance with the Revolving Exposure Limitations. Notwithstanding the
foregoing or anything to the contrary contained herein, (x) no U.S. Issuing Bank
shall be obligated to issue or modify any U.S. Letter of Credit if, immediately
after giving effect thereto, the outstanding U.S. LC Exposure in respect of all
U.S. Letters of Credit issued by such Person and its Affiliates would exceed
such U.S. Issuing Bank’s U.S. Issuing Bank Sublimit, (y) no Canadian Issuing
Bank shall be obligated to issue or modify any Canadian Letter of Credit if,
immediately after giving effect thereto, the outstanding Canadian LC Exposure in
respect of all Canadian Letters of Credit issued by such Person and its
Affiliates would exceed such Canadian Issuing Bank’s Canadian Issuing Bank
Sublimit and (z) no European Issuing Bank shall be obligated to issue or modify
any European Letter of Credit if, immediately after giving effect thereto, the
outstanding European LC Exposure in respect of all European Letters of Credit
issued by such Person and its Affiliates would exceed such European Issuing
Bank’s European Issuing Bank Sublimit.


92

--------------------------------------------------------------------------------







(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary to
the extent permitted by such Letter of Credit) at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one year after
such renewal or extension) (provided that any Issuing Bank may agree in its sole
discretion, to issue Letters of Credit for a period longer than one year (which
shall in no event extend beyond the date referred to in clause (ii) below), upon
such additional terms and conditions (including increased or additional fees) as
may be agreed between it and the applicable Borrower) and (ii) the date that is
five Business Days prior to the Maturity Date (it being understood that any
Letter of Credit that provides for time drafts to be submitted thereunder shall
have an expiry date which is in advance of such five Business Days prior to the
Maturity Date by the number of days contemplated for such time drafts); provided
that any Letter of Credit with a one-year tenor may provide for the automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above).


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable U.S.
Issuing Bank hereby grants to each U.S. Revolving Lender (with respect to each
U.S. Letter of Credit), the applicable Canadian Issuing Bank hereby grants to
each Tranche B Revolving Lender (with respect to each Canadian Letter of
Credit), and the applicable European Issuing Bank hereby grants to each Tranche
C Revolving Lender (with respect to each European Letter of Credit), and each
U.S. Revolving Lender hereby acquires from the applicable U.S. Issuing Bank,
each Tranche B Revolving Lender hereby acquires from the applicable Canadian
Issuing Bank, and each Tranche C Revolving Lender hereby acquires from the
applicable European Issuing Bank, as the case may be, a participation in each
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under each such Letter of Credit. In
consideration and in furtherance of the foregoing, (i) with respect to each U.S.
Letter of Credit, each U.S. Revolving Lender hereby absolutely and
unconditionally agrees to pay in Dollars to the Administrative Agent, (ii) with
respect to each Canadian Letter of Credit, each applicable Tranche B Revolving
Lender hereby absolutely and unconditionally agrees to pay, in the same currency
in which such Canadian Letter of Credit is issued or in Dollars in an amount
equal to the Dollar Amount thereof, to the Administrative Agent, and (iii) with
respect to each European Letter of Credit, each applicable Tranche C Revolving
Lender hereby absolutely and unconditionally agrees to pay, in the same currency
in which such European Letter of Credit is issued, to the European
Administrative Agent, in each case for the account of the applicable Issuing
Bank, such Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in clause (e) of this Section, or of any reimbursement payment required
to be refunded to such Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,


93

--------------------------------------------------------------------------------





renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.


(e)Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower (with respect to any Letter of
Credit issued for its account) shall reimburse such LC Disbursement by paying to
the Administrative Agent (in the case of U.S. Letters of Credit or Canadian
Letters of Credit) or the European Administrative Agent (in the case of European
Letters of Credit), in the same currency as the applicable LC Disbursement (or,
in the case of a U.S. Letter of Credit denominated in Canadian Dollars, in
Dollars in an amount equal to the Dollar Amount thereof), an amount equal to
such LC Disbursement (i) not later than 11:00 a.m., Local Time, on the date that
such LC Disbursement is made, if the Borrower Representative or the applicable
Borrower shall have received notice of such LC Disbursement prior to 9:00 a.m.,
Local Time, on such date, or, (ii) if such notice has not been received by the
Borrower Representative or the applicable Borrower prior to such time on such
date, then not later than 11:00 a.m., Local Time, on (A) the Business Day that
the Borrower Representative or the applicable Borrower receives such notice, if
such notice is received prior to 9:00 a.m., Local Time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower
Representative or the applicable Borrower receives such notice, if such notice
is not received prior to such time on the day of receipt; provided that the
Borrower Representative (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
U.S. Swingline Loan (in the case of U.S. Letters of Credit), a Canadian Prime
Rate Borrowing or Tranche B Swingline Loan (in the case of Canadian Letters of
Credit), or a Tranche C Swingline Loan (in the case of European Letters of
Credit), in an equivalent amount and like currency and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Canadian Prime Rate Borrowing
or Swingline Loan (or the applicable portion thereof). If the Borrowers fail to
make such payment when due, the applicable Agent shall notify each applicable
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each applicable Lender shall
pay to the Administrative Agent (in the case of LC Disbursements in respect of
U.S. Letters of Credit or Canadian Letters of Credit) or the European
Administrative Agent (in the case of LC Disbursements in respect of European
Letters of Credit) in the same currency as the applicable LC Disbursement or in
the Dollar Amount thereof (in the case of U.S. Letter of Credit made in Canadian
Dollars), its Applicable Percentage of the payment then due from the applicable
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the applicable Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the applicable Lenders. Promptly following receipt by the applicable Agent of
any payment from a Borrower pursuant to this clause, such Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this clause to reimburse the applicable Issuing Bank,
then such Agent shall distribute


94

--------------------------------------------------------------------------------





such payment to such Lenders and the applicable Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this clause to
reimburse the applicable Issuing Bank for any LC Disbursement (other than the
funding of Revolving Loans or Swingline Loans as contemplated above) shall not
constitute a Loan (but shall be U.S. Secured Obligations (in the case of U.S.
Letters of Credit), Canadian Secured Obligations (in the case of Canadian
Letters of Credit), or European Secured Obligations (in the case of European
Letters of Credit)) and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.


(f)Exchange Indemnification and Increased Costs. The U.S. Borrower, the Canadian
Borrower, or the European Borrower, as applicable, shall, upon demand from any
Issuing Bank or any Revolving Lender, pay to such Issuing Bank or such Revolving
Lender, the amount of (i) any loss or cost or increased cost incurred by such
Issuing Bank or such Revolving Lender; (ii) any reduction in any amount payable
to or in the effective return on the capital to such Issuing Bank or such
Revolving Lender; (iii) any currency exchange loss, in each case with respect to
clauses (i), (ii) and (iii), that such Issuing Bank or such Revolving Lender
sustains as a result of the applicable Borrowers’ repayment in Dollars of any
Letter of Credit that was denominated in any other currency; or (iv) any
interest or any other return, including principal, foregone by such Issuing Bank
as a result of the introduction of, change over to or operation of the Euro in
any member state participating in the Euro. A certificate of the applicable
Issuing Bank setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Bank shall be
conclusively presumed to be correct save for manifest error.


(g)Obligations Absolute. The Borrowers’ respective obligations to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein; (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) any payment by an Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrowers’ obligations hereunder.
No Agent, Lenders or Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are


95

--------------------------------------------------------------------------------





hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(h)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the applicable Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the applicable Issuing Bank and the applicable
Revolving Lenders with respect to any such LC Disbursement.


(i)Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, (i)
in the case of LC Disbursements in respect of U.S. Letters of Credit or Canadian
Letters of Credit made in Dollars, at the rate per annum then applicable to ABR
Revolving Loans, (ii) in the case of an LC Disbursement in respect of Canadian
Letters of Credit made in Canadian Dollars or U.S. Letters of Credit made in
Canadian Dollars, at the rate per annum then applicable to Canadian Prime Rate
Loans, and (iii) in the case of an LC Disbursement in respect of European
Letters of Credit, at the rate per annum then applicable to Overnight LIBO
Loans, and in each case such interest shall be payable when such reimbursement
is due; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to clause (e) of this Section 2.06, then Section
2.13(g) shall apply. Interest accrued pursuant to this clause shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to clause (e) of this
Section 2.06 to reimburse the Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.


(j)Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of


96

--------------------------------------------------------------------------------





an Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrowers shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank”, “U.S. Issuing Bank”, “Canadian Issuing Bank”, and “European
Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, U.S. Issuing Bank, Canadian Issuing Bank, or European Issuing
Bank, as applicable, or to such successor and all previous Issuing Banks, U.S.
Issuing Banks, Canadian Issuing Banks, or European Issuing Banks, as applicable,
as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit. Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower
Representative and the Lenders, in which case, such Issuing Bank shall be
replaced in accordance with this Section 2.06(j).


(k)Cash Collateralization. Subject to Section 2.18(b), if any Event of Default
shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent (in the case of
U.S. Letters of Credit or Canadian Letters of Credit) or the European
Administrative Agent (in the case of European Letters of Credit), or from the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing at least a majority of the
aggregate LC Exposure) demanding the deposit of cash collateral pursuant to this
clause or if any of the other provisions hereof require cash collateralization,
(i) the U.S. Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Secured
Parties for the purpose of securing the Secured Obligations (the “LC Collateral
Account”), cash in the applicable currency and in an amount equal to 105% of the
amount of the U.S. LC Exposure as of such date, (ii) the Canadian Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the International Secured Parties
for the purpose of securing the International Secured Obligations (the “Canadian
LC Collateral Account”), cash in the applicable currency (or currencies) in an
amount equal to 105% of the amount of the Canadian LC Exposure as of such date,
and (iii) the European Borrowers shall deposit in an account with the European
Administrative Agent, in the name of the European Administrative Agent and for
the benefit of the International Secured Parties for the purpose of securing the
International Secured Obligations (the “European LC Collateral Account”), cash
in the applicable currency (or currencies) in an amount equal to 105% of the
amount of the European LC Exposure as of such date; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such deposits, (A) if
made into the LC Collateral Account, shall be held by the Administrative Agent
as collateral for the payment and performance of the Secured Obligations, (B) if
made


97

--------------------------------------------------------------------------------





into the Canadian LC Collateral Account, shall be held by the Administrative
Agent as collateral for the payment and performance of the International Secured
Obligations, and (C) if made into the European LC Collateral Account, shall be
held by the European Administrative Agent as collateral for the payment and
performance of the International Secured Obligations. The applicable Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts, and (x) the U.S. Borrower hereby grants the
Administrative Agent (for the benefit of the Secured Parties securing the
Secured Obligations) a security interest in the LC Collateral Account and all
money or other assets on deposit therein or credited thereto, (y) the Canadian
Borrower hereby grants the Administrative Agent (for the benefit of the
International Secured Parties, securing the International Secured Obligations) a
security interest in the Canadian LC Collateral Account and all money or other
assets on deposit therein or credited thereto, and (z) the European Borrower
hereby grants the European Administrative Agent (for the benefit of the
International Secured Parties, securing the International Secured Obligations) a
security interest in the European LC Collateral Account and all money or other
assets on deposit therein or credited thereto; provided that nothing in this
sentence of this Section 2.06(k) shall be deemed to limit the rights of any
Agent pursuant to Section 5.14. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the applicable Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account, the Canadian LC
Collateral Account, or the European LC Collateral Account, as applicable. Moneys
in the LC Collateral Account shall be applied by the Administrative Agent to
reimburse the U.S. Issuing Bank for LC Disbursements in respect of U.S. Letters
of Credit for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the U.S. Borrower for the U.S. LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Lenders
with U.S. LC Exposure representing at least a majority of the aggregate U.S. LC
Exposure), be applied to satisfy other Secured Obligations. Moneys in the
Canadian LC Collateral Account shall be applied by the Administrative Agent to
reimburse the Canadian Issuing Bank for LC Disbursements in respect of Canadian
Letters of Credit for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Canadian Borrower for the Canadian LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with Canadian LC Exposure representing at least a majority of
the aggregate Canadian LC Exposure), to be applied to satisfy other
International Secured Obligations. Moneys in the European LC Collateral Account
shall be applied by the European Administrative Agent to reimburse the European
Issuing Bank for LC Disbursements in respect of European Letters of Credit for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the European
Borrowers for the European LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
European LC Exposure representing at least a majority of the aggregate European
LC Exposure), to be applied to satisfy other International Secured Obligations.
If any Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to such


98

--------------------------------------------------------------------------------





Borrower within three Business Days after all such Events of Default have been
cured or waived as confirmed in writing by the Administrative Agent.


(l)Issuing Bank Reports to Agents. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall, in addition to its notification obligations set
forth elsewhere in this Section, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank. In addition, each Issuing Bank
shall, not later than 10:00 a.m., New York time, on each Business Day, notify
the applicable Agent in reasonable detail as to the amount of the LC Exposure
with respect to the Letters of Credit issued by such Issuing Bank.


(m)LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.


99

--------------------------------------------------------------------------------





Section 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent or the European Administrative Agent, as applicable, most
recently designated by such Agent for such purpose by notice to the applicable
Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that, Swingline Loans shall be made as provided in Section 2.05. The applicable
Agent will make such Loans available to the Borrower Representative (or, if
directed by the Borrower Representative, to the account of the applicable
Borrower) by promptly crediting the amounts so received, in like funds, to the
Funding Account; provided that Loans made to finance the reimbursement of (i) an
LC Disbursement in respect of a U.S. Letter of Credit as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the applicable U.S.
Issuing Bank; (ii) an LC Disbursement in respect of a Canadian Letter of Credit
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the applicable Canadian Issuing Bank; (iii) an LC Disbursement in respect of a
European Letter of Credit as provided in Section 2.06(e) shall be remitted by
the European Administrative Agent to the applicable European Issuing Bank; and
(iv) a Protective Advance or an Overadvance shall be retained by the applicable
Agent. U.S. Loans and participations in U.S. Swingline Loans and U.S. Letters of
Credit will be funded by each U.S. Revolving Lender pro rata in accordance with
its Applicable Percentage of the U.S. Commitment. Tranche B Loans and
participations in Tranche B Swingline Loans and Canadian Letters of Credit will
be funded by each Tranche B Revolving Lender pro rata in accordance with its
Applicable Percentage of the Tranche B Commitment. Tranche C Loans and
participations in Tranche C Swingline Loans and European Letters of Credit will
be funded by each Tranche C Revolving Lender pro rata in accordance with its
Applicable Percentage of the Tranche C Commitment.
(b)Unless the applicable Agent shall have received notice from an applicable
Lender prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing or Canadian Prime Rate Borrowing, prior to the time of such proposed
Borrowing) that such Lender will not make available to such Agent such Lender’s
share of such Borrowing, such Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. In such event, if an applicable Lender has not in fact
made its share of the applicable Borrowing available to such Agent, then the
applicable Lender and the applicable Borrowers severally agree to pay to such
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to such Agent, at (i)
in the case of such Lender, the greater of the Federal Funds Effective Rate and
a rate determined by such Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the applicable Borrowers, the
interest rate applicable to ABR Loans (in the case of Dollar denominated
amounts), Canadian Prime Rate Loans (in the case of Canadian Dollar denominated
amounts), or Overnight LIBO Loans (in the case of Euro or Sterling denominated
amounts). If such Lender pays such amount to the applicable Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.


100

--------------------------------------------------------------------------------





Section 2.08    Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Revolving Borrowing, a EURIBOR Revolving Borrowing or a CDOR Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type, to convert CDOR Borrowing to Canadian Prime Rate Loans, to
convert Canadian Prime Rate Loans (other than Swingline Loans) into CDOR
Borrowings, or to continue such Borrowing and, in the case of a LIBOR Revolving
Borrowing, a EURIBOR Revolving Borrowing or a CDOR Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably (in accordance with the principal amount of the applicable Loans) among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section 2.08 shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued. Tranche C Revolving Loans
denominated in Dollars may not be converted to ABR Loans.
(b)To make an election pursuant to this Section 2.08, the Borrower
Representative shall notify the Administrative Agent (in the case of U.S.
Revolving Loans or Canadian Revolving Loans) or the European Administrative
Agent with a copy to the Administrative Agent (in the case of European Revolving
Loans) of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile or
electronic communication to the Administrative Agent (in the case of U.S.
Revolving Loans or Canadian Revolving Loans) or by facsimile to the European
Administrative Agent with a copy to the Administrative Agent (in the case of
European Revolving Loans) of a written Interest Election Request in a form
approved by the Administrative Agent (and, in the case of European Revolving
Loans, by the European Administrative Agent) and signed by the Borrower
Representative.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the name of the applicable Borrower, the Facility and the Borrowing to which
such Interest Election Request applies, the relevant currency and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;




101

--------------------------------------------------------------------------------





(iii)whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing, a EURIBOR Borrowing, a Canadian Prime Rate Borrowing or a CDOR
Borrowing; and


(iv)if the resulting Borrowing is a LIBOR Borrowing, a EURIBOR Borrowing or a
CDOR Borrowing, the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.


If any such Interest Election Request requests a LIBOR Borrowing, a EURIBOR
Borrowing or a CDOR Borrowing but does not specify an Interest Period, then the
Borrowers shall be deemed to have selected an Interest Period of one month’s (or
thirty days’) duration.
(d)Promptly following receipt of an Interest Election Request, the applicable
Agent shall advise each applicable Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing, a EURIBOR Revolving
Borrowing or a CDOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted or continued to (i) an
ABR Borrowing, in the case of a U.S. Borrowing or a Tranche B Borrowing
denominated in Dollars, (ii) a Canadian Prime Rate Borrowing, in the case of a
CDOR Borrowing, or (iii) a LIBOR Borrowing with an Interest Period of one month,
in the case of a Borrowing denominated in Sterling, or (iv) a EURIBOR Borrowing
with an Interest Period of one month, in the case of a Borrowing denominated in
Euros, or (v) a Tranche C Borrowing denominated in Dollars. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower Representative, then, so long as an Event of Default is
continuing (x) no outstanding Revolving Borrowing may be converted to or
continued as a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR Borrowing and (y)
unless repaid, (A) each LIBOR Borrowing that is a U.S. Borrowing or a Tranche B
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (B) each CDOR Borrowing shall be
converted to a Canadian Prime Rate Borrowing at the end of the Interest Period
applicable thereto, (C) each LIBOR Borrowing denominated in Sterling, and each
LIBOR Borrowing that is a Tranche C Borrowing denominated in Dollars, shall be
converted to a LIBOR Borrowing with an Interest Period of one month (or such
shorter period as may be determined by the European Administrative Agent in its
discretion) at the end of the Interest Period applicable thereto, and (D) each
EURIBOR Borrowing shall be converted to a EURIBOR Borrowing with an Interest
Period of one month (or such shorter period as may be determined by the European
Administrative Agent in its discretion) at the end of the Interest Period
applicable thereto.


102

--------------------------------------------------------------------------------





Section 2.09    Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date.
(b)The Borrowers may at any time terminate the Revolving Commitments upon the
Payment in Full of the Secured Obligations.


(c)The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000;
(ii) each reduction to the Revolving Commitments shall be applied to the U.S.
Commitment, the Tranche B Commitment, and the Tranche C Commitment ratably in
accordance with the aggregate amount of such commitments at such time; and (ii)
the Borrowers shall not reduce the Revolving Commitments, the Tranche B
Commitment, or the Tranche C Commitment if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Borrowers would not be in compliance with the Revolving Exposure
Limitations.


(d)The Borrower Representative shall notify each Agent of any election to
terminate or reduce the Revolving Commitments under clause (b) or (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the applicable Agent shall
advise the applicable Lenders of the contents thereof. Each notice delivered by
the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to each Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.


(e)The Borrowers shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments (but in no event in excess of
$250,000,000 in the aggregate for all such increases), either from one or more
of the Lenders or from other lending institutions provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, (ii) the
Administrative Agent has approved the identity of any such new Lender, such
approval not to be unreasonably withheld, (iii) any such new Lender assumes all
of the rights and obligations of a “Lender” hereunder, (iv) any such additional
Revolving Commitment shall be on the same terms as the other Revolving
Commitment and (v) the procedures described in Section 2.09(f) have been
satisfied. Nothing contained in this Section 2.09 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Commitment hereunder at any time.


(f)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or


103

--------------------------------------------------------------------------------





increasing its Revolving Commitment, subject only to the approval of the
Required Lenders if any such increase would cause the Revolving Commitments to
exceed $950,000,000. As a condition precedent to such an increase, (i) the
Borrower Representative shall deliver to the Administrative Agent a certificate
of each Loan Party (in sufficient copies for each Lender) signed by an
authorized officer of such Loan Party certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and, in the
case of the Borrowers, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article III and
the other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (B) no Default or Event
of Default has occurred and is continuing or would result from the consummation
of such increase and (C) neither the funding of such increase nor the existence
of the Liens securing such increase will violate the terms of the Senior
Unsecured Note Documents or the Subordinated Convertible Note Documents, or the
documentation of any other Indebtedness of any Loan Party, in each case as in
effect on the date of such increase, (ii) all fees and expenses owing in respect
of such increase to any Agent or any Lender shall have been paid, and (iii) the
Borrowers shall have delivered all customary agreements, certificates, opinions
and other customary documents reasonably requested by any Agent (including, in
the discretion of the Administrative Agent, updated appraisals).


(g)Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Revolving Commitment Schedule to reflect such increase and shall distribute such
revised Revolving Commitment Schedule to the European Administrative Agent, each
of the Lenders, and the Borrower Representative, whereupon such revised
Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such increase, all outstanding ABR Loans and Canadian Prime Rate Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages and the Lenders
shall make adjustments among themselves with respect to the Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation. LIBOR
Loans, EURIBOR Loans and CDOR Loans shall not be reallocated among the Lenders
until the expiration of the applicable Interest Period in effect at the time of
any such increase, at which time any such LIBOR Loans, EURIBOR Loans or CDOR
Loans being continued shall be reallocated, and any such LIBOR Loans, EURIBOR
Loans or CDOR Loans being converted to ABR Loans or Canadian Prime Rate Loans,
as applicable, shall be converted and allocated, among the Lenders (including
the newly added Lenders) at such time; provided that if an Event of Default
occurs after the date of any such increase but prior to the reallocation of the
Loans such Loans shall, subject to Section 2.16, be reallocated among the
Lenders pro rata in accordance with their Revolving Commitment.


(h)Notwithstanding the foregoing, no MIRE Event may be closed until the date
that is (x) if there are no Mortgaged Properties in a “Special Flood Hazard
Area” (or the equivalent thereof in Canada or any jurisdiction applicable to the
property of any


104

--------------------------------------------------------------------------------





Additional European Borrower, as applicable), ten (10) Business Days or (y) if
there are any Mortgaged Properties in a “Special Flood Hazard Area” (or the
equivalent thereof in Canada or any jurisdiction applicable to the property of
any Additional European Borrower, as applicable), thirty (30) days, after the
Administrative Agent has delivered to the Lenders the following documents in
respect of such Mortgaged Property: (i) evidence of whether such real property
is located in any area that has been designated by the Federal Emergency
Management Agency (or any comparable agency in Canada or any jurisdiction
applicable to the property of any Additional European Borrower, as applicable)
as a “Special Flood Hazard Area” (or the equivalent thereof in Canada or any
jurisdiction applicable to the property of any Additional European Borrower, as
applicable) (including, without limitation, with respect to real property
located in the United States, a life of loan flood zone determination, and with
respect to any real property, such other evidence as any Lender may reasonably
request); (ii) if such Mortgaged Property is located in a “Special Flood Hazard
Area” (or the equivalent thereof in Canada or any jurisdiction applicable to the
property of any Additional European Borrower, as applicable), (A) a notification
to the applicable Loan Parties of that fact and (if applicable) notification to
the applicable Loan Parties that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Loan Parties of such notice; and
(iii) if required by Flood Laws, evidence that the applicable Loan Party
maintains flood insurance on such Mortgaged Property in the amount required by,
and otherwise in compliance with, applicable Flood Insurance Laws; provided that
any such MIRE Event may be closed prior to expiration of such thirty day period
if the Administrative Agent shall have received confirmation from each Lender
that such Lender has completed any necessary flood insurance due diligence and
flood insurance compliance to its reasonable satisfaction; provided, further,
that in the case of both (x) and (y), if Bank of America or SunTrust Bank
provides written notice to the Administrative Agent before the expiration of the
applicable period that its flood insurance due diligence and/or flood insurance
compliance has not been completed, together with reasonable supporting detail
regarding such non-completion, such period shall be extended until such time
that the Administrative Agent shall have received written confirmation from such
bank (or banks) that flood insurance due diligence and flood insurance
compliance have been completed by such bank (or banks) (such written
confirmation not to be unreasonably conditioned, withheld or delayed).
Section 2.10    Repayment of Loans; Evidence of Debt. (a) (i) The U.S. Borrowers
hereby unconditionally promise to pay to the Administrative Agent for the
account of each U.S. Revolving Lender, the then unpaid principal amount of each
U.S. Revolving Loan on the Maturity Date; (ii) the European Borrowers hereby
unconditionally promise to pay to the European Administrative Agent for the
account of each Tranche C Revolving Lender, the then unpaid principal amount of
each Tranche C Revolving Loan on the Maturity Date; (iii) the Canadian Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Tranche B Revolving Lender, the then unpaid principal amount of
each Tranche B Revolving Loan on the Maturity Date; (iv) the U.S. Borrowers
hereby unconditionally promise to pay to the Administrative Agent the then
unpaid amount of each U.S. Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent; (v) the European Borrowers hereby
unconditionally promise to pay to the European Administrative Agent the then
unpaid amount of each Tranche C Protective Advance on the earlier of the
Maturity Date and demand by the European Administrative Agent; (vi) the Canadian
Borrower hereby unconditionally promises to pay to the Administrative Agent the


105

--------------------------------------------------------------------------------





then unpaid amount of each Tranche B Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent; (vii) the U.S. Borrowers
hereby unconditionally promise to pay to the Administrative Agent the then
unpaid principal amount of each U.S. Overadvance on the earlier of the Maturity
Date and demand by the Administrative Agent; (viii) the European Borrowers
hereby unconditionally promise to pay to the European Administrative Agent the
then unpaid principal amount of each Tranche C Overadvance on the earlier of the
Maturity Date and demand by the European Administrative Agent; and (ix) the
Canadian Borrower hereby unconditionally promises to pay to the Administrative
Agent the then unpaid principal amount of each Tranche B Overadvance on the
earlier of the Maturity Date and demand by the Administrative Agent.
(b)On each Business Day during a Cash Management Period, subject to Section
2.18(b), (i) the Administrative Agent shall apply all funds credited to the
Collection Deposit Accounts of the U.S. Loan Parties on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available), first, to prepay any Protective
Advances and Overadvances that may be outstanding constituting U.S. Obligations,
second, to prepay the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure in accordance with Section 2.06(k), in
each case to the extent constituting, or in respect of, U.S. Obligations, third,
to prepay any Protective Advances and Overadvances that may be outstanding
constituting International Obligations, fourth, to prepay the Revolving Loans
(including Swingline Loans) and to cash collateralize outstanding LC Exposure in
accordance with Section 2.06(k), in each case to the extent constituting, or in
respect of, International Obligations; (ii) the Administrative Agent shall apply
all funds credited to the Canadian Collection Deposit Account on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first to prepay any
Tranche B Protective Advances, Tranche C Protective Advances, Tranche B
Overadvances, and Tranche C Overadvances that may be outstanding, pro rata, and
second to prepay the Tranche B Revolving Loans and Tranche C Revolving Loans
(including Tranche B Swingline Loans and Tranche C Swingline Loans) and to cash
collateralize outstanding Canadian LC Exposure and European LC Exposure in
accordance with Section 2.06(k); provided that any such application of funds in
this clause (ii) shall be made from the Canadian Collection Deposit Account
solely in respect of the International Secured Obligations; and (iii) the
European Administrative Agent shall apply all funds credited to any European
Collection Deposit Account on such Business Day or the immediately preceding
Business Day (at the discretion of the European Administrative Agent, whether or
not immediately available), first to prepay any Tranche B Protective Advances,
Tranche C Protective Advances, Tranche B Overadvances, and Tranche C
Overadvances that may be outstanding, pro rata, and second to prepay the Tranche
B Revolving Loans and Tranche C Revolving Loans (including Tranche B Swingline
Loans and Tranche C Swingline Loans) and to cash collateralize outstanding
Canadian LC Exposure and European LC Exposure in accordance with Section
2.06(k); provided that any such application of funds in this clause (iii) shall
be made from any European Collection Deposit Account solely in respect of the
International Secured Obligations.


(c)All amounts applied pursuant to clause (b) of this Section (i) to U.S.
Obligations shall be applied pro rata as among the U.S. Revolving Lenders in
accordance


106

--------------------------------------------------------------------------------





with their respective aggregate outstanding amounts of U.S. Revolving Loans and
(ii) to International Secured Obligations shall be applied pro rata as among the
Tranche B Revolving Lenders and the Tranche C Revolving Lenders in accordance
with their respective aggregate outstanding amounts of Tranche B Revolving Loans
and Tranche C Revolving Loans.


(d)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(e)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(f)The entries made in the accounts maintained pursuant to clause (d) or (e) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.


(g)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Section 2.11    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with clause (f) of this Section 2.11.
(b)Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Borrowers are not in compliance with the Revolving
Exposure Limitations, the Borrowers shall promptly prepay (or, in the case of
the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or
Swingline Loans in an aggregate amount that, after giving effect to such
prepayments or cash collateralizations the Borrowers shall be in compliance with
the Revolving Exposure Limitations; provided, that notwithstanding the
foregoing, neither the Canadian Borrower nor the European Borrowers shall be
obligated to prepay U.S. Revolving Loans, U.S. LC Exposure, U.S. Swingline
Loans, U.S. Overadvances or U.S. Protective Advances pursuant to this Section
2.11(b).




107

--------------------------------------------------------------------------------





(c)If the Administrative Agent determines that the outstanding principal Dollar
Amount of all outstanding Letters of Credit issued exceeds any limitation set
forth in the last sentence of Section 2.06(b), then not later than one Business
Day after notice of the amount of such excess from the Administrative Agent to
the Borrower Representative, the U.S. Borrower shall deposit in the LC
Collateral Account cash in an amount equal to such excess (to be held as cash
collateral in accordance with Section 2.06(k)).


(d)In the event and on each occasion that any Net Proceeds are received by or on
behalf of Holdings or any other Loan Party in respect of any Prepayment Event,
the Borrowers shall, immediately after such Net Proceeds are received by
Holdings or any other Loan Party, prepay the Obligations as set forth in Section
2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds to the
extent such Obligations are then outstanding, provided that, in the case of any
event described in clause (a), (b) or (c) of the definition of the term
“Prepayment Event”, such prepayments shall apply only during any Cash Management
Period (other than any sale, transfer or other disposition made pursuant to
Section 6.05(n), for which such prepayment shall be required regardless of
whether any Cash Management Period is then in effect). If the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from an event (or a portion thereof specified in such certificate)
described in clause (a) or (b) of the definition of the term “Prepayment Event”
(other than any sale, transfer or other disposition made pursuant to Section
6.05(n), for which reinvestment rights shall not apply) within 270 days after
receipt of such Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then the Net Proceeds specified in such certificate shall not
(subject to Section 7.1 of the U.S. Security Agreement and the Canadian Security
Agreement, and any corresponding or comparable provision of any other Security
Agreement) be required to be immediately applied to the Obligations upon receipt
thereof, provided that if all or any portion of such Net Proceeds is not so
reinvested within such 270-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as set forth in Section
2.11(e) below; provided, further, that if the property subject to such
Prepayment Event constituted Collateral, then all property purchased with the
Net Proceeds thereof pursuant to this subsection shall be made subject to the
Lien of the applicable Collateral Documents in favor of the Administrative
Agent, on behalf of itself and the Secured Parties; provided, further, however,
that to the extent that, as a result of such Prepayment Event, the Borrowers
would not be in compliance with the Revolving Exposure Limitations (except with
respect to Overadvances permitted under Section 2.05) immediately after giving
effect to such Prepayment Event, the applicable Borrowers shall prepay the Loans
to the extent required by Section 2.11(b). Notwithstanding the foregoing,
neither the Canadian Borrower nor the European Borrowers shall be obligated to
repay U.S. Secured Obligations.


(e)All such amounts pursuant to Section 2.11(d) shall be applied as set forth as
follows: (i) the Administrative Agent shall apply all funds received in respect
of U.S. Loan Parties, first, to prepay any Protective Advances and Overadvances
that may be outstanding constituting U.S. Obligations, second, to prepay the
Revolving Loans (including Swingline Loans) without a corresponding reduction in
the Revolving


108

--------------------------------------------------------------------------------





Commitments and to cash collateralize outstanding LC Exposure in accordance with
Section 2.06(k), in each case to the extent constituting, or in respect of, U.S.
Obligations, third, to prepay any Protective Advances and Overadvances that may
be outstanding constituting International Obligations, fourth, to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure in accordance with Section 2.06(k), in each case to the
extent constituting, or in respect of, International Obligations; (ii) the
Administrative Agent shall apply all funds received in respect of Canadian Loan
Parties, first to prepay any Tranche B Protective Advances, Tranche C Protective
Advances, Tranche B Overadvances, and Tranche C Overadvances that may be
outstanding, pro rata, and second to prepay the Tranche B Revolving Loans and
Tranche C Revolving Loans (including Tranche B Swingline Loans and Tranche C
Swingline Loans) and to cash collateralize outstanding Canadian LC Exposure and
European LC Exposure in accordance with Section 2.06(k); provided that any such
application of funds in this clause (ii) shall be made solely in respect of the
International Secured Obligations; and (iii) the European Administrative Agent
shall apply all funds received in respect of European Loan Parties, first to
prepay any Tranche B Protective Advances, Tranche C Protective Advances, Tranche
B Overadvances, and Tranche C Overadvances that may be outstanding, pro rata,
and second to prepay the Tranche B Revolving Loans and Tranche C Revolving Loans
(including Tranche B Swingline Loans and Tranche C Swingline Loans) and to cash
collateralize outstanding Canadian LC Exposure and European LC Exposure in
accordance with Section 2.06(k); provided that any such application of funds in
this clause (iii) shall be made solely in respect of the International Secured
Obligations. Notwithstanding the foregoing, any such application of proceeds
from Collateral securing solely the International Secured Obligations (or any of
them) shall be made solely in respect of the International Secured Obligations.


(f)The Borrower Representative shall notify each applicable Agent (and, in the
case of prepayment of a Swingline Loan, each applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of any notification to the
Administrative Agent, electronic communication) of any prepayment hereunder not
later than 10:00 a.m., Local Time, (i) in the case of prepayment of a LIBOR
Borrowing, a EURIBOR Borrowing or a CDOR Rate Revolving Borrowing, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Revolving Borrowing, a Canadian Prime Rate Revolving Borrowing, or
Overnight LIBO Revolving Borrowing, not later than 12:00 noon, Local Time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the applicable Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.


109

--------------------------------------------------------------------------------





Section 2.12    Fees. (a) The U.S. Borrower agrees to pay to the Administrative
Agent for the account of each U.S. Revolving Lender a commitment fee, which
shall accrue at a rate equal to (i), if the average daily unused portion of the
U.S. Commitments is greater than 50% of the total U.S. Commitments during the
period in respect of which the payment is being made, 0.375% per annum, and
(ii), if the average daily unused portion of the total U.S. Commitments is less
than or equal to 50% of the total U.S. Commitment during the period in respect
of which the payment is being made, 0.25% per annum, in each case on the average
daily amount such U.S. Revolving Lender's Applicable Percentage of the Available
U.S. Commitment during the period from and including the Effective Date to but
excluding the date on which the U.S. Revolving Lenders’ U.S. Commitments
terminate. The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each Tranche B Revolving Lender a commitment fee, which shall accrue
at a rate equal to (i), if the average daily unused portion of the Tranche B
Commitments is greater than 50% of the total Tranche B Commitments during the
period in respect of which the payment is being made, 0.375% per annum, and
(ii), if the average daily unused portion of the total Tranche B Commitments is
less than or equal to 50% of the total Tranche B Commitment during the period in
respect of which the payment is being made, 0.25% per annum, in each case on the
average daily amount such Tranche B Revolving Lender's Applicable Percentage of
the Available Tranche B Commitment during the period from and including the
Effective Date to but excluding the date on which the Tranche B Revolving
Lenders’ Tranche B Commitments terminate. The U.S. Borrower agrees to pay to the
European Administrative Agent for the account of each Tranche C Revolving Lender
a commitment fee, which shall accrue at a rate equal to (i), if the average
daily unused portion of the Tranche C Commitments is greater than 50% of the
total Tranche C Commitments during the period in respect of which the payment is
being made, 0.375% per annum, and (ii), if the average daily unused portion of
the total Tranche C Commitments is less than or equal to 50% of the total
Tranche C Commitment during the period in respect of which the payment is being
made, 0.25% per annum, in each case on the average daily amount such Tranche C
Revolving Lender's Applicable Percentage of the Available Tranche C Commitment
during the period from and including the Effective Date to but excluding the
date on which the Tranche C Revolving Lenders’ Tranche C Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
January, April, July and October and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.
(b)The (i) U.S. Borrower agrees to pay to the Administrative Agent for the
account of each U.S. Revolving Lender a participation fee with respect to its
participations in U.S. Letters of Credit, (ii) Canadian Borrower agrees to pay
to the Administrative Agent for the account of each Tranche B Revolving Lender a
participation fee with respect to its participations in Canadian Letters of
Credit, and (iii) European Borrowers agree to pay to the European Administrative
Agent for the account of each Tranche C Revolving Lender a participation fee
with respect to their participations in European Letters of Credit, which in
each case, shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Loans in the case of Dollar and Sterling
denominated Letters of Credit, EURIBOR Loans in the case of Euro denominated
Letters of Credit and CDOR Rate Loans in the case of Canadian Dollar denominated
Letters of Credit on the average daily amount of such Lender’s applicable LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective


110

--------------------------------------------------------------------------------





Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure. In addition, each Borrower agrees to pay to the applicable
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar quarter shall be
payable on the first day of each January, April, July and October following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this clause shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.


(c)The Borrowers severally agree to pay to the Administrative Agent, for its own
account, all other fees payable in the amounts and at the times separately
agreed upon between the Borrowers and the Administrative Agent.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the applicable Agent (or to the applicable Issuing Bank, in
the case of fees payable to an Issuing Bank) for distribution, in the case of
commitment fees and participation fees, ratably to the applicable Lenders. Fees
paid shall not be refundable under any circumstances.
Section 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each applicable Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)(i) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate and (ii) the Loans comprising each EURIBOR Borrowing shall bear
interest at the EURIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)Each (i) U.S. Protective Advance, each U.S. Overadvance and each Tranche B
Protective Advance denominated in Dollars shall bear interest at the Alternate
Base Rate plus the Applicable Rate plus 2%, (ii) each Tranche B Protective
Advance denominated in Canadian Dollars shall bear interest at the Canadian
Prime Rate plus the Applicable Rate plus 2%, and (iii) each Tranche C
Overadvance and each Tranche C Protective Advance shall bear interest at the
Overnight LIBO Rate plus the Applicable Rate plus 2%.




111

--------------------------------------------------------------------------------





(d)The Loans comprising each Canadian Prime Rate Borrowing (including each
Tranche B Swingline Loan) shall bear interest at the Canadian Prime Rate plus
the Applicable Rate.


(e)The Loans comprising each CDOR Borrowing shall bear interest at the CDOR Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.


(f)The Tranche C Swingline Loans shall bear interest at the Overnight LIBO Rate
plus the Applicable Rate.


(g)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding clauses of
this Section or (ii) in the case of any other amount outstanding hereunder, to
the extent permitted by applicable law, such amount shall accrue at 2% plus the
rate applicable to such fee or other obligation as provided hereunder (or, if no
such interest rate is specified, (x) if such amount is denominated in Dollars,
at a rate of interest equal to 2% plus the rate otherwise applicable to ABR
Loans, (y) if such amount is denominated in Canadian Dollars, such amount shall
accrue at 2% plus the rate applicable to Canadian Prime Rate Loans as provided
in paragraph (d) of this Section 2.13, and (z) if such amount is denominated in
Euros or Sterling, such amount shall accrue at 2% plus the rate applicable to
Tranche C Swingline Loans accruing interest at the Overnight LIBO Rate as
provided in paragraph (e) of this Section 2.13), provided that interest on any
such overdue amount with respect to Tranche C Loans extended to any French
Borrower accruing as described in clause (i) above shall be compounded only in
compliance with Article 1343-2 of the French Civil Code (as amended), provided,
however, that such interest will remain immediately due and payable.


(h)Accrued interest on each Loan (for ABR Loans and Overnight LIBO Rate Loans,
accrued through the last day of the prior calendar month) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Commitments; provided that (i) interest accrued pursuant to clause (g)
of this Section 2.13 shall be payable on demand; (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan or Canadian Prime Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment; and (iii) in the event of any
conversion of any LIBOR Loan, EURIBOR Loan or CDOR Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion. Accrued interest shall be payable (i)
to the Administrative Agent, for the account of each U.S. Revolving Lender,
ratably with respect to interest on any U.S. Revolving Loan or any U.S.
Swingline Loan; (ii) to the Administrative Agent, with respect to interest on
any U.S. Protective Advance; (iii) to the Administrative Agent, for the account
of each Tranche B Revolving Lender, ratably with respect to interest on any
Tranche B


112

--------------------------------------------------------------------------------





Revolving Loan or any Tranche B Swingline Loan; (iv) to the Administrative
Agent, with respect to interest on any Tranche B Protective Advance; (v) to the
European Administrative Agent, for the account of each Tranche C Revolving
Lender, ratably with respect to interest on any Tranche C Revolving Loan or any
Tranche C Swingline Loan; and (vi) to the European Administrative Agent, with
respect to interest on any Tranche C Protective Advance.


(i)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate, the
Canadian Prime Rate, or CDOR Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed, and (ii) interest computed on Loans and Letters of
Credit denominated in Sterling shall be computed on the basis of a year of 365
days, and shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate, CDOR Rate, EURIBOR
Rate, LIBO Rate, or Overnight LIBO Rate shall be determined by the applicable
Agent, and each such determination shall be conclusive absent manifest error.


(j)For purposes of the Interest Act (Canada) and disclosure thereunder, whenever
any interest or any fee to be paid hereunder or under any other Loan Document is
to be calculated on the basis of a 360-day year or any other period of time less
than a calendar year, the yearly rate of interest or fees to which the rate used
in such calculation is equivalent, is the rate so used multiplied by the actual
number of days in the applicable calendar year and divided by 360 or such other
period of time.


(k)To comply with the provisions of Article L.313-4 of the French Monetary and
Financial Code, as amended, and Articles L.314-1 to L.314-5 and R.314-1 et seq.
of the French Consumer Code, as amended, any French Borrower and the Tranche C
Revolving Lenders agree that the effective global interest rate for each of the
Tranche C Revolving Loans extended to such French Borrower cannot be calculated,
as of the Effective Date, for the duration of this Agreement; provided, that a
letter which sets forth a sample calculation of interest on such Tranche C
Revolving Loans shall be provided to each French Borrower by the European
Administrative Agent on the Effective Date and prior to the making of the
initial Tranche C Revolving Loan to such French Borrower. The French Borrowers
and the Tranche C Revolving Lenders agree and acknowledge that such letter shall
form an integral part of this Agreement.


(l)In the event the Spanish Borrower fails to timely pay any amount due and
payable under the Agreement, it shall pay interest in respect of such amounts
due and unpaid in accordance with Article 316 of Spain’s Commercial Code (Código
de Comercio), as amended, which shall accrue at the applicable rate calculated
in accordance with this clause (l). Such interest due and unpaid by the Spanish
Borrower shall be capitalized on a monthly basis for the purposes of Article 316
et. seq. of Spain’s Commercial Code (Código de Comercio), as amended.


(m)All interest hereunder shall be paid in the currency in which the Loan giving
rise to such interest is denominated.


113

--------------------------------------------------------------------------------





Section 2.14    Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a LIBOR Borrowing or EURIBOR Borrowing:
(i)any Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining
(including, without limitation, by means of an Interpolated Rate) the Adjusted
LIBO Rate, the LIBO Rate or the EURIBOR Rate for such Interest Period for the
applicable currency; or


(ii)any Agent is advised by the Required Lenders that the Adjusted LIBO Rate,
the LIBO Rate or the EURIBOR Rate for such Interest Period for the applicable
currency will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period;


then the applicable Agent shall give notice thereof to the Borrower
Representative and the applicable Lenders by telephone or facsimile as promptly
as practicable thereafter and, until the such Agent notifies the Borrower
Representative and the applicable Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a LIBOR Borrowing or a EURIBOR Borrowing of such currency shall be
ineffective, and any such request for a continuation of a LIBOR Revolving
Borrowing or a EURIBOR Revolving Borrowing denominated in Dollars shall be
deemed request to convert such LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing to an ABR Borrowing, (ii) if any borrowing request requests a LIBOR
Revolving Borrowing denominated in Dollars, such Borrowing shall be made as an
ABR Borrowing, and (iii) if any borrowing request requests (or any Interest Rate
Election requests a conversion to or continuation of) a LIBOR Revolving
Borrowing denominated in Sterling or a EURIBOR Revolving Borrowing denominated
in Euros, such borrowing request shall be deemed a request for (and any Interest
Rate Election shall be deemed a request to convert such Borrowing to) an
Alternate Rate Borrowing, in each case unless such Borrowing Request is then
rescinded by written notice from the Borrower Representative (or the applicable
Borrower) to the applicable Agent (any such notice to provide the applicable
Agent and the applicable Lenders sufficient time to act thereon prior to funding
of the requested Borrowing).
(b)If prior to the commencement of any Interest Period for a CDOR Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate for such Interest Period; or


(ii)the Administrative Agent is advised by the Required Lenders that the CDOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;




114

--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof to the Borrower
Representative and the applicable Lenders by telephone or facsimile as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower Representative and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a CDOR Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a CDOR Borrowing, such Borrowing shall be made as a
Canadian Prime Rate Borrowing unless such Borrowing Request is then rescinded by
written notice from the Borrower Representative to the Administrative Agent (any
such notice to provide the Administrative Agent and the applicable Lenders
sufficient time to act thereon prior to funding of the requested Borrowing).
(c)If at any time:


(i)the European Administrative Agent determines, or any Tranche C Swingline
Lender advises the European Administrative Agent that it has determined (in each
case, which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Overnight LIBO
Rate; or


(ii)the European Administrative Agent is advised by the Required Lenders that
the Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in any Overnight LIBO
Borrowing;


then the European Administrative Agent shall give notice thereof to the Borrower
Representative by telephone or facsimile as promptly as practicable thereafter
and, until the European Administrative Agent (or such Tranche C Swingline
Borrower) notifies the Borrower Representative that the circumstances giving
rise to such notice no longer exist, any Tranche C Protective Advances, Tranche
C Overadvances, and Tranche C Swingline Loans that would otherwise be an
Overnight LIBO Borrowing, shall be an Alternate Rate Borrowing.
(d)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any LIBOR
Borrowing, EURIBOR Borrowing or CDOR Borrowing, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market or other
applicable market, then, on notice thereof by such Lender to the Borrower
Representative through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue LIBOR Loans, EURIBOR Loans or CDOR Loans, as
applicable, or to convert ABR Borrowings to LIBOR Borrowings, EURIBOR Borrowings
or CDOR Borrowings, as applicable, will be suspended until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either convert all LIBOR Borrowings or EURIBOR Borrowings
of such Lender to ABR Borrowings, or convert all CDOR Borrowing to Canadian
Prime Rate Borrowings, as applicable, either on the last day of the Interest
Period therefor, if such Lender may


115

--------------------------------------------------------------------------------





lawfully continue to maintain such LIBOR Borrowings, EURIBOR Borrowings or CDOR
Borrowings, as applicable, to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrowers will also pay accrued interest on the amount so
prepaid or converted.
Section 2.15    Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate, EURIBOR Rate or Overnight LIBO Rate) or Issuing Bank;


(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or any participation therein;
or


(iii)subject any Recipient to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clause (c) of the definition of Excluded Taxes and (C)
Other Connection Taxes on gross or net income, profits or receipts (including
value-added or similar Taxes));


and the result of any of the foregoing shall be to (A) increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
main-taining any Loan (or of maintaining its obligation to make any such Loan),
(B) increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or (C) reduce
the amount of any sum received or receiv-able by such Lender, Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of, or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such


116

--------------------------------------------------------------------------------





Lender or the Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.


(c)A certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section 2.15 shall be
delivered to the Borrower Representative and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs or reductions incurred more than
270 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or CDOR Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBOR Loan, EURIBOR Loan or CDOR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any LIBOR Loan, EURIBOR Loan or
CDOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith, but not if such notice is rescinded pursuant to
Section 2.14), or (d) the assignment of any LIBOR Loan, EURIBOR Loan or CDOR
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower Representative pursuant to Section 2.19 or
9.02(d), then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a LIBOR
Loan, EURIBOR Loan or a CDOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate,
EURIBOR Rate or CDOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for the
period from the date of such event to the last day of the then current Interest
Period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period to such LIBOR Loan, EURIBOR Loan from other banks in the Eurocurrency
market, or for Canadian Dollar deposits of a comparable amount and period to
such CDOR Loan from other banks in the Canadian bankers’ acceptance market, as
applicable. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2,16 shall be
delivered to the Borrower


117

--------------------------------------------------------------------------------





Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
Section 2.17    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any applicable law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section 2.17), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or, at the option of the applicable Agent, timely reimburse the Agent for
Other Taxes.


(c)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by any Loan Party to a Governmental Authority, such Loan Party or the
Borrower Representative shall deliver to the applicable Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the applicable Agent.


(d)Indemnification by the Borrowers. The Canadian Loan Parties shall, jointly
and severally with respect to the Tranche B Facility, the European Loans Parties
shall, jointly and severally with respect to the Tranche C Facility, and the
U.S. Loan Parties shall, jointly and several with respect to the Facility,
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts paid or
payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if the Loan Party reasonably believes that such Taxes were not
correctly or legally asserted, the Recipient will use reasonable efforts to
cooperate (including where applicable, by promptly applying for a refund) with
the Loan Party to obtain a refund of such Taxes (which Taxes shall be repaid to
the Loan Party in accordance with Section 2.17(g)) so long as such efforts would
not cause the Recipient to suffer any economic, legal, regulatory or other
disadvantage that it, in its sole discretion exercised in good faith, determines
to be material (and the Loan Party shall reimburse the Recipient for all
reasonable out-of-pocket expenses of the Recipient incurred in pursuing such
refund). The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to the Borrower Representative a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the applicable Agent.




118

--------------------------------------------------------------------------------





(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
applicable Agent for (i) any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
applicable Agent for such Indemnified Taxes and without limiting the obligation
of the Loan Parties to do so) attributable to such Lender, and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register, in each case,
that are paid or payable by the applicable Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the applicable Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
applicable Agent. Such certificate shall be conclusive of the amount so paid or
payable absent manifest error. Each Lender hereby authorizes the applicable
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the applicable Agent to the
Lender from any other source against any amount due to the Agent under this
paragraph (e).


(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower Representative and the
applicable Agent, at the time or times reasonably requested by the Borrower
Representative or the applicable Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
applicable Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower Representative or the applicable Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the applicable Agent as will enable the Borrower
Representative or the applicable Agent to determine whether or not such Lender
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the applicable Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section 2.17(f) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
applicable Agent in writing of such expiration, obsolescence or inaccuracy and
update the form or certification if it is legally eligible to do so.


(ii)Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the applicable
Agent (in such number of copies


119

--------------------------------------------------------------------------------





reasonably requested by the Borrower Representative and the applicable Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:


(A)in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding Tax;


(B)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty;


(C)in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a tax certificate substantially in the
form of Exhibit F-1 to the effect that such Lender is not (a) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder”
of such Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (c)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code;


(E)in the case of a Non-U.S. Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this clause (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
tax certificate substantially in the form of Exhibit F-2 on behalf of such
partners; or


(F)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the applicable
Agent to determine the amount of Tax (if any) required by law to be withheld.




120

--------------------------------------------------------------------------------





(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.


(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.17(g), in no event will the
indemnified party be required to pay any amount to the indemnifying party
pursuant to this Section 2.17(g) if the payment of which would place the
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts giving rise to
such refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


(h)Issuing Bank and FATCA. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.


(i)VAT.


(i.)Any payments by any Loan Party under any Loan Document which (in whole or in
part) constitute consideration for a supply or otherwise serve for VAT purposes
shall be deemed to be


121

--------------------------------------------------------------------------------





exclusive of any VAT which is chargeable in connection therewith. If, in
connection with any payments by any Loan Party under any Loan Document, VAT is
chargeable (otherwise than by way of reverse charge) to any Agent, any Issuing
Bank, or any Lender, as the case may be, such Loan Party shall promptly pay to
each such Agent, Issuing Bank, or Lender, as the case may be, an amount equal to
the amount of such VAT (and each such Agent, Issuing Bank, or Lender shall,
promptly following a request therefor by the Borrower Representative, provide an
appropriate VAT invoice to the Borrower Representative).


(ii.)For the avoidance of doubt and without duplication, where any Loan Party is
required under any Loan Document to reimburse any Agent, any Issuing Bank, or
any Lender, as the case may be, for any costs or expenses, that Loan Party shall
also at the same time pay and indemnify each such Agent, Issuing Bank, or
Lender, as the case may be, against all VAT and any stamp duty, registration or
other similar Tax payables, in each case incurred in connection with the entry
into, performance or enforcement of any Loan Document.


(iii.)In relation to any supply made by any Agent, any Issuing Bank, or any
Lender to any party under a Loan Document, if reasonably requested by such
Agent, Issuing Bank or Lender, that party must promptly provide such Agent,
Issuing Bank or Lender with details of that party's VAT registration and such
other information as is reasonably requested in connection with such Agent's,
Issuing Bank's or Lender's VAT reporting requirements in relation to such
supply.


(j)FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrower Representative and
the applicable Agent shall treat (and the Loan Parties hereby authorize such
Agent to treat) the Obligations outstanding on July 1, 2014, as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471.2(b)(2)(i).


122

--------------------------------------------------------------------------------





Section 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. All payments (i) in respect of Loans (and interest
thereon) and LC Exposure shall, except as expressly set forth herein, be made in
the same currency in which such Loan was made or Letter of Credit issued, and
(ii) in respect of all other amounts payable hereunder or under other Loan
Documents shall be paid in Dollars. All such payments shall be made and
allocated, (x) in the case of the U.S. Loans, for the account of the U.S.
Revolving Lenders, pro rata in accordance with the respective unpaid principal
amounts of such U.S. Loans and the U.S. LC Exposure, (y) in the case of the
applicable Tranche B Loans, for the account of the Tranche B Revolving Lenders,
pro rata in accordance with the respective unpaid principal amounts of such
Tranche B Loans and Canadian LC Exposure, and (z) in the case of the applicable
Tranche C Loans, for the account of the Tranche C Revolving Lenders, pro rata in
accordance with the respective unpaid principal amounts of such Tranche C Loans
and European LC Exposure, in each case made to the applicable Borrower held by
them. Any amounts received after such time on any date may, in the discretion of
the applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, L2, Chicago, Illinois, except that (i) payments of Tranche B Loans and
LC Disbursements or fronting fees that are payable to any Canadian Issuing Bank,
shall be made to the Administrative Agent at its offices at 200 Bay Street,
Royal Bank Plaza, South Tower, Suite 1800, Toronto M5J 2J2 Canada; (ii) payments
of Tranche C Loans and LC Disbursements or fronting fees that are payable to any
European Issuing Bank shall be made to the European Administrative Agent at its
offices at 125 London Wall, London EC2Y 5AJ, United Kingdom; and (iii) payments
to be made directly to an Issuing Bank or Swingline Lender shall be paid as
expressly provided herein; provided that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. Each
applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient, in like funds,
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
(b)Any proceeds of Collateral received by any Agent (i) not constituting either
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from a European Collection Deposit Account during any
Cash Management Period (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing and
the applicable Agent so elects or the Required Lenders so direct and at all
times after the exercise of remedies against the Collateral by any Agent, shall
be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to each Agent and each Issuing Bank from the Borrowers
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), second, to pay any fees, indemnities or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the


123

--------------------------------------------------------------------------------





principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances and Protective
Advances) ratably, sixth, to prepay principal on the Loans (other than the
Overadvances and Protective Advances), unreimbursed LC Disbursements, and
Qualified Secured Swap Agreement Obligations in an amount equal to the lesser of
such Qualified Secured Swap Agreement Obligations and the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, ratably, seventh,
to deposit in the U.S. LC Collateral Account, the Canadian LC Collateral
Account, and the European LC Collateral Account cash (as provided in Section
2.06(k)) collateral equal to 105% of the sum of the U.S. LC Exposure, the sum of
the Canadian LC Exposure, and the sum of the European LC Exposure, respectively,
to be held as cash collateral for the Secured Obligations (in the case of
amounts on deposit in the U.S. LC Collateral Account) and the International
Secured Obligations (in the case of amounts on deposit in the Canadian LC
Collateral Account or the European LC Collateral Account), as the case may be,
eighth, to payment of any amounts owing with respect to Banking Services
Obligations and Swap Agreement Obligations constituting Secured Obligations
(other than Qualified Secured Swap Agreement Obligations) up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.22, and ninth, to the payment of any other Secured Obligation due to
any Agent or any Lender by the Borrowers. Notwithstanding the foregoing, amounts
received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, no Agent nor any Lender shall apply any
payment which it receives to any LIBOR Loan, EURIBOR Loan or CDOR Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans, Canadian Prime Rate Loans, or Overnight LIBO Loans and,
in any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. Each applicable Agent and the Lenders shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, (i) any such application of proceeds from
Collateral of a U.S. Loan Party shall be made solely to U.S. Secured
Obligations, until all U.S. Secured Obligations of all types are paid in full,
prior to application to any International Secured Obligations and (ii) any such
application of proceeds from Collateral securing solely the International
Secured Obligations shall be made solely in respect of International Secured
Obligations.


(c)At the election of the applicable Agent, all payments of principal, interest,
LC Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees, costs and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section 2.18 or may be deducted from any deposit account of any Borrower
maintained with any Agent. The Borrowers hereby irrevocably authorize (i) each
applicable Agent to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective


124

--------------------------------------------------------------------------------





Advance if it is to reimburse costs, fees and expenses as described in Section
9.03) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.04 or 2.05, as applicable, and (ii) each applicable
Agent to charge any deposit account of any Borrower maintained with such Agent
for each payment of principal, interest and fees as it becomes due hereunder or
any other amount due under the Loan Documents.


(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this clause shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(e)Unless the applicable Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to an Agent for the
account of any Lender or any Issuing Bank hereunder that the Borrowers will not
make such payment, the applicable Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lender or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the applicable Lenders or the applicable Issuing Banks, as
the case may be, severally agrees to repay to the applicable Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the applicable Agent
at a rate determined by such Agent in accordance with banking industry rules on
interbank compensation or, in the case of amounts due in Dollars, the Federal
Funds Effective Rate, if greater.




125

--------------------------------------------------------------------------------





(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then each applicable Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by
such Agent for the account of such Lender to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender hereunder; application of
amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the applicable Agent in its discretion.


(g)It is expected that the Administrative Agent will provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”) on a quarterly basis. The failure of the Administrative Agent
to provide Statements shall not be a default by the Administrative Agent, and if
such Statements are provided, they will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrowers shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)If any Lender or Issuing Bank requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender, Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.17, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or Letters of Credit hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or Issuing Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender or Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Bank, and provided, that if in respect of Tranche C Revolving
Loans or European Letters of Credit extended to or on behalf of any French
Borrower, such lending office shall be a French Qualifying Lender or French
Qualifying Issuing Bank, as the case may be. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


(b)If (1) any Lender or Issuing Bank requests compensation under Section 2.15,
(2) the Borrowers are required to pay any additional amount to any Lender,
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.17, (3) any Lender becomes a Defaulting
Lender, or (4) any Tranche C Revolving Lender at any time ceases to be a French
Qualifying Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender or


126

--------------------------------------------------------------------------------





Issuing Bank and the Administrative Agent, require such Lender or Issuing Bank
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unrea-sonably be withheld, (ii) such Lender or Issuing Bank shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments in the future. No
Lender or Issuing Bank shall be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or Issuing
Bank or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Revolving Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder;


(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:


(i)all or any part of such Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Revolving Commitment;




127

--------------------------------------------------------------------------------





(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize, for the benefit of the
applicable Issuing Bank, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;


(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and


(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure (to the extent not reallocated or cash
collateralized) shall be payable to the Issuing Bank until such LC Exposure is
reallocated and/or cash collateralized; and


(d)so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly made Swingline Loan or newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to such Issuing Bank to defease any risk in respect of such Lender
hereunder.


128

--------------------------------------------------------------------------------





In the event that the applicable Agent, the Borrowers, the Issuing Banks and the
Swingline Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the applicable Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
Section 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, any Agent, any
Issuing Bank, or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by such Agent,
such Issuing Bank, or such Lender. The provisions of this Section 2.21 shall be
and remain effective notwithstanding any contrary action which may have been
taken by any Agent, any Issuing Bank, or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.21 shall
survive the termination of this Agreement.
Section 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof (other than JPMCB) (i) providing Banking Services for any Loan Party
shall deliver to the applicable Agent prompt written notice (executed by such
Lender or Affiliate and the Borrower Representative) setting forth the aggregate
amount of all Banking Services Obligations of such Loan Party to such Lender or
Affiliate (whether matured or unmatured, absolute or contingent) and (ii) having
Swap Agreements with any Loan Party shall deliver to the applicable Agent
written notice (executed by such Lender or Affiliate and the Borrower
Representative) setting forth the aggregate amount of all Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent), which notices shall otherwise be consistent
with, and delivered within the time period required by, the definition of
Canadian Secured Obligation, European Secured Obligations, or U.S. Secured
Obligations, as applicable. In furtherance of that requirement, each such Lender
or Affiliate thereof shall furnish the applicable Agent, from time to time after
a significant change therein or upon a request therefor, but in any event not
less than monthly, a summary of the amounts due or to become due in respect of
such Banking Services Obligations and Swap Agreement Obligations. The most
recent information provided to the applicable Agent shall be used in determining
the amounts to be applied in respect of such Banking Services Obligations and/or
Swap Agreement Obligations pursuant to Section 2.18(b) and which tier of the
waterfall, contained in Section 2.18(b), such Banking Services Obligations
and/or Swap Agreement Obligations will be placed. No Agent accepts any
responsibility and shall have no liability for (i) at any time determining which
Lenders or Affiliates hold, or which Swap Agreement Obligations constitute,
Secured Obligations or Qualified Secured Swap Agreement Obligations or (ii) the
calculation of the exposure owing by the Loan Parties under any such Qualified
Secured Swap Agreements or other Swap Agreement Obligations, and shall be
entitled in all cases to rely on the applicable counterparty and the applicable
Loan Party party to such agreement for the calculation thereof.


129

--------------------------------------------------------------------------------





Section 2.23    Excess Resulting From Exchange Rate Change. (a) With respect to
the Tranche B Commitment and the Tranche C Commitment, if at any time following
one or more fluctuations in the exchange rate of the Canadian Dollar, the Euro,
or Sterling against the Dollar, the Borrowers would not be in compliance with
the Revolving Exposure Limitations, or any other limitations hereunder based in
Dollars, (i) if such excess is in an aggregate amount that is greater than or
equal to $1,000,000, within two Business Days of notice thereof from the
applicable Agent, (ii) if such excess is an aggregate amount that is less than
$1,000,000 and such excess continues to exist in an aggregate amount less than
$1,000,000 for at least five Business Days, within two Business Days of notice
thereof from the applicable Agent, or (iii) if any Event of Default has occurred
and is continuing, the Borrowers shall immediately (A) make the necessary
payments or repayments to reduce the applicable Canadian Obligations or European
Obligations, as the case may be, to an amount necessary to eliminate such excess
or (B) in the case of the Canadian Borrower, maintain or cause to be maintained
with the Administrative Agent, and in the case of a European Borrower, maintain
or cause to be maintained with the European Administrative Agent (in each case
for the benefit of the International Secured Parties), deposits as continuing
collateral security for the International Secured Obligations in an amount equal
to or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the applicable Agent, as the
case may be. Without in any way limiting the foregoing provisions, the
applicable Agent shall, weekly or more frequently in the sole discretion of such
Agent, make the necessary exchange rate calculations to determine whether any
such excess exists on such date and advise the Borrowers if such excess exists.
(b)If the U.S. Borrower provides cash collateral to secure obligations related
to U.S. Letters of Credit that are denominated in Canadian Dollars and, as a
result of fluctuations in the applicable exchange rate between Dollars and the
Canadian Dollar, the Dollar Amount of cash collateral held by the Administrative
Agent is less than the specified amount of cash collateral so required to be
maintained by the U.S. Borrower the U.S. Borrower shall, promptly following a
request therefor by the Administrative Agent, deposit in the LC Collateral
Account an additional Dollar Amount of cash collateral equal to such shortfall
to be held as cash collateral in accordance with Section 2.06(k).


130

--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each Loan Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required (to the extent that such concepts are applicable in the relevant
jurisdiction).
Section 3.02    Authorization; Enforceability and Immunity. (a) The Transactions
are within each Loan Party’s organizational powers and have been duly authorized
by all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, examinership,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(b)No Foreign Loan Party, nor any of its property or assets has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Loan Party is organized in respect of its obligations under the Loan Documents
or to which it or its property or assets is subject.


(c)The Loan Documents to which each Foreign Loan Party is a party are in proper
legal form under the laws of the jurisdiction in which each such Foreign Loan
Party is organized or incorporated and existing (i) for the enforcement thereof
against each such Foreign Loan Party under the laws of each such jurisdiction
and (ii) in order to ensure the legality, validity, enforceability, priority or
admissibility in evidence of such Loan Documents (provided that, with respect to
such enforcement or admissibility, such documents may have to be translated into
the official language of the relevant jurisdiction which may be done at the time
of enforcement or admission, as applicable). Subject to the French Perfection
Requirements and the Spanish Perfection Requirements, it is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Loan Documents to which any Foreign Loan Party is a party that
any such Loan Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which any
such Foreign Loan Party is organized or that any registration charge or stamp or
similar tax be paid on or in respect of the applicable Loan Documents or any
other document, except for any such filing, registration, recording, execution
or notarization (x) that is referred to in Section 3.16, (y) notarization of the
German share pledge, or (z) is not required to be made until enforcement of the
applicable Loan Document.


131

--------------------------------------------------------------------------------







Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
material Requirement of Law applicable to any Loan Party or any of its
Subsidiaries or the organizational or governing documents of the Loan Parties
and their Subsidiaries, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any Loan Party or
any of its Subsidiaries or the assets of any Loan Party or any of its
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any of
its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.
Section 3.04    Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations, equity and cash flows (i) as of and for
each of the fiscal years ended December 31, 2014, 2015 and 2016, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ended after December 31, 2016 through the date of this
Agreement, certi-fied by a Financial Officer of Holdings. Each Borrower has
heretofore furnished to the Lenders its consolidating balance sheet and
consolidating statements of operations, equity and cash flows (i) as of and for
the fiscal year ended December 31, 2016 and (ii) as of and for the most recent
fiscal quarter, certi-fied by a Financial Officer of Holdings. In each case,
such financial state-ments present fairly, in all material respects, the
financial position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries, or of such Borrowers, as applicable, as of such dates
and for such periods in accordance with GAAP or IFRS, as applicable, subject to
normal year-end audit adjustments (all of which, when taken as a whole, would
not be materially adverse) and the absence of footnotes in the case of quarterly
financial statements referred to above, and subject also to certain accounting
matters that have been disclosed prior to October 23, 2013 in Holdings’ public
filings with the Securities and Exchange Commission, including with regard to
potential theft of certain inventory in Brazil.
(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2016.
Section 3.05    Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address or description of each parcel of real property that is
owned or leased by each Loan Party which, in the case of real property owned by
a Loan Party, has a fair market value (as reasonably determined by the Borrower)
in excess of $1,000,000, and in the case of real property leased by a Loan Party
contains tangible Collateral with an aggregate fair market value (as reasonably
determined by the Borrower) in excess of $1,000,000. Each of such leases and
subleases is valid and enforceable against the Loan Parties party thereto and,
to the knowledge of the Loan Parties, each other party thereto, in each case in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, examinership, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law (to the extent that such
concepts are applicable in the relevant jurisdiction), and is in full force and
effect, and no default by any Loan Party party thereto or, to the knowledge of
the Loan Parties, other party thereto, to any


132

--------------------------------------------------------------------------------





such lease or sublease exists. Each of the Loan Parties and its Subsidiaries has
good and marketable title to, or valid leasehold interests in, all of its real
and personal property, free of all Liens other than Permitted Liens.
(b)Each Loan Party and its Subsidiaries owns, or is licensed to use, all
material trademarks, tradenames, copyrights, patents, industrial designs and
other intellectual property necessary to its business as currently conducted,
and the use thereof by each Loan Party and its Subsidiaries does not infringe in
any material respect upon the rights of any other Person, and, except as set
forth on Schedule 3.05, each Loan Party’s rights thereto are not subject to any
licensing agreement or similar arrangement. A correct and complete list of all
material trademarks, tradenames, copyrights, patents and other intellectual
property, as of the date of this Agreement, is set forth on Schedule 3.05.
Section 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.
(b)Except for the Disclosed Matters (i) no Loan Party or any of its Subsidiaries
has received written notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability that in either
case could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, and (ii) and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.


(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
Section 3.08    Investment Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 and no European Loan Party has
registered as or conducts its business or has taken any action which might cause
it to be registered for the purposes of the European Communities (Markets in
Financial Instruments) Regulations 2007.


133

--------------------------------------------------------------------------------





Section 3.09    Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not be expected to result in a Material Adverse
Effect. No Tax liens have been filed and no claims are being asserted with
respect to any such Taxes. Each Loan Party and its Subsidiaries has withheld all
employee withholdings and has made all employer contributions required to be
withheld and made by it pursuant to applicable law on account of the Canada and
Quebec pension plans, employment insurance and employee income taxes.
Section 3.10    Pension Plans.
(a)ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$100,000,000 the fair market value of the assets of such Pension Plan, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $200,000,000
the fair market value of the assets of all such underfunded Pension Plans. As of
the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of each Loan Party and
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA could not reasonably be expected to have a Material Adverse Effect.
Each Loan Party, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, except for
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.


(b)Canadian Pension Plans and Canadian Benefit Plans. Schedule 3.10 lists all
Canadian Benefit Plans and Canadian Pension Plans as of the Effective Date
maintained or contributed to by the Loan Parties and their Canadian Subsidiaries
or in respect of which they have any liability. The Canadian Pension Plans are
duly registered under the ITA and all other Applicable Pension Laws which
require registration. Each Canadian Loan Party and each of its Canadian
Subsidiaries has complied with and performed all of its obligations under and in
respect of the Canadian Pension Plans and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations), except where any
non-compliance would not reasonably be expected to


134

--------------------------------------------------------------------------------





result in a Material Adverse Effect. All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws. To the knowledge of the Loan Parties, there have been no improper
withdrawals or applications of assets of the Canadian Pension Plans or the
Canadian Benefit Plans. No promises of benefit improvements under the Canadian
Pension Plans or the Canadian Benefit Plans have been made except where such
improvement could not be reasonably expected to have a Material Adverse Effect.
The pension fund under each Canadian Pension Plan is exempt from the payment of
any income tax and there are no taxes, penalties or interest owing in respect of
any such pension fund. All material reports and disclosures relating to the
Canadian Pension Plans required by such plans and any Requirement of Law to be
filed or distributed have been filed or distributed, except where any
non-compliance would not reasonably be expected to result in a Material Adverse
Effect. No facts or circumstances have occurred or exist that could result, or
be reasonably anticipated to result, in the termination in full of any Canadian
Pension Plan by any Governmental Authority under Applicable Pension Laws. Except
as set forth on Schedule 3.10, there are no outstanding disputes concerning the
assets of the Canadian Pension Plans or the Canadian Benefit Plans, except
claims for benefits in the normal course. Except as set forth on Schedule 3.10,
the most recent actuarial valuations filed under Applicable Pension Laws
indicated that each of the Canadian Pension Plans is fully funded on both a
going concern and on a solvency basis. Except as set forth on Schedule 3.10, no
material changes have occurred since the date of such actuarial valuation
reports which could reasonably be expected to materially adversely affect the
conclusions of the actuary concerning the funding of any Canadian Pension Plan.


(c)Foreign Pension Plans. Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect: (i) all employer
and employee contributions (including insurance premiums) required from any Loan
Party or any of its Affiliates by applicable law or by the terms of any Foreign
Pension Plan (including any policy held thereunder) have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) the
present value of the aggregate accumulated benefit obligations of all Foreign
Pension Plans (based on those assumptions used to fund such Foreign Pension
Plans) with respect to all current and former participants did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of all such Foreign Benefits Plans; (iii) each Foreign Pension Plan
that is required to be registered has been registered and has been maintained in
good standing with applicable regulatory authorities; and (iv) each such Foreign
Pension Plan is in compliance (A) with all material provisions of applicable law
and all material applicable regulations and regulatory requirements (whether
discretionary or otherwise) and published interpretations thereunder with
respect to such Foreign Pension Plan and (B) with the terms of such Foreign
Pension Plan.


135

--------------------------------------------------------------------------------





Section 3.11    Disclosure. Each Borrower and Holdings have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
to the extent that any such report, financial statement, certificate or other
information was based upon or constitutes forecasted or projected financial
information, the Borrowers and Holdings each represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered, it being recognized by the Administrative
Agent and the Lenders, however, that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by said projections may differ from the projected results.
Section 3.12    Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness, except for such
defaults that could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.13    Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
(b)No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


(c)With respect to any Canadian Loan Party, immediately after the consummation
of the Transactions to occur on the Effective Date, (i) the property of each
Canadian Loan Party, at a fair valuation, is greater than the total amount of
its debts and liabilities, subordinated, contingent or otherwise; (ii) each
Canadian Loan Party’s property is sufficient, if disposed of at a fairly
conducted sale under legal process, to enable payment of all its obligations,
due and accruing due; (iii) each Canadian Loan Party will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities generally become due; and (iv) each Canadian Loan Party


136

--------------------------------------------------------------------------------





has not ceased paying its current obligations in the ordinary course of business
as they generally become due.


(d)With respect to any Spanish Loan Party, immediately after the consummation of
the Transactions to occur on the Effective Date and such Spanish Loan Party’s
accession to this Agreement, such Spanish Loan Party (A) will be able to fulfill
on a regular basis all of its obligations and (B) will not foresee any inability
on its behalf to fulfill on a regular and timely basis its obligations, in each
case within the meaning of Article 2 of Spain’s Insolvency Act 22/2009 of 9
July, as amended.


(e)With respect to any German Loan Party, immediately after the consummation of
the Transactions to occur on the Effective Date, such German Loan Party (A) will
not have admitted its inability or will not be unable to pay its debts as they
fall due (Zahlungsunfähigkeit), (B) will not be over-indebted (überschuldet) or
required to file for insolvency due to any reason set forth in Sections 17 to 19
of the German Insolvency Code (Insolvenzordnung), as amended, (C) will not be in
a position where its management is required by law to file for insolvency
because of any of the circumstances specified in the preceding subclauses (A) or
(B), or (D) will not be in a position where a competent court has initiated any
measures pursuant to Section 21 of the German Insolvency Code
(Insolvenzordnung), as amended, in respect thereof.


(f)With respect to any French Loan Party, immediately after the consummation of
the Transactions to occur on the Effective Date, (i) such French Loan Party will
be able to meet its due liabilities (passif exigible) with its available assets
(actif disponible) within the meaning of Article L.631-1 of the French
Commercial Code, and (ii) no corporate action, legal proceeding or other
procedure or step set out in Article L.611-1 et seq. of the French Commercial
Code, as amended, or any creditors’ process has been taken or, to the knowledge
of the French Loan Party, threatened to be taken in respect of such French Loan
Party.
Section 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries
(other than Immaterial Subsidiaries) as of the Effective Date. As of the
Effective Date, all premiums in respect of such insurance have been paid. The
Borrowers and Holdings believe that the insurance maintained by or on behalf of
the Loan Parties is adequate.
Section 3.15    Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
list of the name and relationship to Holdings of each of the Loan Parties and
First-Tier Foreign Subsidiaries (other than Immaterial Subsidiaries), (b) a
listing of each class of each Loan Party’s and First-Tier Foreign Subsidiary’s
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable (to the extent such concepts
are relevant with respect to such ownership interests), and owned beneficially
and of record by the Persons identified on Schedule 3.15, (c) the type of entity
of each Loan Party and each First-Tier Foreign Subsidiary (other than Immaterial
Subsidiaries), and (d) a chart of the organizational structure of Holdings and
its Subsidiaries as of the Effective Date. All of the issued and outstanding
Equity Interests owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.


137

--------------------------------------------------------------------------------





Section 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral granted by (a) the U.S. Loan Parties in favor of the Administrative
Agent (for the benefit of the Administrative Agent and the Secured Parties,
securing the Secured Obligations), (b) the Canadian Loan Parties (and, in the
case of Equity Interests of the Canadian Borrower, Holdings) in favor of the
Administrative Agent (for the benefit of the International Secured Parties
securing the International Secured Obligations) and (c) the European Loan
Parties (and, in the case of Equity Interests of General Cable Holdings (Spain)
SL, GK Technologies, Inc.) in favor of the European Administrative Agent (for
the benefit of the International Secured Parties securing the International
Secured Obligations), as the case may be, and such Liens constitute perfected
and continuing Liens on the Collateral, securing the relevant Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Agents’ Liens pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.
Section 3.17    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened (except as disclosed to the
Administrative Agent). The hours worked by and payments made to employees of the
Loan Parties and the Subsidiaries have not in any manner which could reasonably
be expected to result in a Material Adverse Effect been in violation of the Fair
Labor Standards Act, the Employee Standards Act (Ontario) or any other
applicable federal, state, provincial, territorial, local or foreign law dealing
with such matters. All payments due from any Loan Party or any Subsidiary, or
for which any claim may be made against any Loan Party or any Subsidiary, on
account of wages, vacation pay and employee health and welfare insurance and
other benefits, including with respect to the Canadian Benefit Plans, the Canada
Pension Plan and the Quebec Pension Plan, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.18    Common Enterprise; Corporate Benefit. The successful operation
and condition of each of the Loan Parties is dependent on the continued
successful performance of the functions of the group of the Loan Parties as a
whole and the successful operation of each of the Loan Parties is dependent on
the successful performance and operation of each other Loan Party. Each Loan
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Party, and is in its best interest. Each Loan Party benefits by entering
into the Loan Documents to which it is a party.


138

--------------------------------------------------------------------------------





Section 3.19    Margin Stock. No Borrower nor any other Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
Regulation U of the Board). None of the proceeds of any Loan or Letter of Credit
will be used by the Borrowers or any Subsidiaries for the purpose of purchasing
or carrying “margin stock” as defined in Regulation U of the Board or otherwise
in violation of Regulations T, U or X of the Board.
Section 3.20    OFAC and Patriot Act. Each Loan Party and each Subsidiary of any
Loan Party and, to the knowledge of each Loan Party, each Affiliate of such Loan
Party is: (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Annex”);
(ii) in compliance in all material respects with the requirements of the Patriot
Act; (iii) operated under policies, procedures and practices, if any, that are
in compliance in all material respects with the Patriot Act; (iv) not in receipt
of any notice from the Secretary of State of the Attorney General of the United
States or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (v) not in receipt of any
notice stating that any Loan Party or any Subsidiary or Affiliate of any Loan
Party is listed as a Specially Designated Terrorist (as defined in the Patriot
Act) or as a “blocked” person on any lists maintained by the Office of Foreign
Assets Control, Department of the Treasury (the “OFAC”) pursuant to the Patriot
Act or any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of the OFAC issued pursuant to the
Patriot Act or on any other list of terrorists or terrorist organizations
maintained pursuant to the Patriot Act; and (vi) not in receipt of any notice
stating that any Loan Party or any Subsidiary or Affiliate of any Loan Party is
a Person who has been determined by competent authority to be subject to any of
the prohibitions contained in the Patriot Act. No part of the proceeds of the
Loans or Letters of Credit will be used, directly or indirectly, in violation of
any AML Legislation.
Section 3.21    Certain Inventory Matters. No Inventory that is included in the
Borrowing Base is subject to retention of title (including extended retention of
title or broadened extension of title). Each Borrowing Base Certificate
accurately reports any retention of title (including extended retention of title
or broadened extension of title) claims with respect to any inventory included
in such Borrowing Base Certificate; provided, that such Inventory shall be
deemed and reflected in such Borrowing Base Certificate as ineligible. No
inventory of any Borrower Guarantor is subject to retention of title (including
extended retention of title or broadened extension of title) on an oral basis.
Section 3.22    Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, as amended,
each European Loan Party’s centre of main interests (as that term is used in
Article 3(1) therein) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) therein) in any
other jurisdiction.
Section 3.23    Sanctions Laws and Regulations.
(a)Each Loan Party and its Affiliates have instituted and maintained policies
and procedures designed to promote and achieve compliance with Anti-Corruption
Laws and their respective directors and officers, and, to the best of its
knowledge, since December 22, 2016, its employees and agents have conducted
their business in compliance with such laws.




139

--------------------------------------------------------------------------------





(b)None of the Loan Parties, their Affiliates or their respective directors or
officers or to the best of their knowledge their respective employees, agents or
representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Sanctioned Person; (ii) is a Person that is owned or
controlled by a Sanctioned Person; (iii) is located, organized or resident in a
Sanctioned Country; (iv) has, prior to January 1, 2017, directly or indirectly
engaged in any transactions (except in a de minimus amount) (1) with any
Sanctioned Person or (2) in any Sanctioned Country or (v) has, since January 1,
2017, directly or indirectly engaged in any transactions or is now directly or
indirectly engaged in, any dealings or transactions (1) with any Sanctioned
Person, (2) in any Sanctioned Country or (3) otherwise in violation of
Sanctions.
Section 3.24    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution
ARTICLE IV

CONDITIONS
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ counsel, addressed to the Administrative Agent
(and any other applicable Agent), the Issuing Banks and the Lenders and
reasonably acceptable to the Administrative Agent (together with any other real
estate related opinions as may be mutually agreed by the Administrative Agent
and the Loan Parties).


(b)Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Holdings and its Subsidiaries for
the December 31, 2014, 2015 and 2016 fiscal years, (ii) unaudited interim
consolidated financial statements of Holdings and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this clause as to which such
financial statements are available, (iii) satisfactory projections for each
fiscal quarter of the 2017 and 2018 fiscal years and on an annual basis for each
fiscal year thereafter through the 2021 fiscal year, (iv) satisfactory unaudited
consolidating financial statements of the Borrowers for the most recent fiscal
year and the most recent fiscal quarter ended prior to the Effective Date as to
which


140

--------------------------------------------------------------------------------





such financial statements are available and (v) monthly Borrowing Base
projections for the twelve months commencing with the month in which the
Effective Date occurs.


(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary or authorized manager or director, which shall (A) certify
the resolutions of its Board of Directors, Board of Managers, shareholders,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers or managers of
such Loan Party authorized to sign the Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement
and (ii) if applicable in the relevant jurisdiction, a long form good standing
certificate or certificate of compliance/status/good standing (as applicable)
for each Loan Party from its jurisdiction of organization.


(d)No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative, on the initial Borrowing date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, (iii) certifying
as to the Applicable Limit as of such date, (iv) certifying as to the Immaterial
Subsidiaries as of such date and (v) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.


(e)Fees. The Lenders, the Administrative Agent and the Joint Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel and all registration, notarial and other fees), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.


(f)Lien Searches. The Administrative Agent shall have received the results of a
recent lien search (if applicable) in each of the jurisdictions where assets of
the Loan Parties are located, and such search shall reveal no liens on any of
the assets of the Loan Parties except for Permitted Liens or liens discharged on
or prior to the Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agent.


(g)[Reserved].


(h)Funding Accounts. The Administrative Agent shall have received a notice from
the Borrower Representative setting forth the deposit account(s) of the
Borrowers (as the same may be updated by the Borrower Representative (or the
applicable Borrower) from time to time upon notice to the applicable Agent, the


141

--------------------------------------------------------------------------------





“Funding Accounts”) to which the Lender is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.


(i)[Reserved].


(j)Collateral Access and Control Agreements. Except as permitted by Section
5.19, the Administrative Agent shall have received each (i) Collateral Access
Agreement required to be provided pursuant to the Security Agreement and (ii)
(A) Deposit Account Control Agreement required to be provided pursuant to the
Security Agreement and (B) account transfer agreement or other document that the
European Administrative Agent deems necessary to ensure future compliance with
Section 5.16.


(k)Solvency. The Agents shall have received a solvency certificate, in form and
substance satisfactory to the Administrative Agent, from a Financial Officer of
each Borrower and each other European Loan Party.


(l)Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates each Borrowing Base as of a date
reasonably near (but prior to) the Effective Date that is satisfactory to the
Administrative Agent, together with customary supporting documentation and
supplemental reporting mutually agreed by the Administrative Agent and the
Borrower Representative.


(m)Closing Availability. After giving effect to all Borrowings to be made on the
Effective Date and the issuance of any Letters of Credit on the Effective Date
and payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Availability
shall not be less than $231,000,000.


(n)Pledged Stock; Stock Powers; Pledged Notes. Except as permitted by Section
5.19, the Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged pursuant to any Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged pursuant to the U.S. Security Agreement or
the Canadian Security Agreement, endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.


(o)Filings, Registrations and Recordings. Except as permitted by Section 5.19,
each document (including any UCC and PPSA financing statement or other filings)
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the applicable Agent, for the benefit of the applicable Agents, the
Lenders and the applicable Issuing Banks, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation. All filing and recording fees and Taxes shall have
been duly paid, and such notification of customers of the Loan Parties as may be
determined necessary or desirable in the sole discretion of the Administrative
Agent in consultation with local counsel shall have occurred.


142

--------------------------------------------------------------------------------







(p)Environmental Reports. The Administrative Agent shall have received
environmental review reports with respect to the real properties of the Loan
Parties specified by the Administrative Agent from firm(s) reasonably
satisfactory to the Administrative Agent, which review reports shall be
acceptable to the Administrative Agent. Any material environmental conditions
requiring a response action identified in any such environmental review report
shall indicate the Loan Parties’ plans with respect thereto.


(q)Mortgages, etc. The Administrative Agent shall have received, with respect to
each parcel of real property which is required to be subject to a Lien granted
by the U.S. Loan Parties in favor of the Administrative Agent (for the benefit
of the Secured Parties, securing the Secured Obligations), each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:


(i)Mortgage on such property;


(ii)evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s judgment, to create a valid and
enforceable first priority Lien granted by the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing the
Secured Obligations);


(iii)ALTA or other mortgagee’s title policy;


(iv)an ALTA survey prepared and certified to the Administrative Agent by a
surveyor acceptable to the Administrative Agent;


(v)to the extent mutually agreed by the Administrative Agent and the Loan
Parties, an opinion of counsel in the state in which such parcel of real
property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent;


(vi)the Administrative Agent shall have received a completed Federal Emergency
Management Agency Standard Flood Hazard Determination and evidence of flood
insurance, in each case in compliance with any applicable regulations of the
Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Administrative Agent; and


(vii)such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.


(r)Insurance. Except as permitted by Section 5.19, the Administrative Agent
shall have received evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with


143

--------------------------------------------------------------------------------





the terms of the Loan Documents (including Section 5.09 hereof, and the
applicable provisions of each Security Agreement).


(s)Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date. The Borrowers shall have executed the Issuing
Bank’s master agreement for the issuance of commercial Letters of Credit.


(t)Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.


(u)Legal and Regulatory Matters. All legal (including Tax implications) and
regulatory matters shall be reasonably satisfactory to the Administrative Agent
and Lenders, including but not limited to compliance with all applicable
requirements of Regulations U, T and X of the Board.


(v)[Reserved].


(w)[Reserved].


(x)Appraisal(s). The Administrative Agent shall have received an appraisal of
the Loan Parties’ Equipment and real property, as applicable, from a firm(s)
reasonably satisfactory to the Administrative Agent, which appraisal(s) shall be
satisfactory to the Administrative Agent in its reasonable discretion.


(y)Approvals. All governmental and third party approvals necessary in connection
with the financing contemplated hereby and the continuing operations of the Loan
Parties (including shareholder approvals, if any) shall have been obtained on
satisfactory terms and shall be in full force and effect.


(z)Patriot Act. The Agents, Issuing Banks, and Lenders shall have received (i)
such information, supporting documentation and other evidence that identifies
the Borrowers, which information includes the names and addresses of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Patriot Act and (ii) all documentation and
other information about Holdings, the Borrowers, and each other Loan Party that
they reasonably determine is required by regulatory authorities under applicable
“know your customer” and AML Legislation.


(aa)[Reserved].


(bb)Other Documents. The Administrative Agent shall have received such other
documents as any Agent, any Issuing Bank, any Lender or their respective counsel
may have reasonably requested.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


144

--------------------------------------------------------------------------------





Section 4.02    Each Credit Event. The obligation of (x) each Lender to make a
Loan on the occasion of any Borrowing and (y) each Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
(a)The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects.


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (a), (b)
and (c) of this Section 4.02.
Notwithstanding the failure to satisfy the conditions precedent set forth in
clauses (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the European Administrative Agent to make) Loans and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
(or amend, renew, or extend, or cause to be amended, renewed, or extended) any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing or
causing to be issued (or amending, renewing, or extending, or causing to be
amended, renewed, or extended) any such Letter of Credit is in the best
interests of the Lenders.
ARTICLE V

AFFIRMATIVE COVENANTS
Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:
Section 5.01    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:
(a)within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public


145

--------------------------------------------------------------------------------





accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to certain accounting
matters that have been disclosed prior to October 23, 2013 in Holdings’ public
filings with the Securities and Exchange Commission, including with regard to
potential theft of certain inventory in Brazil; accompanied by any management
letter prepared by said accountants;


(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and subject also to certain accounting matters that have been
disclosed prior to October 23, 2013 in Holdings’ public filings with the
Securities and Exchange Commission, including with regard to potential theft of
certain inventory in Brazil;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of the Borrower
Representative (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject also to certain accounting matters that have been disclosed
prior to October 23, 2013 in Holdings’ public filings with the Securities and
Exchange Commission, including with regard to potential theft of certain
inventory in Brazil, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth a reasonably
detailed calculation of the Fixed Charge Coverage Ratio for the most recently
ended four fiscal quarters (whether or not during a Covenant Trigger Period)
and, if applicable, demonstrating compliance with Section 6.12, (iv) certifying
as to the Immaterial Subsidiaries as of the date of such financial statements
(provided that, if no Cash Management Period is outstanding, such certification
shall only be required concurrently with any delivery of financial statements
under clause (a)) and (v) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;


(d)[reserved];


(e)no more than 30 days before, and no more than 90 days after, the end of each
fiscal year of Holdings, a copy of the plan and forecast (including a projected


146

--------------------------------------------------------------------------------





consolidated and consolidating balance sheet, income statement and funds flow
statement) of Holdings for each fiscal quarter of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;


(f)as soon as available but in any event within fifteen (15) Business Days of
the end of each fiscal quarter (or (x) within fifteen (15) Business Days of the
end of each calendar month during any Monthly Reporting Period or (y) within two
(2) Business Days of the end of each calendar week during any Weekly Reporting
Period), each Borrowing Base Certificate which calculates the applicable
Borrowing Base as of the last day of the fiscal period then ended, together with
supporting information in connection therewith and any additional reports with
respect to any Borrowing Base as the Administrative Agent may reasonably
request, provided that weekly updates of the Borrowing Base shall be limited to
updated sales and collection information and calculation of the Borrowing Base
updated in respect thereof; and the U.S. PP&E Component, the Canadian PP&E
Component and the German Equipment Component of the Borrowing Base shall each be
updated (i) from time to time upon receipt of periodic valuation updates
received from the Administrative Agent’s asset valuation experts, (ii)
concurrently with the sale or commitment to sell any assets constituting part of
the U.S. PP&E Component, the Canadian PP&E Component or the German Equipment
Component, (iii) in the event such assets are idled for any reason other than
routine maintenance, repairs or scheduled shut-downs for a period in excess of
ten (10) consecutive days, and (iv) in the event that the value of such assets
is otherwise impaired, as determined in the Administrative Agent’s Permitted
Discretion;


(g)as soon as available but in any event within fifteen (15) Business Days of
the end of each fiscal quarter (or within fifteen (15) Business Days of the end
of each calendar month during any Monthly Reporting Period or Weekly Reporting
Period) and at such other times as may be requested by the Administrative Agent,
as of the period then ended, all delivered electronically in a text formatted
file acceptable to the Administrative Agent:


(i)a detailed aging of the Loan Parties’ Accounts, including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;


(ii)a schedule detailing the U.S. Loan Parties’, the Canadian Loan Parties’, and
the German Borrower’s Inventory, in form satisfactory to the Administrative
Agent, (1) by location (showing Inventory in transit, any Inventory located with
a third party under any consignment, bailee arrangement, or warehouse
agreement), by class (raw material, work-in-process and finished goods), by
product type, and by volume on hand, which Inventory shall be valued at the
lower of average cost or market and adjusted for Reserves as the Administrative
Agent has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (2) including a report of any
variances or other results of Inventory counts performed by such Loan Parties
since the last Inventory schedule (including


147

--------------------------------------------------------------------------------





information regarding sales or other reductions, additions, returns, credits
issued by such Loan Parties and complaints and claims made against such Loan
Parties);


(iii)a worksheet of calculations prepared by the Borrowers to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;


(iv)a reconciliation of the Loan Parties’ Accounts and Inventory between (A) the
amounts shown in the Loan Parties’ general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above and (B) the amounts
and dates shown in the reports delivered pursuant to clauses (i) and (ii) above
and the Borrowing Base Certificates delivered pursuant to clause (f) above as of
such date;


(v)a reconciliation of the loan balance per the Loan Parties’ general ledger to
the loan balance under this Agreement;


(vi)as of the month then ended, a schedule and aging of the Loan Parties’
accounts payable, delivered electronically in a text formatted file acceptable
to the Administrative Agent;


(vii)a calculation of the Applicable Limit as of the end of the applicable
period;


(h)concurrently with any delivery of financial statements under clause (a) or
(b) above, a schedule detailing the balance of all intercompany accounts of the
Loan Parties;


(i)promptly upon the Administrative Agent’s request during any Weekly Reporting
Period:


(i)copies of invoices in connection with the invoices issued by the Loan Parties
in connection with any Accounts, credit memos, shipping and delivery documents,
and other information related thereto;


(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and


(iii)an updated customer list for each Borrower and its Subsidiaries, which list
shall state the customer’s name, mailing address and phone number, delivered
electronically in a text formatted file acceptable to the Administrative Agent
and certified as true and correct by a Financial Officer of the Borrower
Representative;


(j)during any Weekly Reporting Period, as soon as available but in any event
within two (2) Business Days of the end of each calendar week, as of the period


148

--------------------------------------------------------------------------------





then ended, the Loan Parties’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal;


(k)(i) promptly after the filing thereof with any Governmental Authority, a copy
of each actuarial valuation report and upon request of the Administrative Agent,
Annual Information Return or Form 5500, (as applicable) in respect of any
Canadian Pension Plan or U.S. Pension Plan, and (ii) in addition to the
foregoing, upon the reasonable request of the Administrative Agent from time to
time (which requests shall be limited to once per calendar year unless a Cash
Management Period is continuing), the Loan Party shall furnish to the
Administrative Agent and each Lender an actuarial valuation report (or summary
of results) prepared in respect of the Canadian Pension Plans, in form and
substance acceptable to the Administrative Agent, acting reasonably;


(l)promptly following any request therefor, such additional environmental review
reports with respect to the real properties of the Loan Parties and their
Domestic Subsidiaries, Canadian Subsidiaries, or any other Subsidiary organized
under the laws of (or of any political subdivision of), France, Germany, Spain,
or any other jurisdiction in which a Loan Party is organized, as may be
reasonably requested by the Administrative Agent, from firm(s) reasonably
satisfactory to the Administrative Agent;


(m)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as any Agent or any
Lender may reasonably request; and


(n)Each Loan Party represents and warrants that it, its controlling Person and
any Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
Securities and Exchange Commission and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, each
Loan Party hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 5.01(a) and (b) above (collectively or
individually, as the context requires, the “Financial Statements”), along with
the Loan Documents, available to Public-Siders and (ii) agree that at the time
such Financial Statements are provided hereunder, they shall already have been
made available to holders of its securities. No Loan Party will request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Loan Parties have no outstanding publicly traded
securities, including 144A securities. Notwithstanding anything herein to the
contrary, in no event shall any Loan Party request that the Administrative Agent
make available to Public-Siders budgets or any certificates, reports or
calculations with respect to the Loan Parties’ compliance with the covenants
contained herein or with respect to the Borrowing Base.


149

--------------------------------------------------------------------------------





Section 5.02    Notices of Material Events. The Borrowers and Holdings will
furnish to the Administrative Agent and each Lender prompt (but in any event
within any time period that may be specified below) written notice of the
following:
(a)the occurrence of any Default;


(b)receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, or (ii) relates to the validity or enforceability of any Loan
Document or any Lien or obligation pursuant thereto;


(c)any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;


(d)any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;


(e)within two Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral is located;


(f)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000;


(g)the occurrence of any Pension Event; and


(h)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) except (other than in the case of the preservation
of the legal existence of any Borrower) where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under Section
6.03, and (b) carry on and conduct its business in substantially the same manner
and in substantially the same fields of enterprise as it is presently conducted.


150

--------------------------------------------------------------------------------





Section 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, each Loan Party will, and will cause each Subsidiary to,
remit withholding Taxes and other payroll Taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.
Section 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
Section 5.06    Books and Records; Inspection Rights. Without limiting Sections
5.11 and 5.12, (a) each Loan Party will, and will cause each Subsidiary to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) each Loan Party will permit any representatives designated by any Agent
or any Lender (including employees of any Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by any Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records (except in the case of employee information to the
extent required to be kept confidential by applicable Requirements of Law),
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
provided that, unless an Event of Default has occurred during a calendar year,
such visits to any Loan Party location shall be limited to two per calendar
year. For purposes of this Section 5.06, it is understood and agreed that a
single site visit and inspection may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and
Subsidiaries and their respective assets. The Loan Parties acknowledge that the
Agents, after exercising their rights of inspection, may prepare and distribute
to the Lenders certain Reports pertaining to the Loan Parties’ assets for
internal use by the Agents and the Lenders.
Section 5.07    Compliance with Laws. (a) Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(b)In addition to and without limiting the generality of clause (a), each Loan
Party will, and will cause each Subsidiary and ERISA Affiliate to,


(i)comply with all applicable provisions under and in respect of all U.S.
Pension Plans and Canadian Pension Plans, including under any funding agreements
and under ERISA, the Code, Applicable Pension Laws and the regulations and
published interpretations thereunder (including any fiduciary, funding,
investment and administrative obligations), except where the failure to so
comply could not reasonably be expected to result, individually or in the
aggregate,


151

--------------------------------------------------------------------------------





in liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $5,000,000;


(ii)not take any action or fail to take action the result of which would result
in a liability of the Borrowers and their Subsidiaries to the PBGC or to a
Multiemployer Plan or Canadian Multiemployer Plan in an aggregate amount
exceeding $5,000,000;


(iii)furnish to the Administrative Agent upon the Administrative Agent’s request
such additional information about any U.S. Pension Plan and Canadian Pension
Plan concerning compliance with this covenant as may be reasonably requested by
the Administrative Agent; and


(iv)not: (A) contribute to or assume an obligation to contribute to any new
defined benefit Canadian Pension Plan to which the Loan Party is not already
contributing on the Effective Date, without the prior written consent of the
Administrative Agent, which consent shall be granted unless otherwise determined
by the Administrative Agent in its Permitted Discretion, (B) acquire an interest
in any Person if such Person sponsors, maintains or contributes to, or at any
time in the five-year period preceding such acquisition has sponsored,
maintained, or contributed to a defined benefit Canadian Pension Plan, without
the prior written consent of the Administrative Agent, which consent shall be
granted unless otherwise determined by the Administrative Agent in its Permitted
Discretion, or (C) wind-up any defined benefit Canadian Pension Plan, in whole
or in part, unless the Loan Party has obtained written advice from the actuary
for such plan that the plan (or part thereof in the case of a partial wind up)
is fully funded or has an unfunded liability of no more than $5,000,000 at the
effective date of the wind up, without the prior written consent of the
Administrative Agent, which consent shall be granted unless otherwise determined
by the Administrative Agent in its Permitted Discretion.


(c)All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Loan Party and each Subsidiary of
each Loan Party in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws. The Loan Parties shall deliver to
the Administrative Agent (i) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Canadian
Pension Plan as filed with any applicable Governmental Authority; (ii) promptly
after receipt thereof, a copy of any direction, order, notice, ruling or opinion
that any Loan Party or any Subsidiary of any Loan Party may receive from any
applicable Governmental Authority with respect to any Canadian Pension Plan;
(iii) notification within 30 days of (w) any increases in the benefits of any
existing Canadian Pension Plan or Canadian Benefit Plan, which increases have a
cost to one or more of the Loan Parties and their Subsidiaries in excess of
$250,000 per annum in the aggregate, or (x) the establishment of any new
Canadian Pension Plan or Canadian Benefit Plan, or (y) the commencement of
contributions to


152

--------------------------------------------------------------------------------





any such plan to which any Loan Party was not previously contributing, or (z)
any voluntary or involuntary termination of, or termination of participation in,
a Canadian Pension Plan or a Canadian Benefit Plan.


(d)Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (i) each European Loan Party shall, and
shall cause its Subsidiaries and Affiliates to, maintain and operate its
obligations under its Foreign Pension Plans, if any, in all respects in
conformity with the requirements of applicable law or contract, (ii) all Foreign
Pension Plans established or maintained by a Loan Party or any Subsidiary,
Affiliate or ERISA Affiliate thereof shall comply with all provisions of the
relevant law and employ reasonable actuarial assumptions, where relevant, and
(iii) no Loan Party or any Subsidiary, Affiliate or ERISA Affiliate thereof
shall have any unfunded liability in respect of any Foreign Pension Plan.


(e)Without limiting the previous clause (d), each European Loan Party shall: (i)
ensure that (A) all Foreign Pension Plans operated by or maintained for the
benefit of the Loan Parties or any of their employees are fully funded, except
as could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) no action or omission is taken by any European
Loan Party in relation to such a pension scheme (including, without limitation,
the termination or commencement of winding-up proceedings of any such pension
scheme or any Loan Party ceasing to employ any member of such a pension scheme),
which has or is reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect, (ii) deliver to the Administrative Agent and the
European Administrative Agent at such times as those reports are prepared in
order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes or to a European Loan
Party), actuarial reports in relation to all Foreign Pension Plans, and (iii)
promptly notify the Administrative Agent and the European Administrative Agent
of any material change in the rate of contributions to any Foreign Pension Plan
that are paid, recommended to be paid by the scheme actuary or required (by law
or otherwise) to be paid.


(f)The Loan Parties and each Subsidiary (1) shall be at all times in material
compliance with all Environmental Laws, and (2) shall similarly ensure that the
assets and operations are in material compliance with all Environmental Laws.


(g)The Spanish Borrower undertakes to comply with the obligations contained
under Circular 4/2012, of 25 April on reporting obligations to communicate by
Spanish residents to the Bank of Spain over creditor and debtor balances (saldos
de activos y pasivos) (which entered into force on 1st January 2013) and to this
purpose undertakes to: report on periodical basis (the periodicity will be
determined in accordance with such Circular 4/2012) to the Department of
Statistics of the Bank of Spain and communicate the debtor balances that they
may hold from time to time during the term of this Agreement.


153

--------------------------------------------------------------------------------





Section 5.08    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs and general corporate purposes of the
Borrowers and their subsidiaries in the ordinary course of business, and to
refinance certain existing indebtedness. No part of the proceeds of any Loan and
no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails (i) a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) a violation of applicable legislation
governing financial assistance and/or capital maintenance, including as set
forth in Section 5.17.
Section 5.09    Insurance. Each Loan Party will, and will cause each Subsidiary
to, (a) maintain with financially sound and reputable carriers (having, in the
case of any Loan Party, a financial strength rating of at least A- by A.M. Best
Company) (i) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (ii) all
insurance required pursuant to the Collateral Documents and (b) maintain flood
insurance in compliance with applicable Flood Insurance Laws. The Borrowers will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained. All insurance policies
required hereunder and under any Security Agreement shall name the applicable
Agent (for the benefit of such Agent and the applicable Lenders) as an
additional insured or (unless, with respect to local policies, not commercially
available in the relevant market) as loss payee, as applicable, and shall
contain loss payable clauses (unless, with respect to local policies, not
commercially available in the relevant market) or mortgagee clauses, through
endorsements in form and substance reasonably satisfactory to the applicable
Agent, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the applicable Agent; and (ii) such policy and
loss payable or mortgagee clauses may be canceled, amended, or terminated only
upon at least thirty days prior written notice given to the applicable Agent.
All premiums on any such insurance shall be paid when due by such Loan Party,
and copies of the policies delivered to the applicable Agent. If such Loan Party
fails to obtain any insurance as required by this Section, the applicable Agent
may obtain such insurance at the U.S. Borrower’s expense. By purchasing such
insurance, no Agent shall be deemed to have waived any Default arising from the
Loan Party’s failure to maintain such insurance or pay any premiums therefor.
Section 5.10    Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.


154

--------------------------------------------------------------------------------





Section 5.11    Appraisals. At any time an Agent requests, the Borrowers and the
U.S. Loan Parties will provide the applicable Agent with appraisals or updates
thereof of their Inventory, Equipment and real property from an appraiser
selected and engaged by such Agent, and prepared on a basis satisfactory to such
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations; provided, however, that only one
such appraisal per calendar year shall be at the sole expense of the Loan
Parties; provided further, that (a) two such appraisals per calendar year shall
be at the sole expense of the Loan Parties if Availability at any time during
such calendar year is less than the greater of (x) $87,500,000 or (y) 12.5% of
the sum of the total Revolving Commitments at such time and (b) if an Event of
Default has occurred during any calendar year there shall be no limitation as to
number and frequency of such appraisals during such calendar year that shall be
at the sole expense of the Loan Parties. For purposes of this Section 5.11, it
is understood and agreed that a single appraisal may consist of examinations
conducted at multiple relevant sites, both domestic and international, and
involve one or more relevant Loan Parties and their assets.
Section 5.12    Field Examinations. At any time that an Agent requests, the
Borrowers and the U.S. Loan Parties will allow the applicable Agent to conduct
field examinations or updates thereof during normal business hours to ensure the
adequacy of Collateral included in any Borrowing Base and related reporting and
control systems; provided, however, only one such field examination per calendar
year shall be at the sole expense of the Loan Parties; provided further, that
(a) two such field examinations per calendar year shall be at the sole expense
of the Loan Parties if Availability at any time during such calendar year is
less than the greater of (x) $87,500,000 or (y) 12.5% of the sum of the total
Revolving Commitments at such time, (b) if an Event of Default has occurred
during any calendar year there shall be no limitation as to number and frequency
of such field examinations during such calendar year that shall be at the sole
expense of the Loan Parties and (c) unless an Event of Default has occurred
during such calendar year, the Agents shall conduct no more than two field
examinations in any calendar year. For purposes of this Section 5.12, it is
understood and agreed that a single field examination may consist of
examinations conducted at multiple relevant sites, both domestic and
international, and involve one or more relevant Loan Parties and their assets.
Section 5.13    Depository Banks. The Loan Parties will (in the case of European
Loan Parties and, solely with respect to Deposit Accounts maintained by the
Canadian Borrower with the Royal Bank of Canada, from and after a date that is
not later than three months after the Effective Date (the “Deposit Account
Transition Date”) as such deadline may be extended by the Administrative Agent
in its reasonable discretion), maintain the Administrative Agent, the European
Administrative Agent or one or more of the Lenders as its principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business (and all other deposit accounts other than the European Excluded
Accounts of the Loan Parties and the Excluded Accounts of the U.S. Loan Parties
will, except as otherwise agreed by the Administrative Agent in its reasonable
discretion, be closed by the Loan Parties), provided that the Loan Parties shall
be permitted to maintain Collection Deposit Accounts at financial institutions
other than the Administrative Agent or the European Administrative Agent if, and
only if, (i) in the case of a Collection Deposit Account of a U.S. Loan Party,
such Collection Deposit Account is (A) with a Lender and (B) subject to a
Deposit Account Control Agreement, (ii) in the case of a Collection Deposit
Account of a Canadian Loan Party, such Collection Deposit Account is subject to
a Deposit Account Control Agreement, and (iii) in the case of European
Collection


155

--------------------------------------------------------------------------------





Deposit Accounts, (A) the aggregate Dollar Amount of funds on deposit in such
Collection Deposit Accounts not maintained with the European Administrative
Agent does not exceed $5,000,000 and (B) the applicable Loan Party has provided
notices satisfactory to the Agents to the applicable depositary banks with
regard to the applicable Agent’s Liens in a manner sufficient to perfect a Lien
pursuant to Applicable Law. Where new Collection Deposit Accounts are being
opened with the Administrative Agent, the European Administrative Agent, one or
more of the Lenders, or (in the case of the Canadian Loan Parties only) any
other Person, the Loan Parties will use their best efforts to promptly redirect
customer payments to such accounts in accordance with Section 5.16.
Section 5.14    Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Loan Party shall (i) cause each of its Domestic
Subsidiaries (other than Immaterial Subsidiaries) that is formed or acquired
after the date of this Agreement and (ii) cause each of its Domestic
Subsidiaries that was previously an Immaterial Subsidiary and that has ceased to
be an Immaterial Subsidiary (and each Domestic Subsidiary thereof, other than
Immaterial Subsidiaries), in each case within 30 days of such formation,
acquisition or delivery of the certificate upon which such Subsidiary ceases to
be listed as an Immaterial Subsidiary (as such deadline may be extended by the
Administrative Agent in its reasonable discretion), to become a U.S. Loan Party
by executing the U.S. Guarantor Joinder Agreement set forth as Exhibit E-1
hereto (the “U.S. Guarantor Joinder Agreement”) whereupon it shall guarantee
repayment of all of the Secured Obligations (including all of the U.S. Secured
Obligations and all of the International Secured Obligations). Upon execution
and delivery thereof, each such Person (i) shall automatically become a U.S.
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent (for the benefit of the Secured Parties)
in order to secure repayment of all the Secured Obligations, in any property of
such U.S. Loan Party of a type which constitutes Collateral, including any
parcel of real property located in the U.S. owned by any Loan Party, pursuant to
Collateral Documents in form and substance satisfactory to the Administrative
Agent. Subject to applicable law, each Loan Party shall (i) cause each of its
Canadian Subsidiaries (other than Immaterial Subsidiaries) that is formed or
acquired after the date of this Agreement and (ii) cause each of its Canadian
Subsidiaries that was previously an Immaterial Subsidiary and that has ceased to
be an Immaterial Subsidiary (and each Canadian Subsidiary thereof, other than
Immaterial Subsidiaries), in each case within 30 days of such formation,
acquisition or delivery of the certificate upon which such Subsidiary ceases to
be listed as an Immaterial Subsidiary (as such deadline may be extended by the
Administrative Agent in its reasonable discretion), to become a Canadian Loan
Party by executing the Canadian Guarantor Joinder Agreement set forth as Exhibit
E-2 hereto (the “Canadian Guarantor Joinder Agreement”) whereupon it shall
guarantee repayment of all of the Canadian Secured Obligations. Upon execution
and delivery thereof, each such Person (i) shall automatically become a Canadian
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent (for the benefit of the International
Secured Parties) in order to secure repayment of all the International Secured
Obligations, in any property of such Loan Party of a type which constitutes
Collateral, pursuant to Collateral Documents in form and substance satisfactory
to the Administrative Agent. Subject to applicable law, each Loan Party shall
(i) cause each of its Subsidiaries (other than Immaterial Subsidiaries) that is
organized or existing under the laws of France, Germany, Spain, or any other
country in which a Loan Party is organized or existing (other than the United
States and Canada), or political subdivision of any of the foregoing, in each
case that is formed or acquired


156

--------------------------------------------------------------------------------





after the date of this Agreement, (ii) cause each of such Subsidiaries that was
previously an Immaterial Subsidiary and that has ceased to be an Immaterial
Subsidiary (and each Subsidiary thereof that is organized or existing under the
laws of France, Germany, Spain, or any other country in which a Borrower
(including an Additional European Borrower) is organized or existing (other than
the United States and Canada), or political subdivision of any of the foregoing,
other than Immaterial Subsidiaries), and (iii) in connection with the addition
of an Additional European Borrower in connection with a Permitted
Reorganization, cause each of its Subsidiaries (other than Immaterial
Subsidiaries) that is organized or existing under the laws of the country in
which such Additional European Borrower is organized or existing, or political
subdivision of any of the foregoing, in each case within 30 days of such
formation, acquisition, delivery of the certificate upon which such Subsidiary
ceases to be listed as an Immaterial Subsidiary (as such deadline may be
extended by the Administrative Agent in its reasonable discretion), or Permitted
Reorganization, to become a Loan Party by executing either the French Guarantor
Joinder Agreement set forth as Exhibit E-3 hereto (the “French Guarantor Joinder
Agreement”), the German Guarantor Joinder Agreement set forth as Exhibit E-4
hereto (the “German Guarantor Joinder Agreement”), the Spanish Guarantor Joinder
Agreement set forth as Exhibit E-5 hereto (the “Spanish Guarantor Joinder
Agreement”), or (including in the case of an Additional European Loan Party) a
guarantee and joinder agreement (including a guaranty of the International
Secured Obligations) in form and substance satisfactory to the European
Administrative Agent, whereupon it shall become a Guarantor and Loan Party
hereunder and guarantee repayment of all of the International Secured
Obligations. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the European Administrative Agent (for
the benefit of the International Secured Parties) in order to secure repayment
of all the International Secured Obligations, in all property of such Loan Party
of a type which constitutes Collateral, pursuant to Collateral Documents in form
and substance satisfactory to the European Administrative Agent.
(b)To secure the prompt payment and performance of all the Secured Obligations,
each U.S. Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (other than Immaterial
Subsidiaries) and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each First-Tier Foreign
Subsidiary (other than Immaterial Subsidiaries) directly owned by such Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request.


(c)To secure the prompt payment and performance of all of the International
Secured Obligations, subject to applicable law, each Loan Party shall cause each
of its Canadian Subsidiaries (other than Immaterial Subsidiaries), and each
Canadian Loan Party shall cause each of its Subsidiaries that is organized under
the laws of the U.S. or any State of the U.S. (other than Immaterial
Subsidiaries), to:


(i)cause 100% of the issued and outstanding Equity Interests in each Subsidiary
(other than Immaterial Subsidiaries) directly


157

--------------------------------------------------------------------------------





owned by such Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request;


(ii)pledge and grant a security interest in all of its personal property and
assets, the foregoing to be effected by a pledge agreement or other security
agreement that is in a form and substance satisfactory to the Administrative
Agent and, if any of such assets is located in the Province of Quebec, a deed of
hypothec, in each case as the foregoing are referred to in the definition of
“Canadian Security Agreement”; and


(iii)deliver such other documentation, make any filings and take any other
actions that the Administrative Agent may reasonably require in order to perfect
its first priority security interest in the assets referred to in the preceding
clause (c)(ii).


(d)To secure the prompt payment and performance of all of the International
Secured Obligations, subject to applicable law, each Loan Party shall cause each
of its Subsidiaries that is organized or existing under the laws of France,
Germany, Spain, or any other country in which a Loan Party is organized or
existing (other than the United States and Canada), or political subdivision of
any of the foregoing (other than Immaterial Subsidiaries), and each Loan Party
organized in any such jurisdiction shall cause each of its Subsidiaries (other
than Immaterial Subsidiaries) that is organized under the laws of the U.S. or
any State of the U.S., to:


(i)cause 100% of the issued and outstanding Equity Interests in each Subsidiary
organized in a jurisdiction in which any Borrower is organized (other than
Immaterial Subsidiaries) directly owned by such Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the European
Administrative Agent pursuant to the terms and conditions of the Loan Documents
or other security documents as the European Administrative Agent shall
reasonably request;


(ii)pledge and grant a security interest in all of its personal property and
assets, the foregoing to be effected by a pledge agreement or other security
agreement that is in a form and substance satisfactory to the European
Administrative Agent; and


(iii)deliver such other documentation, make any filings, pay any Taxes and
eventual Notarial and Registry fees and take any other actions that the
Administrative Agent may reasonably require in order to perfect its first
priority security interest in the assets referred to in the preceding clause
(d)(ii).


(e)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the applicable Agent such documents, agreements and instruments, and will take
or cause


158

--------------------------------------------------------------------------------





to be taken such further actions (including the filing and recording of
financing statements, hypothecs, fixture filings, mortgages, deeds of trust and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which such Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties. At the request of the
applicable Agent, during any Cash Management Period, each Loan Party will, and
will cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the applicable Agent (i) such documents, agreements and
instruments (including applicable organizational or governing documents and
applicable filings and delivery of legal opinions), and will take or cause to be
taken such further actions, which the applicable Agent may, from time to time,
reasonably request to ensure perfection and priority under applicable foreign
laws (other than the laws of Canada, France, Germany, Spain, or any other
jurisdiction in which a Loan Party is organized, for which all applicable
documentation shall be required regardless of the occurrence of a Cash
Management Period) of the Liens created or intended to be created by the
Collateral Documents in the Equity Interests of any Subsidiary of Holdings
(other than any Domestic Subsidiary or any Canadian Subsidiary, or any other
Subsidiary organized under the laws of (or of any political subdivision of),
France, Germany, Spain, or any other jurisdiction in which a Loan Party is
organized, for which all applicable documentation shall be required regardless
of the occurrence of a Cash Management Period) and (ii) such further U.S. or
Canadian intellectual property security agreements (including applicable U.S. or
Canadian filings thereof), and will take or cause to be taken such further
actions, which the applicable Agent may, from time to time, reasonably request
to ensure perfection and priority of the security interest of the applicable
Agent in intellectual property of the Loan Parties that was not scheduled in
intellectual property security agreements delivered (or required to be
delivered) as of the Effective Date, in each case all at the expense of the Loan
Parties.


(f)If any assets (including any real property or improvements thereto or any
interest therein) with a fair market value in excess of $10,000,000 are acquired
by any Loan Party after the Effective Date (other than assets constituting
Collateral under the applicable Collateral Documents that become subject to the
Lien in favor of the applicable Agent (for the benefit of the applicable Secured
Parties, securing the applicable Secured Obligations), in each case, upon
acquisition thereof), the Borrower Representative or Holdings will (i) notify
the applicable Agent and the Lenders thereof and, if requested by the applicable
Agent or the Required Lenders, cause such assets to be subjected to a Lien in
favor of the applicable Agent (for the benefit of the applicable Secured
Parties, securing the applicable Secured Obligations) and (ii) take, and cause
each Subsidiary that is a Loan Party to take, such actions as shall be necessary
or reasonably requested by the applicable Agent to grant and perfect such Liens,
including actions described in clauses (c) and (d) of this Section, all at the
expense of the Loan Parties. Notwithstanding anything to the contrary herein,
with respect to any Permitted Acquisitions consummated after the Effective Date
having consideration in excess of $10,000,000, Deposit Account Control
Agreements shall only be required in connection therewith (x) with respect to
deposit accounts which receive proceeds of assets included in the Borrowing Base
or (y) if Availability is less than $75,000,000 at any time after the
consummation of such acquisition.


159

--------------------------------------------------------------------------------







(g)Upon the request of the Administrative Agent with respect to any Eligible
Real Property, each Borrower or U.S. Loan Party shall use commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such Eligible Real Property, and such other consents, agreements and
confirmations of lessors or other third parties with respect to any such
Eligible Real Property as the Administrative Agent may reasonably deem necessary
or desirable.


(h)In the event that any Loan Party forms or acquires a Subsidiary after the
date hereof that the Loan Parties intend to treat as an Immaterial Subsidiary,
the Borrower Representative or Holdings shall, within 30 days of such formation
or acquisition, deliver to the applicable Agent a certificate of a Financial
Officer of the Borrower Representative certifying as to the Immaterial
Subsidiaries (including such new Subsidiary) as of the date of the most recently
available financial statements delivered pursuant to Section 5.01(a) or (b),
giving effect on a pro forma basis to the formation or acquisition of such
Subsidiary and any other material acquisitions or dispositions since the date of
such financial statements.


(i)Within 30 days after the value of the Canadian Borrower’s Collateral located
in the Province of Quebec exceeds Cdn.$ 60,000,000, the Canadian Borrower shall:
(a) notify the Administrative Agent that the value of the Canadian Borrower’s
Collateral located in the Province of Quebec exceeds Cdn.$ 60,000,000; (b)
execute and deliver to the Administrative Agent additional Quebec Security
Documents in order to secure repayment of all the International Secured
Obligations, in form and substance reasonably satisfactory to the Administrative
Agent and the Administrative Agent’s counsel; and (c) furnish such other
documents and information as the Administrative Agent may reasonably request,
including, without limitation, a certificate of officer and legal opinions with
respect to the Canadian Borrower and the additional Quebec Security Documents,
all in form and substance reasonably satisfactory to the Administrative Agent
and the Administrative Agent’s counsel.


(j)Notwithstanding the foregoing, the Administrative Agent shall not enter into
(x) any Mortgage in respect of any real property acquired by any Loan Party
after the Closing Date, (y) any Mortgage in respect of any real property owned
by any Loan Party on the Closing Date, and not subject to a Mortgage as of the
Closing Date, or (z) any Mortgage in respect of any real property of any Person
who becomes a Loan Party after the Closing Date, until the date that is (a) if
such Mortgaged Property relates to a property not located in a “Special Flood
Hazard Area” (or the equivalent thereof in Canada or any jurisdiction applicable
to the property of any Additional European Borrower, as applicable), ten (10)
Business Days or (b) if such Mortgaged Property relates to a property located in
a “Special Flood Hazard Area” (or the equivalent thereof in Canada or any
jurisdiction applicable to the property of any Additional European Borrower, as
applicable), thirty (30) days, after the Administrative Agent has delivered to
the Lenders the following documents in respect of such real property: (i)
evidence of whether such real property is located in any area that has been
designated by the Federal Emergency Management Agency (or any comparable agency
in Canada or any jurisdiction applicable to the property of any Additional
European Borrower, as applicable) as a “Special Flood Hazard Area” (or the
equivalent thereof in Canada or any jurisdiction applicable to the property of
any Additional European Borrower, as


160

--------------------------------------------------------------------------------





applicable) (including, without limitation, with respect to real property
located in the United States, a life of loan flood zone determination, and with
respect to any real property, such other evidence as any Lender may reasonably
request); (ii) if such real property is located in a “Special Flood Hazard Area”
(or the equivalent thereof in Canada or any jurisdiction applicable to the
property of any Additional European Borrower, as applicable), (A) a notification
to the applicable Loan Parties of that fact and (if applicable) notification to
the applicable Loan Parties that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Loan Parties of such notice; and
(iii) if required by Flood Laws, evidence that the applicable Loan Party
maintains flood insurance on such Mortgaged Property in the amount required by,
and otherwise in compliance with, applicable Flood Insurance Laws; provided that
in the case of both (a) and (b), if Bank of America or SunTrust Bank provides
written notice to the Administrative Agent before the expiration of the
applicable period that its flood insurance due diligence and/or flood insurance
compliance has not been completed, together with reasonable supporting detail
regarding such non-completion, such period shall be extended until such time
that the Administrative Agent shall have received written confirmation from such
bank (or banks) that flood insurance due diligence and flood insurance
compliance have been completed by such bank (or banks) (such written
confirmation not to be unreasonably conditioned, withheld or delayed).


(k)Notwithstanding any other provision of this Agreement (except eligibility
criteria) or any other Loan Document (including this Section 5.14), each Agent
may waive or forego any Collateral requirement hereunder if the costs that would
be incurred in fulfilling such requirement (including taking into account Tax
consequences and applicable Requirements of Law) are excessive in relation to
the benefits afforded thereby, as determined by such Agent in its sole
discretion.
Section 5.15    Transfer of Accounts of European Loan Parties; Notification of
Account Debtors. At any time at the request of the European Administrative Agent
in its sole discretion following the commencement of a Cash Management Period,
the European Loan Parties shall (a) either (i) immediately cause all of their
deposit accounts to be transferred to the name of the European Administrative
Agent or (ii) to the extent such deposit accounts cannot be transferred to the
European Administrative Agent, promptly open new deposit accounts with (and in
the name of) the European Administrative Agent, and (b) ensure that all monies
owing to them will immediately be re-directed to new accounts that have been
established in the name of the European Administrative Agent pursuant to clause
(a) above. In addition, each European Borrower agrees that if any of its Account
Debtors have not previously received notice of the security interest of the
European Administrative Agent over its Accounts, it shall promptly give notice
to such Account Debtors of the same, provided that (A) the European
Administrative Agent shall have the right to give notice to such Account Debtors
if the applicable European Security Agreement so provides and (B) in any event,
if any of the French Borrower, the German Borrower or the Spanish Borrower or
any other Additional European Borrower fail to give such notice, each of them
hereby authorizes the European Administrative Agent to give such notice on their
behalf to the applicable Account Debtors.


161

--------------------------------------------------------------------------------





Section 5.16    European Loan Party Cash Management. Except as otherwise
provided in this Agreement or any other Loan Document (including pursuant to
Section 2.10(b)), each European Loan Party will ensure that all cash collections
of such Persons are swept or otherwise deposited (whether directly or
indirectly) into Collection Deposit Accounts (which shall, from and after the
Deposit Account Transition Date, as the same may be extended pursuant to Section
5.13, only contain such cash collections of such Persons), in a manner that is
satisfactory to the Agents. From and after the Deposit Account Transition Date,
each European Loan Party will provide to the European Administrative Agent
promptly upon the European Administrative Agent’s request, a Deposit Account
Control Agreement in favor of the European Administrative satisfactory to the
Agents duly executed on behalf of each financial institution holding a deposit
account of such European Loan Party; provided that the foregoing shall not apply
to European Excluded Accounts; provided, however, that from the Effective Date
until the Deposit Account Transition Date, the aggregate balance in such deposit
accounts that are not European Excluded Accounts and that are not subject to a
Deposit Account Control Agreement shall be limited to $5,000,000 (and any
amounts in excess thereof shall be transferred on a daily basis to deposit
accounts subject to Deposit Account Control Agreements). If a Cash Management
Period is in effect, all amounts deposited in the European Collection Accounts
shall be deemed received by the European Administrative Agent in accordance with
Section 2.18 and shall, after having been credited to such European Collection
Account, be applied (and allocated) by the European Administrative Agent in
accordance with Section 2.10(b). Except in the case of European Excluded
Accounts, before opening or replacing any Collection Deposit Account or other
Deposit Account, each European Loan Party shall, unless otherwise agreed by the
European Administrative Agent in its reasonable discretion, cause each bank or
financial institution in which it seeks to open a Collection Deposit Account or
other Deposit Account, to enter into a Deposit Account Control Agreement with
the European Administrative Agent.
Section 5.17    Financial Assistance. Each European Loan Party and its
Subsidiaries shall comply in all respects with applicable legislation governing
financial assistance and/or capital maintenance, including articles 143.2 and
150 of Spanish Capital Companies Act (Royal Decree Law 1/2010, of 2 July)
(therefore, the obligations of any Spanish Guarantor under this Agreement shall
not extend to any amounts due under the Agreement in connection with the
acquisition of its own shares and/or the shares of its controlling companies
and/or, in respect of any Spanish Guarantor which is a Sociedad Limitada, the
shares of any company which is a member of the Group (as defined in Article 42
of the Spanish Commercial Code), or any other amounts to the extent that
guaranteeing amounts would constitute financial assistance), Article L.225-216
of the French Commercial Code, and ss 30 of Germany’s Limited Liability Company
Act (GmbHG) or s 57 of Germany’s Stock Corporation Act (Aktiengesetz), in each
case as amended, or any equivalent and applicable provisions under the laws of
the jurisdiction of organization of each European Loan Party, including in
relation to the execution of the Collateral Documents of each European Loan
Party and payments of amounts due under this Agreement.


162

--------------------------------------------------------------------------------





Section 5.18    Spanish “Pagarés” (Promissory Notes). The Spanish Borrower
undertakes to comply at all times with the following obligations in relation to
any “pagaré” that any of their Account Debtors may deliver them as payment
instruments: (i) to keep all “pagarés” at a separate location in their premises
until the date in which such “pagarés” need to be presented for collection, in a
specific locked box marked with the reference “JPM Credit Agreement” at their
principal office, the exact location of which will be notified at all times to
the European Administrative Agent; (ii) to permit at all times during a Cash
Management Period the European Administrative Agent immediate access to such
“pagarés” and the location in which they are kept, ready for inspection upon
request by it; (iii) to prevent the access by any third parties to such locked
box other than the European Administrative Agent, and other than those employees
of the Spanish Borrower insofar as necessary to ensure that the “pagarés” are
duly presented for collection at the date of payment set forth in such “pagaré”;
(iv) to only proceed to collect such “pagarés” through the European
Administrative Agent and the bank accounts opened by the Spanish Borrower with
such entity, ensuring that each such “pagaré” has been and will be exclusively
cashed into one of those bank accounts opened by each of the Spanish Borrower
with the European Administrative Agent, or such other bank account(s) of the
Spanish Borrower opened with other financial entities as the European
Administrative Agent may agree at its sole discretion upon request of the
Spanish Borrower; (v) to instruct all of its Account Debtors that issue such
“pagarés” from now on to do so with the specific mention “not to the order” (“no
a la orden”), so that they cannot be endorsed to any third party; and (vi) upon
occurrence of a Cash Management Period, to immediately send the relevant locked
box in which “pagarés” are kept and any other “pagaré” received during such
period to the European Administrative Agent for its custody and collection, for
as long as the Cash Management Period is continuing. In addition to the above,
the Spanish Borrower hereby authorizes the European Administrative Agent and its
designees, and grants them full powers of attorney, upon occurrence of a Cash
Management Period, to take in such Spanish Borrower's name and on their behalf
any and all steps necessary or desirable, in the judgment of the European
Administrative Agent or its designees, to collect all amounts due under any and
all of their “pagarés”, including, without limitation, endorsing (if possible)
such “pagarés” to the European Administrative Agent, and enforcing such
“pagarés” and the related contracts thereto.
Section 5.19    Post-Closing Matters. The Loan Parties will take all actions
described and set forth on Schedule 5.19 within the time periods set forth
therein.
ARTICLE VI

NEGATIVE COVENANTS
Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:
Section 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
(a)the Secured Obligations;


(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;


163

--------------------------------------------------------------------------------







(c)Indebtedness of any Loan Party to any Subsidiary and of any Subsidiary to any
Loan Party or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary and
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;


(d)Guarantees by any Loan Party of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Loan Party or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.04 and (iii) Guarantees permitted under
this clause (d) shall be subordinated to the Secured Obligations of the
applicable Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;


(e)Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $50,000,000 at any
time outstanding;


(f)Indebtedness which represents an extension, refinancing or renewal (such
Indebtedness being referred to herein as the “Refinancing Indebtedness”) of any
of the Indebtedness described in clauses (b), (e), (i) and (j) hereof (such
Indebtedness being so extended, refinanced or renewed being referred to herein
as the “Refinanced Indebtedness”); provided that, (i) such Refinancing
Indebtedness does not increase the principal amount of the Refinanced
Indebtedness, except in the amount of reasonable and customary fees, cost and
expenses incurred in connection with the extension, renewal or replacement, (ii)
any Liens securing such Refinanced Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Refinanced Indebtedness
is required to become obligated with respect to such Refinancing Indebtedness,
(iv) such Refinancing Indebtedness does not result in a shortening of the
average weighted maturity of such Refinanced Indebtedness, and (v) if such
Refinanced Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinancing Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Refinanced Indebtedness;


(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


164

--------------------------------------------------------------------------------







(h)Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;


(i)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) the combined principal amount of Indebtedness
of all Domestic Subsidiaries and Canadian Subsidiaries permitted pursuant to
this clause (i), for which the Specified Conditions are not satisfied at the
time such Persons become Subsidiaries, shall not exceed $25,000,000 in the
aggregate at any time outstanding, (iii) any such Indebtedness shall mature
after the latest Maturity Date possible hereunder, and (iv) any such
Indebtedness of any Domestic Subsidiary or Canadian Subsidiary shall be
unsecured;


(j)Indebtedness arising under (i) the Senior Unsecured Notes; and (ii) the
Subordinated Convertible Notes; provided, that (A) the aggregate principal
amount of the Senior Unsecured Notes shall not exceed $600,000,000, and (B) the
aggregate principal amount of the Subordinated Convertible Notes shall not
exceed $429,463,000;


(k)Indebtedness of any Loan Party (other than Holdings) incurred pursuant to (A)
unsecured guarantees in respect of Indebtedness referred to in clauses (j)(i)
hereof as contemplated by the Senior Unsecured Note Indenture, and (B) unsecured
guarantees of permitted Refinancing Indebtedness in respect of the foregoing;


(l)Indebtedness in respect of Taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 5.04;


(m)Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts (including permitted Cash Pooling
Arrangements), in each case in the ordinary course of business;


(n)Indebtedness incurred by Foreign Subsidiaries (other than any Loan Party)
from time to time after the Effective Date; provided that such Indebtedness
incurred by such Foreign Subsidiaries which is owing to a Loan Party shall be
permitted only to the extent permitted under Section 6.04;


(o)unsecured Guarantees:


(i)of any Loan Party or Subsidiary in respect of (A) obligations arising under
Swap Agreements or (B) obligations (other than Indebtedness) related to
Permitted Acquisitions, in each case of any other Loan Party or Subsidiary to
the extent not otherwise prohibited hereunder, as long as, with respect to
Guarantees by any Loan Party, the Specified Conditions are satisfied at the time
such Guarantees are issued;




165

--------------------------------------------------------------------------------





(ii)of any Loan Party or Subsidiary in respect of Indebtedness (including
Indebtedness for borrowed money) of a Joint Venture or a Subsidiary to the
extent not otherwise prohibited hereunder, as long as, with respect to
Guarantees by any Loan Party, either (A) the Specified Conditions are satisfied
at the time such Guarantees are issued or (B) in respect of Guarantees issued
when the Specified Conditions are not satisfied (i) the guaranteed Indebtedness
(in respect only of Guarantees incurred when the Specified Conditions are not
satisfied) does not at any time exceed (I) $200,000,000 in the aggregate
principal amount outstanding, or (II) $50,000,000 in the aggregate principal
amount outstanding in respect of obligations of any one Joint Venture or
Subsidiary, (ii) no Default or Event of Default has occurred and is continuing
or would immediately result from such Guarantee, (iii) the Fixed Charge Coverage
Ratio for the most recent four fiscal quarters ended immediately prior to the
Guarantee shall, after giving effect to such Guarantee (but without duplication
of the guaranteed obligations) and assuming such Guarantee occurred on the first
day of the period, be at least 1.15 to 1.00 and (iv) the Borrower Representative
shall provide to the Administrative Agent a certificate of a Financial Officer
of the Borrower Representative certifying (and showing the calculations therefor
in reasonable detail) that the Loan Parties would be in compliance with the
requirements of clauses (i), (ii) and (iii) preceding; provided that in each
case the Guarantees permitted under this clause (o)(ii) shall be subordinated to
the Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations; or


(iii)of any Loan Party or any Subsidiary in respect of operating lease
obligations and other ordinary course obligations (other than obligations of the
types referred to in clause (o)(i) or (o)(ii) above) of any other Loan Party or
Subsidiary to the extent not otherwise prohibited hereunder, as long as such
Guarantees are issued by such Loan Party or Subsidiary in the ordinary course of
business;


(p)other unsecured Indebtedness created or incurred after the Effective Date,
provided that (i) the Fixed Charge Coverage Ratio for the most recent four
fiscal quarters ended immediately prior to the Permitted Transaction shall,
after giving effect to the incurrence of such Indebtedness on a pro forma basis
and assuming that the incurrence of such Indebtedness occurred on the first day
of the period, shall be at least 1.15 to 1.00 and (ii) the Borrower
Representative shall provide to the Administrative Agent a certificate of a
Financial Officer of the Borrower Representative certifying (and showing the
calculations therefor in reasonable detail) that the Loan Parties would be in
compliance with such requirement;


(q)Indebtedness of any German Loan Party under (i) direct pension commitments or
(ii) old-age part-time arrangements (to the extent such German Loan Party is
required by applicable German law to enter into such old-age part-time
arrangements); provided, that all such Indebtedness shall only constitute
Permitted


166

--------------------------------------------------------------------------------





Indebtedness if all German statutory insolvency protection measures in respect
of such Indebtedness have been satisfied and complied with; and


(r)other unsecured Indebtedness incurred, created, assumed or permitted to exist
after the Effective Date not to exceed the $25,000,000 in the aggregate
principal amount at any time outstanding.
Section 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)Liens created pursuant to any Loan Document;


(b)Permitted Encumbrances;


(c)any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of such Loan Party or
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, except in the
amount of reasonable and customary fees, cost and expenses incurred in
connection with the extension, renewal or replacement;


(d)Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Loan Party or Subsidiary;


(e)any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or any Subsidiary
or existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;


(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon and Liens in favor of
a banking institution arising as a matter of law or pursuant to the general
terms and conditions of


167

--------------------------------------------------------------------------------





banks and Sparkassen (Allgemeine Geschäftsbedingungen der Banken und Sparkassen)
located in Germany, encumbering amounts credited to deposit or securities
accounts (including the right of set-off and netting, and including permitted
Cash Pooling Arrangements) and which are within the general parameters customary
in the banking industry;


(g)Liens arising out of sale and leaseback transactions permitted by
Section 6.06;


(h)Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;


(i)leases or subleases with respect to the assets or properties of any Loan
Party or Subsidiary, in each case entered into in the ordinary course of such
Person’s business; provided, that, in respect of the Loan Parties, such Leases
are subordinate in all respects to the Liens granted and evidenced pursuant to
the Loan Documents and do not, individually or in the aggregate, (i) interfere
in any material respect with the ordinary conduct of the business of any such
Loan Party or (ii) materially impair the use (for its intended purposes) or the
value of the property subject thereto;


(j)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or
Subsidiary in the ordinary course of business in accordance with the past
practices of such Loan Party or Subsidiary;


(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Loan Party or Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided, that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;


(l)Liens on property of Foreign Subsidiaries (other than Loan Parties);
provided, that such Liens do not extend to, or encumber, property which
constitutes Collateral;


(m)licenses or sublicenses of intellectual property granted by any Loan Party or
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of such Loan Party or
Subsidiary;


(n)Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;


(o)Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;


168

--------------------------------------------------------------------------------





(p)Liens deemed to exist in connection with set-off rights in the ordinary
course of the Loan Parties’ and their Subsidiaries’ business;


(q)replacement, extension or renewal of any Lien permitted herein in the same
property previously subject thereto provided the underlying Indebtedness is
Refinancing Indebtedness permitted to be replaced, extended and renewed under
Section 6.01(f);


(r)the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;


(s)deposits by any Loan Party to a financial institution to secure, support, or
underwrite a loan by such institution to a Foreign Subsidiary (other than any
Loan Party) (commonly referred to as back-to-back overseas loans), as long as
either (i) the Specified Conditions are satisfied at the time such deposits are
made or (ii) the aggregate outstanding amount of all such deposits made when the
Specified Conditions are not satisfied are permitted shall be permitted to be
made as investments pursuant to Section 6.04(s);


(t)Liens of Foreign Subsidiaries (other than Loan Parties) securing Swap
Agreement Obligations;


(u)cash collateral in respect of Indebtedness permitted under Section 6.01(q) in
an aggregate amount not to exceed $2,000,000;


(v)other Liens (not of a type set forth in clauses (a) through (t) above)
incurred in the ordinary course of business of any Loan Party or Subsidiary with
respect to obligations (other than Indebtedness) that do not in the aggregate
exceed $25,000,000 at any time outstanding;


(w)Liens created or subsisting in order to comply with section 8a of the German
“Altersteilzeitgesetz” or pursuant to section 7d of the German Social Law Act
No. 4 (Sozialgesetzbuch IV);


(x)Liens granted by a Loan Party to another Loan Party pursuant to the terms of
the Canadian Intercompany Financing Agreements; provided that Liens granted
pursuant to this clause (w) may not attach to property constituting Collateral
other than any cash or cash equivalents required to be paid by a Loan Party to
another Loan Party pursuant to the terms of the Canadian Intercompany Financing
Agreements to the extent such cash or cash equivalents are proceeds of the
Canadian Intercompany Financing Agreements; and


(y)Liens upon accounts and related assets subject to factoring transactions
permitted by Section 6.05(l).


Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above, (2) Inventory, other than those permitted under clauses (a)
and (b) of the definition of Permitted Encumbrance and clause


169

--------------------------------------------------------------------------------





(a) above or (3) real property, other than those permitted under clauses (a) and
(f) of the definition of Permitted Encumbrances and clauses (a) or (i) above.
Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by any Secured Party of any Lien or Permitted Lien (whether such approval is
oral or in writing) shall be construed as or deemed to constitute a
subordination by any Secured Party of any security interest or other right,
interest or Lien in or to the Collateral or any part thereof in favor of any
Lien or Permitted Lien or any holder of any Lien or Permitted Lien, in each case
except to the extent provided by applicable law or specifically agreed to in any
such approval.
Section 6.03    Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of any Borrower may merge into or
consolidated or amalgamate with any Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Loan Party (other than a
Borrower) may merge into or consolidated or amalgamate with any other Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any
Subsidiary may transfer its assets to a Loan Party and any Subsidiary which is
not a Loan Party may transfer its assets to another Subsidiary that is not a
Loan Party, (iv) any Borrower may merge, consolidate or amalgamate with any
other Borrower (so long as the U.S. Borrower survives such merger, consolidation
or amalgamation), (v) any Loan Party (other than a Borrower) may merge into or
consolidate or amalgamate with any other person if required to complete a
Permitted Acquisition in which the surviving entity is, or becomes, a Loan Party
concurrently with such merger, consolidation or amalgamation; (vi) any
Subsidiary that is not a Loan Party may merge into or consolidate or amalgamate
with any other Subsidiary that is not a Loan Party or with a Loan Party (so long
as such Loan Party survives); (vii) any Subsidiary that is not a Loan Party may
liquidate or dissolve if the Loan Party which owns such Subsidiary determines in
good faith that such liquidation or dissolution is in the best interests of such
Loan Party and is not materially disadvantageous to the Lenders; provided that
any such merger, consolidation or amalgamation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger, consolidation or
amalgamation shall not be permitted unless also permitted by Section 6.04; and
(viii) Holdings may consummate the Permitted Reorganization.
(b)No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the date hereof and businesses reasonably related thereto.


(c)Holdings will not engage in any business or activity other than the ownership
of Equity Interests of its Subsidiaries and activities incidental thereto.
Holdings will not own or acquire any assets (other than the assets and property
owned by it as of the Effective Date, the Equity Interests of its Subsidiaries,
and the cash proceeds of any Restricted Payments permitted by Section 6.08) or
incur any liabilities (other than liabilities under the Loan Documents,
Indebtedness permitted to be outstanding with respect to and/or incurred by
Holdings under Section 6.01 and liabilities reasonably incurred in connection
with its maintenance of its existence).




170

--------------------------------------------------------------------------------





(d)Green Belle Arbor LLC will not engage in any business or activity other than
retaining and compensating consultants and other professionals for the purpose
of evaluating properties of Holdings and its Domestic Subsidiaries for potential
remediation (and activities related thereto); own or acquire any assets; incur
any liabilities (other than liabilities outstanding on the Effective Date,
liabilities related to such evaluations and other liabilities reasonably
incurred in connection with its maintenance of its existence and its business);
or, unless it also becomes a Loan Party, become a guarantor of any of the
Existing Debt Securities.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger or amalgamation with any Person that was not a Loan Party and a wholly
owned Subsidiary prior to such merger or amalgamation) any evidences of
indebtedness, Equity Interests or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger, amalgamation or otherwise), except:
(a)Permitted Investments, subject (as provided in each applicable Security
Agreement and subject to the last sentence of Section 5.14(f)) to control
agreements in favor of the applicable Agent, or otherwise subject to a perfected
security interest in favor of the applicable Agent pursuant to the Collateral
Documents or other arrangements acceptable to the Administrative Agent in its
sole discretion;


(b)investments in existence on the date hereof and described in Schedule 6.04;


(c)the formation by the Loan Parties and their Subsidiaries of Subsidiaries, and
investments by the Loan Parties and their Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (A) any such Equity Interests held
by a Loan Party shall be pledged in accordance with, and to the extent required
by, Section 5.14 and (B) in the case of investments by Loan Parties in
Subsidiaries that are not Loan Parties, the Specified Conditions are satisfied
at the time such investments are made;


(d)loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to any other Loan Party or any other Subsidiary; provided that (A)
any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the U.S. Security Agreement, the applicable
Canadian Security Agreement, or other applicable Collateral Document, (B) such
Indebtedness shall comply with the applicable requirements of Section 6.01(c),
and (C) in the case of loans and advances by Loan Parties to Subsidiaries that
are not Loan Parties, the Specified Conditions are satisfied at the time such
loans or advances are made;


(e)Guarantees constituting Indebtedness permitted by Section 6.01;


(f)loans or advances made by a Loan Party or any Subsidiary to its employees on
an arms-length basis in the ordinary course of business (A) consistent


171

--------------------------------------------------------------------------------





with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $5,000,000 in the aggregate at any one time
outstanding or (B) short-term advancements up to a maximum of $15,000,000 in the
aggregate at any one time outstanding by a Loan Party or any Subsidiary made to
the applicable taxing authority in the amount of withholding payments owed by
employees in connection with the vesting of equity awards, which are
subsequently repaid to the respective Loan Party or Subsidiary by the employee
within six (6) months of the date of the advance;


(g)subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and any
comparable section of any other Security Agreement, notes payable, or stock or
other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;


(h)investments in the form of Swap Agreements permitted by Section 6.07;


(i)investments of any Person existing at the time such Person becomes a
Subsidiary of a Loan Party or consolidates, amalgamates or merges with a
Subsidiary of a Loan Party (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such transaction;


(j)investments received in connection with the dispositions of assets permitted
by Section 6.05;


(k)any Permitted Acquisition so long as the Specified Conditions are satisfied
at the time such Permitted Acquisition is made;


(l)investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;


(m)investments in Joint Ventures so long as the Specified Conditions are
satisfied at the time such investments are made;


(n)Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Loan Party or Subsidiary’s past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;


(o)Swap Agreements entered into by any Loan Party on behalf of any Foreign
Subsidiary (other than a Loan Party) for purposes permitted by Section 6.07 in
an aggregate net mark to market amount not to exceed $25,000,000 at any time
outstanding, provided than in the event that such aggregate net mark to market
amount at any time exceeds $25,000,000, (i) a Reserve shall automatically be
deemed instituted with respect to such overage, and shall remain in effect in
the amount of such overage from time to time so long as any such overage remains
outstanding, (ii) the permitted aggregate net mark to market amount of such Swap
Agreements shall be automatically


172

--------------------------------------------------------------------------------





increased by the amount of such Reserve, (iii) the Borrower Representative shall
promptly (and in any event within one (1) Business Day) notify the
Administrative Agent of such overage and (iv) to the extent that any such
Reserve causes the Borrowers to not be in compliance with the Revolving Exposure
Limitations, the Borrowers shall promptly prepay the Loans in accordance with
Section 2.11(b);


(p)any Loan Party or Subsidiary may capitalize, transfer (to another Loan Party
or Subsidiary), convert to equity, forgive or otherwise modify Indebtedness owed
to it by any other Loan Party or Subsidiary; provided that (i) no Default or
Event of Default shall be continuing or shall result therefrom, (ii) no Borrower
shall capitalize, transfer, convert to equity, forgive or otherwise modify (in a
manner that has the effect of any of the foregoing or of otherwise reducing the
principal obligations owed to the Borrower thereunder) intercompany loans owed
to it by any other Loan Party unless the Specified Conditions are satisfied at
such time and (iii) any resulting Indebtedness is permitted by Section 6.01(c)
and shall comply, to the extent applicable, with the requirements of Section
6.01(c)(ii);


(q)investments pursuant to the Permitted Reorganization;


(r)Investments by Foreign Subsidiaries (other than Loan Parties), provided that
no such Investment shall be directly or indirectly funded by any Loan Party
unless the Specified Conditions are satisfied at the time thereof and such
funding is otherwise permitted hereunder;


(s)investments pursuant to permitted Cash Pooling Arrangements (other than net
investments in Persons other than Loan Parties (constituting the aggregate
amount owed pursuant to the Cash Pooling Arrangements by all Subsidiaries who
are not Loan Parties minus the aggregate amount on deposit pursuant to the Cash
Pooling Arrangements from such Persons), except to the extent otherwise
permitted by this Section 6.04); and


(t)if no Default or Event of Default would result therefrom, other investments
made after the Effective Date in Foreign Subsidiaries of Holdings (other than
Loan Parties) in an aggregate principal amount not to exceed (i) $10,000,000 in
any fiscal year or (ii) $50,000,000 in the aggregate.


173

--------------------------------------------------------------------------------





Section 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
(a)sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;


(b)sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;


(c)sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;


(d)sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (l) of Section 6.04;


(e)sale and leaseback transactions permitted by Section 6.06;


(f)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;


(g)sales, transfers and dispositions by any Foreign Subsidiary (other than any
Loan Party) as long as, individually and in the aggregate, such sales, transfers
and dispositions do not comprise all or substantially all of the property of any
such Foreign Subsidiary which has any of its Equity Interests pledged as
Collateral unless such sale, transfer or disposition (i) is to a Loan Party or a
Foreign Subsidiary that has its Equity Interests pledged as Collateral or (ii)
is made in accordance with Section 6.09;


(h)discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided the account debtor is not an Affiliate;


(i)the Permitted Reorganization;


(j)sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (h) shall not exceed $50,000,000 during
any fiscal year of Holdings;


(k)permitted Cash Pooling Arrangements;


(l)sales of long term Accounts pursuant to factoring agreements in form and
substance satisfactory to Administrative Agent in its sole discretion;


174

--------------------------------------------------------------------------------







(m)Permitted Divestitures;


(n)Sales, transfers and dispositions by any Loan Party or any other Subsidiary
of assets located in Algeria, Angola, China, Hong Kong and New Zealand having an
aggregate book value not in excess of $100,000,000.


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (i) and (k) above) shall
be made for fair value and for at least 75% cash consideration.
Section 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than a Foreign Subsidiary) to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
Section 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Loan
Party or any Subsidiary), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary, and (c) Swap Agreements entered into in order to effectively cap,
collar or exchange currency rates with respect to any contract, obligation,
Indebtedness, liability or investment of any Loan Party or any Subsidiary.
Section 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:
(i)(x) each Loan Party and its Subsidiaries may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock and (y) Holdings
may issue Equity Interests consisting of additional shares of its common stock
to holders of warrants, options or other rights entitling such holders to
purchase or acquire such Equity Interests,


(ii)Subsidiaries of Holdings may declare and pay dividends ratably with respect
to their Equity Interests,


(iii)if the Specified Conditions have been satisfied, Holdings may make
Restricted Payments in respect of its Equity Interests, and


175

--------------------------------------------------------------------------------







(iv)if the Specified Conditions have not been satisfied, so long as no Default
or Event of Default or Cash Management Period is outstanding or would result
therefrom, Holdings may make other Restricted Payments in respect of its Equity
Interests in an amount not to exceed, in the aggregate with amounts paid
pursuant to Section 6.08(b)(vii), (A) $10,000,000 in any fiscal year or (B)
$50,000,000 in the aggregate.


(b)No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:


(i)payment of Indebtedness created under the Loan Documents;


(ii)payment of regularly scheduled interest (including contingent interest) and
principal payments as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;


(iii)refinancings of Indebtedness to the extent permitted by Section 6.01;


(iv)payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;


(v)any Foreign Subsidiary (other than a Loan Party) may prepay its permitted
Indebtedness, provided that no such prepayment shall be directly or indirectly
funded by any Loan Party unless the Specified Conditions are satisfied at the
time thereof and such funding is otherwise permitted hereunder;


(vi)if the Specified Conditions have been satisfied, Holdings may convert,
prepay, redeem, repurchase, retire, defease or otherwise acquire for value any
Existing Debt Securities;


(vii)payments pursuant to permitted Cash Pooling Arrangements; and


(viii)if the Specified Conditions have not been satisfied, so long as no Default
or Event of Default or Cash Management Period is outstanding or would result
therefrom, Holdings may convert, prepay, redeem, repurchase, retire, defease or
otherwise acquire for value any


176

--------------------------------------------------------------------------------





Existing Debt Securities in an amount not to exceed, in the aggregate with
amounts paid pursuant to Section 6.08(a)(iv), (A) $10,000,000 in any fiscal year
or (B) $50,000,000 in the aggregate.
Section 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; (b) transactions between or among any Loan Parties not
involving any other Affiliate; (c) any investment, loan, advance or Guarantee
permitted by Sections 6.04(c), 6.04(d), 6.04(e), 6.04(m), 6.04(o) or 6.04(p);
(d) any Indebtedness permitted under Section 6.01(c), 6.01(j), 6.01(k) or
6.01(o), (e) any Restricted Payment permitted by Section 6.08; (f) loans or
advances to, or with respect to obligations of, employees permitted under
Section 6.04; (g) the payment of reasonable fees to directors of any Loan Party
or any Subsidiary who are not employees of such Loan Party or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of any Loan Party or any
Subsidiary thereof in the ordinary course of business; (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Loan Party’s or Subsidiary’s board of directors;
(i) the transfer of intercompany Indebtedness to the extent permitted by Section
6.04(p); (j) transactions solely between or among Foreign Subsidiaries (other
than Loan Parties) not involving any Loan Party; (k) permitted Cash Pooling
Arrangements; and (l) the Permitted Reorganization.
Section 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Equity Interests or to make or repay loans or
advances to any Borrower or any other Subsidiary or to Guarantee Indebtedness of
any Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or under (A) any Loan
Document, (B) the Senior Unsecured Note Documents, and (C) the Subordinated
Convertible Note Documents; (ii) the foregoing shall not apply to restrictions
and conditions existing on the date hereof identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition); (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder; (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; (vi) the foregoing shall not apply
to restrictions and conditions imposed under permitted Indebtedness and other
permitted contracts of any Foreign Subsidiary (other than any Loan Party) and
(E) any agreement governing Indebtedness entered into after the Effective Date,
to the extent permitted under Section 6.01,


177

--------------------------------------------------------------------------------





that are, taken as a whole, in the good faith judgment of the Borrower
Representative, not materially more restrictive with respect to the Borrowers or
their Subsidiaries than the restrictions or conditions contained in the Senior
Unsecured Note Documents, taken as a whole, as in effect on the Effective Date”
at the end of such clause (i).
Section 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its certificate or
articles of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents (except for amendments,
modifications or waivers reasonably acceptable to the Administrative Agent in
connection with a Permitted Reorganization) or (c) the Senior Unsecured Note
Documents, in each case to the extent any such amendment, modification or waiver
would be adverse to the Lenders.
Section 6.12    Fixed Charge Coverage Ratio. The Loan Parties will not permit
the Fixed Charge Coverage Ratio, determined for any period of four consecutive
fiscal quarters ending on the last day of each fiscal quarter to be less than
1.0 to 1.0, to be measured as of the last day of each fiscal quarter, commencing
with the fiscal quarter ending immediately preceding the commencement of a
Covenant Trigger Period.
Section 6.13    Spanish “Pagarés” (Promissory Notes). The Spanish Borrower
undertakes at all times to comply with the following obligations in relation to
any “pagaré” that any of its Account Debtors may deliver it as payment
instruments: not to sell, assign or otherwise dispose of, or create or suffer to
exist any adverse claim upon or with respect to, any “pagaré”, or endorse, or
assign any right to receive income in respect thereof, or allow any rights of
setoff to arise in connection therewith; provided, however, that for purposes of
this provision an endorsement of any “pagaré” in favor of a bank for collection
only (“para cobro o en comisión de cobro”) will not be prohibited hereunder if
so previously consented by the European Administrative Agent in writing to the
Spanish Borrower.
Section 6.14    Sanctions Laws and Regulations.
(a)No Borrower shall, and shall ensure that none of its Affiliates will,
directly or indirectly use the proceeds of the Loans (i) for any purpose which
would breach the U.K. Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions; (ii)
to fund, finance or facilitate any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, or otherwise in
violation of Sanctions, as such Sanctions-related lists or Sanctions are in
effect from time to time; or (iii) in any other manner that will result in the
violation of any applicable Sanctions by any party to this Agreement.


(b)No Borrower shall, and shall ensure that none of its Affiliates will, use
funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) Sanctioned Persons; or (ii) any Sanctioned Country, to
pay or repay any amount owing to the Lenders under this Agreement.


(c)Each Borrower shall, and shall ensure that each of its Affiliates will (i)
conduct its business in compliance with Anti-Corruption Laws; (ii) maintain
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws; and (iii) have appropriate controls and safeguards in
place designed to prevent


178

--------------------------------------------------------------------------------





any proceeds of any Loans from being used contrary to the representations and
undertakings set forth herein.


(d)Each Borrower shall, and shall ensure that each of its Affiliates will,
comply in all material respects with all foreign and domestic laws, rules and
regulations (including the Patriot Act, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations) now or
hereafter applicable to this Agreement, the transactions underlying this
Agreement or the Borrowers’ execution, delivery and performance of this
Agreement.
ARTICLE VII

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;


(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;


(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.19 or in Article VI, or in Article VII of the U.S.
Security Agreement or the Canadian Security Agreement;


(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied (i) during a Weekly Reporting Period, a
period of one day after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of
Section 5.01(f) or (g); (ii) for a period of 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01 (other than Section 5.01


179

--------------------------------------------------------------------------------





(f) or (g) during a Weekly Reporting Period), 5.02 (other than Section 5.02(a)),
5.03 through 5.07, 5.09, 5.10 through 5.13 of this Agreement; or (iii) 30 days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or any other Loan Document;


(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(h)an involuntary case or proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, suspension of general operations or other relief in respect of a
Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of any Loan
Party or its debts, or of all or any substantial part of its assets, under any
Insolvency Law now or hereafter in effect, or (ii) the appointment of a
receiver, receiver and manager, interim receiver, trustee, custodian,
sequestrator, monitor, administrator, liquidator, conservator or similar
official for any Loan Party or any Subsidiary (other than an Immaterial
Subsidiary) of any Loan Party or for all or any substantial part of its assets,
or (iii) possession, foreclosure, seizure or retention, sale or other
disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets, of any Loan Party or any Subsidiary (other than
an Immaterial Subsidiary) of any Loan Party, or (iv) the composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or obligations
of any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of any
Loan Party, and, in any such case, such proceeding, case or petition shall
continue undismissed or unstayed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;


(i)(i) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of
any Loan Party shall (A) voluntarily commence any proceeding or file any
petition, pass any resolution or make any application seeking liquidation,
reorganization or other relief under any Insolvency Law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (C) apply for or consent to the appointment of a receiver, receiver and
manager, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, liquidator, conservator or similar official for such Loan Party
or Subsidiary of any Loan Party or for all or any substantial


180

--------------------------------------------------------------------------------





part of its assets, (D) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (E) make a general assignment
for the benefit of creditors, (F) take any action for the purpose of effecting
any of the foregoing, (ii) without limiting the preceding clause (i), any
corporate action, legal proceeding or other procedure or step is taken in
relation to: (A) the suspension of payments, a moratorium of any examinership,
indebtedness, winding-up, liquidation, compromise, arrangement, seizure or
realization of security, dissolution, administration, examination or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any European Loan Party, (B) a composition, compromise, assignment
or arrangement with any creditor of any European Loan Party, (C) the appointment
of a liquidator, receiver, administrative receiver, administrator, examiner,
compulsory manager, compulsory interim manager or other similar officer in
respect of any European Loan Party or any of its material assets, or (D)
enforcement of any Lien over any material assets of any European Loan Party, or
any analogous procedure or step is taken with respect to any European Loan Party
or its material assets in any applicable jurisdiction, or (iii) a moratorium is
declared in respect of any Material Indebtedness of any European Loan Party;


(j)(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due (as interpreted, in respect of each French Loan Party, in accordance with
Article L. 631-1 of the French Commercial Code, and as interpreted, in respect
of each Spanish Loan Party, in accordance with Article 2 of the Spanish
Insolvency Law, each as amended from time to time), (ii) any European Loan Party
shall be deemed to or declared to be unable to pay its debts under applicable
law, or (iii) a German Loan Party shall be unable to pay its debts as they fall
due (zahlungsunfähig) within the meaning of section 17 of the German Insolvency
Code (Insolvenzordnung) or shall be over-indebted within the meaning of section
19 of the German Insolvency Code;


(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against any Loan Party, any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment; (ii) any Loan Party or any
Subsidiary of any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;
or (iii) any expropriation, attachment, sequestration, distress or execution or
any analogous process in any Eligible European Jurisdiction shall have an
adverse effect of $25,000,000 or more in the aggregate on any asset or assets of
a European Loan Party, and the same shall not be discharged within 30 days
during which the same shall not be effectively stayed;


(l)(i)(A) an ERISA Event shall have occurred, (B) a trustee shall be appointed
by a United States district court to administer any U.S. Pension Plan, (C) the
PBGC shall institute proceedings to terminate any U.S. Pension Plan, (D) any
Loan


181

--------------------------------------------------------------------------------





Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (E) any other
event or condition shall occur or exist with respect to a U.S. Pension Plan; and
in each case in clauses (A) through (E) above, such event or condition, together
with all other such events or conditions, if any, could, in the opinion of the
Required Lenders, reasonably be expected to result, individually or in the
aggregate, in liability of the Borrowers and their Subsidiaries which could
reasonably be expected to result in a Material Adverse Effect; or (ii) a Pension
Event shall occur, or a Canadian Loan Party is in default with respect to
payments to a Canadian Pension Plan or a Loan Party is in default with respect
to payments to a Canadian Multiemployer Plan resulting from their complete or
partial withdrawal from such Canadian Multiemployer Plan and such event or
condition, together with all other such events or conditions, if any, could, in
the opinion of the Required Lenders, reasonably be expected to result,
individually or in the aggregate, in liability of the Borrowers and their
Subsidiaries in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect;


(m)(i) any Canadian Loan Party or any of its Subsidiaries shall, directly or
indirectly, terminate, in whole or in part, or initiate the termination of, in
whole or in part, any Canadian Pension Plan so as to result in any liability
which could reasonably be expected to have a Material Adverse Effect; (ii) any
event or condition exists in respect of any Canadian Pension Plan which presents
the risk of liability of any Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect; (iii) any Canadian
Loan Party shall fail to make minimum required contributions to amortize any
funding deficiencies under a Canadian Pension Plan within the time period set
out in Applicable Pension Laws or fail to make a required contribution under any
Canadian Pension Plan or Canadian Benefit Plan, except where such failure to
contribute has been addressed within 30 days; or (iv) any Borrower or any of its
Subsidiaries makes any improper withdrawals or applications of assets of a
Canadian Pension Plan or Canadian Benefit Plan, except where such event could
not reasonably be expected to result in a Material Adverse Effect;


(n)a Change in Control shall occur;


(o)the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;


(p)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;




182

--------------------------------------------------------------------------------





(q)except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien (subject to Permitted Liens); or


(r)any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or


(s)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms).


then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, whereupon the Revolving Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any Obligations not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans and other Obligations so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(k) hereof; and in
case of any event with respect to the Borrowers described in clause (h) or (i)
of this Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans and other Obligations then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Agents may, and at the request of the Required Lenders
shall, exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC, the PPSA, the Civil Code of Quebec or any other legislation.


183

--------------------------------------------------------------------------------





ARTICLE VIII

THE ADMINISTRATIVE AGENT AND OTHER AGENTS
Each of the Lenders and each Issuing Bank hereby irrevocably appoints each of
the Administrative Agent and the European Administrative Agent as its agent and
authorizes each Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each Lender and each Issuing
Bank hereby grants to the Administrative Agent and the European Administrative
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or Issuing Bank’s
behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent, the European Administrative Agent and the Lenders
(including each Swingline Lender and each Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent or the European Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
For the purposes of holding any security granted by the Borrowers or any other
Loan Party pursuant to the laws of the Province of Quebec, each Secured Party
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the hypothecary representative (i.e. “fondé de pouvoir”) (in such capacity, the
“Hypothecary Representative”) of the Secured Parties as contemplated under
Article 2692 of the Civil Code of Québec, and to enter into, to take and to hold
on its behalf, and for its benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Hypothecary Representative under any
hypothec. The Hypothecary Representative shall: (a) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to it pursuant to
any hypothec, pledge, applicable laws or otherwise, (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Parties, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec or pledge on such terms and conditions as it may
determine from time to time. Any person who becomes a Secured Party shall, by
its execution of an Assignment and Assumption, be deemed to have consented to
and confirmed the Administrative Agent as the hypothecary representative as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Hypothecary Representative in such capacity. The substitution of
the Administrative Agent pursuant to the provisions of this Article VIII shall
also constitute the substitution of the Hypothecary Representative. To the
extent necessary or useful, the parties hereby waive the application of Section
32 of the Act respecting the special powers of legal persons (Québec), and of
Articles 1310 and 2147 of the Civil Code of Québec.  The foregoing is without
prejudice for any appointment by a Secured Party of a fondé de pouvoir of the
Secured Parties contained in the Existing Credit Agreement. Notwithstanding
Section 9.09 hereof, this second paragraph of Article VIII shall be governed by,
and shall be construed in accordance with, the laws of the Province of Québec.


184

--------------------------------------------------------------------------------





Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and each such bank and its Affili-ates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if it
were not an Agent hereunder.
No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, and nor shall any Agent be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by any bank serving as an Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. No Agent shall be deemed to have knowledge
of any Default unless and until written notice thereof is given to such Agent by
the Borrower Representative or a Lender, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and


185

--------------------------------------------------------------------------------





shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as each Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower Representative. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor (which shall, in the case of the European Administrative
Agent, be an Affiliate of the Administrative Agent that is a French Qualifying
Lender acting through an office in the United Kingdom). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be a commercial bank or an
Affiliate of any such commercial bank (which shall, in the case of the European
Administrative Agent, be an Affiliate of the Administrative Agent that is a
French Qualifying Lender acting through an office in the United Kingdom). Upon
the acceptance of its appointment as an Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article, Section
2.17(d) and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent. Each Lender, each Issuing Bank, and the Administrative Agent
irrevocably appoints the European Administrative Agent to act as security
trustee under and in connection with each Collateral Document entered into by
any Loan Party (other than any such Collateral Document governed by the law of
the United States or Canada). Each of the Issuing Banks and Lenders authorizes
the European Administrative Agent to exercise the rights specifically given to
the European Administrative Agent under or in respect of the Collateral
Documents, together with any rights incidental thereto.
Each Tranche C Revolving Lender and each European Issuing Bank (and, as
applicable, each Tranche B Revolving Lender and each Canadian Issuing Bank)
hereby irrevocably (a) appoints and empowers the European Administrative Agent
to constitute, register, manage and enforce on its behalf any security interest
created by or pursuant to the Spanish Security Agreement or any other Collateral
Document that is governed by the laws of Spain, and to exercise in its name and
on its behalf any and all rights in favor of such International Secured Parties
(which shall include, without limitation, the right to send any notice and make
any declaration thereunder, the right to enforce security interests and to make
any calculation in respect thereof and the right to release security interests
in the circumstances set forth therein and in this Agreement); (b) appoints the
European Administrative Agent to act as its agent in connection with the French
Security Agreement in accordance with Article 2328-1 of the French Civil Code,
as amended, and be the beneficiary of the French Security Agreement on behalf
and in the name of such International Secured Parties; (c) grants to the
European Administrative Agent a power of attorney (Vollmacht) in respect of any
Collateral Document governed by the laws of Germany (i) to execute for and on
behalf of each of them any such Collateral Document and related notices, and to
do and perform all acts it deems necessary or desirable to create valid rights
(including rights in rem (dingliche Rechte)) under any such Collateral Document
or any other document that determines how security held pursuant thereto is to
be held and


186

--------------------------------------------------------------------------------





administered; and (ii) to appoint for and on behalf of each of them any other
Person as its representative in relation to any such Collateral Document,
empowered to exercise all rights set forth in such Collateral Document
(including, without limitation, the right to give notices, to make declarations,
to enforce rights in respect of security, to make calculations and to release
security as provided therein); (d) releases the European Administrative Agent
from the restrictions of section 181 of Germany’s Civil Code (BGB), as amended,
and from the corresponding provisions set forth in other applicable law,
including but not limited to, restrictions with respect to the exercise of the
power of attorney (Vollmacht) granted pursuant to clause (c) above; (e) agrees
that the European Administrative Agent also acts for others and for itself in
relation to each Collateral Document governed by the laws of Germany and to any
action (including, without limitation, actions taken with respect to legal
proceedings in Germany) that the European Administrative Agent may take from
time to time with connection with any Collateral Document governed by the laws
of Germany; (f) authorizes the European Administrative Agent to appoint other
Persons with substitute powers to act for and on its behalf with respect to each
Collateral Document governed by the laws of Germany (and to exempt such persons
from the restrictions of section 181 of Germany’s Civil Code (BGB), as amended,
and from the corresponding provisions set forth in other applicable law), in
each case to the extent legally possible; and (g) appoints the European
Administrative Agent as trustee (Treuhänder) and administrator for the purpose
of accepting and administering the Collateral Documents governed by the law of
Germany for and on behalf of the other International Secured Parties (and the
European Administrative Agent hereby accepts such appointment on the terms and
subject to the conditions set out in this Agreement). Each of the Tranche C
Revolving Lenders and the European Issuing Banks (and, as applicable, each of
the Tranche B Revolving Lenders and the Canadian Issuing Banks) which is barred
by its constitutional documents or by-laws from granting such exemption shall
notify the European Administrative Agent accordingly. Each Tranche C Revolving
Lender and each European Issuing Bank (and, as applicable, each Tranche B
Revolving Lender and each Canadian Issuing Bank) ratifies and approves all acts
and declarations previously done by the European Administrative Agent on such
its behalf (including, for the avoidance of doubt the declarations made by the
European Administrative Agent as representative without power of attorney
(Vertreter ohne Vertretungsmacht) in relation to the creation of any pledge
(Pfandrecht) on behalf and for the benefit of any secured party as future
pledgee or otherwise).
Notwithstanding with the obligations assumed by each Tranche C Revolving Lender
and European Issuing Bank (and, as applicable, each Tranche B Revolving Lender
and each Canadian Issuing Bank) pursuant to paragraph above, each such Person
undertakes to grant as many powers of attorney as Spanish laws and regulations
may require for the purposes of appointing the European Administrative Agent as
its representative for granting, registration, amendment and enforcement
purposes in relation to any Spanish Security Agreement or any Collateral
Document governed by the laws of Spain. Additionally, if required by law or
needed for enforcement or registration purposes, each such Person undertakes to
comply with the obligation to obtain a Spanish Tax Identification number
(N.I.F.) in Spain before the relevant Spanish Tax Authorities.
The European Administrative Agent shall: (a) in the case of non-accessory (nicht
akzessorische) security rights created under the Collateral Documents governed
by the law of Germany, hold and administer and, as the case may be, enforce such
Collateral in its own name, but for the account of the International Secured
Parties; and (b) in the case of accessory (akzessorische) security rights
created by way of pledge or other accessory instruments under


187

--------------------------------------------------------------------------------





the Collateral Documents governed by the law of Germany, administer and, as the
case may be, enforce such Collateral in the name and for and on behalf of the
International Secured Parties or in its own name, but in each case for the
account of the International Secured Parties and to accept as their
representative (Stellvertreter) any pledge or other creation of any accessory
security right granted in favor of such European Revolving Lender or European
Issuing Bank in connection with the Loan Documents under German law and to agree
to and execute on its behalf as their representative (Stellvertreter) any
amendments, confirmations and/or alterations to any German Security Agreement
which creates a pledge or any other accessory security right (akzessorische
Sicherheit) including the release or confirmation of release of such security.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and informa-tion as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) (i) no Agent makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) no Agent
shall be liable for any information contained in any Report; (c) the Reports are
not comprehensive audits or examinations, and that any Person performing any
field examination will inspect only specific information regarding the Loan
Parties and will rely significantly upon the Loan Parties’ books and records, as
well as on representations of the Loan Parties’ personnel and that the Agents
undertake no obligation to update, correct or supplement the Reports; (d) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party or any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold each Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by such Agent or such other Person as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.
The Joint Lead Arrangers shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Joint Lead Arrangers, as applicable, as it makes
with respect to the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender. The Agents shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.


188

--------------------------------------------------------------------------------





In its capacity, each of the Administrative Agent and the European
Administrative Agent is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the New York Uniform
Commercial Code. Each Lender authorizes each of the Administrative Agent and the
European Administrative Agent to enter into each of the Collateral Documents to
which it is a party and to take all action contemplated by such documents. Each
Lender agrees that no Secured Party (other than the Administrative Agent and the
European Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent and the European Administrative Agent, as applicable,
for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, each of the Administrative
Agent and the European Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent or the European
Administrative Agent, as applicable, on behalf of the Secured Parties.
JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). JPMCB, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, JPMCB
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.
Each of the Lenders hereby acknowledges that (x) it has received and reviewed
the U.S. Reaffirmation Agreement, (y) it consents to the terms thereof,
including any amendments to the U.S. Security Agreement contained therein, and
agrees to be bound thereby and directs the Administrative Agent to execute the
U.S. Reaffirmation Agreement.
Each of the Lenders hereby acknowledges that (x) it has received and reviewed
the Canadian Reaffirmation Agreement, (y) it consents to the terms thereof,
including any amendments to the Canadian Security Agreement contained therein,
and agrees to be bound thereby and directs the Administrative Agent to execute
the Canadian Reaffirmation Agreement.


189

--------------------------------------------------------------------------------





ARTICLE IX

MISCELLANEOUS
Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by facsimile, in the case of any
notice to the European Administrative Agent, or delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, in
the case of any notice to any other Person, as follows:
(i)if to any Loan Party, to the Borrower Representative at:


General Cable Corporation
4 Tesseneer Drive
Highland Heights, Kentucky 41076
Attention: Chief Financial Officer
Facsimile No.: (859) 572-8440


with a copy to:
General Cable Corporation
4 Tesseneer Drive
Highland Heights, Kentucky 41076
Attention: General Counsel
Facsimile No.: (859) 572-8440


with a copy to:


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention: Scott R. Smith
Facsimile No.: (917) 332-3711


(ii)if to the Administrative Agent or the U.S. Swingline Lender, to:
JPMorgan Chase Bank, N.A.
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Mac Banas
Email: mac.a.banas@chase.com


190

--------------------------------------------------------------------------------





Facsimile No: (216) 781-2071


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No.: (312) 407-8511


(iii)if to the Tranche B Swingline Lender:
JPMorgan Chase Bank, N.A.
200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800
Toronto, Ontario, M5J 2J2
Attention: Ashley Goad
Email: ashley.m.goad@jpmorgan.com
Facsimile No: 416-981-9174


with a copy to:
JPMorgan Chase Bank, N.A.
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Mac Banas
Email: mac.a.banas@chase.com
Facsimile No: (216) 781-2071


and with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No.: (312) 407-8511


(iv)if to the European Administrative Agent or the European Swingline Lender,
to:
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Facsimile No: +44 20 7777 2360


with a copy to:
JPMorgan Chase Bank, N.A.


191

--------------------------------------------------------------------------------





1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Mac Banas
Email: mac.a.banas@chase.com
Facsimile No: (216) 781-2071


and with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No.: (312) 407-8511


(v)if to any other Lender or any Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire or in any other writing
delivered by such Person to the Administrative Agent.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent or the European
Administrative Agent, as the case may be, and the applicable Lender; provided
further that notices to the European Administrative Agent must be delivered by
facsimile. The Administrative Agent or the Borrower Representative (on behalf of
the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.




192

--------------------------------------------------------------------------------





(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.


(d)Electronic Systems.


(i)Each Loan Party agrees that the Agents may, but shall not be obligated to,
make Communications (as defined below) available to the Issuing Bank and the
other Lenders by posting the Communications on a Platform.


(ii)Any Electronic System used by the Agents is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender, the Issuing Bank or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or any Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by any
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.
Section 9.02    Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effec-tive only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.


193

--------------------------------------------------------------------------------





(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
applicable Agent or Agents that are parties thereto, and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Commitment of
any Lender without the written consent of each Lender (including any such Lender
that is a Defaulting Lender), (B) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Revolving Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (D) change Section 2.10(c), Section 2.18(b) or (d), or the third
sentence of Section 2.18(a), in a manner that would alter the manner in which
payments are shared, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (E) increase the advance rates set
forth in the definition of “U.S. Borrowing Base”, “Canadian Borrowing Base”,
“French Borrowing Base”, “German Borrowing Base”, “Spanish Borrowing Base”, or
“Additional European Borrower Borrowing Base” without the written consent of
each Lender (including any such Lender that is a Defaulting Lender), (F) modify
eligibility criteria, as such eligibility criteria are in effect on the
Effective Date (including adding new categories of eligible assets or
eliminating any category of the reserves), in any manner that has the effect of
increasing the amounts available to be borrowed hereunder without the written
consent of the Supermajority Lenders; (G) (1) change any of the provisions of
this Section or the definition of “Required Lenders” or “Supermajority Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) or (2) change any provision of any Loan Document requiring
the Joint Lead Arrangers to make a determination or grant any consent thereunder
or change the definition of “Joint Lead Arrangers” without the written consent
of each Joint Lead Arranger, (H) change Section 2.20, without the consent of
each Lender (other than any Defaulting Lender), (I) release any Loan Guarantor
from its obligation under its Loan Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender (other than any Defaulting Lender), or (J) except as provided in clause
(c) of this Section or in any Collateral Document, release all or substantially
all of the Collateral, without the written consent of each Lender (other than
any Defaulting Lender); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent, any Issuing Bank
or any Swingline Lender hereunder without the prior written consent of such
Agent, such Issuing Bank or such Swingline Lender, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of each
Agent, each Issuing Bank and each Swingline Lender); provided, further, that no


194

--------------------------------------------------------------------------------





such agreement shall amend or modify the provisions of Section 2.06 or any
letter of credit application and any bilateral agreement between the Borrower
Representative and the Issuing Bank regarding the Issuing Bank’s Issuing Bank
Sublimit or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend the Revolving Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04.


(c)The Lenders hereby irrevocably authorize each Agent, at its option and in its
sole discretion, to release any Liens granted to such Agent by the Loan Parties
on any Collateral (i) upon the Payment in Full of all of Secured Obligations,
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender , (ii) constituting property being sold or
disposed of (including Equity Interests in any Foreign Subsidiary that ceases to
be First Tier Foreign Subsidiary pursuant to a Permitted Reorganization) if the
Loan Party disposing of such property certifies to such Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and each
Agent may rely conclusively on any such certificate, without further inquiry),
and to the extent that the property being sold or disposed of constitutes 100%
of the Equity Interest of a Subsidiary, each Agent is authorized to release any
Loan Guaranty provided by such Subsidiary, (iii) constituting property leased to
a Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Agents and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, no Agent will release any Liens on Collateral without the
prior written authorization of the Required Lenders (or each Lender, to the
extent required by clause (J) of Section 9.02(b)); provided that, the Agents may
in their discretion, release its Liens on Collateral valued in the aggregate not
in excess of 5.0% of the sum of the total Revolving Commitments at such time
during any calendar year without the prior written authorization of the Required
Lenders (or each Lender, to the extent required by clause (J) of Section
9.02(b)). Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.


(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of


195

--------------------------------------------------------------------------------





Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.


(e)Without the consent of any other person, the applicable Loan Party or Parties
and the Administrative Agent and/or European Administrative Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument (including amendments or waivers with respect to
provisions hereof or thereof, or new agreements or instruments, regarding cash
management and the administration thereof), to (i) effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, (ii) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law, rules, or
regulations, or any requirement of any Governmental Authority, (iii) to cure any
ambiguity, omission, mistake, defect or inconsistency with this Agreement (other
than, solely in the case of clause (iii), amendments or waivers to provisions in
such Collateral Documents that are required to create or perfect the security
interests created thereby or cause such Collateral Document or security interest
to be enforceable), (iv) in connection with, or to effectuate, the Permitted
Reorganization, or (v) to effect the joinder of any Additional European Loan
Party to this Agreement or to any other Loan Document (including, without
limitation, the addition of such provisions that the applicable Agent may find
necessary or desirable pursuant to local law (including provisions for parallel
debt and limitations on the Loan Guaranty granted by such Additional European
Loan Parties), to effect (in addition to existing eligibility criteria)
eligibility criteria appropriate for the Borrowing Base (in the sole discretion
of the Administrative Agent) with respect to Accounts of an Additional European
Borrower (including documentation with respect to the transfer of Accounts among
Loan Parties), or otherwise necessary or appropriate, in the sole discretion of
the Administrative Agent, with respect to such joinder).
Section 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) (x) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication and distribution (including,
without limitation, via the internet or through an Electronic System) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (y) all reasonable out-of-pocket expenses
incurred by the Joint Lead Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Joint Lead
Arrangers, in connection with the syndication and closing of the credit
facilities provided for herein (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred


196

--------------------------------------------------------------------------------





by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by any Agent, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section 9.03 include, without limiting
the generality of the foregoing, costs and expenses incurred in connection with:
(i)appraisals and insurance reviews;


(ii)field examinations and the preparation of Reports based on the fees charged
by a third party retained by any Agent or the internally allocated fees for each
Person employed by any Agent with respect to each field examination;


(iii)background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;


(iv)Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agents’ Liens;


(v)sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and


(vi)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.


All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).
(b)The U.S. Borrower (and, to the extent relating to any Canadian Loan Parties,
any Tranche B Loans, Canadian Letters of Credit, or other Canadian Secured
Obligations, any Canadian Security Agreement, or any other Canadian matters, the
Canadian Borrower; and, to the extent relating to any European Loan Parties, any
Tranche C Loans, European Letters of Credit, or other European Secured
Obligations, any European Security Agreement, or any other European matters,
each European Borrower) shall indemnify each Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, incremental Taxes, liabilities
and related expenses,


197

--------------------------------------------------------------------------------





including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, (iv) the failure of the
Borrowers to deliver to the applicable Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.


(c)To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under clause (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.


(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.


(e)All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.


198

--------------------------------------------------------------------------------





Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. To the extent a transfer
of rights and obligations hereunder could be construed as a novation within the
meaning of Articles 1329 et seq. of the French Civil Code, each party hereto
agrees that upon an assignment under this Section 9.04, the Collateral created
under the French Security Agreement shall be preserved and maintained for the
benefit of the European Administrative Agent, the new Lender and the remaining
International Secured Parties pursuant to Articles 1334 et seq. of the French
Civil Code. The new Lender may, in case of an assignment of rights by an
existing Lender hereunder, if it considers it necessary to make such transfer
effective as against any French Loan Party, arrange for the assignment to be
notified to such French Loan Party in accordance with Article 1324 of the French
Civil Code. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
clause (c) of this Section 9.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:


(A)the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; provided, further, that the Borrower
Representative shall be deemed to have consented to an assignment if it has not
objected in writing within ten Business Days of receiving notice of such
assignment; and


(B)the Administrative Agent.


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such


199

--------------------------------------------------------------------------------





assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;


(B)each partial assignment shall be made as an assignment (I) if in respect of
the U.S. Facility, of a proportionate part of all the assigning Lender’s rights
and obligations with respect to the U.S. Facility, (II) if in respect of the
Tranche B Facility, of a proportionate part of all the assigning Lender’s rights
and obligations with respect to the Tranche B Facility and (III) if in respect
of the European Facility, of a proportionate part of all the assigning Lender’s
rights and obligations with respect to the European Facility;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an (x) Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the
other Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and


(E)any assignee (other than an Approved Fund) shall be a French Qualifying
Lender in the case of an assignment of Tranche C Commitments, or a French
Qualifying Issuing Bank in the case of an assignment of European LC Exposure.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender; provided that, if
such Person is not a French Qualifying Lender, such Person shall not be required
to extend any Tranche C Loan to French Borrower and any transfer of the
International Revolving Commitment thereto shall be deemed not to have occurred
in France.


200

--------------------------------------------------------------------------------





“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, (d) a Loan Party or
a Subsidiary or other Affiliate of a Loan Party or (e) a Person whose primary
business is the manufacture and/or distribution of wire and cable products.
(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.


(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption


201

--------------------------------------------------------------------------------





are participants, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in clause (b) of this Section 9.04 and any written
consent to such assignment required by clause (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(v).


(c)Any Lender may, without the consent of the Borrowers, any Agent, any Issuing
Bank or any Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) (provided that no such participation shall be
permitted to a Participant whose primary business is the manufacture and/or
distribution of wire and cable products) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under clause (b) of this Section 9.04; and (B) shall not be entitled
to receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.


To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting


202

--------------------------------------------------------------------------------





solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Revolving Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank, and this Section 9.04 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


(e)In the case of Spain, if the European Administrative Agent, any of the Agents
or the assignee so requests, the document evidencing the Assignment shall be
notarized in Spain before a Spanish notary public and filled for registration
purposes before any relevant Spanish Public Registry.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instru-ments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstand-ing and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.


203

--------------------------------------------------------------------------------





Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Agents and (ii) increases or reductions of the Issuing Bank
Sublimit of the Issuing Bank constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
Section 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section 9.08. The rights of each Lender
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.


204

--------------------------------------------------------------------------------





Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks, provided that appointment of the
Administrative Agent as fondé de pouvoir in accordance with Article VIII shall
be governed by the laws of the province of Quebec, and that Section 9.22 shall,
with respect to any German Loan Party, be governed by the laws of Germany.
(b)Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in the Borough or Manhattan in any action or
proceeding arising out of or relating to any Loan Documents (other than the Loan
Documents for which the parties thereto have submitted, for themselves and their
property, to the exclusive jurisdiction of a court other than any such U.S.
Federal or New York State court in any action or proceeding arising out of or
relating to such Loan Documents), or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court; provided that claims with respect to any Loan Document
executed by any Canadian Loan Party and any agreements, instruments and
certificates delivered in connection therewith may, as provided therein, also be
tried in the courts of the Province of Ontario. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any non-French Loan Party or its properties
in the courts of any jurisdiction.


(c)Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or here-after have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clauses (b) and (c) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


(e)This Agreement and any amendment hereto or, if applicable, any Spanish
Joinder Agreement by virtue of which any new Spanish Borrower or Spanish
Guarantor becomes a Spanish Loan Party under this Agreement shall, if so
requested by the European Administrative Agent in its discretion, be formalized
in a Spanish Public Document so as to be granted the status of a notarial
document (escritura pública or póliza intervenida) for the purposes contemplated
in Article 517 numbers 4 and 5 of the Spanish Procedural Law, Law 1/2000 of 7th
January (Ley de Enjuiciamiento Civil)


205

--------------------------------------------------------------------------------





(as amended from time to time, the “Spanish Civil Procedure Law”). For purposes
of the provisions of Art. 571 et seq. of the Spanish Civil Procedure Law: (i)
the amounts due and payable by the Spanish Borrower and/or Spanish Guarantor
under this Agreement that may be claimed in any executive proceeding shall be
those specified in the relevant credit administration and monitoring system (the
“Credit Administration System”) maintained by the European Administrative Agent
which will record the amounts owed in concept of principal, ordinary interest,
default interest, fees, expenses, additional costs and any other amounts that
are due by the Spanish Borrower and/or Spanish Guarantor, as applicable, under
this Agreement so that the balance shown in the Credit Administration System
represents at all times the total amount owed by such Spanish Borrower and/or
such Spanish Guarantor under this Agreement; and at any given time, the European
Administrative Agent will close and settle such Credit Administration System and
determine the final balance and issue a certificate for enforcement purposes
(the “Spanish Certification”); (ii) the European Administrative Agent may cause
the Spanish Certification to be notarized at the sole cost and expense of the
Spanish Borrower or Spanish Guarantors (as applicable); and (iii) the European
Administrative Agent will be responsible for determining the amounts which are
due and payable pursuant to the Spanish Certification. In order for the European
Administrative Agent to exercise an executive action in Spain, the presentation
of the following documents shall suffice: (w) an original notarial copy of this
Agreement and/or the Spanish Joinder Agreement (as applicable) complying with
the formalities of Articles 517.2.4º or 517.2.5º of the Spanish Civil Procedure
Law, as the case may be; (x) the Spanish Certification reflecting the amounts
due and payable by the Spanish Borrower or any Spanish Guarantor (as
applicable), together with an extract from the credit and debit entries made by
any Agent in respect of this Agreement, including the interest applied to
outstanding principal amounts and expectable costs and expenses that will be
accrued during the enforcement process in such Credit Administration System; (y)
a notarial document attesting that the calculation of outstanding amounts set
forth in the Spanish Certification or such other document has been conducted in
the manner set forth in this Section 9.09(f); and (z) a notarial certificate
evidencing that the applicable Spanish Borrower and/or Spanish Guarantor, as
applicable, has been duly served notice of the amount that is due and payable
hereunder.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREE-MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


206

--------------------------------------------------------------------------------





Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) having or asserting
jurisdiction; (c) to the extent required by Requirement of Law or by any
subpoena or similar legal process; (d) to any other party to this Agreement; (e)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations; (g)
with the consent of the Borrower Representative; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to any Agent, any Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrowers,
which source is not known to such Agent, such Issuing Bank or such Lender, as
applicable, to be in breach of confidentiality with respect to such Information,
(i) to ratings agencies, providers of credit protection and service providers;
or (j) to any Person providing a Guarantee of all or any portion of the Secured
Obligations. For the purposes of this Section 9.12, “Information” means all
information received directly or indirectly from the Borrowers relating to any
Loan Party, any Subsidiary, any Affiliate thereof, or the business of any of the
foregoing, other than any such information that is available to the any Agent,
any Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrowers and other than information pertaining to this Agreement
provided by arrangers to data service providers, including league table
providers, that serve the lending industry (unless the source is known to such
Agent, such Issuing Bank or such Lender, as applicable, to be in breach of
confidentiality with respect to such Information); provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS OR ANY OTHER LOAN PARTY OR ANY SUBSIDIARY THEREOF, AND EACH
OF THEIR AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC


207

--------------------------------------------------------------------------------





INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND OTHER APPLICABLE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO EACH LOAN PARTY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE AND OTHER
APPLICABLE SECURITIES LAWS.
Section 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither any Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.
Section 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.


208

--------------------------------------------------------------------------------





Section 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
Section 9.16    Appointment for Perfection. Each Lender, Issuing Bank and Agent
hereby appoints each other Lender, Issuing Bank and Agent as its agent for the
purpose of perfecting Liens in favor of any Agent to secure any of the Secured
Obligations (in each case for the benefit of the applicable Lenders, Agents and
Issuing Banks) in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession. Should any Lender
(other than the applicable Agent) obtain possession of any such Collateral, such
Lender shall notify the applicable Agent thereof and, promptly upon the
applicable Agent’s request therefor, shall deliver such Collateral to the
applicable Agent or otherwise deal with such Collateral in accordance with the
applicable Agent’s instructions.
Section 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.18    Judgment Currency. If for the purpose of obtaining judgment in
any court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase the
Original Currency with the Second Currency at the Spot Rate on the date two
Business Days preceding that on which judgment is given. Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term “rate of
exchange” in this Section 9.18 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.


209

--------------------------------------------------------------------------------





Section 9.19    Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the Criminal Code (Canada) and the United
Nations Act (Canada), including the Regulations Implementing the United Nations
Resolutions on the Suppression of Terrorism (Canada) and the United Nations
Al-Qaida and Taliban Regulations (Canada) promulgated under the United Nations
Act (Canada), and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws, whether within
Canada or elsewhere (collectively, including any rules, regulations, directives,
guidelines or orders thereunder, “AML Legislation”), the Agents, the Lenders and
the Issuing Banks may be required to obtain, verify and record information
regarding the Borrowers and their respective directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of the
Borrowers, and the transactions contemplated hereby. Each Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender, any Issuing Bank
or any Agent, or any prospective assignee or participant of any Lender, any
Issuing Bank or any Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.
(b)If the Administrative Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:


(i)shall be deemed to have done so as an agent for each Agent, each Issuing Bank
and each Lender, and this Agreement shall constitute a “written agreement” in
such regard between such Agent, Issuing Bank or such Lender and the
Administrative within the meaning of the applicable AML Legislation; and


(ii)shall provide to each Agent, each Issuing Bank and each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.


Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Agent, each Lender and each Issuing Bank agrees that no Agent has
any obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Agent, Lender or Issuing Bank, or
to confirm the completeness or accuracy of any information it obtains from any
Borrower or any such authorized signatory in doing so.
Section 9.20    Lender Loss Sharing Agreement.
(a)Definitions. As used in this Section 9.20, the following terms shall have the
following meanings:


(i)“CAM” means the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).


(ii)“CAM Exchange” means the exchange of the U.S. Revolving Lenders’ interests,
the Tranche B Revolving Lenders’


210

--------------------------------------------------------------------------------





interests, and the Tranche C Revolving Lenders’ interests provided for in
Section 9.20(b).


(iii)“CAM Exchange Date” means the first date after the Effective Date on which
there shall occur (a) any event described in clauses (h) or (i) of Article VII
with respect to any Borrower or (b) an acceleration of Loans and termination of
the Revolving Commitments pursuant to Article VII.


(iv)“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate Dollar Amount of
the Credit Exposure owed to such Revolving Lender (whether or not at the time
due and payable) and (b) the denominator shall be the aggregate Dollar Amount
(as so determined) of the Credit Exposure owed to all the Revolving Lenders
(whether or not at the time due and payable).


(v)“Designated Obligations” means all Obligations of the Borrowers with respect
to (a) principal and interest under the Loans, (b) unreimbursed drawings under
Letters of Credit and interest thereon and (c) fees under Section 2.12.


(b)CAM Exchange.


(i)On the CAM Exchange Date,


(A)the U.S. Commitment, the Tranche B Commitment, and the Tranche C Commitment
shall terminate in accordance with Article VII;


(B)each U.S. Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05 of this Agreement, each Tranche B
Revolving Lender shall fund in Dollars at par Dollar Amount its participation in
any outstanding Swingline Loans and Protective Advances in accordance with
Section 2.04 and Section 2.05, and each Tranche C Revolving Lender shall fund in
Dollars at par Dollar Amount its participation in any outstanding Swingline
Loans and Protective Advances in accordance with Section 2.04 and Section 2.05;


(C)each U.S. Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any unreimbursed LC Disbursements made under the U.S. Letters
of Credit in accordance with Section 2.06(e), each Tranche B Revolving Lender
shall fund in Dollars at par Dollar Amount its participation in any unreimbursed
LC Disbursements made under the Canadian Letters of Credit in accordance with
Section 2.06(e), and each Tranche C Revolving Lender shall fund in Dollars at
par Dollar Amount its participation in any unreimbursed LC Disbursements


211

--------------------------------------------------------------------------------





made under the European Letters of Credit in accordance with Section 2.06(e);
and


(D)the Lenders shall purchase in Dollars at par Dollar Amount interests in the
Designated Obligations under each Facility (and shall make payments in Dollars
to the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Facility such that, in lieu of the interests of
each Lender in the Designated Obligations under the U.S. Commitment, the Tranche
B Commitment and the Tranche C Commitment in which it shall have participated
immediately prior to the CAM Exchange Date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in each component of the Designated
Obligations immediately following the CAM Exchange.


(ii)Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.


(iii)As a result of the CAM Exchange, from and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.


(iv)In the event that on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrower, the Canadian Borrower, or the European Borrowers, if
applicable, then each Lender shall promptly reimburse such Issuing Bank for its
CAM Percentage of such unreimbursed payment in the Dollar Amount thereof.


Notwithstanding any other provision of this Section 9.20, the Administrative
Agent and each Lender agree that if the Administrative Agent or a Lender is
required under applicable law to withhold or deduct any Taxes or other amounts
from payments made by it hereunder or as a result hereof, such Person shall be
entitled to withhold or deduct such amounts and pay over


212

--------------------------------------------------------------------------------





such Taxes or other amounts to the applicable Governmental Authority imposing
such Tax without any obligation to indemnify the Administrative Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by the
Administrative Agent or any Lender subject to such withholding to the
Administrative Agent or any other Lender making such withholding and paying over
such amounts, but without diminution of the rights of the Administrative Agent
or such Lender subject to such withholding as against Borrowers and the other
Loan Parties to the extent (if any) provided in this Agreement and the other
Loan Documents. Any amounts so withheld or deducted shall be treated as, for the
purpose of this Section 9.20, having been paid to the Administrative Agent or
such Lender with respect to which such withholding or deduction was made.
Section 9.21    Waiver of Immunity. To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 9.21 shall be effective to the
fullest extent now or hereafter permitted under the Foreign Sovereign Immunities
Act of 1976 (as amended, and together with any successor legislation) and are,
and are intended to be, irrevocable for purposes thereof.
Section 9.22    Parallel Debt.
(a)Each German Loan Party hereby irrevocably and unconditionally undertakes (and
to the extent necessary undertakes in advance) to pay to the European
Administrative Agent an amount equal to the aggregate amount due by such German
Loan Party to any Agent, any Issuing Bank, or any Lender under this Agreement
and any other Loan Document to which it is a party (each payment undertaking
under this Section 9.22 and the obligations and liabilities resulting therefrom
being a “Parallel Debt”).


(b)Each German Loan Party and the European Administrative Agent agree and
acknowledge that the obligations of each German Loan Party under this Section
9.22 are several, separate and independent (selbständiges Schuldanerkenntnis)
from, and shall not in any way limit or affect, the corresponding obligations of
each German Loan Party to any Agent, Issuing Bank, or Lender under this
Agreement or any other Loan Document to which it is a party (the “Corresponding
Debt”) nor shall the amounts for which each German Loan Party is liable under
this Section 9.22 be limited or affected in any way by its Corresponding Debt
provided that:


(i)the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);




213

--------------------------------------------------------------------------------





(ii)the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;


(iii)the amount of each Parallel Debt shall at all times be equal to the amount
of the relevant Corresponding Debt; and


(iv)for the avoidance of doubt, each Parallel Debt will become due and payable
at the same time when the relevant Corresponding Debt becomes due and payable.


(c)Each Parallel Debt represents the own debt of each German Loan Party, and no
Parallel Debt constitutes any several and joint liability (gesamtschuldnerische
Haftung) of any German Loan Party, nor is any Parallel Debt subject to any debt
owed by a collective ownership (Gesamthand) of any German Loan Party.


(d)The security granted, in each case, under the German Security Agreement with
respect to the relevant Parallel Debt is granted to the European Administrative
Agent in its capacity as sole creditor of each Parallel Debt.


(e)Without limiting or affecting the European Administrative Agent’s rights
against any German Loan Party (whether under this Agreement or any other Loan
Document), each German Loan Party acknowledges that:


(i)nothing in this Agreement or any Loan Document shall impose any obligation on
the European Administrative Agent to advance any sum to any German Loan Party;
and


(ii)for the purpose of any vote taken under any Loan Document, the European
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.


(f)The parties hereto acknowledge and confirm that the provisions contained in
this Section 9.22 shall not be interpreted so as to increase the maximum total
amount of the Obligations.


(g)Without limiting the generality of any provision of this Agreement, this
Section 9.22 shall be binding on the successors and assigns of each German Loan
Party.


(h)All monies received or recovered by the European Administrative Agent
pursuant to this Agreement and all amounts received or recovered by the European
Administrative Agent from or by the enforcement of any security granted to
secure any Parallel Debt shall be applied in accordance with the terms of this
Agreement.


214

--------------------------------------------------------------------------------





Section 9.23    Process Agent. Each Foreign Loan Party hereby irrevocably
designates and appoints the U.S. Borrower, in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Loan Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Foreign Loan Party in care of the U.S. Borrower at the
U.S. Borrower’s address set forth in Section 9.01, and each such Foreign Loan
Party hereby irrevocably authorizes and directs the U.S. Borrower to accept such
service on its behalf. As an alternative method of service, each Foreign Loan
Party irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to the U.S. Borrower or such Foreign Loan
Party at its address specified in Section 9.01. Each Foreign Loan Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
Section 9.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.25    No Fiduciary Duty. Each Loan Party acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each


215

--------------------------------------------------------------------------------





Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to each Loan Party with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, any Loan Party or any other person. Each Loan Party agrees
that it will not assert any claim against any Credit Party based on an alleged
breach of fiduciary duty by such Credit Party in connection with this Agreement
and the transactions contemplated hereby. Additionally, each Loan Party
acknowledges and agrees that no Credit Party is advising any Loan Party as to
any legal, Tax, investment, accounting, regulatory or any other matters in any
jurisdiction. Each Loan Party shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to any Loan Party with
respect thereto. Each Loan Party further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Credit Party, together
with its affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, any Loan Party and other
companies with which any Loan Party may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, each Loan Party
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which a Loan Party may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Loan Party by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Loan Party in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Loan Party also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Loan Party, confidential information
obtained from other companies.
Section 9.26    Existing Credit Agreement.
(a)Each of the Lenders party hereto that is a “Lender” under the Existing Credit
Agreement hereby waives advance notice of any termination or reduction of
commitments and prepayment of loans under the Existing Credit Agreement;
provided that notice thereof is provided on the Effective Date.


(b)Effective on the Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety hereby. The amendment and restatement of
the Existing Credit Agreement hereby shall not be construed to discharge or
otherwise affect any obligations of the Loan Parties accrued or otherwise owing
under the Existing Credit Agreement or under the “Loan Documents” as defined
therein that have not been paid, it being understood that such obligations shall
continue as obligations hereunder and all existing liens and security interests
in favor of the Administrative Agent shall continue and are hereby reaffirmed
and secure the Secured Obligations. Without


216

--------------------------------------------------------------------------------





limiting the generality of the foregoing, this Agreement is not intended to
constitute a novation of the Existing Credit Agreement.


(c)Each Secured Party hereby ratifies and approves, and waives any right to
prior notice of, all acts and declarations done by each Agent (including the
Administrative Agent as defined in the Existing Credit Agreement) on its own
behalf and on such Secured Party's behalf prior to the effectiveness of this
Agreement (including as set forth in any Loan Document (as defined in the
Existing Credit Agreement). Each Secured Party hereby authorizes the
Administrative Agent and/or the European Administrative Agent, together with the
applicable Loan Parties, to execute and deliver (i) the U.S. Reaffirmation
Agreement, (ii) the Canadian Reaffirmation Agreement, (iii) the Spanish
Ratification Agreements and (iv) any other reaffirmation, confirmation,
extension or similar or related agreement to be execution with the execution
hereof.


(d)On and as of the Effective Date, (i) the “Revolving Commitment” of each
“Lender” (in each case, as defined in the Existing Credit Agreement) that is not
a Lender party to this Agreement shall terminate, and each such “Lender” shall
cease to be a Lender hereunder for all purposes and (ii) the remaining
“Revolving Commitments” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement shall be adjusted as necessary such that, on and as of
the Effective Date, the Revolving Commitments hereunder shall be as set forth on
the Revolving Commitment Schedule contained herein.
Section 9.27    Marketing Consent. The Loan Parties hereby authorize the Lenders
and their affiliates (collectively, the “Lender Parties”), at their respective
sole expense, but without any prior approval by any Loan Party, to include the
Loan Parties’ names and logos in advertising slicks posted on their internet
sites, in pitchbooks or sent in mailings to prospective customers and to give
such other publicity to this Agreement as each may from time to time determine
in its sole discretion. Notwithstanding the foregoing, the Lender Parties shall
not publish the Loan Parties’ names in a newspaper or magazine without obtaining
the Borrower Representative’s prior written approval. The foregoing
authorization shall remain in effect unless and until the Borrower
Representative notifies JPMCB in writing that such authorization is revoked.
ARTICLE X

LOAN GUARANTY
Section 10.01    Guaranty. (a) Each U.S. Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of all of the Secured Obligations (including all of
the U.S. Secured Obligations and all of the International Secured Obligations)
and all costs and expenses, including, without limitation, all court costs and
legal and paralegals’ fees (including allocated costs of in-house counsel and
paralegals) and expenses paid or incurred by the Agents, the Issuing Banks and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or


217

--------------------------------------------------------------------------------





any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the “U.S.
Guaranteed Obligations”; provided, however, that the definition of “U.S.
Guaranteed Obligations” shall not create any guarantee by any U.S. Guarantor of
(or grant of security interest by any U.S. Guarantor to support, as applicable)
any Excluded Swap Obligations of such U.S. Guarantor for purposes of determining
any obligations of any U.S. Guarantor).
(b)Each Canadian Guarantor hereby agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the International Secured Parties
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of all of the International Secured
Obligations and all costs and expenses including, without limitation, all court
costs and legal and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Agents, the Issuing
Banks and the Lenders in endeavoring to collect all or any part of the
International Secured Obligations from, or in prosecuting any action against,
the Canadian Borrower, any Canadian Guarantor, any European Borrower, any
European Guarantor, or any other guarantor of all or any part of the
International Secured Obligations (such costs and expenses, together with the
International Secured Obligations, collectively the “Canadian Guaranteed
Obligations”; provided, however, that the definition of “Canadian Guaranteed
Obligations” shall not create any guarantee by any Canadian Guarantor of (or
grant of security interest by any Canadian Guarantor to support, as applicable)
any Excluded Swap Obligations of such Canadian Guarantor for purposes of
determining any obligations of any Canadian Guarantor)).


(c)Each European Guarantor hereby agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the International Secured Parties
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of all of the International Secured
Obligations and all costs and expenses including, without limitation, all court
costs and legal and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Agents, the Issuing
Banks and the Lenders in endeavoring to collect all or any part of the
International Secured Obligations from, or in prosecuting any action against,
any European Borrower, any European Guarantor, any Canadian Borrower, any
Canadian Guarantor, or any other guarantor of all or any part of the
International Secured Obligations (such costs and expenses, together with the
International Secured Obligations, collectively the “European Guaranteed
Obligations”; and the European Guaranteed Obligations together with the Canadian
Guaranteed Obligations and the U.S. Guaranteed Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “European
Guaranteed Obligations” shall not create any guarantee by any European Guarantor
of (or grant of security interest by any European Guarantor to support, as
applicable) any Excluded Swap Obligations of such European Guarantor for
purposes of determining any obligations of any European Guarantor)).


(d)Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.


218

--------------------------------------------------------------------------------







(e)All terms of this Loan Guaranty apply to and may be enforced by or on behalf
of any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.
Section 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
any Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.
Section 10.03    No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of any Borrower or any other
guarantor of or other Person liable for any of the Guaranteed Obligations; (iii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, any Agent, any Issuing Bank, any Lender or any other Person, whether in
connection herewith or in any unrelated transactions; or (v) any law or
regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation.
(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than Payment in Full of the Guaranteed Obligations).




219

--------------------------------------------------------------------------------





Section 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than Payment in Full of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state or provincial law, as applicable, and shall not raise any such law as
a defense to its obligations hereunder. Each applicable Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been Paid in Full, provided, that the proceeds of Collateral of
a Foreign Loan Party shall not be applied to Guaranteed Obligations of any U.S.
Loan Party. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.
Section 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.
Section 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the applicable Loan
Guarantors forthwith on demand by the Administrative Agent.


220

--------------------------------------------------------------------------------





Section 10.07    Information. Each applicable Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the applicable Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this Loan
Guaranty, and agrees that neither any Agent, nor any Issuing Bank or Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.
Section 10.08    Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for the applicable
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of such Guaranteed Obligations. Nothing in this Section 10.08 shall be
deemed to constitute a waiver of, or eliminate, limit, reduce or otherwise
impair any rights or remedies the Administrative Agent or any Lender may have in
respect of, any Default or Event of Default that shall exist under clause (p) of
Article VII hereof as a result of any such notice of termination.
Section 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 10.09), the Agent, Lender or Issuing Bank (as the case may
be) receives the amount it would have received had no such withholding been
made.
Section 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.
Section 10.11    Contribution.
(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s


221

--------------------------------------------------------------------------------





“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the Loan
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Payment in Full of the Guaranteed Obligations and the
termination of this Agreement, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.


(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.


(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.


(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.


(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.
Section 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.


222

--------------------------------------------------------------------------------





Section 10.13    French Guarantee Limitations. (a) The obligations and
liabilities of any French Guarantor (including, for the avoidance of doubt, a
French Borrower) under the Loan Documents and in particular under this Article X
shall not include any obligation or liability which, if incurred, would
constitute the provision of financial assistance within the meaning of Article
L. 225-216 of the French Commercial Code and/or would constitute a misuse of
corporate assets within the meaning of Article L. 241-3, L. 242-6 or L. 244-1 of
the French Commercial Code or any other law or regulation having the same
effect, as interpreted by French courts.
(b)The obligations and liabilities of any French Borrower under this Article X
shall be limited at all times to the European Guaranteed Obligations, up to a
maximum principal amount equal to the aggregate of (i) the outstanding aggregate
amount of the Tranche C Commitment up to the amount made available to such
French Borrower and (ii) the principal amount outstanding of any intercompany
loan made available (directly or indirectly) to such French Borrower (or any of
its Subsidiaries) from the proceeds of any Loan under this Agreement.


(c)The obligations and liabilities of any French Guarantor (other than the
French Borrower) under this Article X:


(i)for the obligations and liabilities under the Loan Documents of any other
Foreign Loan Party which is not a Subsidiary of such French Guarantor shall be
limited, at any time, to an amount equal to the aggregate of all amounts
directly or indirectly borrowed under this Agreement by such other Foreign Loan
Party to the extent directly or indirectly on-lent to such French Guarantor
under intercompany loan agreements and outstanding at the date a payment is to
be made by such French Guarantor under this Article X; it being specified that
any payment made by such French Guarantor under this Article X in respect of the
obligations of such Foreign Loan Party shall reduce pro tanto the outstanding
amount of the intercompany loans due by such French Guarantor under the
intercompany loan agreements referred to above and that any repayment of the
intercompany loans by such French Guarantor shall reduce pro tanto the amount
payable under this Article X; and


(ii)for the obligations and liabilities under the Loan Documents of any other
Foreign Loan Party which is its Subsidiary shall not be limited and shall
therefore cover all amounts due by such Foreign Loan Party as Borrower and/or as
Guarantor; it being specified that where such Subsidiary is itself a Guarantor
which guarantees the obligations of a member of the Group which is not a
Subsidiary of the relevant French Guarantor, the amounts payable by such French
Guarantor under this clause (ii) in respect of the obligations of this
Subsidiary as Guarantor, shall be limited as set out in clause (i) above.
Section 10.14    German Guarantee Limitations.


223

--------------------------------------------------------------------------------





(a)The right of the Secured Parties to enforce the Guaranteed Obligations of a
German Guarantor existing in the form of a German limited liability company
(Gesellschaft mit beschränkter Haftung, GmbH) or a limited liability partnership
with a limited liability company as partner (GmbH & Co. KG) under this Article X
shall be limited if and to the extent that the Guaranteed Obligations secure any
obligation of an affiliated company (verbundenes Unternehmen) within the meaning
of section 15 German Stock Corporation Act (Aktiengesetz) (in each case other
than any of such German Guarantor's direct or indirect subsidiaries) and the
enforcement of such Guaranteed Obligations would cause:


(i)such German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) net assets (Reinvermögen) determined in accordance with the
provisions of the German Commercial Code (Handelsgesetzbuch) consistently
applied by such German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) in preparing its unconsolidated balance sheets (Jahresabschluss)
according to section 42 German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung), sections 242, 264
German Commercial Code and in accordance with sections 30, 31 German Limited
Liability Companies Act (as applicable at the time of enforcement)) (the "Net
Assets") to be less than its registered share capital (Stammkapital) (Begründung
einer Unterbilanz); or


(ii)(if such German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) Net Assets are already less than its registered share capital) the
German Guarantor's (or in the case of a GmbH & Co. KG, its general partner's)
Net Assets to be further reduced (Vertiefung einer Unterbilanz)


(in each case a "Capital Impairment").
(b)For the purposes of the calculation of the German Guarantor's (or in the case
of a GmbH & Co. KG, its general partner's) Net Assets:


(i)the amount of any increase of the German Guarantor's (or in the case of a
GmbH & Co. KG, its general partner's) registered share capital that has been
effected without the prior written consent of any Agent or is otherwise
permitted under this Agreement and the other Loan Documents shall be deducted
from the registered share capital;


(ii)any obligations of the German Guarantor (or in the case of a GmbH & Co. KG,
of its general partner) towards any of the Borrowers or any of their affiliates
which are subordinated in accordance with section 39 para. 1 no. 5 German
Insolvency Code (Insolvenzordnung), shall be disregarded; and


(iii)loans and other liabilities incurred by the German Guarantor (or in the
case of a GmbH & Co. KG, by its general partner)


224

--------------------------------------------------------------------------------





in violation of the provisions of this Agreement or any other Loan Document
shall be disregarded.


(c)The German Guarantor shall deliver to the Agent, within ten (10) Business
Days after receipt from the Agent of a notice stating that the Agent intends to
enforce the Guaranteed Obligations an up-to-date balance sheet of the German
Guarantor (or in the case of a GmbH & Co. KG, of its general partner) together
with a detailed calculation (satisfactory to the Agent) of the amount of the
German Guarantor's (or in the case of a GmbH & Co. KG, its general partner's)
Net Assets taking into account the adjustments set forth in paragraph (b) above
(the "Management Determination"). Any Agent shall be entitled to enforce the
Guaranteed Obligations in an amount which would, in accordance with the
Management Determination, not cause a Capital Impairment of the German Guarantor
(or in the case of a GmbH & Co. KG, of its general partner).


(d)Following the relevant Agent's receipt of the Management Determination, upon
request by the relevant Agent, the German Guarantor (or in the case of a
GmbH & Co. KG, its general partner) shall deliver to the respective Agent within
thirty (30) Business Days of request an up-to-date balance sheet of the German
Guarantor (or in the case of a GmbH & Co. KG, of its general partner's) drawn up
by the German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) auditor together with a detailed calculation (satisfactory to the
respective Agent) of the amount of the German Guarantor's (or in the case of a
GmbH & Co. KG, its general partner's) Net Assets taking into account the
adjustments set forth in paragraph (b) above (the "Auditor's Determination").
Such balance sheet and Auditor's Determination shall be prepared in accordance
with generally accepted accounting principles in Germany consistently applied.
Each Agent shall be entitled to enforce the Guaranteed Obligations in an amount
which would, in accordance with the Auditor's Determination, not cause a Capital
Impairment of the German Guarantor (or in the case of a GmbH & Co. KG, of its
general partner's).


(e)If as a result of the enforcement of the Guaranteed Obligations its Net
Assets would be reduced below the amount of its registered share capital, the
German Guarantor (or in the case of a GmbH & Co. KG, its general partner) shall
without undue delay (unverzüglich) bearing in mind the legitimate interests of
the Secured Parties after its receipt of a written request by the respective
Agent realise, to the extent legally permitted, any and all of its assets shown
in the balance sheet with a book value (Buchwert) that is materially lower than
the market value of such asset(s) and that are not required for the business of
the German Guarantor (or in the case of a GmbH & Co. KG, of its general
partner's) (nicht betriebsnotwendig).
After the realisation of such asset(s) the German Guarantor (or in the case of a
GmbH & Co. KG, its general partner) shall, within five (5) Business Days, notify
the respective Agent of the amount of the proceeds from the sale and submit a
statement with a new calculation of the amount of the Net Assets taking into
account such proceeds. Such calculation shall, upon the relevant Agent's
request, be confirmed by the German Guarantor's (or in the case of a
GmbH & Co. KG, its general partner's) auditor within a period of twenty (20)
Business Days following the request.


225

--------------------------------------------------------------------------------





(f)The restriction under paragraph (a) above shall not apply:


(i)if the German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) has not complied with its obligations pursuant to paragraphs (c)
through (e) above;


(ii)when, at the time of enforcement of the Guaranteed Obligations, the
restrictions under paragraph (a) above are, due to a change of the applicable
laws, the interpretation thereof or otherwise, not required to protect the
managing directors of the German Guarantor (or in the case of a GmbH & Co. KG,
its general partner) or of any of its direct or indirect shareholders from the
risk of personal liability;


(iii)if the German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) has a fully recoverable recourse claim (vollwertiger Gegenleistungs-
oder Rückgewähranspruch);


(iv)if and so long it is party to a domination and/or profit and loss pooling
agreement (Beherrschungsvertrag und/oder Gewinnabführungsvertrag) or a chain of
domination and/or profit and loss pooling agreements as a dominated or profit
distributing entity with its shareholder or with any of its shareholder's
affiliated companies within the meaning of section 15 German Stock Corporation
Act whose obligations are secured (other than the German Guarantor's (or in the
case of a GmbH & Co. KG, its general partner's) subsidiaries) as dominating or
profit receiving entity, on the date of the enforcement, provided that the
Administrative Agent provides evidence that the mere existence of such
domination and/or profit and loss pooling agreement on such date is sufficient
to suspend the restrictions imposed by sections 30, 31 German Limited Liability
Companies Act; including, in particular, that it is not required for such
suspension that the relevant German Guarantor (or in the case of a GmbH & Co.
KG, its general partner) has a fully recoverable recourse claim (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) against any such dominating or profit
receiving entity; or


(v)to the extent that the Guaranteed Obligations secure any Loans that are
on-lent by the relevant Borrower to the German Guarantor (or in the case of a
GmbH & Co. KG, its general partner)(or any of its subsidiaries) and have not yet
been repaid by the German Guarantor (or in the case of a GmbH & Co. KG, its
general partner) (or its subsidiaries) prior to the time of the intended
enforcement.


(g)No limitation of enforcement of the Guaranteed Obligations in accordance with
the above limitations will prejudice the rights of any Agent to continue
enforcing the Guaranteed Obligations (subject always to the operation of the
limitation set out above at the time of such enforcement) until full
satisfaction of the Secured Obligations.




226

--------------------------------------------------------------------------------





(h)The maximum amount payable by a German Guarantor existing in the form of a
German limited liability company (GmbH) or a limited liability partnership with
a limited liability company as partner (GmbH & Co. KG) under this Article X
shall be limited to the extent such German Guarantor (or in the case of a GmbH &
Co. KG, its general partner), as a consequence of the payment, would become
unable to pay its other debts as they due (zahlungsunfähig) within the meaning
of section 64 sentence 3 German Limited Liability Companies Act (the "Liquidity
Impairment") and this payment were to result in personal liability of the German
Guarantor's (or in the case of a GmbH & Co. KG, its general partner's) managing
directors (Geschäftsführer) pursuant to section 64 sentence 3 German Limited
Liability Companies Act, it being understood that as of the date of this
Agreement the German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) managing directors do not foresee any enforcement under this Article
X. In respect of such Liquidity Impairment, the following shall apply:


(i)for the purpose of establishing whether a Liquidity Impairment would occur,
the following payments and claims shall be disregarded, unless otherwise agreed
with the Administrative Agent: (x) payments made by the relevant German
Guarantor (or in the case of a GmbH & Co. KG, its general partner) after the
Administrative Agent has notified such German Guarantor of its intention to
enforce this Article X (the "Demand") that are not due at the time of the
payment; and (y) any claims (and payment in this respect) towards any of the
Borrowers or any of their affiliates which are subordinated in accordance with
section 39 para. 1 no. 5 German Insolvency Code (Insolvenzordnung);


(ii)the limitations set forth in this paragraph (h) shall only apply if the
respective German Guarantor, within 10 (ten) Business Days following the Demand,
confirms in writing to the Administrative Agent to what extent the enforcement
of this Article X were to result in a Liquidity Impairment (the "Management
Liquidity Impairment Determination") and provides the Administrative Agent with
each of the following: (x) a liquidity schedule providing for the preceding 12
months and for the 12 subsequent months showing the liquidity requirements of
such German Guarantor (or in the case of a GmbH & Co. KG, its general partner)
and to what extent the enforcement of the relevant Guaranteed Obligations would
affect its ability to make payments (Liquiditätsplan); (y) a payment schedule
which sets out when and in which amounts instalment payments can be made in
respect of the relevant Guaranteed Obligations, and (z) evidence to the
satisfaction of the Administrative Agent that all acceptable (zumutbare)
measures have been taken or will promptly (unverzüglich) be taken in order to
increase the respective German Guarantor's (or in the case of a GmbH & Co. KG,
its general partner's) liquidity;


(iii)if the Administrative Agent disagrees with such Management Liquidity
Impairment Determination, the relevant German Guarantor shall, within 15
(fifteen) Business Days following a


227

--------------------------------------------------------------------------------





respective request by the Administrative Agent, deliver to the Administrative
Agent a written auditors' confirmation determining the amount that would have
been necessary on the date of the Demand to prevent the occurrence of a
Liquidity Impairment (the “Auditor’s Liquidity Impairment Determination”). Each
relevant German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) shall render any and all reasonable assistance requested by the
auditors for the purposes of facilitating the Auditors’ Liquidity Impairment
Determination and shall allow full access to and inspection of its books and any
other necessary documents; the Administrative Agent shall be entitled to enforce
this Article X without further court ruling up to the amount determined by the
Management Liquidity Impairment Determination or, if disputed, up to the amount
determined by the Auditor's Liquidity Impairment Determination; and


(iv)the aforementioned restriction does not apply, if the Administrative Agent
has not been provided with (i) a Management Liquidity Impairment Determination
within ten (10) Business Days from Demand, or (ii), if disputed, with an
Auditor's Liquidity Impairment Determination within fifteen (15) Business Days
of the respective request. Notwithstanding the foregoing, the Administrative
Agent and each Credit Party shall be entitled to further pursue in court their
claims under this Article X against the relevant German Guarantor in excess of
the amounts determined by way of a Management Liquidity Impairment Determination
or an Auditor's Liquidity Impairment Determination, in particular, but not
limited to, by claiming in court that demanding payment under this Article X
against the German Guarantor does not result in personal liability of the German
Guarantor's (or in the case of a GmbH & Co. KG, its general partner's) managing
directors (Geschäftsführer) pursuant to section 64 sentence 3 German Limited
Liability Companies Act.


(i)The limitations set forth in this Section 10.14 shall apply on the Parallel
Debt accordingly, if and to the extent relating to a German Loan Party in the
form of a German limited liability company (GmbH) or a limited liability
partnership with a limited liability company as partner (GmbH & Co. KG).


(j)No reduction of the amount enforceable under this Article X or under the
Parallel Debt in accordance with the above limitations will prejudice the rights
of any Credit Party to continue to enforce its claims under Article X or under
the Parallel Debt (subject always to the operation of the limitations set forth
above at the time of such enforcement) until full satisfaction of the respective
secured claims.
Section 10.15    Spanish Guarantee Limitations.
(a)The obligations and liabilities of any Spanish Guarantor (including, for the
avoidance of doubt, the Spanish Borrower) under the Loan Documents shall never
result in a breach of the Financial Assistance obligations contained and
described in detail under Section 5.17 of this Agreement.


228

--------------------------------------------------------------------------------







(b)For the purposes of Article 135 of the Spanish Insolveny Law, each Spanish
Guarantor hereby expressly agrees that the scope and provisions of its
respective obligations under the Loan Documents and in particular under this
Article X will not be affected by the fact that any of the International Secured
Parties may vote in favor of: (i) the approval or ratification of a composition
agreement ("convenio") as a result of the bankruptcy declaration ("concurso") of
a Spanish Borrower or a Spanish Guarantor, in accordance with article 135.2 of
the Spanish Insolvency Law; or (ii) the approval or execution of a
court-sanctioned out-of-court workout (an homologated refinancing agreement
(“acuerdo de refinanciación homologado”)) and which may be entered into as a
result of a pre-insolvency or insolvency of a Spanish Borrower or a Spanish
Guarantor (in any case, prior to the declaration of insolvency, whether
voluntary or mandatory), under paragraph 9 of the 4th Additional Provision
(“Disposición Adicional Cuarta”) of the Spanish Insolvency Law Accordingly, each
and any of the obligations of a Spanish Guarantor under the Loan Documents
(particularly under this Article X) shall remain exactly within the terms stated
herein irrespective of whether or not any International Secured Party votes in
favor of the approval or ratification of a composition agreement ("convenio"),
or a court-sanctioned out-of-court workout (an homologated refinancing agreement
(“acuerdo de refinanciación homologado”)).
Section 10.16    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.16 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.16 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.16 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.16 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. Notwithstanding the foregoing, no European Guarantor
or Canadian Guarantor shall guarantee or otherwise be liable for Swap
Obligations of a U.S. Loan Party.
ARTICLE XI

THE BORROWER REPRESENTATIVE
Section 11.01    Appointment; Nature of Relationship. The U.S. Borrower is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative” hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative


229

--------------------------------------------------------------------------------





shall promptly disburse such Loans to the appropriate Borrower; provided that,
in the case of a Revolving Loan, such amount shall not cause a violation of the
Revolving Exposure Limitations. The Agents, the Issuing Banks and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to the Borrower Representative or any Borrower for any action taken or
omitted to be taken by the Borrower Representative or the Borrowers pursuant to
this Section 11.01.
Section 11.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
Section 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
Section 11.04    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.
Section 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
Section 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.


230

--------------------------------------------------------------------------------





Section 11.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.
For the purpose of this Section 11, the Borrower Representative of each German
Loan Party is hereby released from the restrictions of section 181 German Civil
Code (BGB) and from the corresponding provisions set forth in other applicable
law), in each case to the extent legally possible. Each German Loan Party
represents to each of the Lenders that the release hereby granted is effective
under the terms of its constitutional documents.
[signature pages follow]
























231

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
GENERAL CABLE INDUSTRIES, INC., as the U.S. Borrower


 
By:
/s/ Matti Masanovich
 
 
Matti Masanovich
Senior Vice President and Chief
Financial Officer







 
GENERAL CABLE COMPANY LTD./COMPAGNIE GENERAL CABLE LTEE, as the Canadian
Borrower


 
By:
/s/ Michael T. McDonnell
 
 
Michael T. McDonnell
Director and President











--------------------------------------------------------------------------------





 
SILEC CABLE SAS, as the French Borrower


 
By:
/s/ Shruti Singhal
 
 
Name: Shruti Singhal
Title: Representative of the President







 
NORDDEUTSCHE SEEKABEL WERKE GMBH, as the German Borrower


 
By:
/s/ Dr. Stefan Steenken
 
 
Name: Dr. Stefan Steenken
Title: Legal







 
GRUPO GENERAL CABLE SISTEMAS, S.L., as the Spanish Borrower


 
By:
/s/ Alejandro Jimenez
 
 
Name: Alejandro Jimenez
Title: Authorized Officer











--------------------------------------------------------------------------------





 
OTHER LOAN PARTIES:


 
GENERAL CABLE CORPORATION, as a U.S. Guarantor


 
GK TECHNOLOGIES, INCORPORATED, as a U.S. Guarantor


 
GENERAL CABLE INDUSTRIES LLC, as a U.S. Guarantor


 
GENERAL CABLE TECHNOLOGIES CORPORATION, as a U.S. Guarantor


 
DIVERSIFIED CONTRACTORS, INC., as a U.S. Guarantor


 
GC GLOBAL HOLDINGS, INC., as a U.S. Guarantor


 
GENERAL CABLE OVERSEAS HOLDINGS, LLC, as a U.S. Guarantor


 
GENERAL CABLE CANADA HOLDINGS LLC, as a U.S. Guarantor




 
By:
/s/ Matti Masanovich
 
 
Matti Masanovich
Senior Vice President and Chief
Financial Officer











--------------------------------------------------------------------------------





 
PHELPS DODGE INTERNATIONAL CORPORATION, as a U.S. Guarantor


 
PHELPS DODGE ENFIELD CORPORATION, as a U.S. Guarantor


 
PD WIRE & CABLE SALES CORPORATION, as a U.S. Guarantor


 
PHELPS DODGE NATIONAL CABLES CORPORATION, as a U.S. Guarantor


 
PHELPS DODGE AFRICA CABLE CORPORATION, as a U.S. Guarantor


 
PDIC THAILAND HOLDINGS, LLC, as a U.S. Guarantor




 
By:
/s/ Matti Masanovich
 
 
Matti Masanovich
Senior Vice President and Chief
Financial Officer


 
By:
/s/ Emerson C. Moser
 
 
Emerson C. Moser
Senior Vice President and Secretary









--------------------------------------------------------------------------------





 
GENERAL CABLE HOLDINGS (SPAIN), S.L. as a Spanish Guarantor


 
By:
/s/ Mayte Cruz
 
 
Name: Mayte Cruz
Title: Authorized Officer











--------------------------------------------------------------------------------





 
GENERAL CABLE AUTOMOTIVE EUROPE SAS, as a French Guarantor


 
By:
/s/ Stephen Chapman
 
 
Name: Stephen Chapman
Title: President











--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, U.S.
Issuing Bank and U.S. Swingline Lender


 
By:
/s/ Mac Banas
 
 
Name: Mac Banas
Title: Authorized Officer







 
JPMORGAN CHASE BANK, N.A., Toronto Branch, individually and as Canadian Issuing
Bank, Tranche B Swingline Lender and Lender


 
By:
/s/ Auggie Marchetti
 
 
Name: Auggie Marchetti
Title: Authorized Officer







 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent and European
Issuing Bank


 
By:
/s/ Altan Kayaalp
 
 
Name: Altan Kayaalp
Title: Executive Director







 
J.P. MORGAN SECURITIES PLC, individually and as Tranche C Swingline Lender


 
By:
/s/ Altan Kayaalp
 
 
Name: Altan Kayaalp
Title: Executive Director











--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.


 
By:
/s/ Monirah J. Masud
 
 
Name: Monirah J. Masud
Title: Senior Vice President







 
BANK OF AMERICA, N.A. (Acting Through Its Canada Branch)


 
By:
/s/ Sylwia Durkiewicz
 
 
Name: Sylwia Durkiewicz
Title: Vice President







 
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED


 
By:
/s/ Paula Langridge
 
 
Name: Paula Langridge
Title: Senior Vice President







 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


 
By:
/s/ Gordon Yip
 
 
Name: Gordon Yip
Title: Director


 
By:
/s/ Mark Koneval
 
 
Name: Mark Koneval
Title: Managing Director







 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
By:
/s/ Nathan McIntosh
 
 
Name: Nathan McIntosh
Title: Duly Authorized Signer







--------------------------------------------------------------------------------





 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA


 
By:
/s/ David G. Phillips
 
 
Name: David G. Phillips
Title: Credit Officer, Canada





 
WELLS FARGO BANK INTERNATIONAL UNLIMITED COMPANY


 
By:
/s/ Kieran O’Brien
 
 
Name: Kieran O’Brien
Title: Vice President





 
DEUTSCHE BANK AG NEW YORK BRANCH


 
By:
/s/ Marcus Tarkington
 
 
Name: Marcus Tarkington
Title: Director


 
By:
/s/ Anca Trifan
 
 
Name: Anca Trifan
Title: Managing Director





 
DEUTSCHE BANK AG LONDON BRANCH


 
By:
/s/ Marcus Tarkington
 
 
Name: Marcus Tarkington
Title: Director


 
By:
/s/ Anca Trifan
 
 
Name: Anca Trifan
Title: Managing Director





 
PNC BANK, NATIONAL ASSOCIATION


 
By:
/s/ Jeffrey P. Fisher
 
 
Name: Jeffrey P. Fisher
Title: Senior Vice President









--------------------------------------------------------------------------------





 
PNC BANK CANADA BRANCH


 
By:
/s/ Caroline M. Stade
 
 
Name: Caroline M. Stade
Title: Senior Vice President





 
CITIZENS BUSINESS CAPITAL, a division of CITIZENS ASSET FINANCE, INC.


 
By:
/s/ David Slattery
 
 
Name: David Slattery
Title: Vice President





 
HSBC BANK USA, N.A.


 
By:
/s/ Matthew McLaurin
 
 
Name: Matthew McLaurin
Title: Director





 
THE HUNTINGTON NATIONAL BANK


 
By:
/s/ John D. Whetstone
 
 
Name: John D. Whetstone
Title: Vice President





 
FIFTH THIRD BANK


 
By:
/s/ Keith E. Goodpaster
 
 
Name: Keith E. Goodpaster
Title: Managing Director





 
FIFTH THIRD BANK, Operating Through Its Canadian Branch


 
By:
/s/ Ramin Ganjavi
 
 
Name: Ramin Ganjavi
Title: Assistant Vice President







--------------------------------------------------------------------------------





 
COMPASS BANK


 
By:
/s/ Jeffrey W. Swartz
 
 
Name: Jeffrey W. Swartz
Title: Senior Vice President





 
BANK OF MONTREAL - Chicago Branch


 
By:
/s/ Sabrina Singh
 
 
Name: Sabrina Singh
Title: Vice President





 
BANK OF MONTREAL


 
By:
/s/ Helen Alvarez-Hernandez
 
 
Name: Helen Alvarez-Hernandez
Title: Managing Director





 
SUNTRUST BANK


 
By:
/s/ Anh Nguyen
 
 
Name: Anh Nguyen
Title: Vice President





 
U.S. BANK NATIONAL ASSOCIATION


 
By:
/s/ Robert Don
 
 
Name: Robert Don
Title: Vice President





 
U.S. BANK NATIONAL ASSOCIATION, Acting Through Its Canada Branch, as a Lender


 
By:
/s/ John P. Rehob
 
 
Name: John P. Rehob
Title: Vice President & Principal
Officer







--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC


 
By:
/s/ Marguerite Sutton
 
 
Name: Marguerite Sutton
Title: Vice President





 
GOLDMAN SACHS BANK USA


 
By:
/s/ Ryan Durkin
 
 
Name: Ryan Durkin
Title: Authorized Signatory





 
GOLDMAN SACHS LENDING PARTNERS LLC


 
By:
/s/ Ryan Durkin
 
 
Name: Ryan Durkin
Title: Authorized Signatory





 
GOLDMAN SACHS INTERNATIONAL BANK


 
By:
/s/ Lorraine Schmit
 
 
Name: Lorraine Schmit
Title: Authorized Signatory









--------------------------------------------------------------------------------





REVOLVING COMMITMENT SCHEDULE
Lender
U.S. Commitment
Tranche B Commitment
Tranche C Commitment
JPMorgan Chase Bank, N.A., Toronto Branch
0
$8,400,000
0
J. P. Morgan Securities Plc
0
0
$91,600,000
Bank of America, N.A.
$46,250,000
0
0
Bank of America, N.A. (acting through its Canada Branch)
0
$6,600,000
0
Bank of America Merrill Lynch International Limited
0
0
$27,150,000
Credit Agricole Corporate and Investment Bank
0
0
$50,000,000
Wells Fargo Bank, National Association
$46,250,000
0
0
Wells Fargo Capital Finance Corporation Canada
0
$6,600,000
0
Wells Fargo Bank International Unlimited Company
0
0
$27,150,000
Deutsche Bank AG New York Branch
$16,900,000
0
0
Deutsche Bank AG London Branch
0
0
$8,100,000
PNC Bank, National Association
$72,000,000
0
0
PNC Bank Canada Branch
0
$8,000,000
0
Citizens Business Capital, a division of Citizens Asset Finance, Inc.
$30,000,000
0
0
HSBC Bank USA, N.A.
$10,000,000
0
0
The Huntington National Bank
$35,000,000
0
0
Fifth Third Bank
$72,000,000
0
0
Fifth Third Bank, operating through its Canadian Branch
0
$8,000,000
0
Compass Bank
$10,000,000
0
0
Bank of Montreal - Chicago Branch
$40,500,000
0
0
Bank of Montreal
0
$4,500,000
0
SunTrust Bank
$27,000,000
$3,000,000
0
U.S. Bank National Association
$22,500,000
0
0





--------------------------------------------------------------------------------




U.S. Bank National Association, acting through its Canada Branch
0
$2,500,000
0
Goldman Sachs Bank USA
$6,300,000
0
0
Goldman Sachs Lending Partners LLC
0
$700,000
0
Goldman Sachs International Bank
0
0
$3,000,000
Barclays Bank PLC
$6,300,000
$700,000
$3,000,000
Total
$441,000,000
$49,000,000
$210,000,000









--------------------------------------------------------------------------------





Schedules to the 2017 Credit Agreement

Schedule 1.01A1 


Eligible Real Property


3101 Pleasant Valley Blvd.
Altoona, PA 16603


1392 Remmel Dam Road
Jones Mill, AR 72104


1381 US Highway By-Pass North
Lawrenceburg, KY 40342


1453 South Washington Street
DuQuoin, IL 62832


345 McGregor St.
Manchester, NH 03102


Three Carol Drive
Lincoln, RI 02865


19 Bobrick Drive
Jackson, TN 38305


440 East 8th Street
Marion, IN 46953


1600 and 1680 West Main St.
Willimantic, CT 06226


9975 US Highway 80 East
Scottsville, TX 75688


2600 Boul. De Comporte
La Malbaie, Quebec
Canada G5A 1N4


800 Ch. De la Riviere du nord
Saint-Jerome Quebec
Canada J7Y 5G2


20213 Whitfield Road
Sedalia, MO 65301


409 Reighard Avenue
Williamsport, PA 17701


5555 Rue Burrill - P.O. Box 810
Shawinigan, Quebec
Canada G9N 6W3


2040 de Neuville - P.O. Box 1638
Jonquiere, Quebec
Canada G7S 4L3


One Prestolite Drive
Paragould, AR 72450


 







































1  NOTE: Eligibility of each property is subject to applicable eligibility
criteria as set forth in the Credit Agreement and the other Loan Documents.





--------------------------------------------------------------------------------







Schedule 1.01B


XXX* 


Account Debtor
Payment Term (days)
XXX*
XXX*
XXX*
XXX*





























































































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------







Schedule 1.01C


Existing Banking Services Obligations


Banking Services Obligations of the U.S. Loan Parties and Canadian Loan Parties:


PNC Bank, National Association - Corporate treasury management services;
purchasing cards; controlled disbursement, automated services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


US Bank National Association - General Cable Industries Travel and Entertainment
Card program, trustee for Senior Notes.


HSBC - Canada investment account


JPMorgan Chase Bank, N.A. - Treasury Management and overdraft protection
services; Canadian overdraft facility.




--------------------------------------------------------------------------------







Schedule 1.01D


Existing Swap Obligations


Swap Agreement Obligations of U.S. Loan Parties and Canadian Loan Parties:


ISDA Master Agreement between PNC Bank, National Association and General Cable
Corporation, dated November 24, 2003.


ISDA Master Agreement between Wells Fargo Bank, N.A. and General Cable
Industries, Inc., dated April 8, 2011.


Online ISDA Agreement between General Cable Corporation and Credit Agricole
Corporation, last updated July 1, 2013.


Online ISDA Agreement between General Cable Corporation and JPMorgan Chase &
Co., last updated July 24, 2013.


Online ISDA Agreement between General Cable Corporation and JPMorgan Chase &
Co., last updated July 24, 2013.


Online ISDA Agreement between General Cable Corporation and JPMorgan Chase &
Co., last updated July 24, 2013.


Online ISDA Agreement between General Cable Corporation and PNC Bank, National
Association, last updated July 1, 2013.


Online ISDA Agreement between General Cable Industries, Inc. and PNC Bank,
National Association, last updated July 1, 2013.


Online ISDA Agreement between General Cable Industries, Inc. and The Goldman
Sachs Group, last updated July 19, 2013.


Online ISDA Agreement between General Cable Corporation and Wells Fargo &
Company, last updated July 1, 2013.


Online ISDA Agreement between General Cable Industries, Inc. and Wells Fargo &
Company, last updated July 1, 2013.


ISDA Master Agreement between Suntrust Bank and General Cable Industries, Inc.,
dated March 28, 2014.


ISDA Master Agreement between The Huntington National Bank and General Cable
Industries, Inc., dated November 4, 2014.


ISDA Master Agreement between JPMorgan Chase Bank, National Association and
General Cable Industries, Inc., dated February 25, 2011.






--------------------------------------------------------------------------------




2002 ISDA Master Agreement between Merrill Lynch Commodities, Inc. and General
Cable Industries, Inc., dated April17, 2017.


ISDA Master Agreement between Fifth Third Bank and General Cable Industries,
Inc. and General Cable Company LTD. and Silec Cable SAS and Norddeutsche
Seekabelwerke GMBH and Grupo General Cable Sistemas, S.L., dated March 27, 2017.




Swap Agreement Obligations of European Loan Parties:


French Banking Federation Master Agreement dated July 3, 2006, between Silec
Cable SAS and Credit Agricole.


1992 (Multicurrency - Cross Border) ISDA Master Agreement between Bank of
America, N.A. and Norddeutsche Seekabelwerke GmbH, dated January 12, 2001.


2002 ISDA Master Agreement between Merrill Lynch International and Grupo General
Cable Sistemas S.A., dated September 20, 2013.


2002 ISDA Master Agreement between Merrill Lynch International and Norddeutsche
Seekabelwerke GmbH, dated September 20, 2013.


2002 ISDA Master Agreement between Merrill Lynch International and Silec Cable
SAS, dated September 20, 2013.




--------------------------------------------------------------------------------







Schedule 1.01E


Excluded Deposit Account


None




--------------------------------------------------------------------------------







Schedule 3.05


Leased and Owned Properties and Material Intellectual Property


Owned Properties with a fair market value in excess of $1,000,000:


3101 Pleasant Valley Blvd.
Altoona, PA 16603
1453 South Washington Street
DuQuoin, IL 62832
19 Bobrick Drive
Jackson, TN 38305
1381 US Highway 127 By-Pass North
Lawrenceburg, KY 40342
Three Carol Drive
Lincoln, RI 02865
345 McGregor St.
Manchester, NH 03102
20213 Whitfield Road
Sedalia, MO 65301
409 Reighard Avenue
Williamsport, PA 17701
414 - 422 East 4th Street and 440 East 8th Street
Marion, IN 46953
9975 US Highway 80 East
Scottsville, TX 75688
1600 and 1680 West Main St.
Willimantic, CT 06226
2600 Boul. De Comporte
La Malbaie, Quebec
Canada G5A 1N4
800 Ch. De la Riviere du nord
Saint-Jerome Quebec
Canada J 7Y 5G2
1392 Remmel Dam Rd
Jones Mill, AR 72104
One Prestolite Drive
Paragould, AR 72450





--------------------------------------------------------------------------------




5555 Rue Burrill - P.O. Box 810
Shawinigan, Quebec
Canada G9N 6W3
2040 de Neuville - P.O. Box 1638
Jonquiere, Quebec
Canada G7S 4L3
Casanova, 150 - 08036 BARCELONA
Tel: +34 93 227 97 00 - Fax: +34 93 227 97 22
Carrer del Metall, 4 (Poligon Can Sucarrats)
08630 ABRERA (Barcelona)
Tel: +34 93 773 48 00 - Fax: +34 93 773 48 48
Ctra. Rusiñol, 63
08560 MANLLEU (Barcelona)
Tel: +34 93 852 02 00 - Fax: +34 93 852 02 22
Ctra. De Ribas, Km. 13,250
08110 MONTCADA I RElXAC (Barcelona)
Tel: +34 93 227 95 00 - Fax: +34 93 227 95 22
Portal de Bergara, 36
01013 VITORIA-GASTEIZ
Tel: +34 945 261 100 - Fa*: +34 945 267 146
(Oficinas Centraies y Fábrica)
Rue de Varennes Prolongée
77876 Montereau Cedex
France
Tel: -+33 (0)1 60 57 30 00 - Fax: +33 (0)1 60 57 30 15
KabelstraBe 9-11
D-26954 Nordenham
Tel: +49 4731 82 1000 - Fax: +49 4731 82 1301





--------------------------------------------------------------------------------




Schedule 3.05 (continued)


Leased Properties containing tangible Collateral with an aggregate fair market
value in excess of $1,000,000:


13695 Pipeline Ave.
Chino, CA 91710
1204 W. Industrial Park Drive, Suite C-1
Nogales, AZ 85621
9850 N.W. 41 Street
Suite 200
Doral, FL 33178
713 Northpark Central Drive
Suite 200
Houston, TX 77073
311 South Enterprise Blvd.
Lebanon, IN 46052
4 Tesseneer Drive
Highland Heights, KY 41076
7920 Rockville Road
Indianapolis, IN 46214
7950 Rockville Road
Indianapolis, IN 46214
156 Parkshore Drive, Brampton, Ontario, Canada L6T 5M1
115 Bessmer Lane, Walton, KY 41094





--------------------------------------------------------------------------------




Schedule 3.05 (continued)
Patents


A. United States


1.
Patents

Number
Title
6244884
SELF DOCKING ELECTRICAL CONNECTOR
6291772
HIGH PERFORMANCE POWER CABLE SHIELD
6274066
LOW ADHESION SEMI-CONDUCTIVE ELECTRICAL SHIELDS
6491849
HIGH PERFORMANCE POWER CABLE SHIELD
6402993
LOW ADHESION SEMI-CONDUCTIVE ELECTRICAL SHIELDS
6825253
INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
7683113
INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
7767299
STRIPPABLE CABLE SHIELD COMPOSITIONS
7915339
INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
7473742
LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
7858711
LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
8388868
VULCANIZABLE COPOLYMER SEMICONDUCTIVE SHIELD COMPOSITIONS
8287770
SEMICONDUCTING COMPOSITION
8269107
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
8440909
DATA CABLE WITH FREE STRIPPING WATER BLOCKING MATERIAL
8729392
THERMOPLASTIC POLYURETHANE MATERIAL WITH ENHANCED FLUID IMMERSION AND WATER
ABSORPTION
D663692
ELECTRICAL CONNECTOR
8822824
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
8562365
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTRIC VEHICLE CHARGING
D675989
ELECTRICAL CONNECTOR
8568155
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTRIC VEHICLE CHARGING
D707179
ELECTRICAL CONNECTOR
9115274
FIRE AND WATER RESISTANT CABLE COVER
9406417
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
9478329
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
6567591
SUBMARINE CABLE AND METHOD FOR THE MANUFACTURE THEREOF





--------------------------------------------------------------------------------






2.    Patent Applications


Application Number
Title
13840905
FOAMED POLYMER SEPARATOR FOR CABLING
13863902
SURFACE MODIFIED OVERHEAD CONDUCTOR
13871507
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
14209613
EASY CLEAN CABLE
14310413
FOAMED POLYMER SEPARATOR FOR CABLING
14537008
DETACHABLE INLET GUIDE FOR BLOWN OPTICAL FIBER
14566134
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
14581340
HIGH VISIBILITY CABLE
14701220
SURFACE MODIFIED OVERHEAD CONDUCTOR
14735794
CURABLE TWO-PART COATINGS FOR CONDUCTORS
14752454
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
14825503
RADIATION AND HEAT RESISTANT CABLES
14873237
METHOD FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
14880498
CURABLE TWO-PART COATINGS FOR CONDUCTORS
15586996
COMPOSITIONS AND COATINGS FORMED THEREOF WITH REDUCED ICE ADHERENCE AND
ACCUMULATION
15597486
FIRE RETARDANT COMPOSITIONS AND CABLE SEPARATORS FORMED THEREOF
15185272
WIRE AND METHODS FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
62365456
CABLES HAVING COLORED JACKETS AND METHODS FOR SAME
15294273
CABLES AND WIRES HAVING CONDUCTIVE ELEMENTS FORMED FROM IMPROVED
ALUMINUM-ZIRCONIUM ALLOYS
62410699
DURABLE COATING COMPOSITIONS AND COATINGS FORMED THEREOF
62414563
AMBIENT CURED COATING COMPOSITIONS FOR CABLES AND CABLE ACCESSORIES
15349522
CABLES COATED WITH FLUOROCOPOLYMER COATINGS
15360521
HYDROSILYLATION CROSSLINKING OF POLYOLEFIN CABLE COMPONENTS
62442697
LINEAR LOW-DENSITY POLYETHYLENE POLYMERS SUITABLE FOR USE ON CABLES
15436515
LASER-MARKABLE CABLES AND SYSTEMS FOR MAKING THE SAME
15587799
METHOD FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
62504849
SYSTEMS AND METHODS FOR AERIAL TREATMENT OF OVERHEAD CABLING
15590227
COMMUNICATION CABLES AND COMPONENTS THEREOF
14420107
METHOD FOR MECHANICALLY AND ELECTRICALLY JOINING ELECTRICAL CONDUCTORS
14425075
METHOD FOR MANUFACTURING A POWER CABLE AND CABLE MANUFACTURED BY MEANS OF SUCH A
METHOD





--------------------------------------------------------------------------------




B. Other Jurisdictions


1.
Patents



Jurisdiction
Number
Title
AR
AR081921B
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
AR
85.321
ELECTRICAL CONNECTOR
AR
85.322
ELECTRICAL CONNECTOR
AR
85.324
ELECTRICAL CONNECTOR
AR
85.323
ELECTRICAL CONNECTOR
AU
2012200013
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTI
AU
342980
ELECTRICAL CONNECTOR
AU
347835
ELECTRICAL CONNECTOR
AU
347836
ELECTRICAL CONNECTOR
AU
347838
ELECTRICAL CONNECTOR
AU
347837
ELECTRICAL CONNECTOR
BR
DI-7103099-9
ELECTRICAL CONNECTOR
BR
BR302012002866-3
ELECTRICAL CONNECTOR
CA
2409175
HIGH PERFORMANCE POWER CABLE SHIELD
CA
2491013
IMPROVED INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
CA
2606503
IMPROVED STRIPPABLE CABLE SHIELD COMPOSITIONS
CA
2627034
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
CA
2841207
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
CA
2709587
THERMOPLASTIC POLYURETHANE MATERIAL WITH ENHANCED FLUID IMMERSION AND WATER
ABSORPTION CI
CA
2785786
VULCANIZABLE COP0LYMER SEMICONDUCTIVE SHIELD COMPOSITIONS
CA
2789953
IMPROVED SEMICONDUCTING COMPOSITION
CA
2800871
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
CA
141101
ELECTRICAL CONNECTOR
CA
2762495
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTRIC VEHICLE CHARGING
CA
145737
ELECTRICAL CONNECTOR
CA
156021
ELECTRICAL CONNECTOR
CA
156022
ELECTRICAL CONNECTOR
CA
156023
ELECTRICAL CONNECTOR
CA
150288
ELECTRICAL CONNECTOR
CL
6909
ELECTRICAL CONNECTOR
CL
7368
ELECTRICAL CONNECTOR
CL
7.370
ELECTRICAL CONNECTOR





--------------------------------------------------------------------------------




CN
ZL201280018069.6
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
CN
ZL201210125082.3
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTR
CN
ZL201410386509.4
ELECTRICAL CONNECTOR FOR AN ELECTRIC VEHICLE AND METHOD FOR MAKING THE
ELECTRICAL CONNECTOR
CN
ZL201330074902.6
ELECTRICAL CONNECTOR
DE
60109287.2
HIGH PERFORMANCE POWER CABLE SHIELD
DE
60314645.7
IMPROVED INSULATION COMPOSITIONS CONTAINING METALLOCENE
DE
602012013116.0
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
ES
1290700
HIGH PERFORMANCE POWER CABLE SHIELD
ES
1326921
LOW ADHESION SEMI-CONDUCTIVE ELECTRICAL SHIELDS
ES
1539874
IMPROVED INSULATION COMPOSITIONS CONTAINING METALLOCENE
ES
2697805
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
EU
001283972-0001
ELECTRICAL CONNECTOR
EU
001330476-0001
ELECTRICAL CONNECTOR
EU
001365423-0001
ELECTRICAL CONNECTOR
EU
001365423-0004
ELECTRICAL CONNECTOR
EU
001365423-0002
ELECTRICAL CONNECTOR
EU
001365423-0003
ELECTRICAL CONNECTOR
FR
1326921
LOW ADHESION SEMI-CONDUCTIVE ELECTRICAL SHIELDS
FR
1539874
IMPROVED INSULATION COMPOSITIONS CONTAINING METALLOCENE
FR
2697805
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
ID
IDD0000038417
ELECTRICAL CONNECTOR
ID
IDD0000038674
ELECTRICAL CONNECTOR
ID
IDD0000038672
ELECTRICAL CONNECTOR
ID
IDD0000038671
ELECTRICAL CONNECTOR
ID
IDD0000038673
ELECTRICAL CONNECTOR
IN
237572
ELECTRICAL CONNECTOR
IN
245707
ELECTRICAL CONNECTOR
IN
252549
ELECTRICAL CONNECTOR
IN
252550
ELECTRICAL CONNECTOR
IN
252552
ELECTRICAL CONNECTOR
IN
252551
ELECTRICAL CONNECTOR
IT
1539874
IMPROVED INSULATION COMPOSITIONS CONTAINING METALLOCENE
JP
5795778
IMPROVED SEMICONDUCTING COMPOSITION
JP
5996600
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
JP
1433638
ELECTRICAL CONNECTOR





--------------------------------------------------------------------------------




JP
6084603
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
JP
1481987
ELECTRICAL CONNECTOR
JP
1507250
ELECTRICAL CONNECTOR FOR ELECTRIC VEHICLES
JP
1507249
ELECTRICAL CONNECTOR FOR ELECTRIC VEHICLES
JP
1507248
ELECTRICAL CONNECTOR FOR ELECTRIC VEHICLES
KR
10-1414382
VULCANIZABLE COPOLYMER SEMICONDUCTIVE SHIELD COMPOSITIONS
KR
10-1412873
IMPROVED SEMICONDUCTING COMPOSITION
KR
10-1488579
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
KR
30-0704109
ELECTRICAL CONNECTOR
KR
1595302
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTR
KR
10-1566603
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
KR
10-1640651
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
KR
30-0706958
ELECTRICAL CONNECTOR
KR
30-0758899
ELECTRICAL CONNECTOR
KR
30-0758899-01
ELECTRICAL CONNECTOR
KR
30-0758901
ELECTRICAL CONNECTOR
KR
30-0758902
ELECTRICAL CONNECTOR
MX
257245
IMPROVED STRIPPABLE CABLE SHIELD COMPOSITIONS
MX
281847
IMPROVED STRIPPABLE CABLE SHIELD COMPOSITIONS
MX
288207
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
MX
335266
THERMOPLASTIC POLYURETHANE MATERIAL WITH ENHANCED FLUID IMMERSION AND WATER
ABSORPTION CA
MX
315220
VULCANIZABLE COPOLYMER SEMICONDUCTIVE SHIELD COMPOSITIONS
MX
330411
IMPROVED SEMICONDUCTING COMPOSITION
MX
330779
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
MX
37174
ELECTRICAL CONNECTOR
MX
315290
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTI
MX
333550
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
MX
38519
ELECTRICAL CONNECTOR
MX
42985
ELECTRICAL CONNECTOR
MY
MY12-00700-0101
ELECTRICAL CONNECTOR
MY
MY-154223-A
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTI
MY
MY13-00377-0204
ELECTRICAL CONNECTOR
MY
MY13-00379-0404
ELECTRICAL CONNECTOR





--------------------------------------------------------------------------------




MY
MY13-00378-0304
ELECTRICAL CONNECTOR
MY
MY13-00376-0104
ELECTRICAL CONNECTOR
NZ
568401
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
NZ
585714
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
SG
D2012/657/Z
ELECTRICAL CONNECTOR
SG
188031
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTI
SG
D2013/381/D
ELECTRICAL CONNECTOR
SG
D2013/378/C
ELECTRICAL CONNECTOR
SG
D2013/380/G
ELECTRICAL CONNECTOR
SG
D2013/379/Z
ELECTRICAL CONNECTOR
TW
I463745
ELECTRICAL CONNECTOR FOR AN ELECTRIC VEHICLE AND METHOD FOR MAKING THE SAME
TW
D161446
PORTION OF AN ELECTRICAL CONNECTOR
TW
D161448
PORTION OF AN ELECTRICAL CONNECTOR
TW
D161449
PORTION OF AN ELECTRICAL CONNECTOR
TW
I560724
EASY CLEAN CABLE
ES
ES2415557B1
COMPOSICION CERAMIFICABLE PARA CABLES DE ENERGIA Y/O TELECOMUNICACIONES
ES
ES2534338B1
PROCEDIMIENTO PARA LA UNION MECANICA Y ELECTRICA DE CONDUCTORES ELECTRICOS
CN
CN104662738A
METHOD FOR THE MECHANICAL AND ELECTRICAL JOINING OF ELECTRICAL CONDUCTORS
DE
DE59901528D1
WASTE WATER BIOLOGICAL TREATMENT PROCESS HAS CARPET OF HANGING FIBERS
EP
EP0949208B1
PACKING FOR FLUID-TREATING TRICKLING FILTERS AND PROCESS FOR MANUFACTURING IT
FR
FR949208B1
GARNISSAGE DE FILTRES BIOLOGIQUES POUR LE TRAITEMENT DE FLUIDES ET PROCÉDE POUR
SA FABRICATION
DE
DE10059918A1
CABLE, ESPECIALLY SUBMARINE CABLE; HAS CORE WITH CONDUCTORS SURROUNDED BY
REINFORCEMENT COMPRISING REINFORCEMENT WIRES, WHICH ARE AT LEAST PARTLY REPLACED
BY ELASTIC OR FLEXIBLE FILLING STRANDS
EP
EP1113460B1
CABLE, ESPECIALLY SUBMARINE CABLE, AND ITS MANUFACTURING METHOD
FR
FR1113460B1
CÂBLE, NOTAMMENT CÂBLE SOUS-MARIN, ET SA MÉTHODE DE FABRICATION
DE
DE60033408D1
ELEKTRISCHE LEITER MIT EINGEBAUTEN OPTISCHEN FASERN
EP
EP1210633B1
ELEKTRISCHE LEITER MIT EINGEBAUTEN OPTISCHEN FASERN
FR
1 037 216
FABRICATION DE CÂBLE DE TÉLÉCOMMUNICATION AVEC DES GROUPES DE FILS MÉTALLIQUES
AYANT DES PAYS DIFFÉRENTS
FR
1 215 688
CÂBLE DE TÉLÉCOMMUNICATION À HAUTE FRÉQUENCE À GROUPES DE FILS CONDUCTEURS





--------------------------------------------------------------------------------




FR
00 06478
COMPOSITION SEMI-CONDUCTRICE RÉTICULABLE ET CÂBLE ÉLECTRIQUE À PELLICULE
SEMI-CONDUCTRICE
ES
1 156 493
COMPOSITION SEMI-CONDUCTRICE RÉTICULABLE ET CÂBLE ÉLECTRIQUE À PELLICULE
SEMI-CONDUCTRICE
IT
502006901378487
COMPOSITION SEMI-CONDUCTRICE RÉTICULABLE ET CÂBLE ÉLECTRIQUE À PELLICULE
SEMI-CONDUCTRICE
FR
99 11649
MATÉRIAU THERMOPLASTIQUE EXTRUDABLE ET MICROMODULE DE FIBRE FABRIQUÉ À PARTIR
D'UN TEL MATÉRIAU
FR
11 55335
CÂBLE MOYENNE OU HAUTE TENSION AVEC GAINE POLYOLÉFINE CONTENANT DES CHARGES
MINÉRALES
FR
11 61809
CÂBLE OPTIQUE À MICROMODULES EXTRACTIBLES ET À PROFILÉ LONGITUDINAL INTERNE
RU
2 586 401
CÂBLE OPTIQUE À MICROMODULES EXTRACTIBLES ET À PROFILÉ LONGITUDINAL INTERNE
FR
12 58714
PROCÉDÉ DE FABRICATION D’UN CÂBLE DE TRANSPORT D’ÉNERGIE ÉLECTRIQUE ET CÂBLE
FABRIQUÉ PAR UN TEL PROCÉDÉ
FR
98 06230
CÂBLE COMPORTANT DES FIBRES OPTIQUES ENTOURÉES PAR UNE GAINE À RENFORTS
LONGITUDINAUX
FR
98 15346
CÂBLE ÉLECTRIQUE À ÉCRAN MÉTALLIQUE
FR
1 308 968
CÂBLE D'ÉNERGIE OU DE COMMUNICATION ADAPTÉ À ÊTRE ENTERRÉ (D 1778)
DE
60230852.6-08
CÂBLE D'ÉNERGIE OU DE COMMUNICATION ADAPTÉ À ÊTRE ENTERRÉ (D 1778)
BE
1 308 968
CÂBLE D'ÉNERGIE OU DE COMMUNICATION ADAPTÉ À ÊTRE ENTERRÉ (D 1778)
DK
1 308 968
CÂBLE D'ÉNERGIE OU DE COMMUNICATION ADAPTÉ À ÊTRE ENTERRÉ (D 1778)
FR
1 504 887
CÂBLE ÉLECTRIQUE IGNIFUGÉ PAR UNE GAINE EXTERNE MULTICOUCHE
DE
60 2004 013 892.4-08
CÂBLE ÉLECTRIQUE IGNIFUGÉ PAR UNE GAINE EXTERNE MULTICOUCHE



2.
Patent Applications



Jurisdiction
Number
Title
AR
20130103861
SURFACE MODIFIED OVERHEAD CONDUCTOR
AR
20140100934
FOAMED POLYMER SEPARATOR FOR CABLING
AR
20140104.231
DETACHABLE INLET GUIDE FOR BLOWN OPTICAL FIBER
AR
20140104594
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
AR
20150101801
FOAMED POLYCARBONATE SEPARATORS AND CABLES THEREOF
AR
20150101832
CURABLE TWO-PART COATINGS FOR CONDUCTORS
AR
20150102620
RADIATION AND HEAT RESISTANT CABLES
AU
2013300127
SURFACE MODIFIED OVERHEAD CONDUCTOR
AU
2015274619
CURABLE TWO-PART COATINGS FOR CONDUCTORS
BR
1120120297147
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN





--------------------------------------------------------------------------------




BR
PI1107145-1
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTRIC VEHICLE CHARGING
BR
112013026044-0
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
BR
112013026039-4
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
BR
1120150029701
SURFACE MODIFIED OVERHEAD CONDUCTOR
BR
1120150218946
FOAMED POLYMER SEPARATOR FOR CABLING
BR
1120150229549
EASY CLEAN CABLE
BR
BR1120160149092
HIGH VISIBILITY CABLE
BR
1120160289749
CURABLE TWO-PART COATINGS FOR CONDUCTORS
BR
1120160281918
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
BR
1120170028727
RADIATION AND HEAT RESISTANT CABLES
CA
2829959
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
CA
2829948
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
CA
2880495
SURFACE MODIFIED OVERHEAD CONDUCTOR
CA
2894840
FIRE AND WATER RESISTANT CABLE COVER
CA
2902588
FOAMED POLYMER SEPARATOR FOR CABLING
CA
2902208
EASY CLEAN CABLE
CA
2929658
DETACHABLE INLET GUIDE FOR BLOWN OPTICAL FIBER
CA
2932825
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
CA
2935074
HIGH VISIBILITY CABLE
CA
2950767
CURABLE TWO-PART COATINGS FOR CONDUCTORS
CA
2949134
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
CA
2957023
RADIATION AND HEAT RESISTANT CABLES
CA
2963462
WIRE AND METHODS FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
CL
2396-2012
IMPROVED SEMICONDUCTING COMPOSITION
CL
3327-2012
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
CL
2931-2013
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
CL
2930-2013
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
CL
00320-2015
SURFACE MODIFIED OVERHEAD CONDUCTOR COMPRISING A BARE CONDUCTOR COATED WITH A
NON-WHITE ORGANIC COATING; AND METHOD FOR
CL
02451-2015
EASY CLEAN CABLE
CL
01628-2016
HIGH VISIBILITY CABLE
CL
03174-2016
CURABLE TWO-PART COATINGS FOR CONDUCTORS
CN
201380053188.X
SURFACE MODIFIED OVERHEAD CONDUCTOR
CN
201580041141.0
CURABLE TWO-PART COATINGS FOR CONDUCTORS





--------------------------------------------------------------------------------




CN
TO BE ASSIGNED
WIRE AND METHODS FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
CO
08042640
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
CO
NC2016/0005055
CURABLE TWO-PART COATINGS FOR CONDUCTORS
CR
9934
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
CR
2016-0559
CURABLE TWO-PART COATINGS FOR CONDUCTORS
EC
2015-8220
SURFACE MODIFIED OVERHEAD CONDUCTOR
EC
IEPI-2017-1182
CURABLE TWO-PART COATINGS FOR CONDUCTORS
EP
06826645.1
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
EP
11184912.1
IMPROVED LEAD-FREE INSULATION COMPOSITIONS CONTAINING METALLOCENE POLYMERS
EP
11737431.4
VULCANIZABLE COPOLYMER SEMICONDUCTIVE SHIELD COMPOSITIONS
EP
11751111.3
IMPROVED SEMICONDUCTING COMPOSITION
EP
11787061.8
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
EP
11195868.2
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTI
EP
12772827.7
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
EP
13827181.2
SURFACE MODIFIED OVERHEAD CONDUCTOR
EP
13862207.1
FIRE AND WATER RESISTANT CABLE COVER
EP
14769095.2
FOAMED POLYMER SEPARATOR FOR CABLING
EP
14764559.2
EASY CLEAN CABLE
EP
14859879.0
DETACHABLE INLET GUIDE FOR BLOWN OPTICAL FIBER
EP
15805855.2
CURABLE TWO-PART COATINGS FOR CONDUCTORS
EP
15832427.7
RADIATION AND HEAT RESISTANT CABLES
EP
15847577.2
WIRE AND METHODS FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
GC
2013/25627
SURFACE MODIFIED OVERHEAD CONDUCTOR
GC
2015/29522
CURABLE TWO-PART COATINGS FOR CONDUCTORS
GC
2015/29884
RADIATION AND HEAT RESISTANT CABLES
HK
14104342.1
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
HK
15106824.2
SURFACE MODIFIED OVERHEAD CONDUCTOR
ID
P00201200778
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTR
IN
5784/DELNP/2012
VULCANIZABLE COPOLYMER SEMICONDUCTIVE SHIELD COMPOSITIONS
IN
7285/DELNP/2012
IMPROVED SEMICONDUCTING COMPOSITION
IN
10266/DELNP/2012
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN
IN
3798/DEL/2011
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTRIC VEHICLE CHARGING





--------------------------------------------------------------------------------




IN
8060/DELNP/2013
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
IN
8061/DELNP/2013
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
IN
817/CHENP/2015
SURFACE MODIFIED OVERHEAD CONDUCTOR
IN
201627039459
CURABLE TWO-PART COATINGS FOR CONDUCTORS
IN
201727003009
RADIATION AND HEAT RESISTANT CABLES
JP
2015-526528
SURFACE MODIFIED OVERHEAD CONDUCTOR
JP
2017-517204
CURABLE TWO-PART COATINGS FOR CONDUCTORS
JP
2017-507740
RADIATION AND HEAT RESISTANT CABLES
JP
2017-517769
WIRE AND METHODS FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
KR
10-2015-7005533
SURFACE MODIFIED OVERHEAD CONDUCTOR
KR
10-2017-7004426
RADIATION AND HEAT RESISTANT CABLES
MX
MX/A/2013/011782
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
MX
MX/A/2015/013585
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
MX
MX/A/2015/001771
SURFACE MODIFIED OVERHEAD CONDUCTOR
MX
MX/A/2015/007520
FIRE AND WATER RESISTANT CABLE COVER
MX
MX/A/2015/012961
FOAMED POLYMER SEPARATOR FOR CABLING
MX
MX/A/2015/011419
EASY CLEAN CABLE
MX
MX/A/2016/005899
DETACHABLE INLET GUIDE FOR BLOWN OPTICAL FIBER
MX
MX/A/2016/007457
THERMALLY CONDUCTIVE COMPOSITIONS AND CABLES THEREOF
MX
MX/A/2016/008001
HIGH VISIBILITY CABLE
MX
MX/A/2016/015333
CURABLE TWO-PART COATINGS FOR CONDUCTORS
MX
MX/A/2017/001481
RADIATION AND HEAT RESISTANT CABLES
MX
MX/A/2017/004178
WIRE AND METHODS FOR PREPARING A WIRE TO RECEIVE A CONTACT ELEMENT
MY
PI2015000345
SURFACE MODIFIED OVERHEAD CONDUCTOR
MY
PI2016002103
CURABLE TWO-PART COATINGS FOR CONDUCTORS
PC
PCT/US16/61587
CABLES COATED WITH FLUOROCOPOLYMER COATINGS
PC
PCT/US16/63588
HYDROSILYLATION CROSSLINKING OF POLYOLEFIN CABLE COMPONENTS
PC
PCT/US17/18482
LASER-MARKABLE CABLES AND SYSTEMS FOR MAKING THE SAME
PC
PCT/US17/31084
COMPOSITIONS AND COATINGS FORMED THEREOF WITH REDUCED ICE ADHERENCE AND
ACCUMULATION
PC
PCT/US17/33040
FIRE RETARDANT COMPOSITIONS AND CABLE SEPARATORS FORMED THEREOF
PE
180-2015/DIN
SURFACE MODIFIED OVERHEAD CONDUCTOR
PH
1-2015-500273
SURFACE MODIFIED OVERHEAD CONDUCTOR
PH
1-2016-502428
CURABLE TWO-PART COATINGS FOR CONDUCTORS
TH
1201004527
IMPROVED SEMICONDUCTING COMPOSITION
TH
1201006043
HALOGEN-FREE FLAME RETARDANT POLYOLEFIN





--------------------------------------------------------------------------------




TH
1101003773
LAMINOUS MULTI-POLYMERIC HIGH AMPERAGE OVER-MOLDED CONNECTOR ASSEMBLY FOR
PLUG-IN HYBRID ELECTRIC VEHICLE CHARGING
TH
1301005660
METHODS OF MANUFACTURING WIRE, WIRE PRE-PRODUCTS AND WIRES
TH
1301006978
METHODS OF MANUFACTURING WIRE, MULTI-LAYER WIRE PRE-PRODUCTS AND WIRES
TH
1501000702
SURFACE MODIFIED OVERHEAD CONDUCTOR
TH
1601007334
CURABLE TWO-PART COATINGS FOR CONDUCTORS
TW
102138290
SURFACE MODIFIED OVERHEAD CONDUCTOR
TW
104118824
CURABLE TWO-PART COATINGS FOR CONDUCTORS
VE
001329-2013
SURFACE MODIFIED OVERHEAD CONDUCTOR
EP
EP2884587A1
METHOD FOR THE MECHANICAL AND ELECTRICAL JOINING OF ELECTRICAL CONDUCTORS
KR
KR2015040899A
METHOD FOR THE MECHANICAL AND ELECTRICAL JOINING OF ELECTRICAL CONDUCTORS
PC
WO2016156627A1
FIRE PROTECTION ARRANGEMENT FOR CABLES
EP
EP2797084A1
CERAMIFIABLE COMPOSITION FOR POWER AND/OR TELECOMMUNICATIONS CABLES
EP
12171392.9
CÂBLE MOYENNE OU HAUTE TENSION AVEC GAINE POLYOLÉFINE CONTENANT DES CHARGES
MINÉRALES
EA
201400462
CÂBLE OPTIQUE À MICROMODULES EXTRACTIBLES ET À PROFILÉ LONGITUDINAL INTERNE
EP
12794977.4
CÂBLE OPTIQUE À MICROMODULES EXTRACTIBLES ET À PROFILÉ LONGITUDINAL INTERNE
EP
13762155.3
PROCÉDÉ DE FABRICATION D’UN CÂBLE DE TRANSPORT D’ÉNERGIE ÉLECTRIQUE ET CÂBLE
FABRIQUÉ PAR UN TEL PROCÉDÉ
FR
16 57512
FOURREAU À FIBRE OPTIQUE, CÂBLE COMPRENANT UN TEL FOURREAU ET PROCÉDÉ DE
FABRICATION D’UN TEL FOURREAU.
FR
16 57513
FOURREAU À FIBRE OPTIQUE, CÂBLE COMPRENANT UN TEL FOUR-REAU ET PROCÉDÉ DE
FABRICATION D’UN TEL FOURREAU







--------------------------------------------------------------------------------




Schedule 3.05 (continued)
Trademarks


A. United States


1.
Trademarks



Owner
Registration Number
Trademark
General Cable Industries, Inc.
RN: 4131399
Design Only
General Cable Industries, Inc.
RN: 1535004
Design Only
General Cable Industries, Inc.
RN: 1948974
Design Only
General Cable Industries, Inc.
RN: 4649414
PRESTOLITE
General Cable Industries, Inc.
RN: 1134022
PRESTOLITE
General Cable Industries, Inc.
RN: 2955517
PRESTOLITE
General Cable Industries, Inc.
RN: 2860528
PRESTOLITE
General Cable Industries, Inc.
RN: 742943
PRESTOLITE (Stylized)
General Cable Industries, Inc.
RN: 1099249
STABILOY
General Cable Industries, Inc.
RN: 983205
STABILOY
General Cable Industries, Inc.
RN: 4099912
STABILOY and Design
General Cable Technologies Corporation
RN: 1742898
ANACONDA
General Cable Technologies Corporation
RN: 683537
ANACONDA
General Cable Technologies Corporation
RN: 2577558
ANACONDA BRAND
General Cable Technologies Corporation
RN: 2623172
ANACONDA BRAND and Design
General Cable Technologies Corporation
RN: 763391
CAROL
General Cable Technologies Corporation
RN: 1318997
CAROL
General Cable Technologies Corporation
RN: 2142986
CAROL
General Cable Technologies Corporation
RN: 2785071
CAROL BRAND
General Cable Technologies Corporation
RN: 2691449
CAROL BRAND (Stylized)
General Cable Technologies Corporation
RN: 1835234
Design Only
General Cable Technologies Corporation
RN: 2896075
Design Only
General Cable Technologies Corporation
RN: 2811285
Design Only
General Cable Technologies Corporation
RN: 2477198
Design Only
General Cable Technologies Corporation
RN: 2735482
Design Only





--------------------------------------------------------------------------------




General Cable Technologies Corporation
RN: 2654145
Design Only
General Cable Technologies Corporation
RN: 5078699
E3X
General Cable Technologies Corporation
RN: 1791456
GCC
General Cable Technologies Corporation
RN: 1793505
GENERAL CABLE
General Cable Technologies Corporation
RN: 1797640
GENERAL CABLE and Design
General Cable Technologies Corporation
RN: 2665091
GENERAL CABLE and Design
General Cable Technologies Corporation
RN: 2639325
GENERAL CABLE and Design
General Cable Technologies Corporation
RN: 2671731
GENERAL CABLE and Design
General Cable Technologies Corporation
RN: 2706461
GENERAL CABLE and Design
General Cable Technologies Corporation
RN: 2725557
GENSPEED
General Cable Technologies Corporation
RN: 3157845
GENSPEED (Stylized)
General Cable Technologies Corporation
RN: 4335306
HELIX
General Cable Technologies Corporation
RN: 3122875
HELIX/HITEMP
General Cable Technologies Corporation
RN: 3424152
HELIX/HITEMP (Stylized)
General Cable Technologies Corporation
RN: 1765538
NUAL
General Cable Technologies Corporation
RN: 3706081
PDIC
General Cable Technologies Corporation
RN: 4529727
PHELPS DODGE INTERNATIONAL CORP (Stylized)
General Cable Technologies Corporation
RN: 4459348
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
General Cable Technologies Corporation
RN: 1009861
POLYRAD
General Cable Technologies Corporation
RN: 2727807
POLYRAD XT
General Cable Technologies Corporation
RN: 5057142
SILEC
General Cable Technologies Corporation
RN: 5057144
SILEC (Stylized)





--------------------------------------------------------------------------------






2.
Trademark Applications



Owner
Application Number
Description
General Cable Technologies Corporation
SN: 87168150
GENLITE
General Cable Technologies Corporation
SN: 87168158
GENLITE and Design
General Cable Technologies Corporation
SN: 87187262
NEXTGEN



3.    Trademark Licenses


Licenses:
Licensee
Licensor
Registration / Application Number
Description
General Cable Technologies Corporation
General Cable Industries, Inc.
All Material Trademarks
General Battery Corporation
General Cable Industries, Inc. (as successor to Allied Corporation)
Worldwide License
PRESTOLITE
The Henley Group, Inc.
General Cable Industries, Inc. (as successor to Allied Signal Inc.)
Worldwide License
PRESTOLITE
Amteck, Inc
General Cable Industries, Inc. (as successor to Prestolite Trademarks LLC)
Worldwide License
PRESTOLITE
Prestolite Performance LLC
General Cable Industries, Inc. (as successor to Prestolite Wire LLC)
Worldwide License
PRESTOLITE
Prestolite Electric, Inc.
General Cable Industries, Inc. (as successor to Prestolite Wire LLC)
Worldwide License
PRESTOLITE
Standard Motor Products, Inc.
General Cable Industries, Inc.
Registrations for PRESTOLITE and PRESTOLITE (Stylized) in Canada, Mexico, and
United States
PRESTOLITE
Southwire Corporation
General Cable Technologies Corporation
US Reg. No. 1,793,505
GENERAL CABLE
Southwire Corporation
General Cable Technologies Corporation
US Reg. No. 1,797,640
GENERAL CABLE and Design





--------------------------------------------------------------------------------




Southwire Corporation
General Cable Technologies Corporation
US Reg. No. 1,835,234
Design (Roleaux)
Gehr Industries, Inc.
General Cable Technologies Corporation
US Reg. No. 2,142,986
CAROL
Gehr Industries, Inc.
General Cable Technologies Corporation
US Reg. No. 2,691,449
Carol Brand (Stylized)
Gehr Industries, Inc.
General Cable Technologies Corporation
US Serial No. 76/126,549
CAROL BRAND
NextGen Fiber
Optics, LLC
General Cable Technologies Corporation
US Serial No 78/123,318
NEXTGEN FIBER
OPTICS







B. Other Jurisdictions


1.
Trademarks



Jurisdiction
Owner
Registration Number
Description
Benelux
General Cable Industries, Inc.
0086801
PRESTOLITE
Canada
General Cable Industries, Inc.
TMA659219
PRESTOLITE
Chile
General Cable Industries, Inc.
958798
PRESTOLITE
Denmark
General Cable Industries, Inc.
VR196500190
PRESTOLITE
European Union
General Cable Industries, Inc.
RN: 002045052
PRESTOLITE
European Union
General Cable Industries, Inc.
RN: 006995948
PRESTOLITE
France
General Cable Industries, Inc.
1381614
PRESTOLITE
Germany
General Cable Industries, Inc.
DE801414
PRESTOLITE
Hungary
General Cable Industries, Inc.
174515
PRESTOLITE
Ireland
General Cable Industries, Inc.
71088
PRESTOLITE
Mexico
General Cable Industries, Inc.
109326
PRESTOLITE
Mexico
General Cable Industries, Inc.
903318
PRESTOLITE
Spain
General Cable Industries, Inc
M0399415
PRESTOLITE
Sweden
General Cable Industries, Inc
196845
PRESTOLITE
Sweden
General Cable Industries, Inc.
194252
PRESTOLITE
Switzerland
General Cable Industries, Inc.
2P-319121
PRESTOLITE
Switzerland
General Cable Industries, Inc.
P-491833
PRESTOLITE
United Kingdom
General Cable Industries, Inc.
835229
PRESTOLITE
United Kingdom
General Cable Industries, Inc.
835230
PRESTOLITE
Mexico
General Cable Industries, Inc.
805980
PRESTOLITE ELECTRIC
Canada
General Cable Industries, Inc.
TMA131597
PRESTOLITE and Design







--------------------------------------------------------------------------------






Mexico
Rio Tinto Alcan, Inc.2
725489
STABILOY
Mexico
Rio Tinto Alcan, Inc.3
687916
STABILOY
Canada
General Cable Industries, Inc.
TMA829939
Stabiloy logo
European Union
General Cable Industries, Inc.
10910611
Stabiloy logo
Benelux
General Cable Industries, Inc.
429634
Three Interlocking Circles design
Brazil
General Cable Industries, Inc.
813460107
Three Interlocking Circles design
Brazil
General Cable Industries, Inc.
813460115
Three Interlocking Circles design
Canada
General Cable Industries, Inc.
TMA348970
Three Interlocking Circles design
Colombia
General Cable Industries, Inc.
128876
Three Interlocking Circles design
Colombia
General Cable Industries, Inc.
165679
Three Interlocking Circles design
France
General Cable Industries, Inc.
1402329
Three Interlocking Circles design
Germany
General Cable Industries, Inc.
1135603
Three Interlocking Circles design
Hungary
General Cable Industries, Inc.
126620
Three Interlocking Circles design
Mexico
General Cable Industries, Inc.
329214
Three Interlocking Circles design
Spain
General Cable Industries, Inc.
1191986
Three Interlocking Circles design
Sweden
General Cable Industries, Inc.
210429
Three Interlocking Circles design
United Kingdom
General Cable Industries, Inc.
1304629
Three Interlocking Circles design
United Kingdom
General Cable Industries, Inc.
1304837
Three Interlocking Circles design
Canada
General Cable Technologies Corporation
TMDA38808
ANACONDA
Brazil
General Cable Technologies Corporation
823065464
ANACONDA BRAND
Canada
General Cable Technologies Corporation
TMA563832
ANACONDA BRAND
Colombia
General Cable Technologies Corporation
235393
ANACONDA BRAND
European Union
General Cable Technologies Corporation
1803287
ANACONDA BRAND
Mexico
General Cable Technologies Corporation
747255
ANACONDA BRAND



2  Rio Tinto Alcan, Inc.  was renamed Alcan Products Corporation which has been
merged into General Cable Industries, Inc. and awaiting recording of this merger
in local jurisdiction.
3  Rio Tinto Alcan, Inc.  was renamed Alcan Products Corporation which has been
merged into General Cable Industries, Inc. and awaiting recording of this merger
in local jurisdiction.





--------------------------------------------------------------------------------




Mexico
General Cable Technologies Corporation
674020
ANACONDA BRAND
Brazil
General Cable Technologies Corporation
823065413
ANACONDA BRAND & design
Canada
General Cable Technologies Corporation
TMA563831
ANACONDA BRAND & design
Brazil
General Cable Technologies Corporation
823065413
ANACONDA BRAND & design
Canada
General Cable Technologies Corporation
TMA563831
ANACONDA BRAND & design
Colombia
General Cable Technologies Corporation
235392
ANACONDA BRAND & design
European Union
General Cable Technologies Corporation
1804665
ANACONDA BRAND & design
Mexico
General Cable Technologies Corporation
717396
ANACONDA BRAND & design
Mexico
General Cable Technologies Corporation
750414
ANACONDA BRAND & design
Poland
General Cable Technologies Corporation
152404
ANACONDA BRAND & design
Canada
General Cable Technologies Corporation
RN: TMA275453
C CAROL and Design
Benelux
General Cable Technologies Corporation
461363
CAROL
Canada
General Cable Technologies Corporation
RN: TMA512322
CAROL
Chile
General Cable Technologies Corporation
738218
CAROL
Chile
General Cable Technologies Corporation
1194325
CAROL
Colombia
General Cable Technologies Corporation
172784
CAROL
Colombia
General Cable Technologies Corporation
172854
CAROL
Costa Rica
General Cable Technologies Corporation
98388
CAROL
European Union
General Cable Technologies Corporation
102236
CAROL
Finland
General Cable Technologies Corporation
111752
CAROL
Germany
General Cable Technologies Corporation
1149908
CAROL
Liechtenstein
General Cable Technologies Corporation
7650
CAROL
Mexico
General Cable Technologies Corporation
520202
CAROL
Norway
General Cable Technologies Corporation
142032
CAROL
Poland
General Cable Technologies Corporation
112039
CAROL
Sweden
General Cable Technologies Corporation
223585
CAROL





--------------------------------------------------------------------------------




Switzerland
General Cable Technologies Corporation
370252
CAROL
United Kingdom
General Cable Technologies Corporation
1351136
CAROL
Brazil
General Cable Technologies Corporation
823125840
CAROL BRAND
Brazil
General Cable Technologies Corporation
823125831
CAROL BRAND
Bulgaria
General Cable Technologies Corporation
40580
CAROL BRAND
Canada
General Cable Technologies Corporation
TMA565255
CAROL BRAND
Chile
General Cable Technologies Corporation
911275
CAROL BRAND
Colombia
General Cable Technologies Corporation
245085
CAROL BRAND
Colombia
General Cable Technologies Corporation
258013
CAROL BRAND
Costa Rica
General Cable Technologies Corporation
2587-7978
CAROL BRAND
Costa Rica
General Cable Technologies Corporation
2537-7978
CAROL BRAND
Croatia
General Cable Technologies Corporation
Z 20001213
CAROL BRAND
Czech Republic
General Cable Technologies Corporation
238440
CAROL BRAND
Estonia
General Cable Technologies Corporation
35402
CAROL BRAND
European Union
General Cable Technologies Corporation
1825306
CAROL BRAND
European Union
General Cable Technologies Corporation
1828201
CAROL BRAND
Hungary
General Cable Technologies Corporation
167386
CAROL BRAND
Latvia
General Cable Technologies Corporation
M48711
CAROL BRAND
Liechtenstein
General Cable Technologies Corporation
11815
CAROL BRAND
Lithuania
General Cable Technologies Corporation
44008
CAROL BRAND
Mexico
General Cable Technologies Corporation
733157
CAROL BRAND
Mexico
General Cable Technologies Corporation
676373
CAROL BRAND
Norway
General Cable Technologies Corporation
210964
CAROL BRAND
Poland
General Cable Technologies Corporation
151583
CAROL BRAND
Romania
General Cable Technologies Corporation
44494
CAROL BRAND
Slovenia
General Cable Technologies Corporation
20071459
CAROL BRAND





--------------------------------------------------------------------------------




Slovakia
General Cable Technologies Corporation
197793
CAROL BRAND
Switzerland
General Cable Technologies Corporation
481119
CAROL BRAND
Brazil
General Cable Technologies Corporation
823125858
CAROL BRAND stylized
Brazil
General Cable Technologies Corporation
823125866
CAROL BRAND stylized
Canada
General Cable Technologies Corporation
TMA565256
CAROL BRAND stylized
Chile
General Cable Technologies Corporation
911275
CAROL BRAND stylized
Chile
General Cable Technologies Corporation
911276
CAROL BRAND stylized
Colombia
General Cable Technologies Corporation
245086
CAROL BRAND stylized
Colombia
General Cable Technologies Corporation
258014
CAROL BRAND stylized
Costa Rica
General Cable Technologies Corporation
2551-7978
CAROL BRAND stylized
Costa Rica
General Cable Technologies Corporation
2584-7978
CAROL BRAND stylized
Croatia
General Cable Technologies Corporation
Z 20001214
CAROL BRAND stylized
Czech Republic
General Cable Technologies Corporation
238441
CAROL BRAND stylized
Estonia
General Cable Technologies Corporation
35403
CAROL BRAND stylized
EU
General Cable Technologies Corporation
1828359
CAROL BRAND stylized
EU
General Cable Technologies Corporation
1826023
CAROL BRAND stylized
Hungary
General Cable Technologies Corporation
167392
CAROL BRAND stylized
Latvia
General Cable Technologies Corporation
M48712
CAROL BRAND stylized
Liechtenstein
General Cable Technologies Corporation
11872
CAROL BRAND stylized
Lithuania
General Cable Technologies Corporation
44006
CAROL BRAND stylized
Mexico
General Cable Technologies Corporation
685820
CAROL BRAND stylized
Mexico
General Cable Technologies Corporation
721299
CAROL BRAND stylized
Norway
General Cable Technologies Corporation
210965
CAROL BRAND stylized
Poland
General Cable Technologies Corporation
151584
CAROL BRAND stylized
Romania
General Cable Technologies Corporation
44493
CAROL BRAND stylized
Slovakia
General Cable Technologies Corporation
197795
CAROL BRAND stylized





--------------------------------------------------------------------------------




Slovenia
General Cable Technologies Corporation
20071461
CAROL BRAND stylized
Switzerland
General Cable Technologies Corporation
481215
CAROL BRAND stylized
Mexico
General Cable Technologies Corporation
1584885
E3X
Mexico
General Cable Technologies Corporation
1662187
E3X
Brazil
General Cable Technologies Corporation
821165119
GCC
Canada
General Cable Technologies Corporation
TMA472885
GCC
Chile
General Cable Technologies Corporation
567916
GCC
Colombia
General Cable Technologies Corporation
179508
GCC
Colombia
General Cable Technologies Corporation
172782
GCC
Germany
General Cable Technologies Corporation
2081449
GCC
EU
General Cable Technologies Corporation
101592
GCC
France
General Cable Technologies Corporation
93481008
GCC
Norway
General Cable Technologies Corporation
218957
GCC
Canada
General Cable Technologies Corporation
TMA475183
GENERAL CABLE
Chile
General Cable Technologies Corporation
872550
GENERAL CABLE
Colombia
General Cable Technologies Corporation
172855
GENERAL CABLE
Colombia
General Cable Technologies Corporation
172852
GENERAL CABLE
European Union
General Cable Technologies Corporation
102277
GENERAL CABLE
France
General Cable Technologies Corporation
93481009
GENERAL CABLE
Mexico
General Cable Technologies Corporation
467707
GENERAL CABLE
Poland
General Cable Technologies Corporation
109534
GENERAL CABLE
Chile
General Cable Technologies Corporation
872551
GENERAL CABLE & design
Colombia
General Cable Technologies Corporation
172785
GENERAL CABLE & design
Colombia
General Cable Technologies Corporation
246151
GENERAL CABLE & design
Colombia
General Cable Technologies Corporation
172853
GENERAL CABLE & design
Costa Rica
General Cable Technologies Corporation
126501
GENERAL CABLE & design





--------------------------------------------------------------------------------




Costa Rica
General Cable Technologies Corporation
107729
GENERAL CABLE & design
Mexico
General Cable Technologies Corporation
622547
GENERAL CABLE & design
Chile
General Cable Technologies Corporation
1138667
GENERAL CABLE & Roleaux design
Costa Rica
General Cable Technologies Corporation
98387
GENERAL CABLE & Roleaux design
European Union
General Cable Technologies Corporation
1650621
GENERAL CABLE & Roleaux design
Spain
General Cable Technologies Corporation
603652
GENERAL CABLE & Roleaux design
Brazil
General Cable Technologies Corporation
824274962
GENERAL CABLE & New Roleaux design
Brazil
General Cable Technologies Corporation
824274954
GENERAL CABLE & New Roleaux design
Brazil
General Cable Technologies Corporation
824274946
GENERAL CABLE & New Roleaux design
Czech Republic
General Cable Technologies Corporation
248652
GENERAL CABLE & New Roleaux design
Chile
General Cable Technologies Corporation
991240
GENERAL CABLE & New Roleaux design
Chile
General Cable Technologies Corporation
991242
GENERAL CABLE & New Roleaux design
Chile
General Cable Technologies Corporation
991244
GENERAL CABLE & New Roleaux design
Chile
General Cable Technologies Corporation
991246
GENERAL CABLE & New Roleaux design
Colombia
General Cable Technologies Corporation
265131
GENERAL CABLE & New Roleaux design
Colombia
General Cable Technologies Corporation
265134
GENERAL CABLE & New Roleaux design
Colombia
General Cable Technologies Corporation
265880
GENERAL CABLE & New Roleaux design
Colombia
General Cable Technologies Corporation
265129
GENERAL CABLE & New Roleaux design
Costa Rica
General Cable Technologies Corporation
146566
GENERAL CABLE & New Roleaux design
Costa Rica
General Cable Technologies Corporation
146567
GENERAL CABLE & New Roleaux design
Costa Rica
General Cable Technologies Corporation
146568
GENERAL CABLE & New Roleaux design
Costa Rica
General Cable Technologies Corporation
146569
GENERAL CABLE & New Roleaux design
European Union
General Cable Technologies Corporation
2523546
GENERAL CABLE & New Roleaux design
Hungary
General Cable Technologies Corporation
172447
GENERAL CABLE & New Roleaux design
Liechtenstein
General Cable Technologies Corporation
12496
GENERAL CABLE & New Roleaux design
Mexico
General Cable Technologies Corporation
782859
GENERAL CABLE & New Roleaux design





--------------------------------------------------------------------------------




Mexico
General Cable Technologies Corporation
752471
GENERAL CABLE & New Roleaux design
Mexico
General Cable Technologies Corporation
749340
GENERAL CABLE & New Roleaux design
Mexico
General Cable Technologies Corporation
746540
GENERAL CABLE & New Roleaux design
Norway
General Cable Technologies Corporation
222923
GENERAL CABLE & New Roleaux design
Norway
General Cable Technologies Corporation
222924
GENERAL CABLE & New Roleaux design
Poland
General Cable Technologies Corporation
179000
GENERAL CABLE & New Roleaux design
Poland
General Cable Technologies Corporation
171879
GENERAL CABLE & New Roleaux design
Poland
General Cable Technologies Corporation
163432
GENERAL CABLE & New Roleaux design
Poland
General Cable Technologies Corporation
163433
GENERAL CABLE & New Roleaux design
Slovakia
General Cable Technologies Corporation
202309
GENERAL CABLE & New Roleaux design
Slovakia
General Cable Technologies Corporation
202311
GENERAL CABLE & New Roleaux design
Slovakia
General Cable Technologies Corporation
202312
GENERAL CABLE & New Roleaux design
Slovakia
General Cable Technologies Corporation
202313
GENERAL CABLE & New Roleaux design
Switzerland
General Cable Technologies Corporation
497390
GENERAL CABLE & New Roleaux design
Mexico
General Cable Technologies Corporation
740493
GENSPEED
Brazil
General Cable Technologies Corporation
824274970
New Roleaux Design
Brazil
General Cable Technologies Corporation
824274989
New Roleaux Design
Brazil
General Cable Technologies Corporation
824274997
New Roleaux Design
Brazil
General Cable Technologies Corporation
824308646
New Roleaux Design
Canada
General Cable Technologies Corporation
TMA624455
New Roleaux Design
Canada
General Cable Technologies Corporation
TMA600578
New Roleaux Design
Canada
General Cable Technologies Corporation
TMA606633
New Roleaux Design
Chile
General Cable Technologies Corporation
981662
New Roleaux Design
Chile
General Cable Technologies Corporation
981664
New Roleaux Design
Chile
General Cable Technologies Corporation
981666
New Roleaux Design
Chile
General Cable Technologies Corporation
981668
New Roleaux Design





--------------------------------------------------------------------------------




Colombia
General Cable Technologies Corporation
265130
New Roleaux Design
Colombia
General Cable Technologies Corporation
265133
New Roleaux Design
Colombia
General Cable Technologies Corporation
265135
New Roleaux Design
Colombia
General Cable Technologies Corporation
265881
New Roleaux Design
Costa Rica
General Cable Technologies Corporation
147428
New Roleaux Design
Costa Rica
General Cable Technologies Corporation
147429
New Roleaux Design
Costa Rica
General Cable Technologies Corporation
147430
New Roleaux Design
Costa Rica
General Cable Technologies Corporation
147431
New Roleaux Design
Czech Republic
General Cable Technologies Corporation
248651
New Roleaux Design
European Union
General Cable Technologies Corporation
2523553
New Roleaux Design
Hungary
General Cable Technologies Corporation
172446
New Roleaux Design
Liechtenstein
General Cable Technologies Corporation
12497
New Roleaux Design
Mexico
General Cable Technologies Corporation
746539
New Roleaux Design
Mexico
General Cable Technologies Corporation
747685
New Roleaux Design
Mexico
General Cable Technologies Corporation
752472
New Roleaux Design
Mexico
General Cable Technologies Corporation
782868
New Roleaux Design
Norway
General Cable Technologies Corporation
216431
New Roleaux Design
Norway
General Cable Technologies Corporation
216432
New Roleaux Design
Norway
General Cable Technologies Corporation
216433
New Roleaux Design
Norway
General Cable Technologies Corporation
216434
New Roleaux Design
Poland
General Cable Technologies Corporation
178999
New Roleaux Design
Poland
General Cable Technologies Corporation
171878
New Roleaux Design
Poland
General Cable Technologies Corporation
163430
New Roleaux Design
Poland
General Cable Technologies Corporation
163431
New Roleaux Design
Slovakia
General Cable Technologies Corporation
202308
New Roleaux Design
Slovakia
General Cable Technologies Corporation
202310
New Roleaux Design





--------------------------------------------------------------------------------




Slovakia
General Cable Technologies Corporation
202314
New Roleaux Design
Slovakia
General Cable Technologies Corporation
202315
New Roleaux Design
Switzerland
General Cable Technologies Corporation
497389
New Roleaux Design
Mexico
General Cable Technologies Corporation
1317225
NEXTGEN
Canada
General Cable Technologies Corporation
TMA616092
NEXTGEN FIBER OPTICS
Canada
General Cable Technologies Corporation
TMA263998
NUAL
Canada
General Cable Technologies Corporation
TMA217998
NUAL
Brazil
General Cable Technologies Corporation
829704221
PDIC
Brazil
General Cable Technologies Corporation
900888016
PDIC
Canada
General Cable Technologies Corporation
TMA817272
PDIC
Chile
General Cable Technologies Corporation
804758
PDIC
Chile
General Cable Technologies Corporation
815582
PDIC
Colombia
General Cable Technologies Corporation
375143
PDIC
Colombia
General Cable Technologies Corporation
375144
PDIC
Colombia
General Cable Technologies Corporation
375142
PDIC
Costa Rica
General Cable Technologies Corporation
181067
PDIC
Mexico
General Cable Technologies Corporation
1074607
PDIC
Mexico
General Cable Technologies Corporation
1078405
PDIC
Mexico
General Cable Technologies Corporation
1104628
PDIC
Brazil
General Cable Technologies Corporation
822476070
PDIC Globe design
Chile
General Cable Technologies Corporation
971499
PDIC Globe design
Colombia
General Cable Technologies Corporation
265169
PDIC Globe design
Costa Rica
General Cable Technologies Corporation
143353
PDIC Globe design
European Union
General Cable Technologies Corporation
2504892
PDIC Globe design
Mexico
General Cable Technologies Corporation
750626
PDIC Globe design





--------------------------------------------------------------------------------




Canada
General Cable Technologies Corporation
 TMA817270
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Chile
General Cable Technologies Corporation
841651
PHELPS DODGE INTERNATIONAL CORP
Colombia
General Cable Technologies Corporation
314673
PHELPS DODGE INTERNATIONAL & design
Colombia
General Cable Technologies Corporation
314674
PHELPS DODGE INTERNATIONAL & design
Colombia
General Cable Technologies Corporation
314675
PHELPS DODGE INTERNATIONAL & design
Colombia
General Cable Technologies Corporation
314676
PHELPS DODGE INTERNATIONAL & design
Colombia
General Cable Technologies Corporation
314677
PHELPS DODGE INTERNATIONAL & design
Colombia
General Cable Technologies Corporation
370255
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Colombia
General Cable Technologies Corporation
370256
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Colombia
General Cable Technologies Corporation
370257
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Costa Rica
General Cable Technologies Corporation
193243
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Mexico
General Cable Technologies Corporation
1129262
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Mexico
General Cable Technologies Corporation
1129263
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Mexico
General Cable Technologies Corporation
1177808
PHELPS DODGE INTERNATIONAL CORP (Stylized)
Canada
General Cable Technologies Corporation
 TMA817269
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
Chile
General Cable Technologies Corporation
841652
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design





--------------------------------------------------------------------------------




Colombia
General Cable Technologies Corporation
370261
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
Colombia
General Cable Technologies Corporation
370259
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
Colombia
General Cable Technologies Corporation
370260
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
Mexico
General Cable Technologies Corporation
1148331
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
Mexico
General Cable Technologies Corporation
1129183
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY and Design
Brazil
General Cable Technologies Corporation
823206980
POLYRAD
Chile
General Cable Technologies Corporation
916427
POLYRAD
Colombia
General Cable Technologies Corporation
238575
POLYRAD
European Union
General Cable Technologies Corporation
1886076
POLYRAD
Finland
General Cable Technologies Corporation
221747
POLYRAD
Mexico
General Cable Technologies Corporation
693446
POLYRAD
Norway
General Cable Technologies Corporation
209424
POLYRAD
Romania
General Cable Technologies Corporation
043719
POLYRAD
Sweden
General Cable Technologies Corporation
350965
POLYRAD
Switzerland
General Cable Technologies Corporation
477044
POLYRAD
United Kingdom
General Cable Technologies Corporation
2248089
POLYRAD
Brazil
General Cable Technologies Corporation
823206998
POLYRAD XT
Chile
General Cable Technologies Corporation
916428
POLYRAD XT
Colombia
General Cable Technologies Corporation
238577
POLYRAD XT





--------------------------------------------------------------------------------




European Union
General Cable Technologies Corporation
1885912
POLYRAD XT
Finland
General Cable Technologies Corporation
221745
POLYRAD XT
Mexico
General Cable Technologies Corporation
690228
POLYRAD XT
Norway
General Cable Technologies Corporation
209426
POLYRAD XT
Romania
General Cable Technologies Corporation
043494
POLYRAD XT
Sweden
General Cable Technologies Corporation
351945
POLYRAD XT
Switzerland
General Cable Technologies Corporation
477042
POLYRAD XT
United Kingdom
General Cable Technologies Corporation
2248091
POLYRAD XT
Canada
General Cable Technologies Corporation
 TMA644441
PRESTOLITE
Brazil
General Cable Technologies Corporation
822108585
Roleaux Design
Canada
General Cable Technologies Corporation
TMA472884
Roleaux Design
Chile
General Cable Technologies Corporation
872775
Roleaux Design
European Union
General Cable Technologies Corporation
101139
 
France
General Cable Technologies Corporation
93481524
Roleaux Design
Germany
General Cable Technologies Corporation
2070178
Roleaux Design
Mexico
General Cable Technologies Corporation
561128
Roleaux Design
Poland
General Cable Technologies Corporation
109532
Roleaux Design
United States
General Cable Technologies Corporation
1835234
Roleaux Design
Spain
General Cable Technologies Corporation
603653
Roleaux Design
Canada
General Cable Technologies Corporation
 TMA935549
SILEC
Canada
General Cable Technologies Corporation
 TMA935585
SILEC and Design
Chile
General Cable Technologies Corporation
402450
SILEC & Design
Canada
General Cable Technologies Corporation
 TMA560504
STABILOY
Colombia
General Cable Technologies Corporation
500440
STABILOY
Brazil
General Cable Technologies Corporation
822108593
Triad design
Canada
General Cable Technologies Corporation
TMA553742
Triad design





--------------------------------------------------------------------------------




Chile
General Cable Technologies Corporation
877896
Triad design
Chile
General Cable Technologies Corporation
877898
Triad design
Colombia
General Cable Technologies Corporation
231534
Triad design
Colombia
General Cable Technologies Corporation
231535
Triad design
Costa Rica
General Cable Technologies Corporation
120569
Triad design
Costa Rica
General Cable Technologies Corporation
120384
Triad design
Croatia
General Cable Technologies Corporation
Z 991141
Triad design
Czech Republic
General Cable Technologies Corporation
228761
Triad design
European Union
General Cable Technologies Corporation
1345107
Triad design
Latvia
General Cable Technologies Corporation
M47369
Triad design
Liechtenstein
General Cable Technologies Corporation
11370
Triad design
Lithuania
General Cable Technologies Corporation
43619
Triad design
Mexico
General Cable Technologies Corporation
643749
Triad design
Mexico
General Cable Technologies Corporation
647682
Triad design
Norway
General Cable Technologies Corporation
205592
Triad design
Poland
General Cable Technologies Corporation
R-145939
Triad design
Romania
General Cable Technologies Corporation
37951
Triad design
Slovakia
General Cable Technologies Corporation
195106
Triad design
Slovenia
General Cable Technologies Corporation
9971403
Triad design
Switzerland
General Cable Technologies Corporation
473403
Triad design
United Kingdom
General Cable Technologies Corporation
2217168
Triad design
Colombia
Silec Cable, S.A.S.
498602
SILEC
Denmark
Silec Cable, S.A.S.
VR 1969 02172
SILEC
France
Silec Cable, S.A.S.
1420746
SILEC
France
Silec Cable, S.A.S.
97685485
SILEC
France
Silec Cable, S.A.S.
154223647
SILEC
Mexico
Silec Cable, S.A.S.
392245
SILEC
Spain
Silec Cable, S.A.S.
856752
SILEC
United Kingdom
Silec Cable, S.A.S.
990067
SILEC





--------------------------------------------------------------------------------




United Kingdom
Silec Cable, S.A.S.
983291
SILEC
Brazil
Silec Cable, S.A.S.
720117950
SILEC & Design
France
Silec Cable, S.A.S.
1711903
SILEC & Design
Greece
Silec Cable, S.A.S.
47923
SILEC & Design
Ireland
Silec Cable, S.A.S.
336413
SILEC & Design
Ireland
Silec Cable, S.A.S.
117021
SILEC & Design
Norway
Silec Cable, S.A.S.
86141
SILEC & Design
Poland
Silec Cable, S.A.S.
51053
SILEC & Design
Sweden
Silec Cable, S.A.S.
147548
SILEC (Stylized)



2.
Trademark Applications



Jurisdiction
Owner
Application Number
Description
Costa Rica
General Cable Technologies Corporation
20170003720
CAROL
Brazil
General Cable Technologies Corporation
909584680
E3X
Brazil
General Cable Technologies Corporation
909767769
E3X
Canada
General Cable Technologies Corporation
1734334
E3X
Chile
General Cable Technologies Corporation
1241174
E3X
Colombia
General Cable Technologies Corporation
SD2017/0008446
E3X
Costa Rica
General Cable Technologies Corporation
2017-0001080
E3X
European Union
General Cable Technologies Corporation
16322992
E3X
Norway
General Cable Technologies Corporation
201702962
E3X
Norway
General Cable Technologies Corporation
2017-0213
E3X
Costa Rica
General Cable Technologies Corporation
20170003721
GENERAL CABLE & design
Brazil
General Cable Technologies Corporation
824308638
GENERAL CABLE & New Roleaux design
Chile
Silec Cable, S.A.S.
1199590
SILEC





--------------------------------------------------------------------------------




Schedule 3.05 (continued)


Contentious Matters Involving Material Trademarks


Jurisdiction
Matter
Date Initiated
Status
Brazil
Non-use cancellation against three registrations in Brazil in light of Brazilian
trademark office’s refusal to issue registration for Brazilian Application No.
823409651 for Prestolite.
January 26, 2016
Local counsel and Prestolite Electric Incorporated have prepared and filed
non-use cancellation action against three Brazilian registrations and will
continue to update us as the case proceeds.
Spain
Opposition No. A002045052: General Cable Industries’s opposition of Prestolite
Invest S.L’s PRESTOLITE INVEST COMPANY PROLITE & design mark, Application No.
M3011953.
Prestolite Wire LLC opposed this application on June 4, 2012.
Opposition is still pending, but counsel for Prestolite Electric Industries and
is being handled by General Cable Industries, Inc.’s licensor Prestolite
Electric.





--------------------------------------------------------------------------------







Schedule 3.06


Disclosed Matters


None




--------------------------------------------------------------------------------







Schedule 3.10


Canadian Pension Plans


 
 
Unfunded Liability
(Canadian Dollars)


 
Plan Name


Current
Disputes


Solvency
Basis
surplus
(deficit)


Going
Concern
surplus
(deficit)


Date


Employees’ Pension Plan of General Cable Company Ltd.


None
$394,000
$1,811,300
Valuation as of
Dec.31,2013


Pension Plan for Unionized Employees of General Cable Company Ltd. located in
St. Maurice, Quebec


None
$193,700
$5,128,300
Valuation as of
Dec.31,2015


Pension Plan for Hourly Paid Employees of General Cable Company Ltd. at its St.
Jerome Factory


None
($4,685,800)
($261,500)
Valuation as of
Dec.31,2015







Canadian Benefit Plans


Great West Life Policies #51622, 151396, and 151397:


Medical stop loss


Medical Administration


Prescription
Administration


Dental and vision
administration


Short Term Disability
administration


Life Insurance


 
Global Medical
Assistance (GMA)


 
Optional Increased Life
Insurance


 
 



ComPsych Policy #


Employee Assistance Program (EAP)






--------------------------------------------------------------------------------




AIG Policies: GTP9020105, BSC9020106, PAI9020107:


Business Travel Accident


Basic AD&D


Optional AD&D







Other Employee Benefits:


Defined Contribution Retirement Plan, Vacation pay, sickness leave, severance
pay, holiday pay, other legally required benefits


The Company also has negotiated collective bargaining agreements with its
unionized employees in St. Maurice and St. Jerome that provide other employee
benefits agreed to during such negotiations.




--------------------------------------------------------------------------------







Schedule 3.14


Insurance


(See attached)






--------------------------------------------------------------------------------




General Cable Corporation - Schedule of Insurance as of May 22, 2017
Global Property Insurance Placements: March 1, 2017 to March 1, 2018
Coverage
Limit
Retained Limit
Carriers
Policy No.
Term
Global Property Insurance
 
Per Occurrence Real & Personal Property, Business Interruption, Boiler &
Machinery
Excludes Inventory - Inventory Covered Separately
XXX*
XXX*
Allianz Global Risks US Insurance Co. (Lead - 28%)
CLP3017350
3/1/2017 to 3/1/2018
Deductibles - Other Hazards
 
 
Liberty Mutual Fire Insurance
MJ2L9L452998017
Allianz Additional Services:
All Risk- Per Occurrence
XXX*
 
XL Insurance America
US00044092PR17A
Foreign Policy Fronting
Earth Movement
XXX*
 
ACE American Insurance
PGLN14431160
Engineering Surveys
Flood
XXX*
 
General Security Indemnity of AZ/SCOR Re
10F15513320171
 
Named Windstorm
XXX*
 
HDI Global Insurance
CPD1144606
 
Transportation
XXX*
 
Lexington Insurance Co.
021318056
 
Boiler & Machinery
XXX*
 
 
 
 
 
 
 
 
 
 
Waiting Period
XXX*
 
 
 
 
 
 
 
 
 
 















































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Cargo In-Transit and Inventory (Stock-Thru-Put) Insurance: March 1, 2017 to
March 1, 2018
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
 
 
 
 
 
 
Marine Cargo Insurance:
U.S. and Global
 
 
Starr Indemnity & Liability
MASICNY008US16
12/15/16 to 3/1/2018
Any One Conveyance
XXX*
XXX*
 
 
 
Any One Conveyance Inland Transit Conveyance
XXX*
XXX*
 
 
 
On Deck shipments WHEN subject to an on deck bill of lading
XXX*
XXX*
 
 
 
Any one package by mail/ parcel post including express mail, FedEx and other
recognized express delivery service
XXX*
XXX*
 
 
 
 
 
 
 
 
 
Local Cargo Programs
Under this Policy
 
 
 
 
 
Angola, Brazil, Canada, Colombia, Chile, China, Ecuador and Mexico. All other
countries covered under the U.S. and Global.
 
 
 
 
 
Inventory Coverage
 
 
 
 
 
Primary Layer - Starr
XXX*
XXX*
Starr Indemnity & Liability
Endorsement to Cargo
3/1/2017 to 3/1/2018
Excess Layer
XXX*
XXX*
Lloyds of London
Endorsement to Cargo
3/1/2017 to 3/1/2018
 
 
 
 
 
 
In-Transit Policy for High-Voltage Test Trailers: November 1, 2016 to November
1, 2017
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
In-Transit Policy - High Voltage Test Trailers
XXX*
XXX*
Federal Insurance Company (Chubb)
0668-61-52 WCE
1/1/16 to 1/1/2017
 
 
 
 
 
 



























*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




US Casualty Insurance: November 1, 2016 to November 1, 2017
Coverage
Limits
Retained Limit
Carrier
Policy No.
Term
Workers’ Compensation ( All States) Deductible
 XXX*
XXX*
Zurich American Insurance
Wisconsin WC013882902
11/1/2016 - 11/1/2017
 
 
 
 
 Other States WC013882802
 
Employer’s Legal Liability:
 
 
 
 
 
 Bodily Injury by Accident - Each Accident
XXX*
 
 
 
 
 Bodily Injury by Disease - Policy Limit
XXX*
 
 
 
 
 Bodily Injury by Disease - Each Employee
XXX*
 
 
 
 
 
 
 
 
 
 
Foreign Reimbursement Coverage:
 
 
 
 
 
 Bodily Injury by Accident - Each Accident
XXX*
 
 
 
 
 Bodily Injury by Disease - Policy Limit
XXX*
 
 
 
 
 Bodily Injury by Disease - Each Employee
XXX*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Automobile (All States)
 
 
 
 
 
Liability- “Any” Auto
XXX*
XXX*
 
 BAP478361702
 11/1/2016 - 11/1/2017
Personal Injury Protection (No Fault)
XXX*
 
 
 
 
Auto Medical Payments
XXX*
 
 
 
 
UM/UIM
XXX*
 
 
 
 
 
 
 
 
 
 
Automobile (Canada)
 
 
 
 
 
Liability - “Any” Auto
XXX*
XXX*
 Zurich American Insurance
 
 11/1/2016 - 11/1/2017
 
 
 
 
 
 
General Liability
 
 
 
 
 
General Aggregate
XXX*
XXX*
 Zurich American Insurance
 GL0478361802
 11/1/2016 - 11/1/2017
 (other than Products/Completed Operations)
 
 
 
 
 
Products/Completed Operations
XXX*
 
 
 
 
Personal & Advertising Injury
XXX*
 
 
 
 
Each Occurrence
XXX*
 
 
 
 
 
 
 
 
 
 

*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




General Liability (Canada)
 
 
 
 
 
General Aggregate
XXX*
XXX*
 Zurich American Insurance
 
11/1/2016 - 11/1/2017
 (other than Products/Completed Operations)
 
 
 
 
 
Products/Completed Operations
XXX*
 
 
 
 
Personal & Advertising Injury
XXX*
 
 
 
 
Each Occurrence
XXX*
 
 
 
 
 
 
 
 
 
 
Umbrella Liability
 
 
 
 
 
Each Occurrence
XXX*
XXX*
 XL Insurance America
 US00006132LI16A
11/1/2016 - 11/1/2017
Products Completed Operations Aggregate
XXX*
 
 
 
 
 
 
 
 
 
 
First Excess Liability Layer
 
 
 
 
 
Each Occurrence
XXX*
XXX*
 Chubb
7975-64-22 
11/1/2016 - 11/1/2017
Aggregate
XXX*
 
 
 
 
 
 
 
 
 
 
First Excess Liability Layer
 
 
 
 
 
Each Occurrence
XXX*
XXX*
 Allianz
 ULA 2007746
11/1/2016 - 11/1/2017
Aggregate
XXX*
 
 
 
 
 
 
 
 
 
 
Second Excess Liability Layer
 
 
 
 
 
Each Occurrence
XXX*
XXX*
 Great American Insurance
 EXC4101360
11/1/2016 - 11/1/2017
Aggregate
XXX*
 
 
 
 
 
 
 
 
 
 
Second Excess Liability Layer
 
 
 
 
 
Each Occurrence
XXX*
XXX*
 Zurich
 AEC 9308712-10
11/1/2016 - 11/1/2017
Aggregate
XXX*
 
 
 
 
 
 
 
 
 
 













*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Second Excess Liability Layer


Each Occurrence
Aggregate
XXX*
XXX* 
XXX*
Ironside
2560201
11/1/2016 - 11/1/2017





Third Excess Liability Layer


Each Occurrence
            XXX*
XXX*
XL Insurance
US000068551LI16A
11/1/2016 - 11/1/2017
Aggregate
            XXX*
XXX*
 
 
 
Fourth Excess Liability Layer


Each Occurrence & Agg. XXX*       XXX*                             
Liberty Mutual
ECO1756358797
11/1/2016 - 11/1/2017
Fifth Excess Liability Layer


Each Occurrence & Agg. XXX*       XXX*                            
Federal Insurance/Chubb
79884726
11/1/2016 - 11/1/2017





































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Executive Risk Insurance Program: November 1, 2016 to November 1, 2017
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Fiduciary Liability
 
 
 
 
 
Each Loss (including Defense Costs)
XXX*
XXX*
Federal Insurance Company
 8170-4119
11/1/2016 - 11/1/2017
Aggregate
XXX*
XXX*
 (Chubb)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Blanket Crime
 
 
 
 
 
Employee Dishonesty
XXX*
XXX*
National Union Fire Insurance
 01-417-87-24
11/1/2016 - 11/1/2017
Claims Expense
XXX*
XXX*
 (AIG)
 
 
Forgery or Alteration
XXX*
 
 
 
 
Credit Card Forgery
XXX*
XXX*
 
 
 
Theft, Disappearance & Destruction
XXX*
XXX*
 
 
 
Robbery or Safe Burglary
XXX*
XXX*
 
 
 
Computer Fraud and Funds Transfer
XXX*
XXX*
 
 
 
Money Orders & Counterfeit Currency
XXX*
XXX*
 
 
 
Personal Accounts of Officers
XXX*
XXX*
 
 
 
 
 
 
 
 
 
Excess Crime Policy
 
 
 
 
 
 
 
 
 
 
 
Excess AIG Policy
XXX*
XXX*
ACE/Chubb
G23676734
11/1/2016 - 11/1/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Primary Directors & Officers Liability (D&O)
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Travelers Casualty & Surety Co.
 105518156
 11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 
 
 
XXX*
 
 
 
 
 
 
 
 
 









*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




1st Excess Directors & Officers Liability (D&O)
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Chicago Underwriting Group/ Old Republic Insurance
 ORPRO38976
11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 
 
 
 
 
 
 
2nd Excess Directors & Officers Liability (D&O)
 
 
 
XMF1602513
11/1/2016 - 11/1/2017
Each Claim (including Defense Costs)
XXX*
XXX*
Scottsdale Indemnity Company/Freedom Specialty
 
 
Aggregate Limit
XXX*
XXX*
 
 
 








 
 
 
 
 
3rd Excess Directors & Officers Liability (D&O)
 
 
 
 
 
 
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Federal Insurance Company / Chubb
82416305
11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 


4th Excess Directors & Officers Liability (D&O)
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Lloyds - Hiscox
FINMW1601117
11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 
 
 
 
 
 
 
5th Excess Directors & Officers Liability (D&O)
 
 
 
 
 
 
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Endurance
DOX10010136100
11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 
 
 
 
 
 
 

















*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Lead Excess Side A Only/DIC Directors & Officers Liability (D&O)
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
 Lloyds of London - Beazley
 B0509FINMW1601168
11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 
1st Excess Side A Only/DIC Directors & Officers Liability (D&O)
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Federal Insurance Company / Chubb
 6803-6194
11/1/2016 - 11/1/2017
Aggregate Limit
XXX*
XXX*
 
 
 
 
 
 
 
 
 
2nd Excess Side A Only/DIC
 
 
 
 
 
Directors & Officers Liability (D&O)
 
 
 
 
 
Each Claim (including Defense Costs)
XXX*
XXX*
Lloyds of London - CV Starr
B0509FINMW1601379
11/1/2016 - 11/1/2017
 
 
 
 
 
 
Aggregate Limit
XXX*
XXX*
 
 
 
 
 
 
 
 
 





























































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Property Coverage Summary: March 1, 2017 to March 1, 2018
Coverage
Allianz etal
Policy Limit
XXX*
Real Property
XXX*
Personal Property - Excludes Inventory
XXX*
Deductible
XXX*
Coverage
Sublimit/Deductible
Earth Movement ( Annual Aggregate)
XXX*
Earth Movement ( Annual Aggregate) - California (excluding DIC)
XXX*
Earth Movement - Not Insured States
XXX*
Earth Movement ( Annual Aggregate) - New Madrid Seismic Zone
XXX*
Earth Movement (Annual Aggregate) - Pacific Northwest Seismic Zone
XXX*
Earth Movement (Annual Aggregate) - Canada except Quebec, BC & NBW.
XXX*
XXX*
Earth Movement ( Annual Aggregate) - Mexico
XXX*
Earth Movement ( Annual Aggregate) - Portugal
XXX*
Earth Movement ( Annual Aggregate) - New Zealand
XXX*
Earth Movement ( Annual Aggregate) - Automatic Coverage, E&O, Misc Unnamed
Locations
XXX*
 
 
Flood ( Annual Aggregate)
XXX*
Flood ( Annual Aggregate) - High Hazard Flood Zones
XXX*
Flood ( Annual Aggregate) - Moderate Hazard Zones for Flood
XXX*
Flood ( Annual Aggregate) - Netherlands
XXX*
Sturmflut - Germany
XXX*
Flood (Annual Aggregate) - Automatic Coverage, E&O, Misc Unnamed Locations
(Combined Sublimit)
XXX*
Named Windstorm
XXX*
Named Windstorm - Automatic Coverage, E&O, Misc Unnamed Location (Combined
Sublimits)
XXX*
Accounts Receivable
XXX*
Automatic Coverage (90 Consecutive Calendar Days)
XXX*





















*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------






Boiler and Machinery
XXX*
Boiler and Machinery - Water Damage
XXX*
Boiler and Machinery - Ammonia Contamination
XXX*
Boiler and Machinery - Hazardous Substances, Spoilage, Automatic Coverage,
Brands and Labels, Contingent Time Element, Demolition and ICC, E&O, Expediting
Expense, Extra Expense
XXX*
Boiler and Machinery - Misc Unnamed Locations, Service Interruption Property
Damage, and Service Interruption Time Element
XXX*
Brands and Labels
XXX*
Coinsurance Deficiency
XXX*
Consequential Reduction in Value
XXX*
Control of Damaged Property
XXX*
Course of Construction
XXX*
COC Testing (this is part of and not in addition to the sublimit for COC above)
XXX*
COC Time Element including Soft Costs (This is part of and not in addition to
the sublimit for COC above)
XXX*
Currency Devaluation
XXX*
Debris Removal (or 25% of the adjusted property damage loss, whichever is
greater)
XXX*
Decontamination Costs (Annual Aggregate)
XXX*
Defense Costs
XXX*
Demolition and Increased Cost of Construction
XXX*
Difference in Condition
XXX*
Errors and Omission
XXX*
Exhibitions, Expositions, Fairs, or Trade Shows
XXX*
Expediting Expenses
XXX*
Fine Arts
XXX*
Fire Department Service Charges
XXX*
Fungi
XXX*
Land and Water Contaminants Cleanup, Removal, and Disposal (Annual Aggregate)
XXX*
Logistics Extra Expense
XXX*
Miscellaneous Unnamed Locations
XXX*
Neighbor's Recourse and Tenant's Liability
XXX*
Non-Admitted Increased Tax Liability
XXX*
Professional Fees
XXX*













*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Protection and Preservation of Property, Property damage and protection and
preservation of property time element (Combined Sublimit)
XXX*
Radioactive Contamination
XXX*
Service Interruption - Property Damage and Service Interruption Time Element
(Combined Sublimit)
XXX*
Tax Treatments of Profits
XXX*
Temporary Removal of Property
XXX*
Transportation
XXX*
Valuable Papers and Records
XXX*
Extra Expense
XXX*
Gross Earnings
XXX*
Gross Profit: Time Limit 365 Consecutive Calendar Days
XXX*
Leasehold Interest
XXX*
Rental Insurance
XXX*
Contingent Time Element
XXX*
XXX*
Extended Period of Liability
XXX*
Ingress/Egress: Distance Limitation: 5 Statute Miles
XXX*
Order of Civil or Military Authority: Distance Limit: 5 Statute Miles
XXX*
Ordinary Payroll
XXX*
Certified Act of Terrorism
XXX*
DEDUCTIBLE
All Risk - Per Occurrence
XXX*
Doral, FL
XXX*
Earth Movement
XXX*
Flood
XXX*
Named Windstorm
XXX*
Transportation
XXX*
Boiler and Machinery
XXX*
Waiting Period
XXX*































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------





Schedule 3.15


Capitalization and Subsidiaries


Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


General Cable Corporation


GK Technologies, Incorporated


New Jersey Corporation


1,027
N/A
100%
Cahosa, S.A.
Alambres y Cables de Panama, S.A.


Panama Corporation


1,260
N/A
21.91%
Cahosa, S.A.
Conducen, SRL
Republic of Costa Rica Corporation


4,885,872
N/A
26.48%
Cahosa, S.A.
Electroconductores de Honduras, S.A. de C.V.


Republic of Honduras Corporation


112,092
N/A
40.61%
Conducen, SRL
General Cable de Mexico S.A. de C.V.


Sociedad de Responsibilidad Limitada


260,375,300
N/A
19.6%
Diversified Contractors, Inc.
General Cable Caribbean, S.R.L.
Dominican Republic Limited Liability Company


1
N/A
<1%
GK Technologies, Incorporated
Andromar Holding S. de R.L.
Sociedad de Responsibilidad Limitada


N/A
N/A
<1%
GK Technologies, Incorporated


Cahosa, S.A.
Panama Sociedad Anónima
 
5,000
5,000
100%
GK Technologies, Incorporated
Conducen Nicaragua y Compania de Responsibilidad Limitada


Compania de Responsibilidad Limitada


N/A
N/A
1%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


GK Technologies, Incorporated
Floronse Ventures S. de R.L.
Sociedad de Responsibilidad Limitada


N/A
N/A
<1%
GK Technologies, Incorporated
General Cable Caribbean
Dominican Republic Sociedad Anónima


20,999
21,000
99.9%
GK Technologies, Incorporated
General Cable Asia Pacific & Middle East Co., Ltd.


Limited Company
299,998
N/A
99.9%
GK Technologies, Incorporated
General de Cable de Mexico del Norte, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


998
1,000
99.8%
GK Technologies, Incorporated
General Cable de Mexico S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


2
N/A
N/A
GK Technologies, Incorporated


General Cable Holdings (Spain) S.L.
Spain Sociedad Limitada
22,126,394
Uncertificated
99%
GK Technologies, Incorporated
General Cable Holdings New Zealand
New Zealand Limited Liability Company


138,447,755
N/A
86.1%
GK Technologies, Incorporated
General Cable Holdings Netherlands C.V.
Netherlands Commanditaire Vennootschaap


N/A
N/A
95.5%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


GK Technologies, Incorporated


General Cable Industries, Inc.
Delaware Corporation
1,000
N/A
100%
GK Technologies, Incorporated


General Cable Investments SGPS, Sociedade Unipessoal, S.A.


Portugal Sociedade Anónima
8,500,020
8,500,020
100%
GK Technologies, Incorporated


General Cable Overseas Holdings, LLC
Delaware Limited Liability Company


N/A
N/A - Certificate for 100% Membership Interest


100%
GK Technologies, Incorporated


General Cable Phoenix South Africa Pty. Ltd.


South Africa Limited
1,000
1,000
100%
GK Technologies, Incorporated


General Cable Trinidad
Trinidad Limited Liability Company


100
100
100%
GK Technologies, Incorporated


GC Specialty & Automotive
Mauritius Company
12,000,200
12,000,200
100%
GK Technologies, Incorporated


General Cable Holdings (UK) Limited
United Kingdom Limited Company


20,232,054
20,232,054
100%
GK Technologies, Incorporated


General Cable Middle East
Mauritius Company
2,762,150
2,762,150
100%
GK Technologies, Incorporated


General Cable Trading
Mauritius Limited Company
31,097,100
31,097,100
Mexico Sociedad Anónima de Capital Variable 100%







--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


GK Technologies, Incorporated


Prestolite de Mexico S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


1
N/A
<1%
General Cable Canada Holdings LLC


General Cable Company Ltd./Compagnie General Cable Ltee.


Nova Scotia Limited Liability Company
105,501,962
Unlimited common shares
100%
General Cable Industries, Inc.


Phelps Dodge International Corporation
 
Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.


Diversified Contractors, Inc.
Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.


Phelps Dodge Africa Cable Corporation
 
Delaware Corporation
68,500
68,500
100%
General Cable Industries, Inc.


Phelps Dodge Enfield Corporation
 
Delaware Corporation
8,000
8,000
100%
General Cable Industries, Inc.


Phelps Dodge National Cables Corporation
 
Delaware Corporation
100
100
100%
General Cable Industries, Inc.


General Cable Industries, LLC
Delaware Limited Liability Company
 
N/A
N/A - Certificate for 100% Membership Interest
 
100%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


General Cable Industries, Inc.


General Cable Technologies Corporation


Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.


General Cable de Mexico S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


1,069,246,167
N/A
80.4%
General Cable Industries, Inc.


Alambres y Cables de Panama S.A.
Panama Sociedad Anónima
 
4,489
8,000
78.1%
General Cable Industries, Inc.


General de Cable de Mexico del Norte, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
 
2
1,000
<1%
General Cable Industries, Inc.


General Cable Services Limited
United Kingdom Limited Company
 
110,990
110,990
100%
General Cable Industries, Inc.


Prestolite Wire (Shanghai) Company, Ltd.


China Limited Company
N/A
N/A
100%
General Cable Industries, Inc.


General Cable Holdings New Zealand
 
New Zealand Holding Company
 
20,825,422
N/A
12.9%
General Cable Industries, Inc.


Prestolite de Mexico, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


499
unlimited
99.8%
General Cable Industries, Inc.


General Cable Canada Holdings LLC


Limited Liability Company


N/A
N/A
100%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


General Cable Technologies Corporation
General Cable de Mexico S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


2
N/A
< 1%
General Cable Technologies Corporation
Servicios Latinoamericanos, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable


1
50,000
< 1%
General Cable Company Ltd.
YA Holdings, Ltd.
Cayman Islands Limited Company
 
50,000
50,000
100%
Phelps Dodge International Corporation
 
PD Wire & Cable Sales Corporation
Delaware Corporation
100
100
100%
Phelps Dodge International Corporation
PDIC Thailand Holdings, LLC
Delaware Limited Liability Company
 
N/A
N/A
100%
Phelps Dodge Enfield Corporation
 
KEC International f/k/a RPG Cables Limited


India Public Limited Company
 
41,675
N/A
<1%
Phelps Dodge National Cables Corporation
 
General Cable Holdings Netherlands C.V.


Netherlands Commanditaire Vennootschaap
 
N/A
N/A
3.5%
Phelps Dodge National Cables Corporation
 
National Cables (Pty) Ltd.
South Africa Private Limited Company


70
100
69.3%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


GC Global Holdings, Inc.
General Cable Holdings Netherlands CV


Netherlands Commanditaire Vennootschaap
 
N/A
N/A
<1%
GC Global Holdings, Inc.
General Cable Asia Pacific & Middle East, Co., Ltd.
 
Thailand Limited Company
 
1
N/A
<1%
GC Global Holdings, Inc.
General Cable Holdings New Zealand


New Zealand Holding Company


1,398,457
N/A
<1%
General Cable Holdings (UK) Limited


General Cable Finance Co. Limited
 
England Private Company
100
100
100%
General Cable Holdings (UK) Limited
 
General Cable Prescot Property Limited


England Private Company
1
1
100%
General Cable Holdings (UK) Limited


General Cable Projects Limited
England Private Company
31,939,193
31,939,193
100%
General Cable Holdings (UK) Limited
 
General Cable Services Europe Limited


England Private Company
1,178,495
1,178,495
100%
General Cable Holdings Netherlands CV
EPA Holdings Limited
Hong Kong Company Limited by Shares


10,000
10,000
100%
General Cable Holdings Netherlands CV


National Cables (Pty) Ltd.
South Africa Private Company


31
N/A
30.69%
General Cable Holdings New Zealand




GCNZ Limited Cable 1


New Zealand Limited Company


7,001,682
7,001,682
100%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


General Cable Holdings New Zealand
 
GCNZ Limited Cable 2
New Zealand Limited Company
 
7,001,680
7,001,680
100%
General Cable Holdings New Zealand


General Cable Australia (Pty) Ltd.
Australia Limited Company
 
142,335,558
142,335,558
100%
General Cable Holdings New Zealand


General Cable New Zealand Limited
 
New Zealand Limited Company
 
48,000,100
48,000,100
100%
General Cable Holdings New Zealand


General Cable Superconductors Investments Limited
 
New Zealand Limited Company
200
200
100%
General Cable Investments, SGPS SA
General Cable Celcat, Energia e Telecomunicacoes SA


Portugal Private Limited Company
2,700,000
2,700,000
100% New Zealand Limited Company
General Cable Overseas Holdings, LLC


GC Global Holdings, Inc.
Delaware Corporation
100
100
100%
General Cable Overseas Holdings, LLC


General Cable Asia Pacific & Middle East, Co., Ltd.


Thailand Limited Company


1
N/A
<1%
General Cable Overseas Holdings, LLC


General Cable Holdings (Spain), S.L.


Spain Private Limited Company


144,894
N/A
<1%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


Grupo General Cable Sistemas, S.L.


Silec Cable SAS
French SAS
60,037,000
60,037,000
100%
Grupo General Cable Sistemas, S.L.


Norddeutsche Seekabelwerke GmbH
German Limited Liability Company (GmbH)


N/A
N/A
100%
Grupo General Cable Sistemas, S.L.


General Cable Brasil Industria e Comercio de Condutores Eletricos, Ltda.


Brazil Limited Liability Company
N/A
204,542,196
100%
Grupo General Cable Sistemas, S.L.


General Cable Italia SRL
Italy Limited Liability Company


10,000
10,000
100%
Grupo General Cable Sistemas, S.L.


General Cable Nordic A/S
Norway Private Limited Company
 
1,674
1,674
100%
Grupo General Cable Sistemas, S.L.


Suazo Participacoes, Ltda.


Brazil Limited Liability Company


N/A
N/A
100%
Grupo General Cable Sistemas, S.L.


Enterprise des Industries du Cable de Biskra SPA
Algerian Company with Shares (Société par Actions)


7,070
10,100
70%
Norddeutsche Seekabelwerke GmbH


NSW Technology Limited
Scotland Private Limited Company
 
10,000
10,000
100%
Norddeutsche Seekabelwerke GmbH


Nostag GmbH & Co. KG
German Limited Partnership with a German limited liability company as its
general partner


€ 180.00
€ 540.000 (subscribed capital paid in)
33%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


Norddeutsche Seekabelwerke GmbH


Norddeutsche Seekabelwerke (Kenya) Limited


Kenya Limited Company
N/A
N/A
100%
Norddeutsche Seekabelwerke GmbH


Kabeltrommel GmbH & Co. KG
German Limited Partnership with a German limited liability company as its
general partner


N/A
N/A
1.75%
General Cable Holdings (Spain) S.L.


Cables Electricos Ecuatorianos C.A.
Ecuador Corporation
163,796
N/A
67.1%
General Cable Holdings (Spain) S.L.


Cobre Cerrillos, S.A.
Chile Corporation
74,405,080
N/A
99.7%
General Cable Holdings (Spain) S.L.


Electroconductores de Honduras, S.A. de C.V.


Republic of Honduras Corporation


163,908
N/A
59.3%
General Cable Holdings (Spain) S.L.


GC Latin America Holdings, S.L.
Spain Private Limited Company


151,042,030
151,042,030
100%
General Cable Holdings (Spain) S.L.


Grupo General Cable Sistemas, S.L.


Spain Private Limited Company
 
689,975
N/A
93.75%
GC Latin America Holdings, S.L.


General Cable Automotive Europe SAS
French SAS
23,122
23,122
100%





--------------------------------------------------------------------------------




Exact Legal Name of Owner


Exact Legal
Name of Issuer
 
Type of Entity of Issuer


Number of Shares of Interests Owned


Number of Shares of Interests Authorized


Percentage Ownership


GC Latin America Holdings, S.L.


Grupo General Cable Sistemas, S.L.


Spain Private Limited Company


N/A
N/A
6.25%





--------------------------------------------------------------------------------







Schedule 5.19


Post-Closing Matters


Notwithstanding any other provision (including Section 4.01) of the Credit
Agreement to the contrary, the parties have agreed that the following documents
shall be delivered, and actions taken, on a post-closing basis upon the
following schedule:


1.
To the extent the terms applicable to the underlying account do not prohibit the
creation of a security interest in favor of the European Administrative Agent,
no later than within twenty (20) Business Days following the later of the
Effective Date and such date as no such prohibitions apply, or such longer
period as may be agreed by the Administrative Agent in its sole discretion, the
Spanish Borrower shall deliver to the Agents an English-law security agreement
between the Spanish Borrower and the European Administrative Agent with respect
to JPMorgan account XXX* in a form and substance reasonably satisfactory to the
Agents.



2.
No later than within ten (10) Business Days following the Effective Date, or
such longer period as may be agreed by the Administrative Agent in its sole
discretion, to the extent not delivered on or prior to the Effective Date, the
Borrower Representative shall deliver to the Administrative Agent undated stock
powers, executed in blank by a duly authorized officer of the pledgor thereof,
for each of the certificates representing the shares of Equity Interests pledged
pursuant to the Security Agreements, including the following.



a.
Certificates and stock powers representing 65% of the issued and outstanding
Equity Interests of General Cable Holdings New Zealand

b.
Certificates and stock powers representing 65% of the issued and outstanding
Equity Interests of General Cable Investments SGPS, Sociedade Unipessoal, S.A.

c.
Certificates and stock powers representing 65% of the issued and outstanding
Equity Interests of General Cable Company Ltd./Compagnie General Cable Ltee

d.
Certificates and stock powers representing 100% of Phelps Dodge International
Corporation

e.
Certificates and stock powers representing 100% of Phelps Dodge National Cables
Corporation

f.
Certificates and stock powers representing 65% of the issued and outstanding
Equity Interests of General Cable de Mexico S.A. de C.V.

g.
Certificates and stock powers representing 65% of the issued and outstanding
Equity Interests of General Cable Holdings (Spain), S.L.



3.
The Loan Parties will use commercially reasonable efforts to, within thirty (30)
days after the Effective Date, or such longer period as may be agreed by the
Administrative Agent in its sole discretion:



a.
obtain such assignments or other documents as are necessary to, in the normal
course, record and reflect General Cable Technologies Corporation as the owner
or co-owner of the following patent applications in the United States Patent and
Trademark Office:

i.
US Patent No. 62504849

ii.
US Patent No. 15590227





*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------






b.
file (or cause its agents to file) such assignments or other documents or
corrective filings as are necessary to reflect General Cable Technologies
Corporation as the record owner of the following patents in the United States
Patent and Trademark Office or Canadian Intellectual Property Office, as
applicable:

i.
US Patent No. 8287770



4.
The Canadian Borrower and the other Loan Parties, as applicable, will:

a.
within thirty (30) days after the Effective Date, or such longer period as may
be agreed by the Administrative Agent in its sole discretion, deliver to the
Administrative Agent the following originally executed intercompany notes
together with an original allonge with respect to each intercompany note:



Holder


Issuer


Principal
Amount


Date of
Issuance


Interest
Rate


Maturity
Date


General Cable Company Ltd./Compagnie General Cable Ltee


GC Latin America Holdings, S.L.


XXX*
02/02/2015


2.619400


12/31/2021


General Cable Company Ltd./Compagnie General Cable Ltee


GC Latin America Holdings, S.L.


XXX*
12/09/2016


5.000000


12/31/2023


General Cable Company Ltd./Compagnie General Cable Ltee


General Cable Brasil Indústria e Comércio de Condutores Elétricos Ltda


XXX*
12/01/2014


4.100000


12/01/2024


General Cable Company Ltd./Compagnie General Cable Ltee


General Cable Brasil Indústria e Comércio de Condutores Elétricos Ltda


XXX*
01/21/2015


4.122000


12/31/2024


General Cable Company Ltd./Compagnie General Cable Ltee


General Cable Brasil Indústria e Comércio de Condutores Elétricos Ltda


XXX*
03/28/2016 and amended 10/05/2016


3.000000


10/05/2021





*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Holder


Issuer


Principal
Amount


Date of
Issuance


Interest
Rate


Maturity
Date


General Cable Company Ltd./Compagnie General Cable Ltee


General Cable Brasil Indústria e Comércio de Condutores Elétricos Ltda


XXX*
02/15/2017


3.000000


08/20/2017


Phelps Dodge International Corp.


General Cable Brasil Indústria e Comércio de Condutores Elétricos Ltda


XXX*
03/01/2012


3.000000


04/01/2027


General Cable Industries, Inc.


General Cable Company Ltd.


XXX*
12/27/2012


7.500000


12/27/2022





c.
within 30 days after the Effective Date, or such longer period as may be agreed
by the Administrative Agent in its sole discretion, a blocked account agreement
between the Canadian Borrower, the Administrative Agent and HSBC Bank Canada
with respect to HSBC Bank Canada Account No. XXX* in a form and substance
satisfactory to the Administrative Agent.



5.
No later than fifteen (15) days following the Effective Date, or such longer
period as may be agreed by the Administrative Agent in its sole discretion, to
the extent not delivered on or prior to the Effective Date, with respect to the
real property located at 1600 West Main Street, Willimantic, CT 06226, at Three
Carol Drive, Lincoln, RI 2865 and at 20213 Whitfield Road, Sedalia, Missouri
65301, the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, a modification endorsement to the
applicable existing title policy.

































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------







Schedule 6.01


Existing Indebtedness


Description
Payee
Payor
Balance
Loan Date
Maturity Date
 
 
 
 
 
 
IRB:
 
 
 
 
 
 
Industrial Development Refunding Revenue Bonds (General Cable Corporation
Project) Series 2001
The Industrial Revenue Board of the City of Jackson
General Cable Corporation
$
9,000,000


October 1, 2001
April 1, 2024
 
 
 
 
 
 
PNC Bank Letters of Credit:
 
 
 
 
 
 
Jackson IRB Bond Issued by GCC
The Bank of NY Trust Co., N.A.
General Cable Corporation
XXX*
10/18/2015
10/18/2017
 
 
 
 
 
 
Travelers Indemnity Company - Insurance Program - Current Workers Comp Claims
Travelers Indemnity Company
General Cable Corporation
XXX*
2/11/2015
2/9/2018
 
 
 
 
 
 
JPMorgan Chase Letters of Credit:
 
 
 
 
 
 
RI Dept of Labor - Insurance Program - Lincoln Workers Comp (Carol Cable)
RI Dept. of Labor
General Cable Corporation
XXX*
6/22/2015
6/22/2017
 
 
 
 
 
 
Canadian Imperial Bk of Commerce - GC Canada - Labrador-Island Link
Canadian Imperial Bk of Commerce
General Cable Corporation
XXX*
9/17/2015
10/31/2017
 
 
 
 
 
 
Kiewit Power Constructors Co. - 10% Retainage - Pio Pico Project
Kiewit Power Constructors Co.
General Cable Corporation
XXX*
8/7/2015
12/30/2017
 
 
 
 
 
 
Credit Agricole CIB, Paris - Silec European Commission Guarantee
Credit Agricole CIB, Paris
General Cable Corporation
XXX*
7/2/2015
6/20/2017
 
 
 
 
 
 
Ins Co of NA/CIGNA - Insurance Program
Ins Co of N.A./CIGNA
General Cable Corporation
XXX*
7/22/2011
3/5/2018
 
 
 
 
 
 
Zurich American Insurance Company - Insurance Program - Workers Comp
Zurich American Insurance Company
General Cable Corporation
XXX*
11/21/2014
11/21/2017
 
 
 
 
 
 











*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Schedule 6.01 (continued)


Description
Payee
Payor
Total available
Balance as of May 18, 2017
Loan /Facility / Bond Date
Maturity Date
Loan
XXX*
Silec Cable
XXX*
XXX*
4/16/2015
7/2/2018
Loan
XXX*
Silec Cable
XXX*
XXX*
4/16/2015
6/30/2017
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
4/15/2011
3/31/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
2/23/2012
12/7/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
5/17/2013
12/7/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
2/1/2012
2/1/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
1/11/2013
2/1/2023
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
2/7/2013
2/1/2023
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
2/3/2014
2/1/2024
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
12/29/2006
10/1/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
1/30/2013
2/1/2023
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
3/16/2012
2/1/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
8/29/2014
1/31/2025
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
11/27/2009
2/21/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
5/18/2012
4/24/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
5/13/2014
12/7/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
3/16/2015
12/7/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
4/15/2011
12/30/2019





















*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Description
Payee
Payor
Total available
Balance as of May 18, 2017
Loan /Facility / Bond Date
Maturity Date
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
5/18/2012
10/26/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
12/31/2008
12/28/2018
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
12/31/2009
12/30/2019
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
2/1/2012
2/1/2022
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
12/13/2013
2/1/2024
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
3/4/2011
2/21/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
3/4/2011
8/21/2020
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
1/14/2014
2/1/2024
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
12/31/2007
11/3/2017
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
5/12/2016
1/22/2027
Loan
XXX*
Grupo General Cable Sistemas
XXX*
XXX*
2/10/2017
2/2/2026

























































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------




Schedule 6.01 (continued)


Institution
Entity
Limit
Usage
Description
XXX*
General Cable Celcat
XXX*
XXX*
Reverse Factoring
XXX*
Silec Cable
XXX*
XXX*
Reverse Factoring
XXX*
Grupo General Cable Sistemas, S.L.
XXX*
XXX*
Reverse Factoring
XXX*
Grupo General Cable Sistemas, S.L.
XXX*
XXX*
Reverse Factoring
XXX*
Grupo General Cable Sistemas, S.L.
XXX*
XXX*
Reverse Factoring













































































*  Omitted and filed separately with the Securities and Exchange Commission
under a request for confidential treatment.





--------------------------------------------------------------------------------







Schedule 6.02


Existing Liens


None




--------------------------------------------------------------------------------







Schedule 6.04


Existing Investments


None




--------------------------------------------------------------------------------







Schedule 6.10


Existing Restrictions


None




--------------------------------------------------------------------------------





EXHIBIT A


[USE FOR US TRANCHE ASSIGNMENTS ONLY]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        ______________________________

2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrowers:    General Cable Industries, Inc., General Cable Company Ltd., Silec
Cable SAS, Norddeutsche Seekabelwerke GmbH, Grupo General Cable Sistemas, S.L..

4.
Administrative Agent:     JPMorgan Chase Bank, N.A.

5.
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of May [__], 2017, among the Borrowers, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and J.P. Morgan Europe Limited, as European Administrative Agent.

1  Select as applicable.
 





--------------------------------------------------------------------------------




6.
Assigned Interest:

Facility Assigned
Aggregate Amount of U.S. Commitments for all Lenders
Amount of U.S. Commitments Assigned
Percentage Assigned of U.S. Commitments3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Title:
[Consented to and]4 


3  Set forth, to at least 9 decimals, as a percentage of the U.S. Commitment of
all Lenders thereunder.
4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

EXHIBIT A




--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as
Administrative Agent
By_________________________________
Title:


Consented to:5 
[NAME OF RELEVANT PARTY]
By_________________________________
Title:








































































5  To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

EXHIBIT A




--------------------------------------------------------------------------------




[USE FOR TRANCHE B AND TRANCHE C ASSIGNMENTS]1 
ASSIGNMENT AND ASSUMPTION
CESIÓN Y ASUNCIÓN
 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”) Please note that any Assignee under Tranche B or Tranche C will need
to obtain a Spanish Tax ID number, if it does not already have one. The
Administrative Agent’s U.S. counsel can assist in obtaining such numbers..
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
Este documento de Cesión y Asunción (el “Documento de Cesión y Asunción”) es
suscrito por [Incluir nombre del Cedente] (el “Cedente”) y [Incluir nombre de
Cesionario] (el “Cesionario”) en la Fecha de Efectividad (Effective Date) tal y
como este término se describe más adelante. Salvo que en el presente documento
se establezca lo contrario los términos en mayúscula tendrán el significado que
a los mismos de les atribuye en el Contrato de Crédito que se define a
continuación (tal y como el mismo sea modificado, novado extendido o refundido
en cada momento, el “Contrato de Crédito”), copia del cual el Cesionario
manifiesta haber recibido por parte del Cedente. Los Términos y Condiciones
(Standard Terms and Conditions) fijados en el Anexo 1 que se adjunta al presente
documento son por la presente incorporados por referencia y se consideran
acordados y aceptados formando parte de este Documento de Cesión y Asunción, del
mismo modo que si se hubieran reproducido íntegramente en el presente documento.













































1  Please note that for assignments under Tranche B and Tranche C, both the
Assignor and the Assignee must grant a power of attorney to Spanish counsel for
the Administrative Agent, so that the assignment can be notarized in Spain and
filed with the chattel property registry. This is necessary in order for the
Assignee to have the benefit of the Spanish security. The Administrative Agent’s
U.S. counsel has form powers of attorney on file.
2  Please note that any Assignee under Tranche B or Tranche C will need to
obtain a Spanish Tax ID number, if it does not already have one. The
Administrative Agent’s U.S. counsel can assist in obtaining such numbers.



EXHIBIT A




--------------------------------------------------------------------------------




For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


Por un precio acordado, el Cedente, por la presente, vende y cede
irrevocablemente al Cesionario, y el Cesionario, por la presente, compra y
adquiere del Cedente, con sujeción a y de conformidad con los Términos y
Condiciones (Standard Terms and Conditions) y con el Contrato de Crédito en la
Fecha de Efectividad (Effective Date) introducida por el Agente Administrativo
(Administrative Agent) tal y como se dispone a continuación, (i) todos los
derechos y obligaciones del Cedente en su condición de Acreditante (Lender) bajo
el Contrato de Crédito y bajo cualesquiera otros documentos o instrumentos
entregados y/o suscritos de conformidad con el mismo en la medida en que estén
relacionados con los importes y porcentajes de participación que se identifican
más abajo relativos a todos aquellos derechos y obligaciones del Cedente
pendientes bajo las correspondientes financiaciones identificadas a continuación
(incluyendo cualesquiera cartas de crédito (letters of credit), garantías o
avales (guarantees) y préstamos ‘swingline’ (swingline loans) que estén
incluidas en dichas financiaciones) y (ii) en la medida que esté permitido ceder
bajo el correspondiente derecho aplicable, cualesquiera reclamaciones (claims),
demandas (suits), acciones (causes of action) así como cualesquiera otros
derechos del Cedente (en su condición de Acreditante) contra cualquier Persona,
ya sea conocida o no, que surjan o se encuentren relacionados con el Contrato de
Crédito, cualesquiera otros documentos o instrumentos entregados y/o suscritos
de conformidad con el mismo o las operaciones crediticias (loan transations)
reguladas bajo el mismo o de alguna manera basadas en o relacionadas sin
limitación con cualesquiera de los siguientes, reclamaciones contractuales
(contract claims), reclamaciones extracontractuales (tort claims), reclamaciones
penales (malpractise claims), reclamaciones legales (statutory claims) y
cualesquiera otros tipos de reclamaciones por ley o equidad que estén
relacionadas con los derechos y obligaciones vendidos y cedidos de conformidad
con las cláusulas (i) y (ii) anteriores serán conjuntamente referidas como la
“Participación Cedida”). Dicha venta y cesión se hace sin recurso frente al
Cedente, y salvo que expresamente se establezca en este Documento e Cesión y
Asunción, sin manifestaciones ni garantía por el Cedente.













EXHIBIT A




--------------------------------------------------------------------------------




 
 
1.Assignor:___________________________
1.Cedente:___________________________
 
 
2.Assignee:__________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
2.Cesionario:__________________________
[que es una Filial (Affiliate)/Fondo
Aprobado (Approved Fund) de
[identificar Acreditante]1]
 
 
3.Borrowers: General Cable Industries, Inc., General Cable Company Ltd., Silec
Cable SAS, Norddeutsche Seekabelwerke GmbH, Grupo General Cable Sistemas, S.L.
3.Acreditadas: General Cable Industries, Inc., General Cable Company Ltd., Silec
Cable SAS, Norddeutsche Seekabelwerke GmbH, Grupo General Cable Sistemas, S.L.
 
 
4.Administrative Agent: JPMorgan Chase Bank, N.A.
4.Agente Administrativo: JPMorgan Chase Bank, N.A.
 
 
5.Credit Agreement: The Credit Agreement dated as of May [__], 2017, among the
Borrowers, the other Loan Parties party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and J.P. Morgan Europe
Limited, as European Administrative Agent.
5.Contrato de Crédito: El Contrato de Crédito de fecha [ ] de Agosto de 2013,
entre las Acreditadas (Borrowers), el resto de Partes del Crédito (Loan Parties)
al mismo, los Acreditantes al mismo, JPMorgan Chase Bank, N.A., en su condición
de Agente Administrativo y el resto de agentes partes del mismo





















































1  Select as applicable.
2  Seleccionar según resulte de aplicación.



EXHIBIT A




--------------------------------------------------------------------------------




6.    Assigned Interest:3 
Facility Assigned2
Aggregate Amount of [U.S. Commitments] [Tranche B Commitments] [Tranche C
Commitments] for all Lenders
Amount of [U.S. Commitments] [Tranche B Commitments] [Tranche C Commitments]
Assigned
Percentage Assigned of [U.S. Commitments] [Tranche B Commitments] [Tranche C
Commitments]3
 
$
$
%
 
$
$
%
 
$
$
%





6.    Participación Cedida:
Financiación Cedida2
Importe Agregado (Aggregate Amount) de los [Compromisos U.S. (U.S. Commitments)]
[Compromisos del Tramo B (Tranche B Commitments)] [Compromisos del Tramo C
(Tranche C Commitments)] de todos los Acreditantes
Importe de los [Compromisos U.S. (U.S. Commitments)] [Compromisos del Tramo B
(Tranche B Commitments)] [Compromisos del Tramo C (Tranche C Commitments)]
Cedidos
Porcentaje Cedido de los [Compromisos U.S. (U.S. Commitments)] [Compromisos del
Tramo B (Tranche B Commitments)] [Compromisos del Tramo C (Tranche C
Commitments)]3
 
$
$
%
 
$
$
%
 
$
$
%











3  Complete both the English and the Spanish Grid with the same information.
2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “U.S.
Commitment,” “Tranche B Commitment,” “Tranche C Commitment” etc.)
3  Set forth, to at least 9 decimals, as a percentage of the U.S. Commitment,
Tranche B Commitment or Tranche C Commitment, as applicable, of all Lenders
thereunder.
2  Rellenar en la terminología adecuada para los distintos tipos de financiación
existentes bajo el Contrato de Crédito y que están siendo cedidas bajo esta
Cesión (ej; “Compromisos U.S.”, “Compromisos del Tramo B”, “Compromisos del
Tramo C”, etc.)
3  Establecer, al menos 9 decimales, como porcentaje de los Compromisos U.S.,
Compromisos del Tramo B o Compromisos del Tramo C, según resulte de aplicación,
de todos los Acreditantes bajo los mismos.

EXHIBIT A




--------------------------------------------------------------------------------




 
 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
Fecha de Efectividad (Effective Date): _____________ ___, 20___ [A INCLUIRSE POR
EL AGENTE ADMINISTRATIVO QUE DEBERÁ SER LA FECHA DE EFECTIVIDAD DE INSCRIPCIÓN
DE LA CESIÓN EN EL REGISTRO CORRESPONDIENTE.]
 
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.
El Cesionario se compromete a entregar al Agente Administrativo un Cuestionario
Administrativo (Administrative Questionnaire) en el cual el Cesionario designará
una o más personas de contacto a la cual le llegará toda la información del
sindicato (que podrá contener información confidencial relativa a las Partes del
Crédito (Loan Parties) y demás partes relacionadas o sus valores) y se le hará
disponible y que recibirá dicha documentación de conformidad con los
procedimientos de cumplimiento del Cesionario y leyes aplicables, incluyendo
leyes federales y estatales de valores (federal and state securities laws) .
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
Los términos dispuestos en el presente Documento de Cesión y Asunción son
acordados por:
 
 
ASSIGNOR


[NAME OF ASSIGNOR]


By:______________________________
Title:
CEDENTE


[NOMBRE DEL CEDENTE]


Por: ____________________________
Cargo:
 
 
ASSIGNEE


[NAME OF ASSIGNEE]


By:______________________________
Title:
CESIONARIO


[NOMBRE DEL CESONARIO]


Por: ____________________________
Cargo:
 
 
 
 
EXHIBIT A





--------------------------------------------------------------------------------




[Consented to and]4 Accepted:
JPMorgan Chase Bank, N.A., as
   Administrative Agent
By_________________________________
     Title:


Consented to:5.
[NAME OF RELEVANT PARTY]
By_________________________________
     Title:
[Con el Consentimiento y]4 Aceptación de:
JPMorgan Chase Bank, N.A., en su condición de Agente Administrativo
   
Por:
_________________________________
     Cargo:


Con el Consentimiento de:5
[NOMBRE DE LA PARTE CORRESPONDIENTE]
Por:_________________________________
     Cargo:
 
 





















4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
5  To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.
4  A incluir solamente en el caso en que el consentimiento por parte del Agente
Administrativo sea requerido de conformidad con los términos del Contrato de
Crédito.
s U.S.”, “Compromisos del Tramo B”, “Compromisos del Tramo C”, etc.)
5  A incluir solamente en el caso en que el consentimiento de la Acreditada
(Borrower) y/o otras partes (ej; Acreditante Swingline, Banco Emisor) sea
requerido de conformidad con los términos del Contrato de Crédito.



EXHIBIT A




--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.     Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) or Section
4.01(b) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any arranger or any other Lender and their
respective Related Parties, [and] (v) if it is a Non-U.S. Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee[, and (vi) it is a French Qualifying Lender]4; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
arranger, the Assignor or any other Lender or their respective Related Parties,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.




4  To be included only if the Assigned Interest includes Tranche C Commitments.

EXHIBIT A




--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance of the
terms of this Assignment and Assumption by the Assignee and the Assignor by
Electronic Signature or delivery of an executed counterpart of a signature page
of this Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.




































































EXHIBIT A




--------------------------------------------------------------------------------





EXHIBIT B-1








FORM OF NOTICE OF BANKING SERVICES OBLIGATIONS


___________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Mac Banas


J.P. Morgan Europe Limited, as European Administrative Agent
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London
United Kingdom
Re:    General Cable Corporation Banking Services
Dear [_________]:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of May [__], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company Ltd., a company organized under the laws of Nova Scotia, Silec Cable
SAS, a French société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) existing under
the laws of Germany, Grupo General Cable Sistemas, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and J.P. Morgan Europe Limited, as European Administrative Agent, and the other
parties thereto. Unless otherwise defined herein, capitalized terms used herein
have the meanings ascribed thereto in the Credit Agreement. This Notice of
Banking Services Obligations is being delivered pursuant to Section 2.22 of the
Credit Agreement.
[INSERT NAME OF LOAN PARTY], a [Canadian Loan Party][French Loan Party][German
Loan Party][Spanish Loan Party][U.S. Loan Party] (the “Banking Services Party”),
has entered into (or intends to enter into), the Banking Services Agreement(s)
listed on Schedule I hereto that are permitted under the terms of the Credit
Agreement (the “Secured Banking Services Agreements”), pursuant to which the
undersigned is the counterparty (in such capacity under the Secured Banking
Services Agreements, the “Banking Services Provider”). The Banking Services
Provider hereby acknowledges that as of the date hereof, the Banking Services
Provider is [an Affiliate of [INSERT NAME],] a [U.S.][Tranche B][Tranche C]
Revolving Lender. The Banking Services Party desires to have the Secured Banking
Services Agreements treated as Secured Obligations under the Credit Agreement.






--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__


The Banking Services Provider hereby appoints the [Administrative
Agent][European Administrative Agent] as its agent under the applicable Loan
Documents. The Banking Services Provider hereby agrees (if the Banking Services
Provider is not a Lender) to be bound by the provisions of Article VIII of the
Credit Agreement as if it were a Lender, and consents to the other terms of the
Loan Documents in favor of the [Administrative Agent][European Administrative
Agent].
The Banking Services Provider acknowledges that it is required pursuant to
Section 2.22 of the Credit Agreement to furnish the [Administrative
Agent][European Administrative Agent], from time to time after a significant
change therein or upon a request therefor, but in any event not less than
monthly, a summary of the amounts due or to become due in respect of the Secured
Banking Services Agreements. The Banking Services Provider further acknowledges
that it had not received notice of any continuing Event of Default as of the
date that each Secured Banking Services Agreement was executed.
This notice and agreement is entered into for the benefit of the parties hereto
and the [Administrative Agent][European Administrative Agent], and may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the foregoing. This notice and agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this notice and agreement by
facsimile or electronic image scan (e.g. PDF) transmission shall be effective as
delivery of a manually executed counterpart hereof.
This notice and agreement shall governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.
Very truly yours,
[INSERT NAME],
as Swap Counterparty


 
By
 
 
 
Name
 
 
Title



ACKNOWLEDGED AND AGREED:
GENERAL CABLE INDUSTRIES, INC.,
as Borrower Representative




--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__




By
 
 
 
Name
 
 
Title
 







--------------------------------------------------------------------------------




EXHIBIT B-1


SCHEDULE I
SECURED BANKING SERVICES AGREEMENTS
1.
2.


The aggregate amount of all Banking Services Obligations of the Banking Services
Party to Banking Services Provider (whether matured or unmatured, absolute or
contingent) subject to this notice and agreement: $_______




































































EXHIBIT B-1




--------------------------------------------------------------------------------





EXHIBIT B-2












FORM OF NOTICE OF SWAP OBLIGATIONS


___________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Mac Banas


J.P. Morgan Europe Limited, as European Administrative Agent
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London
United Kingdom
Re:    General Cable Corporation Swap Agreement(s)
Dear [_________]:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of May [__], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company Ltd., a company organized under the laws of Nova Scotia, Silec Cable
SAS, a French société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) existing under
the laws of Germany, Grupo General Cable Sistemas, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
J.P. Morgan Europe Limited, as European Administrative Agent, and the other
parties thereto. Unless otherwise defined herein, capitalized terms used herein
have the meanings ascribed thereto in the Credit Agreement. This Notice of
Secured Swap Obligations is being delivered pursuant to Section 2.22 of the
Credit Agreement.
[INSERT NAME OF LOAN PARTY], a [Canadian Loan Party][U.S. Loan Party] (the “Swap
Party”), has entered into (or intends to enter into), the Swap Agreement(s)
listed on Schedule I hereto that are permitted under the terms of the Credit
Agreement (the “Secured Swap Agreements”), pursuant to which the undersigned is
the counterparty (in such capacity under the Secured Swap Agreements, the “Swap
Counterparty”). The Swap Counterparty hereby acknowledges that as of the date
hereof, the Swap Counterparty is [an Affiliate of [INSERT NAME],] a
[Multicurrency] Revolving Lender. The Swap Counterparty desires to have the
Secured Swap Agreements treated as Secured Obligations under the Credit
Agreement.






--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__
Page 17


The Swap Counterparty hereby appoints the [Administrative Agent][European
Administrative Agent] as its agent under the applicable Loan Documents. The Swap
Counterparty hereby agrees (if the Swap Counterparty is not a Lender) to be
bound by the provisions of Article VIII of the Credit Agreement as if it were a
Lender, and consents to the other terms of the Loan Documents in favor of the
[Administrative Agent][European Administrative Agent].
The Swap Counterparty acknowledges that it is required pursuant to Section 2.22
of the Credit Agreement to furnish the [Administrative Agent][European
Administrative Agent], from time to time after a significant change therein or
upon a request therefor, but in any event not less than monthly, a summary of
the amounts due or to become due in respect of the Secured Swap Agreements. The
Swap Counterparty further acknowledges that it had not received notice of any
continuing Event of Default as of the date that each Secured Swap Agreement was
executed.
This notice and agreement is entered into for the benefit of the parties hereto
and the [Administrative Agent][European Administrative Agent], and may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the foregoing. This notice and agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this notice and agreement by
facsimile or electronic image scan (e.g. PDF) transmission shall be effective as
delivery of a manually executed counterpart hereof.
This notice and agreement shall governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.
Very truly yours,
[INSERT NAME],
as Swap Counterparty


 
By
 
 
 
Name
 
 
Title



ACKNOWLEDGED AND AGREED:
GENERAL CABLE INDUSTRIES, INC.,
as Borrower Representative






--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__
Page 18


By
 
 
 
Name
 
 
Title
 







--------------------------------------------------------------------------------




EXHIBIT B-2


SCHEDULE I
SECURED SWAP AGREEMENTS
1.
2.
The Swap Party and the Swap Counterparty have agreed that the foregoing Secured
Swap Agreements [are][are not] to be treated as Qualified Secured Swap Agreement
Obligations.


The aggregate amount of all Swap Agreement Obligations of the Swap Party to Swap
Counterparty (whether matured or unmatured, absolute or contingent) subject to
this notice and agreement: $______________


































































EXHIBIT B-2




--------------------------------------------------------------------------------





EXHIBIT C


BORROWING BASE CERTIFICATE


[See attached.]








































































































EXHIBIT C




--------------------------------------------------------------------------------




a728201715040pm.jpg [a728201715040pm.jpg]




--------------------------------------------------------------------------------





EXHIBIT D
COMPLIANCE CERTIFICATE
To:    The Lenders party to the
Credit Agreement described below


This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement, dated as of May [__], 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Cable Industries, Inc., a Delaware
corporation, General Cable Company Ltd., a company organized under the laws of
Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L., a limited liability company organized under the laws of Spain,
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited, as European
Administrative Agent, and the other parties thereto. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:
1.    I am the duly elected Chief Financial Officer of the Borrower
Representative;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of the Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end adjustments (all of which, when
taken as a whole, would not be materially adverse) and the absence of footnotes,
and subject also to certain accounting matters that have been disclosed prior to
October 23, 2013 in Holdings’ public filings with the Securities and Exchange
Commission, including with regard to potential theft of certain inventory in
Brazil];
3.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;
4.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;








EXHIBIT D




--------------------------------------------------------------------------------




5.    Schedule I attached hereto sets forth financial data and computations
evidencing the calculation of the Fixed Charge Coverage Ratio for the most
recently ended four fiscal quarters (whether or not during a Covenant Trigger
Period) and, if applicable, demonstrating compliance with Section 6.12, all of
which data and computations are true, complete and correct;
6.    Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered;
7.    Schedule III hereto sets forth each Immaterial Subsidiary as of the date
of the attached financial statements;5 
8.    Schedule IV hereto sets forth the computations necessary to determine the
Availability on the Business Day this certificate is delivered;
9.    Schedule V hereto sets forth financial data and computations evidencing
the calculation of the Total Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter; and
10.    No Covenant Trigger Period is in effect.
Described below are the exceptions, if any, to paragraph 4 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 
 
 

The foregoing certifications, together with the computations set forth in
Schedule I, Schedule II and Schedule V and the information set forth on Schedule
III hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of , .




 
 





5  If no Cash Management Period is outstanding, such certification shall only be
required concurrently with any delivery of financial statements under 5.01(a)

















EXHIBIT D




--------------------------------------------------------------------------------






GENERAL CABLE INDUSTRIES, INC., as Borrower Representative




 
By
 
 
 
Name
 
 
Title































































































EXHIBIT D




--------------------------------------------------------------------------------




SCHEDULE I
Calculation of the Fixed Charge Coverage Ratio and
Compliance as of _________, ____ with
Provisions of 6.12 of the Agreement
 
 
TOTAL
 
Fixed Charge Coverage Ratio
 
 
 
 
 
 
 
EBITDA
 
 
 
 
 
 
 
    (i) Net Income
 
_________ +
 
 
 
 
 
    (ii) Interest Expense
 
_________ +
 
 
 
 
 
    (iii) income tax expense net of tax refunds
 
_________ +
 
 
 
 
 
    (iv) depreciation and amortization expense
 
_________ +
 
 
 
 
 
    (v) extraordinary charges
 
_________ +
 
 
 
 
 
    (vi) other non-cash charges6
 
_________ -
 
 
 
 
 
    (vii) cash payments in respect of non-cash charges described in (vi)
 
_________ -
 
 
 
 
 
    (viii) extraordinary gains and non-cash items of income
 
_________
 
 
 
 
 
(a) Total EBITDA (sum of (i) through (vi)) - (sum of (vii) + (viii))
 
_________
 
 
 
 
 
Unfinanced Capital Expenditures
 
 
 
 
 
 
 
    (i) fixed or capital asset expenditures or commitments
 
_________
 
 
 
 
 
(b) Total Unfinanced Capital Expenditures
 
_________
 
 
 
 
 
Fixed Charges
 
 
 
 
 
 
 
    (i) cash Interest Expense
 
_________ +
 
 
 
 
 
    (ii) prepayments and scheduled principal payments in Indebtedness
 
_________ +
 
 
 
 
 
    (iii) expense for income taxes paid in cash (net of any cash refund in
respect of income taxes actually received during such period, provided that such
net amount shall not be reduced below zero)
 
_________ +
 





6  Excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory.











EXHIBIT D




--------------------------------------------------------------------------------




    (iv) dividends or distributions paid in cash
 
_________ +
 
 
 
 
 
    (v) Capital Lease Obligation payments
 
_________
 
 
 
 
 
(c) Total Fixed Charges (sum of (i) through (v))
 
_________
 
 
 
 
 
Fixed Charge Coverage Ratio (a - b) ÷ c
 
: 1.00
 
 
 
 
 



















































































EXHIBIT D




--------------------------------------------------------------------------------




SCHEDULE II


Applicable Rate Calculation


























































































EXHIBIT D




--------------------------------------------------------------------------------




SCHEDULE III


Immaterial Subsidiaries


























































































EXHIBIT D




--------------------------------------------------------------------------------




SCHEDULE IV


Availability Calculation


























































































EXHIBIT D




--------------------------------------------------------------------------------




SCHEDULE V


Consolidated Leverage Ratio Calculation


























































































EXHIBIT D




--------------------------------------------------------------------------------





EXHIBIT E-1


U.S. GUARANTOR JOINDER AGREEMENT
THIS U.S. GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
__________, ____, 20__, is entered into between
________________________________, a _________________ (the “New Subsidiary”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Second Amended and Restated Credit
Agreement, dated as of May [__], 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Cable Industries, Inc., a Delaware corporation,
General Cable Company Ltd., a company organized under the laws of Nova Scotia,
Silec Cable SAS, a French société par actions simplifiée, Norddeutsche
Seekabelwerke GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) existing under the laws of Germany, Grupo General Cable Sistemas, S.L.,
a limited liability company organized under the laws of Spain, the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, J.P. Morgan Europe Limited, as European Administrative
Agent, and the other parties thereto. All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a U.S. Loan
Party under the Credit Agreement and a “U.S. Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a U.S. Loan Party
and a U.S. Loan Guarantor thereunder as if it had executed the Credit Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the U.S. Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby absolutely and unconditionally guarantees,
jointly and severally with the other U.S. Loan Guarantors, to the Administrative
Agent and the Lenders, as provided in Article X of the Credit Agreement, the
prompt payment and performance of the Guaranteed Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), and at all times thereafter, strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other U.S. Loan Guarantors, promptly pay and perform
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.








EXHIBIT E-1




--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:    
 
 
 
 
 
 
 
 
 

                                    
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.




 
[NEW SUBSIDIARY]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:

















EXHIBIT E-1




--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 













































































EXHIBIT E-1






--------------------------------------------------------------------------------





EXHIBIT E-2


CANADIAN GUARANTOR JOINDER AGREEMENT
THIS CANADIAN GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Second Amended and Restated Credit Agreement, dated as of May [__], 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Cable Industries, Inc., a
Delaware corporation, General Cable Company Ltd., a company organized under the
laws of Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L., a limited liability company organized under the laws of Spain,
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited, as European
Administrative Agent, and the other parties thereto. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Canadian
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Canadian Loan
Party and a Canadian Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt payment and performance of the
Canadian Guaranteed Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof and agrees that if any of the Canadian Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Canadian Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.








EXHIBIT E-2




--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 
 
 
 
 
 
 
 



4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


 
[NEW SUBSIDIARY]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:













EXHIBIT E-2




--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 











































































EXHIBIT E-2




--------------------------------------------------------------------------------





EXHIBIT E-3


FRENCH GUARANTOR JOINDER AGREEMENT
THIS FRENCH GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and J.P. MORGAN EUROPE LIMITED, in
its capacity as European Administrative Agent (the “European Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement, dated
as of May [__], 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among General
Cable Industries, Inc., a Delaware corporation, General Cable Company Ltd., a
company organized under the laws of Nova Scotia, Silec Cable SAS, a French
société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) existing under the
laws of Germany, Grupo General Cable Sistemas, S.L., a limited liability company
organized under the laws of Spain, the other Loan Parties party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, J.P.
Morgan Europe Limited, as European Administrative Agent, and the other parties
thereto. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
The New Subsidiary and the European Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a French
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a French Loan
Party and a French Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the European Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the European Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
European Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the European Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.






EXHIBIT E-3




--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the European Administrative
Agent in accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 
 
 
 
 
 
 
 



4.    The New Subsidiary hereby waives acceptance by the European Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the European Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


 
[NEW SUBSIDIARY]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:













EXHIBIT E-3




--------------------------------------------------------------------------------






 
J.P. MORGAN EUROPE LIMITED, as
 
European Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 











































































EXHIBIT E-3




--------------------------------------------------------------------------------





EXHIBIT E-4


GERMAN GUARANTOR JOINDER AGREEMENT
THIS GERMAN GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and J.P. MORGAN EUROPE LIMITED, in
its capacity as European Administrative Agent (the “European Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement, dated
as of May [__], 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among General
Cable Industries, Inc., a Delaware corporation, General Cable Company Ltd., a
company organized under the laws of Nova Scotia, Silec Cable SAS, a French
société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) existing under the
laws of Germany, Grupo General Cable Sistemas, S.L., a limited liability company
organized under the laws of Spain, the other Loan Parties party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, J.P.
Morgan Europe Limited, as European Administrative Agent, and the other parties
thereto. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
The New Subsidiary and the European Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a German
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a German Loan
Party and a German Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the European Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the European Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
European Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the European Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.






EXHIBIT E-4




--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the European Administrative
Agent in accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 
 
 
 
 
 
 
 



4.    The New Subsidiary hereby waives acceptance by the European Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the European Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


 
[NEW SUBSIDIARY]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:













EXHIBIT E-4




--------------------------------------------------------------------------------






 
J.P. MORGAN EUROPE LIMITED, as
 
European Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 











































































EXHIBIT E-4




--------------------------------------------------------------------------------





EXHIBIT E-5


SPANISH GUARANTOR JOINDER AGREEMENT
THIS SPANISH GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and J.P. MORGAN EUROPE LIMITED, in
its capacity as European Administrative Agent (the “Administrative Agent”) under
that certain Second Amended and Restated Credit Agreement, dated as of May [__],
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among General Cable
Industries, Inc., a Delaware corporation, General Cable Company Ltd., a company
organized under the laws of Nova Scotia, Silec Cable SAS, a French société par
actions simplifiée, Norddeutsche Seekabelwerke GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany,
Grupo General Cable Sistemas, S.L., a public limited liability company organized
under the laws of Spain, the other Loan Parties party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan Europe
Limited, as European Administrative Agent, and the other parties thereto. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
The New Subsidiary and the European Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Spanish
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Spanish Loan
Party and a Spanish Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the European Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the European Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
European Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the European Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.






EXHIBIT E-5




--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the European Administrative
Agent in accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 
 
 
 
 
 
 
 



4.    The New Subsidiary hereby waives acceptance by the European Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the European Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


 
[NEW SUBSIDIARY]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:













EXHIBIT E-5




--------------------------------------------------------------------------------






 
J.P. MORGAN EUROPE LIMITED, as
 
European Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 











































































EXHIBIT E-5




--------------------------------------------------------------------------------





EXHIBIT F-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. [Lenders][Participants]1 That Are Not Partnerships For U.S.
Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of May [__], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company Ltd., a company organized under the laws of Nova Scotia, Silec Cable
SAS, a French société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) existing under
the laws of Germany, Grupo General Cable Sistemas, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
J.P. Morgan Europe Limited, as European Administrative Agent, and the other
parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
[the Borrower Representative and the Administrative Agent][such Lender] and (2)
the undersigned shall have at all times furnished [the Borrower Representative
and the Administrative Agent][such Lender] with a properly completed and
currently effective certificate prior to the first payment to be made to the
undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER OR PARTICIPANT]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

Date: ________ __, 20[ ]






1  This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.



EXHIBIT F-1




--------------------------------------------------------------------------------





EXHIBIT F-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of May [__], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company Ltd., a company organized under the laws of Nova Scotia, Silec Cable
SAS, a French société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) existing under
the laws of Germany, Grupo General Cable Sistemas, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
J.P. Morgan Europe Limited, as European Administrative Agent, and the other
parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such [Loan(s) (as well as any
Note(s) evidencing such Loan(s))][participation], (iii) with respect to [the
extension of credit pursuant to this Credit Agreement or any other Loan
Document][participation], neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower Representative and the Administrative
Agent][such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower Representative and the Administrative Agent][such Lender] with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.












1  This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.



EXHIBIT F-2




--------------------------------------------------------------------------------






Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER OR PARTICIPANT]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

Date: ________ __, 20[ ]










































































EXHIBIT F-2


